Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 1 of 551 PageID #: 1165



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
  by his Next Friend JACKLYN ROMANOFF;
  ELODIA LOPEZ; and JAMES HAIR,                             No. 20 Civ. 01590

  individually and on behalf of all others similarly        DECLARATION OF
  situated,                                                 KATHERINE ROSENFELD

                          Petitioners,

                 -against-

  WARDEN DEREK EDGE,

                          Respondent.


                 I, Katherine Rosenfeld, an attorney duly admitted to practice in the Eastern

  District of New York, declare under penalty of perjury and pursuant to 28 U.S.C. § 1746:

     1. I am a partner at Emery Celli Brinckerhoff & Abady, LLP. Along with the Cardozo Civil

  Rights Clinic, Alexander A. Reinert, and Debevoise & Plimpton LLP, we represent the

  Petitioners and putative class.

     2. I submit this declaration in support of Petitioners’ request for a Preliminary Injunction in

  the above-captioned case.

     3. On April 27, 2020, Counsel for the Petitioners conducted depositions pursuant to Fed. R.

  Civ. P. 30(b)(6) on designated witnesses Ms. Milinda King (Associate Warden of Operations),

  and Ms. Stacey Vasquez (Health Services Administrator).

     4. Attached as Exhibit 1 is the transcript of the 30(b)(6) deposition of Ms. Stacey Vasquez,

  dated April 27, 2020.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 2 of 551 PageID #: 1166



     5. Attached as Exhibit 2 is the Declaration of Chanelle Powell dated April 20, 2020.

  According to her Declaration, Ms. Powell has experienced COVID-19 symptoms since April 13,

  2020 after being in contact with Lieutenant Summerville who tested positive for COVID-19.

  Ms. Powell has not been tested for COVID-19 by MDC.

     6. Attached as Exhibit 3 is the Declaration of Steven Bynum dated April 21, 2020.

  According to his Declaration, Mr. Bynum experienced COVID-19 symptoms and requested

  medical care. During a checkup, the nurse told him that he could not get tested or see a doctor

  because he did not have a fever and had not fainted.

     7. Attached as Exhibit 4 is the Declaration of Judie Olivera dated April 20, 2020.

  According to her Declaration, Ms. Olivera has a medical condition that makes her vulnerable to

  COVID-19, but is not able to practice social distancing in her open dormitory unit. Ms. Olivera

  does not receive adequate cleaning supplies.

     8. Attached as Exhibit 5 is the Declaration of Rosa Gomez dated April 20, 2020. According

  to her Declaration, she is housed in an open dorm and has been in close proximity to someone

  who has COVID-19 symptoms for two weeks. She sought medical care for coughing symptoms

     9. Attached as Exhibit 6 is the Declaration of Jason Mabry dated April 28, 2020. According

  to his Declaration, during time spent outside of lockdown, inmates are expected to share phones,

  computers and showers. Mr. Mabry also reports that he has seen COs exhibiting symptoms of

  COVID-19.

     10. Attached as Exhibit 7 is the Declaration of Jermal Dixon dated April 28, 2020. Mr.

  Dixon states that the there is not an adequate amount of cleaning supplies at MDC, that social

  distancing is not possible when inmates are outside of their cells, and that he had symptoms

  consistent with COVID-19 and did not get any medical care.



                                                  2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 3 of 551 PageID #: 1167



     11. Attached as Exhibit 8 is the Declaration of Derrilyn Needham dated April 28, 2020.

  According to her Declaration, Ms. Needham has been experiencing symptoms consistent with

  COVID-19, but was told that there would be no COVID-19 testing at MDC.

     12. Attached as Exhibit 9 is the Declaration of Robert L. Cohen, M.D. dated March 30, 2020.

     13. Attached as Exhibit 10 is the Declaration of William Finch dated April 20, 2020.

  According to his Declaration, he has suffered from chest pains and shortness of breath and has

  not received any medical care besides an EKG in February.

     14. Attached as Exhibit 11 is the Declaration of Kawain Nelson dated April 24, 2020. Mr.

  Nelson states that the sick buzzers do not appear to work because people generally bang on their

  cells to get medical attention; despite the fact that detainees that have shown symptoms

  consistent with COVID-19, he has never had his temperature checked over the last six weeks.

     15. Attached as Exhibit 12 is the Declaration of Yasser Andre Platt dated April 28, 2020.

  According to his Declaration, he requested medical care for his eczema but was never physically

  examined. He has also seen officers walking around without masks and gloves, despite having

  observed as least one officer exhibiting COVID-19 symptoms.

     16. Attached as Exhibit 13 is the Declaration of Ramel Pierson dated April 29, 2020.

  According to his Declaration, Mr. Pierson has asthma and has stated that a lot of detainees had

  COVID-19 symptoms, but that staff only took the temperature of certain inmates and then

  returned then to the unit.

     17. Attached as Exhibit 14 is the Declaration of Victor Sojos-Valladares dated April 28,

  2020. According to his Declaration, Mr. Sojos-Valladares and his cellmate were very sick since

  mid-April. He became so desperate for medical care that he began refusing meals. He did not

  receive a test until after he refused three meals.



                                                       3
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 4 of 551 PageID #: 1168



     18. Attached as Exhibit 15 is the transcript of the 30(b)(6) deposition of Ms. Milinda King,

  dated April 27, 2020.

     19. Attached as Exhibit 16 is the Declaration of Edson Altino dated April 24, 2020.

  According to his Declaration, Mr. Altino has asthma and nasal congestion and does not receive

  adequate cleaning supplies for his cell.

     20. Attached as Exhibit 17 is the Declaration of Richard Drayton dated April 21, 2020.

  According to his Declaration, he receives one bar of soap every 7-10 days, which he uses in 3

  days. He also states that common areas are not cleaned until the end of the day, after they have

  been used by many inmates.

     21. Attached as Exhibit 18 is the Declaration of Ira Hall dated April 24, 2020. According to

  his Declaration, Mr. Hall does not receive adequate cleaning supplies or personal protective

  equipment.

     22. Attached as Exhibit 19 is the Declaration of Trevor Carpenter dated April 22, 2020.

  According to his Declaration, he has suffered from chills and fever, and has not been tested even

  though several inmates in his unit have tested positive for COVID-19.

     23. Attached as Exhibit 20 is the Declaration of Ronnell Watson dated April 20, 2020.

  According to his Declaration, he suffers from glaucoma and wipes his eyes frequently. He is

  very worried that he will become infected with COVID-19 given the lack of soap, hand sanitizer,

  and gloves.

     24. Attached as Exhibit 21 is the Declaration of Ajahnique Wilson dated April 20, 2020.

  According to her Declaration, Ms. Wilson has asthma and has experienced COVID-19

  symptoms.




                                                 4
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 5 of 551 PageID #: 1169



     25. Attached as Exhibit 22 is the Declaration of Thomas J. Miller dated April 29, 2020.

  According to his Declaration, Mr. Miller has a genetic cardiovascular disorder that causes high

  blood pressure and frequent, severe shortness of breath with a feeling that his chest is collapsing.

  Mr. Miller has not been screened for COVID-19, despite cleaning the cell of an inmate who was

  showing symptoms of COVID-19.

     26. Attached as Exhibit 23 is the Declaration of Hector Soria dated April 17, 2020.

  According to his Declaration, Mr. Soria reports that tensions in the MDC are rising, and that he

  does not receive sufficient cleaning supplies or personal protective equipment.

     27. Attached as Exhibit 24 is the Declaration of Hugh Brian Haney dated April 20, 2020.

  According to his Declaration, Mr. Haney does not receive adequate cleaning supplies, personal

  protective equipment and his emergency button in his cell does not work.

     28. Attached as Exhibit 25 is the Declaration of Dana Dray McCann dated April 21, 2020.

  According to her Declaration, Ms. McCann has asthma and is not able to practice social

  distancing from her bunkmate while her unit is on lockdown.

     29. Attached as Exhibit 26 is the Declaration of Dino Sanchez dated April 20, 2020.

  According to his Declaration, Mr. Sanchez has been diagnosed with moderate to severe asthma,

  and relies on two asthma pumps to prevent inflammation in his lungs; he is also diabetic and has

  a history of heart disease in his family. Mr. Sanchez’s emergency button in his cell does not

  function; he is concerned that in the event of a serious asthma attack he will not be able to get

  emergency medical help. Mr. Sanchez is also concerned that guards and staff have tested

  positive for COVID-19 and may be exposing inmates to the virus; he is upset that guards are not

  wearing proper protective equipment.




                                                   5
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 6 of 551 PageID #: 1170



     30. Attached as Exhibit 27 is the Declaration of Radhys Molina dated April 17, 2020.

  According to his Declaration, Mr. Molina does not receive adequate cleaning supplies and states

  that orderlies do not wear masks or gloves when collecting garbage.

     31. Attached as Exhibit 28 is the Declaration of Marco Batista dated April 28, 2020.

  According to his Declaration, Mr. Batista has not had any medical attention in the last two

  months, and states that some of the staff does not wear masks and none of the staff wear gloves.

     32. Attached as Exhibit 29 is the Declaration of Jason Singer dated April 27, 2020.

  According to his Declaration, Mr. Singer was placed in quarantine and given a COVID-19 test

  although he only had a headache and cold symptoms. His test came back negative.

     33. Attached as Exhibit 30 is the Declaration of Jonathan Deutsch dated April 29, 2020.

  According to his Declaration, Mr. Deutsch does not receive cleaning supplies for his cell and is

  concerned about MDC’s medical care.

     34. Attached as Exhibit 31 is the Declaration of Jamel Roberts dated April 24, 2020.

  According to his Declaration, Mr. Roberts suffers from asthma and anxiety. Mr. Roberts was put

  on quarantine because his cell was next to a cell containing two individuals who both tested

  positive for the coronavirus. Mr. Roberts does not have adequate cleaning supplies or personal

  protective equipment.

     35. Attached as Exhibit 32 is the Declaration of Latie Whitley dated April 28, 2020.

  According to her Declaration, Ms. Whitley has asthma and other medical conditions. It is

  impossible for Mr. Whitely to practice social distance when the inmates are using the phones

  because they are very close to one another.

     36. Attached as Exhibit 33 is a copy of a letter from Congresswoman Nydia M. Velazquez to

  the BOP dated April 6, 2020.



                                                  6
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 7 of 551 PageID #: 1171



        37. Attached as Exhibit 34 is a letter from the Federal Defenders of New York to Judge

  Karas attaching an email from Rhonda Barnwell dated April 8, 2020.

        38. Attached as Exhibit 35 is the Declaration of Cesar Castillo dated April 29, 2020.

  According to his Declaration, Mr. Castillo believes he is at risk for male breast cancer, but has

  not been given a mammogram by medical staff at the MDC.

        39. Attached as Exhibit 36 is the news article, “Cuomo Declares State of Emergency in New

  York as State Coronavirus Cases Soar to 89,” by Eileen AJ Connelly & Laura Italiano, published

  in the N.Y. Post on March 7, 2020. It can be accessed at https://nypost.com/2020/03/07/cuomo-

  declares-state-of-emergency-as-new-york-state-coronavirus-cases-soar-to-76/.

        40. Attached as Exhibit 37 is the news article, “New York Gov. Cuomo extends stay-at-home

  order until at least May 15,” by Elizabeth Joseph and Eric Levenson, published by CNN on April

  16,     2020.      It   can   be   accessed   at       https://www.cnn.com/2020/04/16/us/new-york-

  coronavirus/index.html.

        41. Attached as Exhibit 38 is the statement of Rasheen Richardson dated April 20, 2020.

  According to his statement, Mr. Richardson suffers from asthma and sleep apnea, and was listed

  on the BOP List of high-risk inmates. His attorney requested that he be released to home

  confinement in early April 2020 and received no response from the Warden. On information and

  belief, Mr. Richardson is currently eligible for release to home confinement.

        42. Attached as Exhibit 39 is a letter from the American Civil Liberties Union to the BOP

  Re: Reducing the Federal Prison Population in Response to Coronavirus dated March 18, 2020,

  which makes certain recommendations that the BOP could implement in order to better protect

  those detainees who are particularly vulnerable to COVID-19 due to certain underlying medical

  conditions, among other things.



                                                     7
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 8 of 551 PageID #: 1172



     43. Attached as Exhibit 40 is a letter from the Office of the Attorney General of Washington

  D.C., to the Director of the BOP suggesting the prioritization of home confinement as

  appropriate in response to the COVID-19 pandemic, dated March 26, 2020.

     44. Attached as Exhibit 41 is a series of letters from the BOP to Chief Judge Mauskopf

  regarding Administrative Order No. 2020-14, dated April 3-21, 2020. These letters report the

  number of staff members and inmates that have tested positive for COVID-19 at the MDC and

  the MCC.

     45. The NYC Board of Correction has been reporting data on COVID-19 at

  https://www1.nyc.gov/site/boc/covid-19.page. Its daily update for April 30, 2020 shows that at

  this time there are 376 currently incarcerated patients that have confirmed cases of COVID-19,

  out of a total population in custody of 3842. This does not represent the cumulative number of

  people incarcerated in the city jails who have tested positive. Thus far, 1065 DOC staff have

  tested positive for COVID-19. Per Exhibit 41 above, MDC – which has a total population of

  around 1700 – has in contrast reported only 6 confirmed cases.                As set out at

  https://www1.nyc.gov/site/doc/media/coronavirus-news.page,     the   NYC      Department    of

  Corrections is also providing access to COVID-19 testing for all Department of Corrections

  personnel who are symptomatic and/or have been exposed to someone with COVID-19.

     46. I confirm that all of the documents exhibited to this declaration are true and correct

  copies.



  Executed on: April 30, 2020
               New York, New York
                                                            /s/Katherine Rosenfeld
                                                            Katherine Rosenfeld




                                                8
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 9 of 551 PageID #: 1173




                        EXHIBIT 1
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 10 of 551 PageID #: 1174
                                                                      Page 1
                                                               April 27, 2020



            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
            ---------------------------------------------x
            HASSAN CHUNN; NEHEMIAH McBRIDE; AYMAN RABADI,
            by his Next Friend MIGDALIZ QUINONES; JUSTIN
            RODRIGUEZ, by his Next Friend JACKLYN ROMANOFF;
            ELODIA LOPEZ; and JAMES HAIR, individually and on
            behalf of all others similarly situated,

                                       Petitioners(s),

                                            Civil Action No.
                                            20 Civ 1590
                           -against-

            WARDEN DEREK EDGE,
                                 Respondent(s).
            ---------------------------------------------x

                                       April 27, 2020
                                       12:32 p.m.

                        VIDEOTAPED and VIDEO CONFERENCED
            EXAMINATION BEFORE TRIAL of Witness for
            Respondent STACEY VASQUEZ, pursuant to Notice,
            before Laura B. Lowenthal, a Notary Public within
            and for the State of New York.




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 11 of 551 PageID #: 1175
                                                                      Page 2
                                                               April 27, 2020


       1
       2    A P P E A R A N C E S:
       3
                EMERY CELLI BRINCKERHOFF & ABADY, LLP
       4        Attorneys for Petitioner(s)
                  600 Fifth Avenue, 10th Floor
       5          Rockefeller Plaza
                  New York, New York 10020
       6
                BY: SCOUT KATOVICH, ESQ.
       7            E-Mail: skatovich@ecbalaw.com
       8            KATHERINE RUTH ROSENFELD, ESQ.
                    E-Mail: krosenfeld@ecbalaw.com
       9
      10        BENJAMIN N. CARDOZO SCHOOL
                Attorneys for Petitioner(s)
      11          55 Fifth Avenue, 11th Floor
                  New York, New York 10003
      12
                BY: BETSY R. GINSBERG, ESQ.
      13            E-Mail: betsy.ginsberg@yu.edu
      14
                DEBEVOISE & PLIMPTON
      15        Attorneys for Petitioner(s)
                  919 Third Avenue
      16          New York, New York 10022
      17        BY: NOELLE LYLE, ESQ.
                    E-Mail: nelyle@debevoise.com
      18
                     MELANIE CALERO, ESQ.
      19             E-Mail: mdcalero@debevoise.com
      20
                UNITED STATES ATTORNEYS OFFICE, EASTERN NEW
      21        YORK
                Attorneys for Respondent(s)
      22          271 Cadman Plaza East
                  Brooklyn, New York 11201
      23
                BY: JAMES R. CHO, ESQ.
      24            E-Mail: james.cho@usdoj.gov
      25            HOLLY PRATESI, Bureau of Prisons




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 12 of 551 PageID #: 1176
                                                                      Page 3
                                                               April 27, 2020


       1
       2    ALSO PRESENT:
       3        SHERECK VIDEO SERVICES, INC.
                Videographer
       4
                BY: DAVID J. SHERECK
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 13 of 551 PageID #: 1177
                                                                      Page 4
                                                               April 27, 2020


       1
       2                         STIPULATIONS
       3
       4                  IT IS HEREBY STIPULATED AND AGREED by
       5    and between the attorneys for the respective
       6    parties herein, that filing and sealing be and
       7    the same are hereby waived.
       8                  IT IS FURTHER STIPULATED AND AGREED
       9    that all objections, except as to the form of the
      10    question, shall be reserved to the time of the
      11    trial.
      12                  IT IS FURTHER STIPULATED AND AGREED
      13    that the within deposition may be sworn to and
      14    signed before any officer authorized to
      15    administer an oath, with the same force and
      16    effect as if signed and sworn to before the
      17    Court.
      18                         oOo
      19
      20
      21
      22
      23
      24
      25




                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 14 of 551 PageID #: 1178
                                                                      Page 5
                                                               April 27, 2020


       1
       2                   VIDEOCONFERENCE STIPULATION
       3
       4                   IT IS HEREBY STIPULATED AND AGREED by
       5    and between counsel for all parties present that
       6    pursuant to the CPLR section 3113(d) this
       7    deposition is to be conducted by video
       8    conference, that the court reporter, all counsel,
       9    and the witness are all in separate remote
      10    locations and participating via videoconference
      11    (LegalView/Zoom) meeting under the control of
      12    Lexitas Court Reporting Service, that the officer
      13    administering the oath to the witness need not be
      14    in the place of the deposition and the witness
      15    shall be sworn in remotely by the court reporter
      16    after confirming the witnesses identity, that
      17    this videoconference will not be recorded in any
      18    manner and that any recording without the express
      19    written consent of all parties shall be
      20    considered unauthorized, in violation of law, and
      21    shall not be used for any purpose in this
      22    litigation or otherwise.
      23                  IT IS FURTHER STIPULATED that exhibits
      24    may be marked by the attorney presenting the
      25    exhibit to the witness, and that a copy of any




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 15 of 551 PageID #: 1179
                                                                      Page 6
                                                               April 27, 2020


       1
       2    exhibit presented to a witness shall be e-mailed
       3    to or otherwise in possession of all counsel
       4    prior to any questioning of a witness regarding
       5    the exhibit in question. All parties shall bear
       6    their own costs in the conduct of this deposition
       7    by videoconference, notwithstanding the
       8    obligation by CPLR to supply a copy of the
       9    transcript to the deposed party by the taking
      10    party in civil litigation matters.
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 16 of 551 PageID #: 1180
                                                                      Page 7
                                                               April 27, 2020


       1
       2                  VIDEOGRAPHER:      We are on the record.
       3                  The time is approximately 12:33 p.m.
       4                  Today's date is Monday, April 27,
       5                  2020. This is the video deposition of
       6                  Stacey Vasquez in the matter of Chunn
       7                  versus Warden Derek Edge.          Case number
       8                  1:20-cv-01590 in the United States
       9                  District Court Eastern District of New
      10                  York.
      11                  My name is David Shereck, certified
      12                  legal videographer with Lexitas Deitz
      13                  or Rockville Centre, New York.
      14                  This deposition is being conducted
      15                  remotely via Webex.
      16                  Will counsels please voice identify
      17                  yourselves and state whom you
      18                  represent.
      19                  MS. GINSBERG:      This is Betsy Ginsberg
      20                  and I represent the petitioners in
      21                  this case.
      22                  MR. CHO:      Good afternoon.       Dave Cho
      23                  with the Attorney's Office on behalf
      24                  of Respondent and I am here with Holly
      25                  Pratesi with the Bureau of Prisons and




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 17 of 551 PageID #: 1181
                                                                      Page 8
                                                               April 27, 2020


       1                              S. Vasquez
       2                   our witness Stacey Vasquez.
       3                   MS. GINSBERG:     Do you want the other
       4                   petitioner counsels on there too?
       5                   MS. LYLE:     Noelle Lyle and Melanie
       6                   Calero from Debevoise & Plimpton for
       7                   petitioners.
       8                   MS. KATOVICH:     You have Scout Katovich
       9                   of Emery Celli Brinckerhoff & Abady
      10                   also for petitioners.
      11                   VIDEOGRAPHER:     The court reporter
      12                   today is Laura Lowenthal also with
      13                   Lexitas.     Will you please swear in the
      14                   witness.
      15    S T A C E Y       V A S Q U E Z,
      16          called as a witness, having been first duly
      17          sworn by a Notary Public, was examined and
      18          testified as follows:
      19    EXAMINATION BY
      20    MS. GINSBERG:
      21          Q        Can you please state your full name
      22    for the record?
      23          A        Stacey Vasquez.
      24          Q        Can you please state your current work
      25    address for the record?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 18 of 551 PageID #: 1182
                                                                      Page 9
                                                               April 27, 2020


       1                              S. Vasquez
       2          A        I work at 80 29th Street, Brooklyn,
       3    New York      11232.
       4                   VIDEOGRAPHER:       You may proceed.
       5                   MR. CHO:      If I may can I make my
       6                   objections for the record before we
       7                   begin for the record?
       8                   MS. GINSBERG:     Go for it.
       9                   MR. CHO:      This is a deposition
      10                   pursuant to Rule 30(b)(6) on topics
      11                   set forth in the 30(b)(6) notice.           To
      12                   the extent that the witness testifies
      13                   to matters outside the 30(b)(6) notice
      14                   topics that is testimony based on her
      15                   own personal knowledge and
      16                   information.
      17                   I also want to note for the record as
      18                   well we have two attorneys from
      19                   Debevoise participating in this
      20                   deposition.     However, local rule
      21                   govern who is allowed to participate
      22                   in deposition and as of now to my
      23                   understanding they have not yet filed
      24                   appearances to this date.         I just
      25                   wanted to make that clear for the




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 19 of 551 PageID #: 1183
                                                                     Page 10
                                                               April 27, 2020


       1                                S. Vasquez
       2                     record.
       3                     MS. LYLE:     James, just so you know,
       4                     our partner Jane has entered a Notice
       5                     of Appearance and she did so before we
       6                     went on the record this morning.
       7                     MR. CHO:      Understood.   Thank you,
       8                     Betsy.
       9            Q        Miss Vasquez, my name is Betsy
      10    Ginsberg. I represent the petitioners in this
      11    case.
      12                     Could you state your full name and
      13    your work address for the record please?
      14            A        My name is Stacey Vasquez. I wouldn't
      15    be able to tell you my address off the top of my
      16    head without looking at it.
      17            Q        Do you work at the MDC in Brooklyn?
      18            A        Yes, ma'am.
      19            Q        Who is your current employer?
      20            A        Bureau of Prisons.
      21            Q        I think you probably heard this when
      22    we were off the record but I am here with my
      23    colleagues who also represent the petitioners in
      24    this case, Katie Rosenfeld, Scout Katovich,
      25    Noelle Lyle and Melanie Calero.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 20 of 551 PageID #: 1184
                                                                     Page 11
                                                               April 27, 2020


       1                            S. Vasquez
       2                   I am going to ask you a series of
       3    questions today.
       4                   Do you understand that you have just
       5    taken an oath to answer my questions truthfully?
       6          A        Yes.
       7          Q        The court reporter is here to record
       8    what both of us say. So we both have to try not
       9    to speak over one another and let her take down
      10    everything that we say; do you understand that?
      11          A        Yes.
      12          Q        It is important to provide verbal
      13    answers so head nods and things like that are
      14    hard for the court reporter to take down so we
      15    need to give all of our answers verbally; okay?
      16          A        Okay.
      17          Q        If anything that I ask you is
      18    confusing you should feel free to ask me to
      19    clarify.      I don't want you to guess; okay?
      20          A        Okay.
      21          Q        The last sort of preliminary thing is
      22    just if you need a break for any reason just let
      23    me know and we can go off the record and take a
      24    break as long as there is not a question pending.
      25    If you need a break and there is a question




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 21 of 551 PageID #: 1185
                                                                     Page 12
                                                               April 27, 2020


       1                                S. Vasquez
       2    pending you will just answer the question and
       3    then we can take that break; okay?
       4            A        Okay.
       5            Q        Is there any reason that you cannot
       6    testify truthfully today?
       7            A        No.
       8            Q        Do you have an attorney representing
       9    you at this deposition?
      10            A        Yes.
      11            Q        Who is that?
      12            A        Holly Pratesi and Mr. Cho.
      13            Q        Did you read the amended petition
      14    filed by our client, the petitioners in this
      15    case?
      16            A        No.
      17            Q        What is your understanding of what the
      18    lawsuit filed by them is about?
      19                     MR. CHO:      Objection to the form. Go
      20                     ahead. You can answer.
      21            A        About the conditions of the MDC due to
      22    COVID-19.
      23            Q        Have you ever had your deposition
      24    taken before?
      25            A        No.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 22 of 551 PageID #: 1186
                                                                     Page 13
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        Have you ever testified in court
       3    before?
       4          A        No.
       5          Q        Have you testified under oath in any
       6    government agency or administrative proceeding
       7    before?
       8          A        Not that I am aware of.
       9          Q        Have you done anything to prepare for
      10    your deposition today?
      11          A        I met with my legal counsel.
      12          Q        When did you do that?
      13          A        Thursday, Friday and Sunday.
      14          Q        For how long on Thursday?
      15          A        Two hours.
      16          Q        How about on Friday?
      17          A        Three.
      18          Q        And Sunday?
      19          A        Another two hours.
      20          Q        Other than meeting with your attorneys
      21    did you do anything to prepare for this
      22    deposition?
      23          A        I read from the Exhibits.
      24          Q        What did you read?       Which documents?
      25          A        I couldn't tell you off the top of my




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 23 of 551 PageID #: 1187
                                                                     Page 14
                                                               April 27, 2020


       1                            S. Vasquez
       2    head which ones I read.
       3          Q        Other than meeting with your attorneys
       4    did you speak with anybody else about this
       5    deposition?
       6          A        No.
       7          Q        Did you speak with any other staff at
       8    the MDC about this deposition?
       9          A        Other than that I was in the
      10    deposition, no, not about the information in the
      11    deposition.
      12          Q        Have you seen what we call the Notice
      13    of Deposition that lists all of the different
      14    topics to be discussed today?
      15          A        I believe I have, yes.
      16          Q        Are you aware of what topics you have
      17    been asked to discuss today?
      18          A        Yes.
      19          Q        What degrees do you hold if any?
      20          A        I hold a license as a paramedic.
      21          Q        When did you receive the license as a
      22    paramedic?
      23          A        I couldn't give you an exact year
      24    right now.
      25          Q        That is okay.     Approximately?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 24 of 551 PageID #: 1188
                                                                     Page 15
                                                               April 27, 2020


       1                              S. Vasquez
       2            A        2012 or 2013, around there.
       3            Q        What is the highest level of education
       4    you have reached?
       5            A        Some college and my license for
       6    paramedic.
       7            Q        What is your current job title?
       8            A        I am the Health Services
       9    Administrator.
      10            Q        At the MDC?
      11            A        Yes.
      12            Q        How long have you held that position?
      13            A        I have been there since September
      14    2019.
      15            Q        Prior to September 2019 what job did
      16    you hold?
      17            A        I was a Health Services Administrator
      18    FCI Mendota.
      19            Q        How long did you hold that position?
      20            A        Just over a year.
      21            Q        Before you were the Health Services
      22    Administrator at FCI Mendota what position did
      23    you hold?
      24            A        I was the Assistant Health Services
      25    Administrator at FCI Dublin.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 25 of 551 PageID #: 1189
                                                                     Page 16
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        How long did you do that?
       3          A        For about a year and a half.
       4          Q        Is that your first job with DOP?
       5          A        No.
       6          Q        What was your first job with DOP?
       7          A        I was a paramedic at USP Atwater.
       8          Q        How long did you do that?
       9          A        Just under two years.
      10          Q        Did you hold any DOP positions between
      11    the time you were a paramedic at Atwater and the
      12    time that you were at FCI Dublin?
      13          A        No, I transferred from Atwater to
      14    Dublin.
      15          Q        So I got them all?
      16          A        Yes, ma'am.
      17          Q        Before you were a paramedic at Atwater
      18    what job did you hold?
      19          A        I was a paramedic in North Carolina.
      20          Q        Did you work for any particular
      21    organization or locality?
      22          A        Ambulance service.
      23          Q        What are your current job
      24    responsibilities?
      25          A        I oversee the medical and dental




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 26 of 551 PageID #: 1190
                                                                     Page 17
                                                               April 27, 2020


       1                              S. Vasquez
       2    department for the MDC.
       3            Q        Within that job of overseeing the
       4    medical and dental department what are your
       5    particular job responsibilities?
       6            A        I manage the staff, I interpret
       7    policy, I manage the budget.           Everything that
       8    entails that.
       9            Q        Does your job involve any patient
      10    care?
      11            A        Occasionally I still hold my license.
      12            Q        So what kind of patient care are you
      13    involved in?
      14            A        Nothing that exceeds my license.
      15    Paramedic duties.
      16            Q        What would that be at MDC?
      17            A        I can assess inmates and practice the
      18    protocols that are set forth for paramedics.
      19            Q        When you're at MDC you can assess
      20    inmates, what does that mean?
      21            A        I can take blood pressures, pulse ox,
      22    pulses, assess them to see if they need to be
      23    medicated versus something that can wait, I can
      24    triage, I can pass medications out, I can
      25    prescribe medications that are covered under our




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 27 of 551 PageID #: 1191
                                                                     Page 18
                                                               April 27, 2020


       1                            S. Vasquez
       2    protocols that our Clinical Director has
       3    approved.
       4          Q        Can you take temperature?
       5          A        Yes, ma'am.
       6          Q        And other vitals as well?
       7          A        Yes.
       8          Q        Do you assess new admits to MDC at
       9    intake?      Do you conduct those medical
      10    assessments?
      11          A        Occasionally yes.
      12          Q        Have your job responsibilities changed
      13    since the COVID pandemic began?
      14          A        No, my job responsibilities have not
      15    changed.
      16          Q        Has your day-to-day duties changed
      17    since the pandemic began?
      18          A        Yes.
      19          Q        Tell me how.
      20          A        We are running more things as a
      21    department where I am ensuring temperatures are
      22    being taken and screens are being done on staff
      23    and inmates and we are ensuring that the virus is
      24    not spread throughout the prison.
      25          Q        So in terms of what you do on a




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 28 of 551 PageID #: 1192
                                                                     Page 19
                                                               April 27, 2020


       1                            S. Vasquez
       2    day-to-day basis how has that changed since the
       3    pandemic began?
       4          A        I appropriately put together Daily
       5    Reports, occasionally I am helping take
       6    temperatures.      Just ensuring that we have the
       7    appropriate coverage to make sure that extra
       8    tasks that are added on to us are able to be
       9    completed every day.
      10          Q        You mentioned that you have some role
      11    as related to health policy.
      12                   Can you tell me a little bit more
      13    about that?
      14          A        I help review the program statement
      15    and help edit the institution supplements when
      16    needed.
      17          Q        Anything else?
      18          A        If it's a local policy and it is in
      19    relation to Health Services I would ensure that
      20    it met the appropriate requirement set forth by
      21    Central Office.
      22          Q        Is there an employee at the MDC who is
      23    primarily responsible for coordinating MDC's
      24    response to the COVID pandemic?
      25          A        I don't know if there is an employee




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 29 of 551 PageID #: 1193
                                                                     Page 20
                                                               April 27, 2020


       1                              S. Vasquez
       2    designated that is primarily responsible.              We
       3    have been working as a team to ensure that we
       4    respond appropriately.
       5          Q        Who are the members of that team?
       6          A        It is a multidisciplinary team.           I
       7    don't know that there is a set team but when it
       8    comes to whoever specific job title or point of
       9    information they we would call upon that person
      10    how to do with RRC or medical we would know who
      11    to contact who had that specific information
      12    available.
      13          Q        Are there meetings that you have
      14    periodically with the people who are coordinating
      15    the COVID response to MDC?
      16          A        Yes.
      17                   MR. CHO:      Objection to the form.
      18          Q        When your attorney objects you still
      19    can answer the question. He just needs to get
      20    that on the record for later on.
      21                   MR. CHO:      I thinks she answered.          You
      22                   can answer again.
      23          A        Yes.
      24          Q        So can you tell me who attends those
      25    meetings?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 30 of 551 PageID #: 1194
                                                                     Page 21
                                                               April 27, 2020


       1                              S. Vasquez
       2          A        Sometimes it changes.
       3          Q        When was the last meeting?
       4          A        I wouldn't be able to tell you off the
       5    top of my head.
       6          Q        Was there a meeting last week?
       7          A        I met with a few people about this
       8    last week, yes.
       9          Q        When you say about this can you tell
      10    me what you mean?
      11          A        COVID-19.
      12          Q        Who was at that meeting?
      13          A        The AW, CMC.
      14          Q        Anybody else?
      15          A        No.
      16          Q        Were you at that meeting?
      17          A        Yes.
      18          Q        I just wanted to be clear.
      19                   I want to talk a little bit about the
      20    different housing units in particular quarantine
      21    and isolation.
      22                   How many different housing units are
      23    there at the MDC?
      24                   MR. CHO:      Objection to the form. You
      25                   can answer.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 31 of 551 PageID #: 1195
                                                                     Page 22
                                                               April 27, 2020


       1                              S. Vasquez
       2            A        Probably I think there is 15 or so.
       3            Q        Does that include the SHU unit?
       4            A        Yes, it might be more with the SHU
       5    unit.
       6            Q        There is housing on the fourth through
       7    the ninth floors of the west building?
       8            A        Yes.
       9            Q        In each of these units how many
      10    prisoners are held?
      11            A        I wouldn't be able to tell you that.
      12            Q        Do you know approximately?
      13            A        No, ma'am.
      14            Q        Are people in double cells at MDC?
      15            A        Yes.
      16            Q        Is everyone in a double cell?
      17            A        The majority of the inmates are in a
      18    double cell.
      19            Q        Who is not in a double cell?
      20            A        We have one housing unit in the on the
      21    east side that is not a double cell.
      22            Q        Is that a SHU in the east building?
      23            A        No.
      24            Q        What housing unit is that?
      25            A        The Bravo housing unit.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 32 of 551 PageID #: 1196
                                                                     Page 23
                                                               April 27, 2020


       1                                S. Vasquez
       2            Q        Who is housed in the Bravo housing
       3    unit?
       4            A        Females.
       5            Q        That is dorm unit?
       6            A        Yes.
       7            Q        What about in the west building, are
       8    the SHU cells single cell or double cell?
       9            A        The majority of them are double cell.
      10            Q        I understand that MDC places certain
      11    units in quarantine as part of its COVID
      12    response; is that correct?
      13            A        Correct.
      14            Q        Are some units at the MDC currently
      15    considered to be on quarantine?
      16            A        Yes.
      17            Q        Which ones?
      18            A        I can't tell you due to security
      19    concern.
      20                     MR. CHO:      Betsy, we can talk about it
      21                     off line but there are security by
      22                     identifying certain units and other
      23                     classified because of gang violence
      24                     and essential impact on other inmates.
      25                     MS. GINSBERG:     Okay, I can deal with




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 33 of 551 PageID #: 1197
                                                                     Page 24
                                                               April 27, 2020


       1                               S. Vasquez
       2                    that for now and if we need to talk
       3                    about specific units we will figure
       4                    that out.     Hopeful we can just move
       5                    through.
       6           Q        How many units are in quarantine right
       7    now?
       8           A        Currently there are two units on
       9    quarantine right now.
      10           Q        Who decides whether a particular unit
      11    is designated for quarantine?
      12           A        Healthcare staff.
      13           Q        How is that decision made?
      14           A        Based off if there are any inmates
      15    with showing signs or symptom or if inmates are
      16    coming from the street.
      17           Q        So if there is a unit where people are
      18    coming from the street that unit would go on
      19    quarantine?
      20           A        We have an intake unit.
      21           Q        That intake unit is quarantined?
      22           A        Yes.
      23           Q        So if someone were to come in to that
      24    intake unit that had already been on quarantine
      25    that quarantine would just continue and that




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 34 of 551 PageID #: 1198
                                                                     Page 25
                                                               April 27, 2020


       1                            S. Vasquez
       2    person would join the unit?
       3          A        No.
       4          Q        How does it work?
       5          A        The intake unit has different sets of
       6    quarantine going on right no.           They're all
       7    currently locked into their cells to ensure that
       8    they are not cross contaminating and unless you
       9    came in on the same day with another inmate you
      10    would be single celled with a date on your door
      11    to ensure that we met the 14 day quarantine and
      12    be lifted off the quarantine when their 14 days
      13    ended.
      14          Q        Are there people in intake who are not
      15    coming from the street?
      16          A        Yes.
      17          Q        What reasons are other people coming
      18    into intake?
      19          A        We have to quarantine people before
      20    they go to halfway houses.
      21          Q        So people who are on their way out to
      22    a halfway house would be placed in quarantine in
      23    intake?
      24          A        Yes.
      25          Q        Anybody else?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 35 of 551 PageID #: 1199
                                                                     Page 26
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        No.
       3          Q        What about people coming in from the
       4    hospital?
       5          A        That is coming in from the street.           We
       6    treat them the same way as if they came -- you
       7    leave the doors we are going to treat you the
       8    same way as if you were brand new.
       9          Q        That would go for anybody who has
      10    maybe transferred from another BOP facility?
      11          A        A transfer from the street brought in
      12    by the U.S. Marshall, went out on a routine
      13    medical trip or an emergency medical trip
      14    anything coming back into the prison would go
      15    into that intake unit.
      16          Q        You said that currently there are two
      17    units on quarantine, one of those is intake.
      18                   There is another quarantine unit?
      19          A        Yes.
      20          Q        Is that unit handled the same way as
      21    the intake unit, that is are people single celled
      22    unless there is some reason that they can be
      23    together?
      24          A        No.
      25          Q        Can you tell me about that other




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 36 of 551 PageID #: 1200
                                                                     Page 27
                                                               April 27, 2020


       1                             S. Vasquez
       2    quarantined unit?
       3          A        That quarantined unit had an inmate
       4    that was tested and tested positive who moved to
       5    isolation so that quarantine unit is being
       6    monitored twice day to make sure no one else had
       7    symptoms.
       8          Q        When was that unit placed on
       9    quarantine?
      10          A        I wouldn't be able to give you an
      11    exact date.
      12          Q        Can you give me an approximate date?
      13          A        The 15th I believe.
      14          Q        Was that the last inmate at MDC to
      15    test positive for COVID?
      16          A        Yes.
      17          Q        That was on April 15?
      18          A        Approximately.
      19          Q        Is that also the last inmate --
      20                   Strike.
      21                   In the other quarantine unit which we
      22    won't name by unit but we will call it the non
      23    intake quarantine unit for our purposes; okay?
      24          A        Okay.
      25          Q        All of the people who were on that




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 37 of 551 PageID #: 1201
                                                                     Page 28
                                                               April 27, 2020


       1                            S. Vasquez
       2    unit at the time that the person tested positive
       3    have remained on that unit since that date?
       4          A        Yes.
       5          Q        Have any prisoner been moved out of
       6    that unit since the day that that person tested
       7    positive?
       8          A        Not to my recollection.
       9          Q        Is anyone in that unit symptomatic of
      10    COVID?
      11          A        Not to my knowledge as of right now.
      12          Q        Can an individual who is not in a
      13    quarantined unit be designated for quarantine?
      14          A        Can you clarify that please.
      15          Q        You mentioned that a housing unit, two
      16    housing units are placed on quarantine right now
      17    both of them the whole unit have been designated
      18    quarantine.
      19                   Is there any circumstance under which
      20    an individual in the general population housing
      21    unit might be placed in quarantine?
      22          A        Yes.
      23          Q        Under what circumstances?
      24          A        If we were releasing them to halfway
      25    house or home confinement or policy right now is




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 38 of 551 PageID #: 1202
                                                                     Page 29
                                                               April 27, 2020


       1                                S. Vasquez
       2    to quarantine for 14 days prior to release.
       3            Q        Aside from someone who is going into
       4    quarantine because they're leaving the building
       5    is there any circumstances under which an
       6    individual would be placed into a quarantined
       7    unit?
       8            A        No, we would not add to quarantine
       9    unit that had active cases on.
      10            Q        For someone who was a close contact of
      11    someone you suspected had COVID-19 or who tested
      12    positive for COVID-19 what would happen for that
      13    person?
      14                     MR. CHO:      Are you talking about
      15                     inmate or something else, staff?
      16            Q        Yes, inmate.
      17                     I am sorry, the close contact could be
      18    anyone but I am asking --
      19                     MR. CHO:     Repeat the question.
      20            Q        If someone became known to you as a
      21    close contact, if a prisoner became known to you
      22    as a close contact of someone who was suspected
      23    to be positive what would happen to that
      24    individual?
      25            A        Are they symptomatic or asymptomatic?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 39 of 551 PageID #: 1203
                                                                     Page 30
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        The person is asymptomatic?
       3          A        They would be quarantined for 14 days.
       4          Q        Where would that person go?
       5          A        More than likely the whole unit would
       6    be quarantined for 14 days.
       7          Q        Someone who is a close contact with
       8    someone with suspected COVID everyone on that
       9    persons unit would be quarantine?
      10          A        Other than abundance of caution to
      11    ensure we are not spreading this and we are
      12    checking everybody in the unit to ensure they
      13    don't have symptoms, yes, we would quarantine the
      14    entire unit.
      15          Q        What about workers who came on to that
      16    unit to clean?
      17          A        We don't bring workers on to the unit
      18    to clean.
      19          Q        There are not orderlies cleaning the
      20    units right now?
      21          A        They live in those units.
      22          Q        I see. Okay.
      23                   Are these people who are in the Cadre
      24    who are living in the units and cleaning or are
      25    they other people who are just happen to be on




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 40 of 551 PageID #: 1204
                                                                     Page 31
                                                               April 27, 2020


       1                            S. Vasquez
       2    the unit?
       3          A        To my knowledge our Cadres only live
       4    in the Cadre unit.
       5          Q        Have any units at the MDC been placed
       6    on quarantine because of a suspected rather than
       7    a confirmed case of COVID?
       8          A        All units are originally placed on
       9    quarantine due to a suspected COVID. They remain
      10    on quarantine due to a positive COVID.
      11          Q        Has any unit been placed on quarantine
      12    due to a suspected COVID where the suspected
      13    patient was not tested?
      14          A        No.
      15          Q        Does that mean that every suspected
      16    case of COVID at MDC has been provided with a
      17    COVID test?
      18          A        No.
      19          Q        There are people at the MDC who are
      20    suspected as having COVID but who has not been
      21    provided with COVID test; correct?
      22          A        Yes.
      23          Q        How do you handle their housing unit,
      24    that is if someone is suspected but never gets
      25    tested does that housing unit go on quarantine?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 41 of 551 PageID #: 1205
                                                                     Page 32
                                                               April 27, 2020


       1                                S. Vasquez
       2            A        The only reason why we would not test
       3    based off of symptoms if we suspect COVID would
       4    be because they came up with symptoms from a
       5    housed unit that has already had positive tests
       6    and we suspect based off the fact that they came
       7    from the same house unit they are positive as
       8    well.
       9            Q        You're saying that the MDC is testing
      10    all of the suspected cases unless that person was
      11    in close contact with a positive patient?
      12            A        Yes, ma'am.
      13            Q        Has MDC ever put a housing unit on
      14    quarantine if there was a suspected case where
      15    the person was not tested?
      16            A        No.
      17            Q        Has MDC ever placed a unit on
      18    quarantine because a staff member had --
      19            A        Hold on.     I am sorry.
      20                     The intake unit is permanently on
      21    quarantine and it's not because we suspect that
      22    there is COVID. It is because they're coming in
      23    from the street. We have not tested anybody in
      24    that unit.
      25            Q        Has a unit at the MDC ever been placed




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 42 of 551 PageID #: 1206
                                                                     Page 33
                                                               April 27, 2020


       1                            S. Vasquez
       2    on quarantine because a staff member who has
       3    later tested positive had been on that unit?
       4          A        No.
       5          Q        Has MDC ever placed a unit on
       6    quarantine because a staff member was suspected
       7    as having a case of COVID?
       8          A        No.
       9          Q        Other than the two units that are on
      10    quarantine right now how many other units at MDC
      11    have been on quarantine?
      12          A        I couldn't tell you that off the top
      13    of my head.
      14          Q        Approximately?
      15          A        Seven including the two that are
      16    currently on over a month and a half period.
      17          Q        Are people in quarantine double
      18    celled?
      19          A        Yes.
      20          Q        Why?
      21          A        Because we physically don't have the
      22    space to single cell quarantine.            That is against
      23    CDC guidance right now.
      24          Q        Can you tell me what is against CDC
      25    guidance right now?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 43 of 551 PageID #: 1207
                                                                     Page 34
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        If you don't physically have the space
       3    for quarantine it states you can cohort and there
       4    is guidance for detention centers and jails.
       5          Q        But you're aware that the CDC says
       6    that the facility should make every possible
       7    effort to quarantine close contact of COVID cases
       8    individually; correct?
       9          A        And for close contact we do.
      10          Q        Who is considered a close contact of a
      11    suspected or positive case?
      12          A        Someone that has close prolonged
      13    contact with that person.
      14          Q        So if somebody was a cellmate of
      15    someone who was suspected to have COVID would
      16    that person then go into medical isolation?
      17          A        We are not using the term medical
      18    isolation but typically what has been happening
      19    if they showed symptoms then they would be moved
      20    to isolation. If they were not showing symptoms
      21    they would be quarantined by themselves in the
      22    cell that the person came out of that they shared
      23    together.
      24          Q        Who else besides the cellmate would be
      25    quarantined individually because of the close




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 44 of 551 PageID #: 1208
                                                                     Page 35
                                                               April 27, 2020


       1                              S. Vasquez
       2    contact?
       3          A        No one because no one else would have
       4    close contact.       They are currently locked in
       5    their cells.
       6          Q        Aren't they out for an hour a day?
       7          A        Not prolonged close contact though.
       8    They are encouraging social distancing and we are
       9    wiping everything down.
      10          Q        What about before the lockdown?
      11          A        Clarify.
      12          Q        Before the lockdown people who are on
      13    quarantine were allowed to be out of their cells
      14    throughout much of the day; correct?
      15                   MR. CHO:      Objection to the form. You
      16                   can answer.
      17          A        So yes, that is true before the
      18    lockdown happened we were performing that way
      19    based off the guidance we had received from
      20    Central Office about cohorting.
      21          Q        The lockdown happened around April 1?
      22          A        Around there, yes.
      23          Q        Just getting back to quarantine, so
      24    the only person who would be considered a close
      25    contact for purposes of celling individually




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 45 of 551 PageID #: 1209
                                                                     Page 36
                                                               April 27, 2020


       1                              S. Vasquez
       2    would be the cellmate of a positive case?
       3          A        Or suspected positive.
       4          Q        Have there only been 12 suspected
       5    positive cases at the entire MDC since March 1?
       6          A        Suspected positive?
       7          Q        Yes.
       8          A        I am sorry. Clarify.
       9          Q        So I am asking if there have been only
      10    12 suspected or confirmed positive cases?
      11                   MR. CHO:      Objection to the form. You
      12                   can answer the question.
      13          A        Are you asking how many people we have
      14    tested?
      15          Q        No, I am asking if the total number of
      16    people that have either been -- that fall into
      17    the category of having confirmed COVID or
      18    suspected COVID is 12?
      19          A        No.
      20          Q        How many?
      21          A        We have tested 13. We have the six
      22    positive tests come back. All 13 we tested were
      23    symptomatic.         We also have five that we consider
      24    most likely positive for COVID due to close
      25    contact with a person whose had and due to




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 46 of 551 PageID #: 1210
                                                                     Page 37
                                                               April 27, 2020


       1                            S. Vasquez
       2    symptoms.
       3          Q        You mentioned that there have been 13
       4    people tested.
       5                   As of April 23 I am aware that there
       6    have been 12 people tested. When was the
       7    thirteenth person tested?
       8          A        Later last week.
       9          Q        The five who you said were suspected
      10    positive because of their close contact and
      11    symptoms why were none of them tested?
      12          A        Because they came out of units that
      13    already had positive COVID tests. One unit in
      14    particular.
      15          Q        When was that?
      16          A        I couldn't give you a date.
      17          Q        Can you tell me approximately?
      18          A        No.
      19          Q        Was it in March?
      20          A        I don't remember.
      21          Q        Was it Unit 72?
      22          A        No.
      23          Q        So you have said the MDC doesn't have
      24    enough space to individually quarantine prisoners
      25    in the two units that are being used for




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 47 of 551 PageID #: 1211
                                                                     Page 38
                                                               April 27, 2020


       1                            S. Vasquez
       2    quarantine; is that correct?
       3          A        No.
       4          Q        MDC could single cell all of the
       5    people in quarantine?
       6          A        No. You made a generalization that the
       7    unit stayed the same that are quarantined and
       8    they don't.
       9          Q        Why can't the MDC single cell people
      10    in quarantine?
      11          A        A space issue.
      12          Q        Is MDC full right now?
      13          A        I couldn't tell you that.
      14          Q        Do you know if the east building is
      15    being used for male housing right now?
      16          A        That is not in my wheelhouse.
      17          Q        Are people housed on quarantine units
      18    regularly screened for COVID?
      19          A        Twice a day.
      20          Q        What does that screening consist of?
      21          A        Temperature check and a wellness
      22    check.
      23          Q        Tell me about the wellness check.
      24          A        Typically we are going to take your
      25    temperature and we are going to ask you how




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 48 of 551 PageID #: 1212
                                                                     Page 39
                                                               April 27, 2020


       1                            S. Vasquez
       2    you're doing and at that point you have an
       3    opportunity to tell the medical staff making
       4    rounds if you're having any symptoms.
       5          Q        Are there particular questions that
       6    the staff who does the screening is asking the
       7    prisoners?
       8          A        For the general wellness check?
       9          Q        Yes.
      10          A        No.
      11          Q        The temperature check is that using a
      12    forehead thermometer?
      13          A        Using an infrared thermometer.
      14          Q        Meaning a no touch thermometer?
      15          A        Yes.
      16          Q        When did this practice of screening in
      17    quarantine begin?
      18          A        From around the middle of March.
      19          Q        Who conducts the screening?
      20          A        Medical staff members.
      21          Q        Do you sometimes conduct these
      22    screenings?
      23          A        Occasionally.
      24          Q        Is there a particular time of day that
      25    these happen?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 49 of 551 PageID #: 1213
                                                                     Page 40
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        Usually in the morning and usually in
       3    the evening.
       4          Q        The person who does these checks comes
       5    around to every single person on the quarantine
       6    unit and takes their temperature?
       7          A        Yes.
       8          Q        At the same time does a wellness
       9    check?
      10          A        Ask the inmate how they're doing, yes.
      11          Q        Beyond "how are you doing" are there
      12    any questions asked?
      13          A        No.
      14          Q        What record is made of this screening?
      15          A        The temperatures are recorded into the
      16    bureau electronic record system.
      17          Q        Can you say that again?
      18          A        The temperatures are recorded into the
      19    bureau electronic record system.
      20          Q        The bureau electronic record system?
      21          A        Electronic medical record system.
      22          Q        Is anything else recorded into that
      23    system as result of this screening?
      24          A        No.
      25          Q        Does anyone review the temperature




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 50 of 551 PageID #: 1214
                                                                     Page 41
                                                               April 27, 2020


       1                            S. Vasquez
       2    records?
       3          A        Not unless one came out abnormal.
       4          Q        If one comes up abnormal what happens?
       5          A        We would probably immediately stop
       6    what we were doing, pull the inmate, isolate the
       7    inmate, assess him for symptoms.
       8          Q        What is abnormal?
       9          A        Anything over 100.4.
      10          Q        If during this screening the person
      11    has no fever but reports a symptom what happens?
      12          A        They would be assessed by the medical
      13    provider.
      14          Q        The medical provider conducting the
      15    check?
      16          A        Yes.
      17          Q        Many of the people who we have spoken
      18    to who are incarcerated at the MDC have reported
      19    that these are temperature checks only, that
      20    they're not spoken to.
      21                   Have you heard that as well?
      22          A        No.
      23          Q        Is there any record of the
      24    conversations that are had between the medical
      25    provider who conducts the screening and the




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 51 of 551 PageID #: 1215
                                                                     Page 42
                                                               April 27, 2020


       1                              S. Vasquez
       2    prisoner?
       3            A        No.
       4            Q        So every time that you conduct one of
       5    these you conduct the wellness check by
       6    initiating that conversation with the prisoner?
       7            A        Yes.
       8            Q        When was the last time you conducted a
       9    quarantine screening?
      10            A        I couldn't tell you off the top of my
      11    head.
      12            Q        Was it last week?
      13            A        Possibly.
      14            Q        What if the prisoner does not speak
      15    English how is the wellness check typically
      16    conducted?
      17            A        I have many providers that speak
      18    Spanish so if an inmate wanted to report symptoms
      19    they could.        In fact a few of the people that we
      20    have isolated and tested are Spanish only
      21    speakers.
      22            Q        Do you speak Spanish?
      23            A        A little.
      24            Q        You said other medical providers at
      25    MDC do speak Spanish?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 52 of 551 PageID #: 1216
                                                                     Page 43
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        Yes.
       3          Q        Which ones?
       4          A        Does that make a difference?
       5          Q        Yes.
       6          A        I have I think three nurses that speak
       7    Spanish and a doctor who speaks some Spanish.
       8          Q        How long does a screening take on one
       9    of these units?
      10          A        About an hour probably.
      11          Q        It takes an hour to get through all of
      12    the people on the unit?
      13          A        At minimum.
      14          Q        If I told you that there are 124
      15    people on the unit does that sound right to you?
      16          A        Sure.
      17          Q        When can a unit be removed from
      18    quarantine?
      19          A        As long as no one has had symptoms for
      20    14 days.
      21          Q        How is that monitored?
      22          A        By performing twice daily temperature
      23    and wellness checks.
      24          Q        Prisoners on these units are not asked
      25    specifically if they have any COVID symptoms?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 53 of 551 PageID #: 1217
                                                                     Page 44
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        Every day twice a day.
       3          Q        So they're asked how there are doing;
       4    correct?
       5          A        Yes.
       6          Q        But they are not asked about specific
       7    symptoms; are they?
       8          A        Typically when the unit originally
       9    goes down on quarantine they have already all the
      10    entire prison has been instructed on what the
      11    symptoms of COVID are.
      12          Q        But they're not asked specifically
      13    about them during the screening; correct?
      14          A        No, but they have an opportunity twice
      15    daily to inform medical staff if they are having
      16    symptoms.
      17          Q        Have you heard that there are some
      18    individuals who are concerned that if they report
      19    symptoms they will be placed in isolation?
      20          A        No.
      21          Q        What are people told about what will
      22    happen if they do report symptoms?
      23          A        That they will be placed in isolation.
      24          Q        Do they know what that means?          Have
      25    they been told what medical isolation is?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 54 of 551 PageID #: 1218
                                                                     Page 45
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        Isolation is going into a different
       3    unit in a cell by yourself and so that you're not
       4    infecting anybody else.
       5          Q        So I understand that but I am
       6    wondering what the prisoners at the MDC have been
       7    told what will happen if they report those
       8    symptoms?
       9          A        I don't know that we have had specific
      10    conversations about that with them, no.
      11          Q        They have not been told for example
      12    that they won't go to the SHU if they report
      13    symptoms?
      14          A        They also have not been told that they
      15    would go to the SHU.
      16          Q        When can an individual be removed from
      17    quarantine?
      18          A        An individual or an unit?
      19          Q        I guess this would typically apply in
      20    the intake setting where people are individually
      21    placed into quarantine.
      22                   When would an individual from intake
      23    be removed from quarantine?
      24          A        Fourteen days as long as they have not
      25    showed any symptoms.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 55 of 551 PageID #: 1219
                                                                     Page 46
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        So the people who are coming in from
       3    outside of a facility are all quarantined for the
       4    full 14 days before moving into a housing unit?
       5          A        Yes.
       6          Q        When did that practice begin?
       7          A        I wouldn't be able to give you a
       8    specific date.
       9          Q        Could you give me an approximate date?
      10          A        Somewhere around the first of April I
      11    believe.
      12          Q        Before the first of April or
      13    thereabouts what was the practice of quarantining
      14    people coming from outside?
      15          A        Our practice was to screen before
      16    coming in.      So we had no official guidance on
      17    quarantine coming from the outside.
      18          Q        What does that mean in practical
      19    terms?      What happened to someone who came in?
      20          A        Before they came in the door receiving
      21    in discharge a medical staff member would meet
      22    them, take their temperature and ask them a
      23    series of question based off the inmate's
      24    screening tool and determine whether or not they
      25    needed to be quarantined or isolated.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 56 of 551 PageID #: 1220
                                                                     Page 47
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        What would that determination be based
       3    on?
       4          A        If they answered yes to any of the
       5    questions or they had a fever.
       6          Q        If they had a fever what would happen?
       7          A        They would be isolated.
       8          Q        If they answered yes to any questions
       9    what would happen?
      10          A        Depends on what the question and
      11    answer yes was.
      12          Q        What questions were they asked?
      13          A        They're asked if they had traveled to
      14    any of the areas that had high outbreaks of
      15    COVID-19, namely the country at the time. They
      16    were also asked if they have had any close
      17    contact with anyone diagnosed with COVID-19.               And
      18    then they were also asked had they had any fevers
      19    or chills, shortness of breath or cough.
      20          Q        Anybody without the symptoms you just
      21    listed without close contacts and without travel
      22    to one of the affected countries would have been
      23    placed immediately into a general population
      24    housing unit?
      25          A        No.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 57 of 551 PageID #: 1221
                                                                     Page 48
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        Tell me then.
       3          A        They would have gone into our intake
       4    unit as normal.
       5          Q        How long would they have stayed there?
       6          A        I don't know.     Typically it's a week
       7    to two weeks.
       8          Q        We were a few minutes ago talking
       9    about the screening of people twice a day
      10    screening of people in quarantine.
      11                   I want to ask you about screening of
      12    people in general population housing units.
      13                   Are people in general population
      14    units, by that I mean non isolation, non
      15    quarantine, regularly screened for COVID?
      16          A        No.
      17          Q        How about in the SHU?
      18          A        No, we make twice daily rounds in all
      19    units.
      20          Q        Have those rounds continued during
      21    COVID?
      22          A        Yes.
      23          Q        What happens during those rounds?
      24          A        Medical stop around, ensure that the
      25    inmates are doing well and pass out sick call if




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 58 of 551 PageID #: 1222
                                                                     Page 49
                                                               April 27, 2020


       1                            S. Vasquez
       2    they want to fill out a sick call.
       3          Q        When you say, I will get to that
       4    actually in a little bit.
       5                   So just one other question about
       6    screening in general population.            In the Cadre
       7    unit are people screened regularly?
       8          A        No.
       9          Q        Are rounds done in the unit?
      10          A        Yes.
      11          Q        When are those rounds done?
      12          A        Twice a day.
      13          Q        Aren't those individuals that have
      14    work assignments during the day?
      15          A        Not all of them are at work right now.
      16          Q        What about in the units where people
      17    are at work such as the food service workers?
      18          A        We make twice daily rounds on those
      19    units as well.
      20          Q        During the twice daily rounds that you
      21    just mentioned in general population what
      22    protective gear do medical staff wear?
      23          A        In general population?
      24          Q        Yes.
      25          A        Surgical masks, gloves.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 59 of 551 PageID #: 1223
                                                                     Page 50
                                                               April 27, 2020


       1                              S. Vasquez
       2          Q        Always surgical masks?
       3                   MR. CHO:      I missed that.      What was
       4                   that?
       5                   MS. GINSBERG:     I asked if they always
       6                   wear a surgical mask?
       7          A        Surgical masks are what is identified
       8    by the CDC for asymptomatic people when you are
       9    not dealing with people who are symptomatic with
      10    COVID.      So yes, surgical masks.
      11          Q        Does that mean that the staff always
      12    wears surgical masks when they conduct their
      13    rounds with general population units?
      14                   MR. CHO:      Objection to the form.
      15          A        Yes.
      16          Q        What about in the quarantine units?
      17                   MR. CHO:     What was the question about
      18                   quarantine?
      19          Q        Do they always wear surgical masks,
      20    the staff members conducting the twice daily
      21    round?
      22          A        In quarantine units?
      23          Q        Yes.
      24          A        They have access to N-95 for
      25    quarantine units.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 60 of 551 PageID #: 1224
                                                                     Page 51
                                                               April 27, 2020


       1                               S. Vasquez
       2            Q        So I am asking what they wear?
       3            A        It depends if they're fit tested or
       4    not.
       5            Q        Are there some members of the medical
       6    staff who has not yet been fit tested?
       7            A        All the medical staff have been fit
       8    tested.
       9            Q        Do they wear N-95 when they are
      10    conducting twice daily rounds on the quarantine
      11    unit?
      12            A        I do not physically watch them make
      13    all their rounds.
      14            Q        Do you wear a N-95 when you go on to
      15    the quarantine unit?
      16            A        Yes.
      17            Q        Always?
      18            A        Yes.   Well if I am opening the door,
      19    yes.
      20            Q        If you're not opening the doors?
      21            A        No, surgical masks just like this
      22    (indicating).
      23            Q        What about gloves, do the medical
      24    workers on general population who do rounds wear
      25    gloves?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 61 of 551 PageID #: 1225
                                                                     Page 52
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        If they're touching things, yes.
       3          Q        What in quarantine?
       4          A        Yes.
       5          Q        Previously you just told me that you
       6    don't know whether people are wearing N-95 masks
       7    because you don't see them.
       8                   How do you know that they're wearing
       9    gloves or surgical masks?
      10          A        Because it is basic medical practice.
      11          Q        You're basing this your answers on
      12    what the policy is and not what you have
      13    observed?
      14          A        Yes.
      15                   MS. GINSBERG:     I would like to take a
      16                   five minute break.
      17                   VIDEOGRAPHER:       Going off the record
      18                   at 1:27 p.m.
      19                   VIDEOGRAPHER:       Going back on the
      20                   record at 1:37 p.m.
      21          Q        I want to go back one second to the
      22    quarantine twice daily screening that go on.
      23                   When medical staff conducts those
      24    screening what do they have with them besides a
      25    thermometer, an infrared thermometer?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 62 of 551 PageID #: 1226
                                                                     Page 53
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        All the medical staff that make those
       3    screenings carry a pulse oximeter as well.
       4          Q        Do they use those?
       5          A        If needed.
       6          Q        When is it needed?
       7          A        Complaints of shortness of breath.
       8          Q        Okay.
       9                   And do the medical staff conducting
      10    screening in general population also carry a
      11    pulse oximeter?
      12          A        As I stated previously, yes.
      13          Q        Besides a thermometer and a pulse
      14    oximeter what do the medical staff conducting
      15    screening in quarantine carry.
      16                   (Whereby, the requested portion was
      17                   read back by the reporter.)
      18          A        Nothing specifically.
      19          Q        You mentioned that there are not
      20    records kept of these encounters; correct?
      21          A        We document the temperature twice
      22    daily.
      23          Q        How is that documented in the moment?
      24          A        Typically on a roster and it's
      25    transcribed once at a computer.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 63 of 551 PageID #: 1227
                                                                     Page 54
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        The medical professional goes around
       3    with like a roster --
       4          A        Clipboard.
       5          Q        -- clipboard, fills it in by hand and
       6    then that gets entered into the computer by
       7    somebody else?
       8          A        Yes, well no, usually by the person
       9    taking it.
      10          Q        If somebody reports either a COVID
      11    symptom or another medical problem would that be
      12    reported?
      13          A        Reported on what?
      14          Q        Would it be recorded in anyway?
      15          A        COVID symptoms would be assessed
      16    typically immediately. Any other medical problem
      17    as long as it wasn't urgent or emergent would be
      18    they typically would be handed a sick call form
      19    and triaged as appropriate.
      20          Q        Are there currently any units on
      21    medical isolation?
      22          A        Yes.
      23                   MS. GINSBERG:     James, are you fine if
      24                   we talk about Unit 84 since we all
      25                   here know it's Unit 84?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 64 of 551 PageID #: 1228
                                                                     Page 55
                                                               April 27, 2020


       1                              S. Vasquez
       2                   MR. CHO:      Yes, I am more concerned
       3                   about public if some day that it is
       4                   made but we all know where the
       5                   isolation is.     Perhaps you can refer
       6                   to it as the isolation unit for now
       7                   and we can deal with whether we want
       8                   to have it added on later.
       9                   MS. GINSBERG:     That is fine.
      10          Q        This is the only unit that is
      11    currently on isolation?
      12                   MR. CHO:      Repeat the question.        You
      13                   broke up in the middle.
      14          Q        This is the only unit that is
      15    currently on isolation?
      16          A        It is our unit that is designated as
      17    isolation.
      18          Q        Are there other people in medical
      19    isolation right now?
      20          A        There are, no, there are no other in
      21    isolation right now.
      22          Q        They're all on the isolation unit if
      23    they're in isolation?
      24          A        Yes.
      25          Q        Have any other units been used for




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 65 of 551 PageID #: 1229
                                                                     Page 56
                                                               April 27, 2020


       1                              S. Vasquez
       2    medical isolation besides the one that is
       3    currently being used?
       4          A        No.
       5          Q        So every person who has been in
       6    medical isolation since the beginning of the
       7    pandemic has gone to what is currently called the
       8    isolation unit?
       9          A        Yes.
      10          Q        What is medical isolation?
      11          A        Can you clarify what you're asking.
      12          Q        Sure.
      13                   What are the criteria for placing
      14    people on medical isolation?
      15          A        The clinical decision made by one of
      16    the providers.         We are going to assess their
      17    symptoms, fevers, cough, shortness of breath.               If
      18    we determine that they may fit the symptom style
      19    of COVID we would isolate them and based off of
      20    the housing unit as previously discussed or
      21    positive COVID cases out of that housing unit as
      22    previously been discussed we would either test
      23    them or presume positive.
      24          Q        When someone is placed in isolation is
      25    there a specific record made of that placement?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 66 of 551 PageID #: 1230
                                                                     Page 57
                                                               April 27, 2020


       1                              S. Vasquez
       2            A        Yes.
       3            Q        How is that placement recorded?
       4            A        As an encounter put into the Bureau of
       5    Electronic Medical Records.
       6            Q        Are there any written criteria that
       7    help medical staff to know when to put someone in
       8    medical isolation?
       9            A        Yes, there has been guidance passed
      10    down by the Central Office.
      11            Q        What does that guidance say?
      12            A        I wouldn't be able to quote it off the
      13    top of my head.
      14            Q        Can you tell me in substance what it
      15    says?
      16            A        We should -- a high suspicion of COVID
      17    if they have a cough, shortness of breath, fever
      18    over 100.4 infrared forehead and that is about
      19    it. There is more to it.
      20            Q        Is a fever required before someone is
      21    placed in medical isolation?
      22            A        No, and we have isolated people who
      23    have not had fevers.
      24            Q        Are you aware that what the CDC says
      25    is that as soon as an individual develops




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 67 of 551 PageID #: 1231
                                                                     Page 58
                                                               April 27, 2020


       1                              S. Vasquez
       2    symptoms of COVID they should wear a face mask
       3    and should be immediately placed under medical
       4    isolation?
       5          A        All inmates have face masks right now.
       6          Q        So are you aware that the CDC says
       7    that as soon as an individual develops symptoms
       8    they should be immediately placed under medical
       9    isolation?
      10          A        Yes.
      11          Q        Does that mean as soon as they have
      12    developed any symptoms consistent with COVID-19
      13    they should be placed in medical isolation?
      14                   MR. CHO:      Objection to the form.
      15          A        It is a clinical decision made by
      16    providers.
      17          Q        What I am asking is whether someone
      18    who has developed any symptom consistent with
      19    COVID-19 is placed in medical isolation?
      20                   MR. CHO:      Objection to the form.
      21          A        They would be assessed and it would be
      22    the decision of the clinical provider.
      23          Q        Do you know whether anyone at the MDC
      24    has complained of symptoms of COVID-19 and not
      25    been placed in medical isolation?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 68 of 551 PageID #: 1232
                                                                     Page 59
                                                               April 27, 2020


       1                              S. Vasquez
       2          A        I don't know that, no.
       3          Q        You don't know?
       4          A        No.
       5          Q        Are you aware of any individuals at
       6    MDC who have complained of symptoms and have not
       7    been placed in medical isolation?
       8          A        Not aware, no.
       9          Q        Is a medical isolation unit managed
      10    different than a quarantine unit?
      11          A        In what way?
      12          Q        In anyway?
      13                   MR. CHO:      Objection to the form. You
      14                   can answer if you can.
      15          A        Medical isolation is run off of
      16    isolation protocols.
      17          Q        What does that means?
      18          A        Typically if we are going to open the
      19    door we are going to wear N-95 gowns and masks
      20    and face shields or goggles and the inmates are
      21    checked on twice daily by medical staff as well
      22    and they have temperature checks and wellness
      23    check performed.
      24          Q        When you say "if we open the door we
      25    are going to wear face shields" when you say "we"




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 69 of 551 PageID #: 1233
                                                                     Page 60
                                                               April 27, 2020


       1                              S. Vasquez
       2    who are you talking about?
       3          A        Any staff opening the door.
       4          Q        Both custody staff and medical staff?
       5          A        Yes.
       6          Q        Have you ever observed any custody
       7    staff wearing gowns?
       8          A        Yes.
       9          Q        Who?
      10                   MR. CHO:      Objection to the form.
      11          A        Custody working that unit.
      12          Q        The isolation unit?
      13          A        And quarantine unit.
      14          Q        Custody staff in the quarantine unit
      15    wears gowns?
      16          A        They were provided gowns if they chose
      17    to wear them.
      18          Q        They're not required?
      19          A        They're not required.
      20          Q        They have all been provided with
      21    gowns?
      22          A        Yes.
      23          Q        Have they been provided with face
      24    shields?
      25          A        Goggles.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 70 of 551 PageID #: 1234
                                                                     Page 61
                                                               April 27, 2020


       1                              S. Vasquez
       2            Q        All staff on the quarantine and
       3    isolation unit?
       4            A        Yes.
       5            Q        How soon after a person reports COVID
       6    symptoms should they be placed in isolation?
       7            A        Once they're assessed and it is
       8    determined that they needed to be placed in
       9    isolation it would be immediately.
      10            Q        You mentioned that there is some
      11    guidance from Central Office on medical
      12    isolation.
      13                     Is there a form that gets completed to
      14    determine whether someone goes into medical
      15    isolation?
      16            A        No.
      17            Q        It is like a policy document?
      18            A        Guidance.
      19            Q        Do you know who authored that
      20    guidance?
      21            A        No.
      22            Q        If an inmate tests positive for COVID
      23    are they assigned to an isolation unit?
      24            A        They would already be in an isolation
      25    unit.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 71 of 551 PageID #: 1235
                                                                     Page 62
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        Once they have been tested?
       3          A        Before they were tested. Before they
       4    were tested they would be in isolation unit as
       5    soon as they were identified they would be in an
       6    isolation unit.
       7          Q        So I think you said earlier that there
       8    have been 13 people total tested; is that
       9    correct?
      10          A        Yes.
      11          Q        All of them were placed in isolation
      12    prior to receiving the COVID test?
      13          A        Yes.
      14          Q        You said there were five additional
      15    people who were placed in isolation as well?
      16          A        As a presumed positive, yes.
      17          Q        Were they all placed in isolation at
      18    the same time?
      19          A        No, that is over a month and a half
      20    period.
      21          Q        They were not all from the same unit
      22    at the same time?
      23          A        No.
      24          Q        What was the basis for the decision of
      25    sending those people into medical isolation?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 72 of 551 PageID #: 1236
                                                                     Page 63
                                                               April 27, 2020


       1                                S. Vasquez
       2                     MR. CHO:      Objection to the form.      Are
       3                     you referring to those that are the
       4                     conflict or the five personnel?
       5                     MS. GINSBERG:     The five.
       6            A        Symptoms and the confirmed positive
       7    tests from that unit.
       8            Q        Were all of those five people
       9    cellmates of people who had been tested for
      10    COVID?
      11            A        None of them were.
      12            Q        But they were all on units where
      13    somebody tested positive?
      14            A        Same unit.
      15            Q        All five people were from the same
      16    unit?
      17            A        Yes.
      18            Q        Were they all sent into medical
      19    isolation based on the same individuals who
      20    tested positive tests?
      21            A        Yes.
      22            Q        What unit was that?
      23            A        Two individuals were positive test.
      24            Q        Two individuals were positive test.
      25                     What unit was that?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 73 of 551 PageID #: 1237
                                                                     Page 64
                                                               April 27, 2020


       1                              S. Vasquez
       2            A        I don't remember what unit it was.
       3            Q        Was it Unit 53?
       4            A        I don't remember.
       5            Q        Do you know what floor it was on?
       6            A        I don't remember.
       7            Q        Is there anything that you remember
       8    about the unit?
       9            A        That I had two inmates tested positive
      10    and we had five presumed positive out of that
      11    unit.
      12            Q        Do you know if any of those people are
      13    still in isolation?
      14            A        None of them are still in isolation.
      15            Q        Do you know whether --
      16                     Did you speak with any of the custody
      17    staff who worked on that unit around the time
      18    that the positive tests came in?
      19            A        No.
      20            Q        Have you spoken with any of the
      21    inmates who were placed in isolation from that
      22    unit?
      23            A        No, I performed some of their
      24    temperature checks.
      25            Q        You performed the temperature check in




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 74 of 551 PageID #: 1238
                                                                     Page 65
                                                               April 27, 2020


       1                            S. Vasquez
       2    isolation or prior to their being in isolation?
       3          A        I don't remember.       It could have been
       4    either, it could have been both.
       5          Q        You're certain you don't remember
       6    which unit it was?
       7          A        No.
       8          Q        When you did the temperature checks
       9    for those individuals from that unknown unit did
      10    you speak with those individuals?
      11          A        In what way?
      12          Q        In anyway?
      13          A        I would have performed a wellness
      14    check just like any other time I performed
      15    temperature checks.
      16          Q        This was while they were in isolation?
      17          A        Yes.
      18          Q        Are there people who have expressed
      19    symptoms of COVID who have not been placed in
      20    isolation?
      21          A        Yes.
      22          Q        Can you tell me when that would happen
      23    that a person who expressed COVID symptoms would
      24    not be placed in medical isolation?
      25          A        That is a clinical providers judgment.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 75 of 551 PageID #: 1239
                                                                     Page 66
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        Do you know how many such people there
       3    have been at the MDC?
       4          A        No.
       5          Q        Do you know if there have been more
       6    than ten?
       7          A        I wouldn't be able to tell you that.
       8          Q        Have any asymptomatic individuals been
       9    placed in isolation?
      10          A        No.
      11          Q        Are you ever in the position of making
      12    a determination as to whether someone will be
      13    placed in medical isolation?
      14          A        I make the determination with the
      15    provider who assessed them and our acting
      16    Clinical Director.
      17          Q        Aside from -- what you told me so far
      18    is that it is a clinical decision.
      19                   Can you tell me what goes into that
      20    clinical decision what factors?
      21          A        Symptoms, how long the symptoms have
      22    lasted, what the severity of the symptoms are.
      23          Q        Anything else?
      24          A        Clinical decision is made by the
      25    provider.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 76 of 551 PageID #: 1240
                                                                     Page 67
                                                               April 27, 2020


       1                              S. Vasquez
       2          Q        Does the guidance that you mentioned
       3    from Central Office permit medical staff to not
       4    place in isolation people with COVID symptoms?
       5          A        I am sorry. Can you clarify that
       6    question?
       7          Q        You mentioned earlier there is a
       8    medical guidance or a guidance from Central
       9    Office that guides clinical staff as to when to
      10    place someone in medical isolation for reasons
      11    related to COVID; correct?
      12          A        Correct.
      13          Q        Does that guidance allow for
      14    placing -- sorry, not placing people in isolation
      15    even though they display COVID symptoms?
      16          A        No, if they display COVID symptoms.
      17          Q        So if somebody coughs does that mean
      18    they go into medical isolation?
      19          A        No.
      20          Q        So then tell me what you mean by
      21    displaying COVID symptoms?
      22          A        That is made by the provider
      23    performing the assessment for them.
      24          Q        Well, is a cough a COVID symptom?
      25          A        Yes. A cough is also a symptom of




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 77 of 551 PageID #: 1241
                                                                     Page 68
                                                               April 27, 2020


       1                             S. Vasquez
       2    other things though.
       3          Q        Sure, as would a fever be; correct?
       4          A        Yes.
       5          Q        If someone complains of COVID symptoms
       6    are they necessarily placed in medical isolation?
       7          A        No.
       8          Q        Is that consistent with the guidance
       9    from Central Office?
      10          A        Yes.
      11          Q        Are the people in medical isolation at
      12    MDC single cell?
      13          A        Yes.
      14          Q        Always?
      15          A        From my knowledge, yes.
      16          Q        With a dedicated bathroom?
      17          A        Yes, toilet, yes.
      18          Q        Not a shower; correct?
      19          A        No.
      20          Q        In the current isolation unit is the
      21    whole unit considered to be on medical isolation?
      22          A        No.
      23          Q        Is all of the upstairs portion of that
      24    unit considered to be medical isolation?
      25          A        To the best of my knowledge, yes.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 78 of 551 PageID #: 1242
                                                                     Page 69
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        What is the downstairs portion of that
       3    unit designated for?
       4          A        That is not my department.
       5          Q        Do you know who is housed in the
       6    downstairs unit the isolation unit?
       7          A        Other inmates.
       8          Q        Do you know any particular kinds of
       9    other inmates?
      10          A        Not in my wheelhouse.
      11          Q        So you're not aware?
      12          A        No.
      13          Q        Are there -- do you know whether
      14    people who are placed in SHU are in the
      15    downstairs portion of the medical isolation unit?
      16          A        Not my department.
      17          Q        Do you know whether people who are
      18    returned from the hospital are housed in the
      19    downstairs portion of the medical isolation unit?
      20          A        If they're returning to the hospital
      21    and they're suppose to be in a general population
      22    unit they will go to the intake unit.
      23          Q        So people who are being immediately
      24    returned from the hospital would go to intake
      25    after quarantine; correct?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 79 of 551 PageID #: 1243
                                                                     Page 70
                                                               April 27, 2020


       1                              S. Vasquez
       2            A        As long as they were going to an
       3    general population unit.
       4            Q        If they were going to some other unit
       5    what would happen?
       6            A        If they had to be returned to SHU they
       7    would be quarantined in the isolation unit.
       8            Q        In the current isolation unit?
       9            A        Yes.
      10            Q        Have you been into the isolation unit
      11    recently?
      12            A        Yes.
      13            Q        When was the last time you were there?
      14            A        Last week.
      15            Q        Are you aware that there is a big sign
      16    on the door that says SHU with yellow
      17    highlighting in all caps?
      18            A        Okay.
      19            Q        That it says special housing unit on
      20    multiple cell doors within that unit?
      21            A        Okay.
      22            Q        I am asking if you were aware?
      23            A        I don't designate inmates to units.
      24            Q        I am not asking you if you designate
      25    them.        I am asking if you have seen those signs?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 80 of 551 PageID #: 1244
                                                                     Page 71
                                                               April 27, 2020


       1                              S. Vasquez
       2          A        Okay, I might have seen the signs.
       3          Q        But you don't recall?
       4          A        I don't recall.
       5          Q        If someone was designated for special
       6    housing but they're returning from the hospital
       7    they would go into that downstairs portion of the
       8    isolation unit?
       9                   MR. CHO:      Objection to the form. I
      10                   don't think that is her prior
      11                   testimony.
      12                   MS. GINSBERG:     Okay, well she can
      13                   correct it.
      14          A        Can you repeat what you said please.
      15          Q        People who are returning from the
      16    hospital but who are designated special housing
      17    would they go to that downstairs portion of the
      18    isolation unit upon return?
      19          A        They go to a single cell in that unit
      20    to be quarantined for 14 days.
      21          Q        Can you describe for me what that unit
      22    looks like, the layout of that unit?
      23          A        It is two tiers.
      24          Q        What do the tiers open -- I am sorry
      25    go ahead.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 81 of 551 PageID #: 1245
                                                                     Page 72
                                                               April 27, 2020


       1                            S. Vasquez
       2          A        It is two tiers with cells on both
       3    tiers in that housing unit.
       4          Q        If an inmate walked out of the door of
       5    a top tier cell would he be able to see into the
       6    common area for the unit?
       7          A        They're all locked in.
       8          Q        I am asking if somebody came out or if
       9    you were standing outside their cell?
      10          A        Would I be able to see -- I am sorry,
      11    I don't understand what you're asking.
      12          Q        Would you be able to see into the
      13    common area?
      14          A        There is no common area there.
      15          Q        On the lower floor of the unit?
      16          A        It is not used as a common area.
      17          Q        Right now?
      18          A        Okay, yes.
      19          Q        Is it sometimes used as a common area?
      20          A        No, I have never seen it used as a
      21    common area.
      22          Q        What about in other housing units, is
      23    that typically where the common area is?
      24          A        Yes.
      25          Q        So before this was a medical isolation




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 82 of 551 PageID #: 1246
                                                                     Page 73
                                                               April 27, 2020


       1                                S. Vasquez
       2    unit it was probably a common area; right?
       3                     MR. CHO:      Objection to the form.
       4            A        Yes.
       5            Q        The top tier cells open out into the
       6    same general area as the bottom tier cells,
       7    right, there is not a ceiling over the bottom
       8    tier that separates them?
       9            A        No.
      10            Q        There is no ceiling?
      11                     MR. CHO:      Objection to the form. Go
      12                     ahead and answer.
      13            A        No.
      14            Q        The air that flows outside of the
      15    cells in both the top and bottom tiers is there
      16    is nothing preventing air flow between those two
      17    areas; correct?
      18            A        No.
      19            Q        That is not correct or it is correct?
      20            A        No, there is nothing preventing air
      21    flow.
      22            Q        I just wanted to make sure that we got
      23    a clear answer there.
      24                     Why are people in medical isolation
      25    housed in such close proximity to people who




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 83 of 551 PageID #: 1247
                                                                     Page 74
                                                               April 27, 2020


       1                                S. Vasquez
       2    don't need medical isolation?
       3                     MR. CHO:      Objection to the form.
       4            A        Because the disease is an airborne.
       5    Just precaution.
       6            Q        There is no concern that this would
       7    put the people in the bottom tier in danger?
       8            A        No. All the inmates have masks as
       9    well.
      10            Q        All the inmates in isolation?
      11            A        All the inmates in the prison have
      12    masks.
      13            Q        In isolation what kind of masks do
      14    they have?
      15            A        Surgical masks just like every other
      16    inmate.
      17            Q        How often do they get them?
      18            A        Once a week.
      19            Q        What happens if one breaks?
      20            A        If one breaks they could tell a staff
      21    member and we would replace it.
      22            Q        Have you replaced people's broken
      23    masks?
      24            A        I have not personally.
      25            Q        Are you aware of anyone who received a




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 84 of 551 PageID #: 1248
                                                                     Page 75
                                                               April 27, 2020


       1                            S. Vasquez
       2    replacement mask before a week is up?
       3          A        I am not aware that anyone has broken
       4    a mask.
       5          Q        Is there medical care available within
       6    the isolation unit?
       7          A        Daily rounds are made by medical staff
       8    and they can tell a CO who makes rounds every 30
       9    minutes in that unit.
      10          Q        Other than if somebody needs care
      11    beyond the rounds where would they get that care?
      12          A        Beyond what realm.
      13          Q        Beyond the rounds, you said that there
      14    is rounds conducted?
      15          A        Beyond the rounds.       What kind of care?
      16          Q        Any kind of care that you can't get on
      17    a walk by medical round -- a bandage?
      18          A        If we needed to perform some time
      19    medical procedure that couldn't be done without
      20    moving the inmate who is on isolation we have a
      21    medical room designated on the floor that is
      22    always there that we can do exams in if needed.
      23          Q        Has that happened for people in
      24    isolation?
      25          A        Yes.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 85 of 551 PageID #: 1249
                                                                     Page 76
                                                               April 27, 2020


       1                              S. Vasquez
       2            Q        Do they have to leave the isolation
       3    unit in order to get that care?
       4            A        Yes.
       5            Q        Do they have to walk through any other
       6    units to get that care?
       7            A        No.
       8            Q        Do they have to walk through
       9    anything --
      10                     So they walk out of the isolation
      11    unit.        Where do they go from there to get that
      12    care?
      13            A        You make a right and you walk about
      14    five feet and you make another right into the
      15    medical room.
      16            Q        They walk through a hallway?
      17            A        Yes, wearing a mask.
      18            Q        Do any of the inmates in isolation
      19    have N-95 mask?
      20            A        No, you have to be fit tested to wear
      21    a N-95.
      22            Q        Have any of them been fit tested?
      23            A        I don't fit test inmates.       I don't do
      24    fit test at all. Safety does.
      25            Q        I wasn't asking if you had. I am just




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 86 of 551 PageID #: 1250
                                                                     Page 77
                                                               April 27, 2020


       1                              S. Vasquez
       2    asking if they have?
       3          A        I am unaware of that.
       4          Q        How many people are currently in
       5    isolation, medical isolation?
       6          A        Two.
       7          Q        There are two people currently in
       8    medical isolation?
       9          A        Yes.
      10          Q        Has either of them tested positive for
      11    COVID?
      12          A        One has.
      13          Q        The other one was in close contact?
      14          A        Presumed positive.
      15          Q        Has not been tested?
      16          A        Correct. It was his cellmate.
      17          Q        Of the person who is also in
      18    isolation?
      19          A        Yes.
      20          Q        Where are other people with COVID
      21    symptoms housed?
      22          A        No where.
      23          Q        Those are the only two people at the
      24    MDC with any COVID symptoms?
      25          A        With any active COVID symptoms that we




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 87 of 551 PageID #: 1251
                                                                     Page 78
                                                               April 27, 2020


       1                              S. Vasquez
       2    know of, yes.
       3            Q        Nobody has reported COVID symptoms
       4    other than these two?
       5            A        We would assess them and determine
       6    whether or not they met the guidance for
       7    COVID-19.
       8            Q        If somebody shows one symptom that
       9    isn't a fever would they meet the guidance?
      10            A        Depends what the symptom is.
      11            Q        If it's a cough?
      12            A        That would be assessed by the medical
      13    provider.
      14            Q        What if it's a loss of sense of taste?
      15            A        It would be assessed by the medical
      16    provider.
      17            Q        Have you ever tested someone for COVID
      18    symptoms other than fever?
      19            A        Suspected active COVID?
      20            Q        Yes.
      21            A        No, I have not been involved in that
      22    assessment.
      23            Q        You mentioned that rounds are
      24    conducted by the medical staff in isolation as
      25    well.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 88 of 551 PageID #: 1252
                                                                     Page 79
                                                               April 27, 2020


       1                            S. Vasquez
       2                   How often?
       3          A        Twice a day.
       4          Q        What does that screening consist of?
       5          A        Temperature check and a wellness
       6    check.
       7          Q        Is it done any differently than the
       8    checks that are done in quarantine?
       9          A        No.
      10          Q        Are the doors of the cells open to
      11    conduct those checks?
      12          A        There are locks on the doors so we try
      13    to avoid opening the doors if we can. If we need
      14    to we do.
      15          Q        So can you describe for me how you
      16    would conduct a wellness check without opening
      17    the door?
      18          A        You can talk to the inmate through the
      19    door and you can open the slot to take their
      20    temperature.
      21          Q        The food slot?
      22          A        Yes.
      23          Q        Is that typically how temperatures are
      24    taken through the food slot?
      25          A        When I perform them I have them open




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 89 of 551 PageID #: 1253
                                                                     Page 80
                                                               April 27, 2020


       1                              S. Vasquez
       2    the door.
       3          Q        Why is that?
       4          A        It is my preference.
       5          Q        Why do you prefer that?
       6          A        Because it's just my preference.
       7          Q        For no reason?
       8          A        No.
       9          Q        Where in the door is the food slot?
      10          A        About halfway up.
      11          Q        So where on your body would it reach?
      12          A        I don't know that that is quantifiable
      13    because you don't know how tall I am.
      14          Q        That was my next question.
      15          A        Okay.   Probably about my bellybutton
      16    and I am 5'11".
      17          Q        Ah, okay.
      18                   If you were to conduct a temperature
      19    check through the door the inmate would sort of
      20    crouch down to get his forehead to the height of
      21    the slot?
      22          A        I don't know. I don't perform
      23    temperature checks that way.
      24          Q        Sounds a little awkward.
      25          A        Correct.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 90 of 551 PageID #: 1254
                                                                     Page 81
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        And then but you have seen other
       3    people do that or you're aware that other people
       4    do that?
       5          A        Yes.
       6          Q        Do they also conduct the wellness
       7    check through that food slot?
       8          A        Yes.
       9          Q        When did the practice of screening
      10    isolation two times a day begin?
      11          A        Around the middle of March.
      12          Q        What record is made of this screening?
      13          A        We note temperatures in the bureau
      14    electronic medical records.
      15          Q        Is any other record made?
      16          A        No.
      17          Q        Is there a form used?
      18          A        No.
      19          Q        Who determined whether to remove
      20    someone from medical isolation?
      21          A        It is based off of the CDC guidance.
      22          Q        So what criteria are used?
      23          A        Seven days after onset of symptoms, 72
      24    hours after not having -- 72 hours free of fever
      25    without an antipyretic such as Tylenol or




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 91 of 551 PageID #: 1255
                                                                     Page 82
                                                               April 27, 2020


       1                            S. Vasquez
       2    ibuprofen on board and getting better of
       3    symptoms.      So not a complete resolve but the
       4    symptoms are getting better.
       5          Q        Has anyone been given a COVID test in
       6    advance of release from isolation?
       7          A        No, that is not our guidance
       8    currently.
       9          Q        So a negative COVID test would not
      10    permit you to release someone from isolation?
      11          A        Can you clarify that.
      12          Q        Well you said it's not your guidance.
      13                   My understanding is the CDC allows for
      14    that to be part of the determination if a
      15    facility is performing those followup COVID
      16    tests.
      17          A        Are you referring to a second COVID
      18    test after a positive?
      19          Q        Yes.
      20          A        Okay, right now we are -- we have a
      21    limited number of tests.         So to ensure that we
      22    have enough tests to continue testing in areas we
      23    need to test we use the CDC guidance of symptom
      24    based release.
      25          Q        After a prisoner tests positive for




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 92 of 551 PageID #: 1256
                                                                     Page 83
                                                               April 27, 2020


       1                            S. Vasquez
       2    COVID at MDC what steps do staff take to try to
       3    avoid further infection?
       4          A        Same steps that we were taking when we
       5    isolated the inmate. We are ensuring that we are
       6    wearing masks when come in contact with the
       7    inmate and opening the door, PPE, appropriate
       8    PPE, gowns, gloves, and ensuring the staff know
       9    which units have the inmates who have positive
      10    COVID in them.
      11          Q        Do you know what contact tracing is?
      12          A        I have a vague idea what you're
      13    talking about.
      14          Q        What is your understanding of contact
      15    tracing?
      16          A        I believe you're talking about more
      17    like contact investigation.
      18          Q        Sure.
      19          A        Basically what you are going to do is
      20    you are going to go two days prior to when the
      21    person showed symptoms or reported that they
      22    showed symptoms and try to notify anybody who had
      23    close contact with that individual, close
      24    prolonged contact with that individual.
      25          Q        What does into mean close --




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 93 of 551 PageID #: 1257
                                                                     Page 84
                                                               April 27, 2020


       1                              S. Vasquez
       2          A        Close prolonged contact means that you
       3    came in close contact without PPE available for I
       4    think the guidance was 40 minutes or more.
       5          Q        If someone is let out of their cell on
       6    quarantine or general population unit for the
       7    hour that they're now allowed out would those
       8    inmates be considered to have close contact with
       9    one another?
      10          A        No.
      11          Q        Why is that?
      12          A        Social distancing has been encouraged.
      13    They're also suppose to be wearing masks.
      14          Q        So you presume social distancing?
      15          A        Presume?
      16          Q        Yes.
      17          A        They have been instructed to social
      18    distance.
      19          Q        You presume that they're all complying
      20    with that?
      21          A        Yes.
      22          Q        For example, if two people sit next to
      23    one another at computers that is considered
      24    social distancing?
      25          A        If an inmate in a unit came up




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 94 of 551 PageID #: 1258
                                                                     Page 85
                                                               April 27, 2020


       1                              S. Vasquez
       2    positive the whole unit would be quarantined.
       3          Q        Okay. But those people would not be
       4    isolated?
       5          A        No, not unless they showed symptoms.
       6    Just the same as a person cellmate would not be
       7    isolated unless he showed symptoms.
       8          Q        No asymptomatic people are going to be
       9    isolated.
      10                   And so everyone is considered a close
      11    contact then if they're on the unit or no?
      12          A        We practice out of an abundance of
      13    caution.
      14          Q        So we would consider them close
      15    contact?
      16          A        No, but we are going to quarantine the
      17    whole unit to make sure that no one touched
      18    something that may have given it to them.
      19          Q        What steps are taken to determine who
      20    the close contacts are?
      21          A        Right now close contact is typically
      22    the inmate's cellmate.
      23          Q        Would it be anybody else?
      24          A        No.
      25          Q        Why not?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 95 of 551 PageID #: 1259
                                                                     Page 86
                                                               April 27, 2020


       1                              S. Vasquez
       2          A        They're locked in their cells.
       3          Q        But for an hour a day they're not?
       4          A        And they're not suppose -- they are
       5    suppose to be social distancing and wearing masks
       6    when they're out of their cells.
       7          Q        Because there is a rule that requires
       8    social distancing and wearing a mask there is a
       9    presumption that none of those people are in
      10    close contact?
      11          A        No, the whole unit is going to be
      12    quarantine.
      13          Q        I am trying to understand who would be
      14    considered a close contact for any purpose
      15    though?
      16          A        What is the purpose of determining the
      17    close contact.
      18          Q        I get to ask the questions.
      19          A        Okay.
      20                   MR. CHO:      Again, objection to the
      21                   form.   Asked and answered multiple
      22                   times. She already answered that
      23                   question.
      24                   MS. GINSBERG:       I don't think I got an
      25                   answer so I wanted to continue.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 96 of 551 PageID #: 1260
                                                                     Page 87
                                                               April 27, 2020


       1                              S. Vasquez
       2                   MR. CHO:      You did though.
       3                   MS. GINSBERG:     There is a question
       4                   pending.
       5                   MR. CHO:      I don't think I remember
       6                   the question.
       7                   (Whereby, the requested portion was
       8                   read back by the reporter.)
       9                   MR. CHO:      Asked and answered. You can
      10                   answer it again.
      11          A        Inmate's cellmate.
      12          Q        Anybody else?
      13          A        No.
      14          Q        Is it possible that any staff member
      15    would be considered a close contact?
      16          A        No.
      17          Q        When a prisoner tests positive are
      18    there staff who are responsible for interviewing
      19    people to find out more about those contacts?
      20          A        Yes.
      21          Q        Who are those staff members?
      22          A        Infectious disease nurses.
      23          Q        How many infectious disease nurses are
      24    on staff on MDC?
      25          A        Two.




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 97 of 551 PageID #: 1261
                                                                     Page 88
                                                               April 27, 2020


       1                            S. Vasquez
       2          Q        They're responsible for interviewing
       3    people after a positive test?
       4          A        They're responsible for performing
       5    contact investigation.
       6          Q        Is there any written guidance as to
       7    what a contact investigation would constitute?
       8          A        I am not sure.
       9          Q        Are any records kept of the contact
      10    investigation?
      11          A        For inmates?
      12          Q        Yes.
      13          A        No.
      14          Q        What steps do those infectious disease
      15    nurses take to conduct their investigation?
      16          A        I wouldn't be able to tell you that. I
      17    don't conduct them.
      18          Q        Do you know who would be able to tell
      19    me that?
      20          A        The infectious disease nurses.
      21          Q        Who are they?
      22          A        Davika Jordan and Troy Bradwich.
      23          Q        Could we call her Nurse Jordan?
      24          A        That is fine.
      25          Q        Are both of those individuals work




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 98 of 551 PageID #: 1262
                                                                     Page 89
                                                               April 27, 2020


       1                            S. Vasquez
       2    full-time at the MDC?
       3          A        Yes.
       4          Q        Do you know what their general
       5    schedules are?
       6          A        Yes.
       7          Q        When does Troy Bradwich work?
       8          A        Sunday through Wednesday 12:00 to
       9    10:00 p.m.
      10          Q        And Nurse Jordan?
      11          A        Monday through Friday, 7:30 to 4:00.
      12          Q        I think you said earlier that six
      13    inmates have tested positive for COVID to date;
      14    is that correct?
      15          A        Six, yes.
      16          Q        Do you know how many knew inmate have
      17    been brought into the facility since March 1?
      18          A        I would not be able to tell you that.
      19          Q        Of the six who tested positive did any
      20    of them stay in the unit where they were when
      21    they tested positive -- sorry, when they were
      22    tested?
      23          A        When they showed symptoms they were
      24    removed from the unit and isolated.
      25          Q        They were isolated in the unit that is




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 99 of 551 PageID #: 1263
                                                                     Page 90
                                                               April 27, 2020


       1                             S. Vasquez
       2    currently being used for isolation?
       3          A        Yes.
       4          Q        Do you know why the other seven
       5    prisoner who tested negative were given tests?
       6          A        They showed symptoms.
       7          Q        All seven?
       8          A        Yes.
       9          Q        So no asymptomatic people have been
      10    given tests?
      11          A        No.
      12          Q        Did all seven have known COVID
      13    contact?
      14          A        No.
      15          Q        Are there people who had symptoms but
      16    who were not tested?
      17          A        Not that I am aware of. I am sorry.
      18    Yes, the presumed positive five.
      19          Q        Other than the presumed positive five
      20    no people with symptoms no other people with
      21    symptoms were tested, sorry --
      22                   Strike.
      23                   Has anyone -- so the two people who
      24    are currently in isolation were in the same
      25    housing unit; correct?




                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 100 of 551 PageID #: 1264
                                                                     Page 91
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        Yes.
        3          Q        Has anybody else from that housing
        4   unit been tested?
        5          A        No.
        6          Q        That housing unit is not on
        7   quarantine?
        8          A        It is on quarantine.
        9          Q        Where those two individuals came from?
       10          A        Yes.
       11          Q        The housing unit that is in intake
       12   right now that is quarantined is where those two
       13   people came from?
       14          A        Yes.
       15          Q        Do you know if that is housing Unit
       16   72?
       17                   MR. CHO:      I would like to not have
       18                   the number on the record.
       19                   MS. GINSBERG:     It is just getting a
       20                   lit bit confusing. James, what is the
       21                   security risk?
       22                   MR. CHO:      We can talk about that off
       23                   line. I think she testified there is
       24                   an intake unit up on four and one
       25                   other quarantine unit.       So perhaps you




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 101 of 551 PageID #: 1265
                                                                     Page 92
                                                               April 27, 2020


        1                             S. Vasquez
        2                  can ask her if the unit that you are
        3                  referring to is the other quarantine
        4                  unit. You and I can talk about
        5                  numbers.
        6                  MS. GINSBERG:       The unit that was the
        7                  quarantine unit that was toured the
        8                  number of that unit is in the public
        9                  docket in this case. I am just not
       10                  sure. It's in letters to the court.             I
       11                  am not sure why we are keeping it
       12                  confidential here.
       13                  MR. CHO:     Not that I am aware of but
       14                  why dont you ask her the question of
       15                  if the unit you are referring to the
       16                  same quarantine unit she testified to
       17                  earlier?
       18                  MS. GINSBERG:       It is not so much
       19                  about knowing.      I think we know.       It
       20                  is really just about making the record
       21                  a little bit confusing and so there is
       22                  no real reason to leave it
       23                  confidential then I certainly rather
       24                  avoid that and rather have a cleaner
       25                  record using the number than calling




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 102 of 551 PageID #: 1266
                                                                     Page 93
                                                               April 27, 2020


        1                            S. Vasquez
        2                   it the other quarantined unit that is
        3                   not the intake unit. Just make for a
        4                   more confusing record.         We can
        5                   certainly come back to it.         I just
        6                   don't understand why we are doing that
        7                   given that it's in the record, the
        8                   court has mentioned it.
        9          Q        Does the MDC have a system for
       10   tracking and reporting COVID information?
       11          A        Yes.
       12          Q        What is that system?
       13          A        The system put forth by Central Office
       14   and is being keyed as codes into the our Century
       15   system.
       16          Q        Say that again.
       17          A        It is being keyed in as codes in our
       18   Century system.
       19          Q        What does that mean it's being keyed
       20   in as codes in the Century system?
       21          A        It is a tracking mechanism the bureau
       22   uses for different things.
       23          Q        So what exactly is being keyed in?
       24          A        The code if they're quarantined, the
       25   code if they're isolated, the code if they have




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 103 of 551 PageID #: 1267
                                                                     Page 94
                                                               April 27, 2020


        1                            S. Vasquez
        2   been tested positive.
        3          Q        Anything other than isolation
        4   quarantine and positive tests?
        5          A        I think there is another one but I
        6   can't remember.
        7          Q        So this system is not tracking
        8   complaints of symptoms?
        9          A        No, the bureau electronic medical
       10   record would track that.
       11          Q        You had mentioned earlier in your
       12   testimony that you put together Daily Reports on
       13   COVID; is that correct?
       14          A        Yes.
       15          Q        Can you tell me what those reports
       16   consist of?
       17          A        Every name of an inmate on a
       18   quarantine unit, names of inmates that are
       19   isolated, when they were isolated, when they were
       20   tested, when they came off isolation, if they
       21   come off quarantine.
       22          Q        Anything else that goes into those
       23   reports?
       24          A        What unit they were in.
       25          Q        Does anything about reporting a COVID




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 104 of 551 PageID #: 1268
                                                                     Page 95
                                                               April 27, 2020


        1                            S. Vasquez
        2   symptom go into that report?
        3          A        No.
        4          Q        Who does that report -- who authors
        5   that report?
        6          A        I do.
        7          Q        Who is it sent to?
        8          A        It was originally being sent to the
        9   Central Office health office administration but
       10   they -- they're tracking it by century codes now
       11   so now it's only sent to my warden, my associate
       12   warden and my executive assistant and my legal
       13   counsel.
       14          Q        Is it only Daily Reports or are there
       15   other reports that get done like weekly reports
       16   and monthly reports?
       17          A        I do Daily Reports.
       18          Q        Daily Reports?
       19          A        Yes.
       20          Q        Do staff sometimes move between
       21   quarantine and non quarantine sections of the
       22   MDC?
       23          A        Yes.
       24          Q        Custody staff?
       25          A        I don't track custody's movement but I




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 105 of 551 PageID #: 1269
                                                                     Page 96
                                                               April 27, 2020


        1                            S. Vasquez
        2   have seen them move, yes.
        3          Q        What about medical staff?
        4          A        Yes.
        5          Q        Do custody staff also move between
        6   isolation units and other sections of the MDC?
        7          A        Yes.
        8          Q        Medical staff too?
        9          A        Yes.
       10          Q        Is there anyone who monitors staff
       11   conduct to ensure that when they are transferring
       12   between units with known or suspected cases in
       13   other units that they're in compliance with
       14   appropriate infectious disease protocol?
       15          A        No one monitors that, no.
       16          Q        Are staff members allowed to use
       17   alcohol based hand sanitizer?
       18          A        Yes.
       19          Q        As of when?
       20          A        I couldn't give you a date.
       21          Q        Has it been for more than a week?
       22          A        Yes.
       23          Q        How does staff know they're allowed to
       24   do this?
       25          A        That is not my job.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 106 of 551 PageID #: 1270
                                                                     Page 97
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        Are you aware that staff are notified?
        3          A        I do not know. That is Safety
        4   Department.
        5          Q        I will ask you to look at an Exhibit
        6   which is marked now as Exhibit 13. I think you
        7   have it there handy. Just let me know when you
        8   get there.
        9          A        Okay.
       10          Q        What I am looking at is a letter that
       11   was written to the Director of the Federal Bureau
       12   of Prisons by Congresswoman Nydia Velazquez, is
       13   that what you're looking at too?
       14          A        Yes.
       15          Q        I just want to make sure since we are
       16   not in the same place.
       17                   I would like you to turn to the second
       18   page and there is a paragraph marked paragraph
       19   two. It says, "I have been informed that four
       20   housing units at MDC Brooklyn have been placed
       21   under quarantine.        Yet, guards and staff are
       22   being rotated regularly between quarantine and
       23   non-quarantined sections of the facility.               There
       24   have been requests for further protection such as
       25   N-95 masks by guards, and particularly for




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 107 of 551 PageID #: 1271
                                                                     Page 98
                                                               April 27, 2020


        1                              S. Vasquez
        2   quarantined areas, bodysuits. Without protective
        3   measures, I am concerned that this could
        4   potentially elevate the risk of the spread of
        5   COVID-19."
        6                   Do you see where it says that?
        7          A        Yes.
        8          Q        And then it says "have you taken any
        9   steps to consider altering staff assignments so
       10   that staff assigned to quarantined units have
       11   minimal contact with those detained in other
       12   parts of the MDC."
       13                   According to this letter Congresswoman
       14   Velazquez "received reports staff is moving
       15   between the units" which have given what you have
       16   told me sounds like her information is correct;
       17   is it?
       18          A        I don't do custody roster.
       19          Q        Staff are moving between quarantine
       20   and non quarantine sections of the facility?
       21                   MR. CHO:      Objection to the form. You
       22                   can answer.
       23          A        I couldn't tell you.       The medical
       24   staff go in and out of those units, yes. To be
       25   sure rounds are made.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 108 of 551 PageID #: 1272
                                                                     Page 99
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        You told me you have seen custody
        3   staff do the same?
        4                   MR. CHO:      Objection to the form. I
        5                   think you said something but we missed
        6                   what you said.     Can you repeat what
        7                   you said?
        8          Q        What I said was you previously just
        9   told me that you have seen custody staff as well
       10   move between quarantine and non quarantine staff,
       11   units?
       12          A        Yes, they're making rounds. Like
       13   lieutenants have to go into the units and make
       14   rounds every day.
       15          Q        Lieutenants cover multiple units?
       16          A        Lieutenants cover the entire
       17   institution.
       18          Q        How many lieutenants are on duty at a
       19   particular time?
       20          A        It is not in my wheelhouse.
       21          Q        Are you aware if women have been
       22   admitted to the MDC since the first positive
       23   COVID test at the institution?
       24          A        I am aware of three women that have
       25   been admitted since quarantine since isolation




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 109 of 551 PageID #: 1273
                                                                    Page 100
                                                               April 27, 2020


        1                            S. Vasquez
        2   went into effect.
        3          Q        When most recently did a woman come
        4   into the MDC custody?
        5          A        Friday I believe.
        6          Q        Where are women housed upon admission?
        7          A        Women are housed in the east side
        8   female SHU range for quarantine.
        9          Q        East side female SHU?
       10          A        Range.
       11          Q        So the woman who came in Friday for
       12   example is housed in that area?
       13          A        Yes.
       14          Q        If a woman needs to be housed in
       15   medical isolation where would she go?
       16          A        Same place.
       17          Q        In the same place that all new admits
       18   go?
       19          A        Right, but single cell. Not all new
       20   admits.       All now female admits.
       21          Q        Those are single cell are they barred
       22   cells or walls and doors?
       23          A        Walls and doors.
       24          Q        Once someone has completed their
       25   quarantine assuming they're not symptomatic where




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 110 of 551 PageID #: 1274
                                                                    Page 101
                                                               April 27, 2020


        1                              S. Vasquez
        2   does that person go?
        3          A        They would be moved to the general
        4   housing unit.          A female would be moved to the
        5   female general housing unit.
        6          Q        That is a dorm setting?
        7          A        Yes.
        8          Q        Are there any women currently in that
        9   dorm setting who have complained of COVID
       10   symptoms?
       11          A        Of COVID symptom, no.
       12          Q        You're certain that nobody has
       13   complained to any medical staff from the women's
       14   dorm of COVID symptoms?
       15          A        Anybody complaining has been assessed.
       16          Q        That is not my question though.
       17                   I am asking whether there are women
       18   there who have complained of symptoms?
       19          A        Yes.
       20          Q        Are there any women who are in
       21   quarantine aside from the women who arrived on
       22   Friday?
       23          A        No.
       24          Q        Any women in medical isolation?
       25          A        No.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 111 of 551 PageID #: 1275
                                                                    Page 102
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        Are the women able to social distance
        3   in the dorm?
        4          A        They have been instructed to social
        5   distance.
        6          Q        Are they able to social distance?
        7          A        Yes.
        8          Q        They can stay six feet apart from one
        9   another?
       10          A        As far as I am aware, yes, and they
       11   all have masks as well.
       12          Q        Are their beds more than six feet
       13   apart from one another?
       14          A        I don't know, I have never measured.
       15          Q        But you have been there?
       16          A        Yes.
       17          Q        So I want to talk about the screening
       18   of new inmates.
       19                   Can you tell me how MDC screens new
       20   intake, anyone who arrived at the MDC from
       21   anywhere outside of the MDC?
       22          A        The inmates screening tool review.
       23          Q        Is that a piece of paper?
       24          A        Yep, it's in your exhibit somewhere.
       25          Q        Did you review that screening tool in




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 112 of 551 PageID #: 1276
                                                                    Page 103
                                                               April 27, 2020


        1                            S. Vasquez
        2   advance of this deposition?
        3          A        Yes.
        4          Q        Where are they screened?
        5          A        Before they walk in the door in R&D.
        6          Q        When you say before they walk in the
        7   door in R&D I just want to try and get a visual
        8   because I have never been in R&D, can you
        9   describe that for me?
       10          A        There is a bay where the cars or buses
       11   come in depending on how they're brought in and
       12   we screen them out in that bay.
       13          Q        In that bay there is a medical
       14   professional who completes the screening form?
       15          A        Yes.
       16          Q        Once that is completed what happens?
       17          A        If the inmate a asymptomatic they're
       18   brought in, receiving in discharge does what they
       19   need to do for him and they're taken up if
       20   they're a male they're taken up to intake unit to
       21   be quarantined for 14 days.
       22                   MS. GINSBERG:      I want to take sort of
       23                   a five to ten minute break. We will be
       24                   back in five to ten.
       25                   VIDEOGRAPHER:     Off the record at 2:42




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 113 of 551 PageID #: 1277
                                                                    Page 104
                                                               April 27, 2020


        1                              S. Vasquez
        2                   p.m.
        3                   VIDEOGRAPHER:      Back on the record at
        4                   2:57 p.m.
        5          Q        So I think where we left off we were
        6   talking about screening and I wanted to draw your
        7   attention to the screening form that is part of
        8   Exhibit 19. And unfortunately the document is not
        9   paginated but it is the screening form that is
       10   toward the end of that exhibit.            So it's like one
       11   of the last like five pages of that exhibit.
       12                   MR. CHO:     There are numbers at the top
       13                   that say the page number.
       14          A        43 of 47.
       15          Q        You got that?
       16          A        Yes.
       17          Q        Fantastic.
       18                   So is this the inmate screening tool
       19   that is currently in use at the MDC?
       20          A        Yes.
       21          Q        For everybody who comes in to the MDC
       22   is this filled out?
       23          A        For every inmate that comes in to the
       24   MDC.
       25          Q        Thanks for clarifying that.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 114 of 551 PageID #: 1278
                                                                    Page 105
                                                               April 27, 2020


        1                             S. Vasquez
        2                    Even if they have been out to the
        3   hospital for two days this gets filled out?
        4           A        Even if they have been out to the
        5   hospital for 30 minutes it gets filled out.
        6           Q        Got it, okay.
        7                    So this first question or the first
        8   box where it says to assess the risk of exposure
        9   who completes that and how is that completed?
       10           A        The medical staff screen them
       11   completes them.         They ask the question "have you
       12   traveled from or through any of the locations
       13   identified by the CDC as increasing epidemiologic
       14   risk within the last 14 days".
       15           Q        That question is asked verbatim to the
       16   person coming in?
       17           A        Yes.
       18           Q        Is there anyone coming in to the MDC
       19   for whom the answer to that is no?
       20           A        As of right now, no, because New York
       21   is considered one of those areas.
       22           Q        The second box asks for someone to
       23   assess symptoms. How is that part of the form
       24   used?
       25           A        We are going to take their temperature




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 115 of 551 PageID #: 1279
                                                                    Page 106
                                                               April 27, 2020


        1                            S. Vasquez
        2   and we are going to ask them if they have any
        3   cough or shortness of breath.
        4          Q        If they answer no to those two
        5   questions and have no fever what happens?
        6          A        We use the asymptomatic and we
        7   quarantine them in the intake unit.
        8          Q        If someone has no fever but they say
        9   yes they have cough, no I have no shortness of
       10   breath what would happen?
       11          A        They get assessed further by the
       12   medical personnel.
       13          Q        It would not follow the procedures for
       14   symptomatic patient necessarily?
       15          A        More than likely yes but if they have
       16   something underlying, some type of medical
       17   condition, where they always have a cough then
       18   like I said it would be further assessed by the
       19   medical personnel.
       20          Q        But otherwise if the person has any
       21   symptoms than what would happen?
       22          A        They would be isolated.
       23          Q        And yet if somebody who is inside has
       24   any symptoms they would not necessarily be
       25   isolated?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 116 of 551 PageID #: 1280
                                                                    Page 107
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        If they had symptoms that we thought
        3   were consistent with COVID-19 then they would be
        4   isolated, yes.
        5          Q        Every single person gets isolated with
        6   symptoms?
        7                   MR. CHO:      Objection to the form.        It
        8                   characterizes prior testimony. Was
        9                   that a question or comment?
       10                   MS. GINSBERG:     I don't need to go back
       11                   to it.     I know we have the prior
       12                   testimony.
       13          Q        What happens to this form after it
       14   gets completed?
       15          A        It would scan into the bureau of
       16   electronic medical records.
       17          Q        And so this then becomes a part of the
       18   inmate medical record with DOP?
       19          A        Yes.
       20          Q        Does anything else -- is this form
       21   used for anything else?
       22          A        When inmates are leaving for screening
       23   them would be forms as well.
       24          Q        In terms of when they're screening on
       25   their way in the form goes into their medical




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 117 of 551 PageID #: 1281
                                                                    Page 108
                                                               April 27, 2020


        1                            S. Vasquez
        2   record is the information on the form inputted
        3   into any other system?
        4          A        No.
        5          Q        What happens to the hard copy?
        6          A        We keep it for 30 days based off of
        7   our guidance and then we shred it after that.
        8          Q        When was this screening tool first put
        9   into place?
       10          A        I wouldn't be able to give you an
       11   exact date on that.
       12          Q        Could you give me an approximate date?
       13          A        Middle of March.
       14          Q        Was it before or after the first
       15   person at MDC was tested positive?
       16          A        I am not sure.
       17          Q        Is MDC still receiving transfers from
       18   other DOP facilities?
       19          A        I don't handle the transfers.
       20          Q        Are you aware of whether MDC is
       21   receiving people from other DOP facilities?
       22          A        I am aware MDC is receiving new
       23   inmates. I don't know necessarily where they're
       24   coming from.
       25          Q        I want to clarify in the intake unit




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 118 of 551 PageID #: 1282
                                                                    Page 109
                                                               April 27, 2020


        1                              S. Vasquez
        2   you mentioned that people who are coming in to
        3   the institution from outside are being housed in
        4   isolation in the intake unit?
        5          A        In quarantine.
        6          Q        If they arrived on the same day, is
        7   that the way that it works?
        8                   MR. CHO:      Is that an and or an or?        I
        9                   think she said or it can be isolation
       10                   and quarantined.        I was not sure about
       11                   the question.     Can you repeat
       12                   question. I think she said isolation
       13                   and quarantine. I don't know whether
       14                   that was a miscommunication or whether
       15                   I misheard you. Repeat the question.
       16          Q        Are the people who are housed in
       17   quarantine housed -- who are housed in intake and
       18   quarantine as opposed to isolation housed there
       19   in quarantine because they arrived on the same
       20   day as one another?
       21          A        Only if they were already exposed to
       22   each other.
       23          Q        And then other than the people coming
       24   in from the outside the people who are being
       25   housed in the quarantine unit are people who are




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 119 of 551 PageID #: 1283
                                                                    Page 110
                                                               April 27, 2020


        1                             S. Vasquez
        2   leaving?
        3           A        People returning from medical trip.
        4           Q        Are the people who are being housed
        5   there who are leaving the facility housed in
        6   isolation?
        7           A        No, it's a quarantine unit.
        8           Q        Are they single cell or double cell?
        9           A        They're double cell with people who
       10   are leaving on similar dates to themselves.
       11           Q        What kind of movement is there in that
       12   unit?
       13           A        Can you clarify what you're asking
       14   what kind of movement.
       15           Q        Are the inmates allowed out of their
       16   cells?
       17           A        They're locked in.
       18           Q        For how many hours a day?
       19           A        They're on the same schedule as the
       20   rest of the institution.
       21           Q        They're let out in groups for an hour
       22   a day?
       23           A        I think it is three days a week and
       24   that unit specifically is only there are signs on
       25   their doors on when they were quarantined so they




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 120 of 551 PageID #: 1284
                                                                    Page 111
                                                               April 27, 2020


        1                            S. Vasquez
        2   can only let out inmates who are on similar
        3   quarantine dates together.          So if you were not
        4   quarantined on 4/15 you can't go out with a guy
        5   who is quarantined on 4/15.
        6          Q        They're being let out at the same time
        7   as people are on the same quarantine schedule but
        8   into the same common area as many people who are
        9   on a different quarantine schedule?
       10          A        But not at the same time.
       11          Q        That common area in intake are where
       12   there are phones and computers?
       13          A        And everything is being cleaned down.
       14          Q        To your knowledge how many symptomatic
       15   inmates have come into the MDC since March 1?
       16          A        Come in to the MDC?
       17          Q        Yes.
       18          A        One.
       19          Q        Only one person with COVID symptoms
       20   have entered the facility as an inmate?
       21          A        One person who has reported COVID
       22   symptoms upon entering the facility since March
       23   1, yes.
       24          Q        I want to direct your attention to
       25   Exhibit 25.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 121 of 551 PageID #: 1285
                                                                    Page 112
                                                               April 27, 2020


        1                            S. Vasquez
        2          A        Okay.
        3          Q        You got it?
        4          A        Yes.
        5          Q        Can you tell me what this is?
        6          A        It is a Federal Bureau Prison COVID-19
        7   Action Plan.
        8          Q        Have you seen this before?
        9          A        I have not seen it in this format
       10   before it was made an Exhibit, no.
       11          Q        Have you seen the content of this
       12   exhibit in a different format?
       13          A        Something similar to this, yes.
       14          Q        On the second page there is a section
       15   marked Screening of Inmate; do you see that?
       16          A        Yes.
       17          Q        It says that it lists three different
       18   practices with relation to screening that the DOP
       19   is going to follow and I want to direct your
       20   attention to the third one.           It says "symptomatic
       21   inmates with exposure risk factors are isolated
       22   and tested for COVID-19 per local health
       23   authority protocol".
       24                   And so I want to understand this a
       25   little bit better.        Is this the current policy in




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 122 of 551 PageID #: 1286
                                                                    Page 113
                                                               April 27, 2020


        1                             S. Vasquez
        2   place at the MDC?
        3           A        Yes.
        4           Q        Someone who comes in is both
        5   symptomatic and with exposure risk factors is
        6   tested?
        7           A        Yes.
        8           Q        When it says "per local health
        9   authority protocol" what does that mean?              What
       10   does that reference?
       11           A        The local health authority here in New
       12   York.        Here the CDC guidance from as far as we
       13   can tell we have reached out multiple times to
       14   local health authorities but as I am sure you
       15   guys are aware they're overwhelmed as well right
       16   now. We are following the BOP guidance which is
       17   based off a CDC guidance right now.
       18           Q        So the MDC has not been able to
       19   ascertain what the local health authority
       20   protocols are meant to be here?
       21           A        We have been on the website and I
       22   don't know that there is a specific protocol
       23   outside what the CDC is putting out, no, not here
       24   in New York.
       25           Q        I want to talk a little bit about




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 123 of 551 PageID #: 1287
                                                                    Page 114
                                                               April 27, 2020


        1                            S. Vasquez
        2   testing now.
        3                   How many COVID-19 tests does MDC have?
        4          A        Currently?
        5          Q        Yes.
        6          A        Ten.
        7          Q        Thirteen have already been
        8   administered?
        9          A        Yes.
       10          Q        For a total --
       11          A        Two of them were -- three of them were
       12   not at the MDC.
       13          Q        Those three people were tested where?
       14          A        The local hospital.
       15          Q        Which hospital?
       16          A        I think more than one.
       17          Q        Do you know which hospitals?
       18          A        One of them was NYU Langone and then
       19   the other one I believe was Kingsbrook Jewish
       20   Medical Center.
       21          Q        How about the third?
       22          A        Only two hospitals were used.
       23          Q        Ten of the people who have already
       24   been tested were tested using MDC test?
       25          A        Yes.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 124 of 551 PageID #: 1288
                                                                    Page 115
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        When did MDC first receive COVID test?
        3          A        End of March-ish.      I wouldn't be able
        4   to give you an exact date.
        5          Q        How many did MDC receive on that date
        6   at the end of March?
        7          A        Originally ten.
        8          Q        Is that the ten that were have been
        9   used to date?
       10          A        I don't know if those were the exact
       11   date but we received a second shipment I think a
       12   week and a half to two weeks later.
       13          Q        The second shipment was also ten
       14   tests?
       15          A        Yes.
       16          Q        Are they all the same kinds of tests?
       17          A        Yes, they're all from the same lab.
       18          Q        Which lab?
       19          A        We have used LabCorp.
       20          Q        Are they rapid tests or tests that
       21   take longer to get results from?
       22          A        The test that take longer.
       23          Q        How long do they take?
       24          A        Currently one to two days.
       25          Q        Do any of the tests that have been




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 125 of 551 PageID #: 1289
                                                                    Page 116
                                                               April 27, 2020


        1                            S. Vasquez
        2   administered to date include a second test done
        3   on someone who has already tested positive?
        4          A        No.
        5          Q        Has MDC requested more tests?
        6          A        Yes.
        7          Q        From whom?
        8          A        From our lab where we got the results
        9   at.
       10          Q        When did MDC request more test?
       11          A        We weekly request more tests.
       12          Q        Every week MDC request more tests?
       13          A        Yes.
       14          Q        But only one time got more tests?
       15          A        Yes.
       16          Q        Has MDC requested tests from anyone
       17   other than the lab?
       18          A        No, because in order for that lab to
       19   run our test we need their test.
       20          Q        Why does MDC keep asking for more
       21   tests?
       22          A        Because we would, so that we have them
       23   on hand in case we need to test more people.
       24          Q        But it is your contention MDC has
       25   already been able to test all of the people who




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 126 of 551 PageID #: 1290
                                                                    Page 117
                                                               April 27, 2020


        1                             S. Vasquez
        2   needed tests?
        3           A        We got five that we presumed positive
        4   based off of previous positive test from the same
        5   unit.
        6           Q        Can you describe for me MDC's policy
        7   on when a COVID test should be administered?
        8           A        If the provider evaluating feels that
        9   the inmate meet the symptoms based, sorry, the
       10   evaluate provider would determine whether or not
       11   they met the qualifications to be tested and then
       12   we would also take in account if there was
       13   positive tests from the unit they came out of or
       14   if they were the first person out of that unit
       15   showing symptoms.
       16           Q        If they met the qualifications was the
       17   first thing you said and then I said you think
       18   went on to tell me what some of those
       19   qualifications are; correct?
       20           A        Right.
       21           Q        So one of them was that they were on
       22   the unit with someone who had a positive test?
       23           A        If they have come off the unit with
       24   someone who had a positive test, yes.
       25           Q        When you say if they had come off,




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 127 of 551 PageID #: 1291
                                                                    Page 118
                                                               April 27, 2020


        1                            S. Vasquez
        2   meaning they had been on the same unit?
        3          A        Right.
        4          Q        So someone who is on the unit if
        5   someone who had a positive test would that in and
        6   of itself qualify that person for a the test?
        7          A        No, that person would probably be
        8   presumed positive, isolated and treated as if
        9   they had it.
       10          Q        But I thought that the people who were
       11   on the unit are people who tested positive were
       12   going into quarantine?
       13          A        They're all in quarantine.         So if we
       14   are making rounds during quarantine and during
       15   those wellness checks where we are checking on
       16   people because we care and they have the
       17   opportunity to tell us hey, I am not feeling well
       18   and hey, I have a cough, hey I am getting short
       19   of breath, when we are making those rounds and
       20   they tell us those things and we determine that
       21   hey we think that they have this we are going to
       22   take them out of that quarantine unit and put
       23   them in an isolation unit.          We will presume that
       24   they're positive.
       25          Q        That person doesn't get a test?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 128 of 551 PageID #: 1292
                                                                    Page 119
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        No, because our clinical management of
        3   this does not change if they're also positive or
        4   a negative test. We will still treat the symptoms
        5   the same whether or not we have a positive or
        6   negative test.
        7          Q        So then I want to find out who is
        8   going to get a test.
        9                   What are the criteria that determine
       10   whether someone gets a test?
       11                   MR. CHO:      Objection.    Asked and
       12                   answered.     You can answer it again.
       13          A        The providers are going to assess the
       14   inmates and if they're coming off a unit that has
       15   had no cases of this and we determine they need a
       16   test we will test them.
       17          Q        So someone who has been on a unit
       18   without a positive they get assessed and what are
       19   the assessment criteria?
       20                   MR. CHO:      Objection.    Asked and
       21                   answered.     You can answer it again. We
       22                   have already been through this.          Go
       23                   ahead.
       24          A        Cough, shortness of breath, fever.
       25          Q        Anything other than those three




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 129 of 551 PageID #: 1293
                                                                    Page 120
                                                               April 27, 2020


        1                             S. Vasquez
        2   factors plus having been on a unit without a
        3   positive test?
        4          A        Those are the most quantifiable
        5   symptoms for it.
        6          Q        Is there anything in writing that
        7   plays out the MDC's criteria for performing a
        8   COVID test?
        9          A        That is a clinical decision made at
       10   the institutional level.
       11          Q        Is that a no?
       12          A        No.
       13          Q        I want to draw your attention to one
       14   more Exhibit. It is Exhibit 11.
       15                   Strike that. I am not going to go
       16   through this.         Sorry to get it out and make you
       17   put it away.
       18                   Do you know who Lieutenant Commander
       19   Jordan is?
       20          A        Yes, she works for me.
       21          Q        Can you tell me what her position is?
       22          A        She is the IOP IDC -- she is an
       23   infectious disease person.
       24          Q        This is the person who we spoke of
       25   earlier who we referred to as Nurse Jordan;




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 130 of 551 PageID #: 1294
                                                                    Page 121
                                                               April 27, 2020


        1                              S. Vasquez
        2   correct?
        3          A        Yes.
        4          Q        What is her role with respect to MDC
        5   COVID response?
        6          A        She and I work closely to ensure that
        7   we are quarantined, key and code, ensuring that
        8   we are following CDC, similar updated CDC and DOP
        9   guidance on who we are testing, why we are
       10   testing, who we are isolating, who are
       11   quarantined and when we are releasing.
       12          Q        Does she also have clinical
       13   responsibility?
       14          A        In what manner?
       15          Q        Does she conduct screening of housing
       16   unit on a daily basis?
       17          A        When needed, yes.
       18          Q        Is it your opinion that MDC throughout
       19   the course of this pandemic has always had enough
       20   tests to follow it's guidance on testing?
       21                   MR. CHO:      Objection to the form. You
       22                   can answer.
       23          A        It is my opinion that MDC is testing
       24   and isolating as indicated to ensure there is no
       25   further outbreak.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 131 of 551 PageID #: 1295
                                                                    Page 122
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        So do you think MDC has throughout the
        3   course of this pandemic had enough tests?
        4                   MR. CHO:      Objection to the form. You
        5                   can answer.
        6          A        No.
        7          Q        Tell me why?
        8          A        National shortage.
        9          Q        I should clarify question. I wasn't
       10   asking the cause of not having enough test.
       11                   I want to know why you think the
       12   original ten or the subsequent ten is not enough
       13   for MDC needs?
       14          A        Because we could go through ten tests
       15   next week if we had to and then we would be out
       16   we wouldn't be able to test anybody else.
       17          Q        So my question is whether at any point
       18   so far in the pandemic MDC has had operated
       19   without an adequate number of tests?
       20          A        No.
       21          Q        When an inmate on a particular housing
       22   unit tests positive are other inmates on that
       23   unit notified?
       24          A        No personal medical information.
       25          Q        Are any staff members notified?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 132 of 551 PageID #: 1296
                                                                    Page 123
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        Staff members are notified that an
        3   inmate tested positive, yes.
        4          Q        Are they notified which inmate tested
        5   positive?
        6          A        No, it's not a need to know.
        7          Q        Are any staff members notified that an
        8   inmate tested positive?
        9                   MR. CHO:      Is that the same question
       10                   you asked a second ago?
       11                   MS. GINSBERG:     I don't think so.
       12                   MR. CHO:      I must have misheard it.
       13                   Read it back or ask it again.
       14          Q        Are any staff notified when an inmate
       15   test positive?
       16                   MR. CHO:      I think you just asked that
       17                   question again.     Sounds like the same
       18                   question.
       19                   MS. GINSBERG:      James, you can object.
       20                   MR. CHO:      Bad connection.      Go ahead
       21                   and answer the question.
       22          A        All staff are notified that an inmate
       23   tested positive. Not all staff are notified which
       24   inmate tested positive.
       25          Q        I am asking are some staff notified




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 133 of 551 PageID #: 1297
                                                                    Page 124
                                                               April 27, 2020


        1                              S. Vasquez
        2   when an inmate tested positive a particular
        3   inmate?
        4          A        Yes.
        5          Q        Which staff?
        6          A        Executive staff, medical staff.
        7          Q        Any custody staff?
        8          A        Custody does not have a need for that.
        9   The inmates are in isolation and they're treated
       10   as isolated inmates.          They should be treated as
       11   if they are positive as long as they are up
       12   there.
       13          Q        No custody staff of MDC is notified of
       14   that inmate's positive test?
       15          A        No.
       16                   MR. CHO:      Maybe it is my hard of
       17                   hearing but can you repeat the last
       18                   question court reporter.        I didn't
       19                   hear it.
       20                   MS. GINSBERG:     Why do we need to?        She
       21                   answered the question.
       22                   MR. CHO:     No, I know but I didn't hear
       23                   it.
       24                   MS. GINSBERG:     I don't know why we are
       25                   having her read a question back that




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 134 of 551 PageID #: 1298
                                                                    Page 125
                                                               April 27, 2020


        1                             S. Vasquez
        2                    has already been answered.
        3                    (Whereby, the requested portion was
        4                    read back by the reporter.)
        5           Q        When was the last time MDC tested
        6   someone for COVID?
        7           A        Last week.
        8           Q        Do you remember when that was last
        9   week?
       10           A        Late last week.
       11           Q        Do you remember which day?
       12           A        No.
       13           Q        I believe that MDC reported to the
       14   court and on April 23 that there had still been
       15   12 people who had been tested. So it's certainly
       16   I guess was it before April 23?
       17           A        No, it was late last week on Thursday
       18   or Friday last week, late last week.
       19           Q        Prior to Thursday or Friday last week
       20   when was the last time before that that an inmate
       21   had been tested?
       22           A        I think the week prior.
       23           Q        Is that the test you mentioned on
       24   April 15?
       25           A        Approximately April 15, yes.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 135 of 551 PageID #: 1299
                                                                    Page 126
                                                               April 27, 2020


        1                             S. Vasquez
        2           Q        During that period of a little over a
        3   week only one person was tested; correct?
        4           A        Correct, from different units.
        5           Q        Prior to that do you recall when the
        6   last test had been?
        7           A        No.
        8           Q        During this period between April 16
        9   and now when only one inmate has been tested do
       10   you know how many staff has tested positive?
       11           A        I wouldn't be able to give you a
       12   number.
       13           Q        Can you tell me approximately how
       14   many?
       15           A        No.
       16           Q        Would it surprise you to know that ten
       17   staff tested positive during that same week?
       18           A        No, because it is rampant in our
       19   community.
       20           Q        Do you how many staff has tested
       21   positive from the MDC?
       22           A        I think the number is up to about 27.
       23           Q        How many inmates total?
       24           A        Six.
       25           Q        Do you think that COVID is more




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 136 of 551 PageID #: 1300
                                                                    Page 127
                                                               April 27, 2020


        1                              S. Vasquez
        2   prevalent among the staff population than the
        3   inmate population?
        4                   MR. CHO:      Objection to the form. You
        5                   can answer.
        6          A        Yes, because the staff are out in the
        7   community work more rampant and has less control.
        8          Q        How many people are on staff at the
        9   MDC?
       10          A        Approximately 450.
       11          Q        Full-time workers?
       12          A        Yes.
       13          Q        How many inmates?
       14          A        Varied. Usually just under 2,000.
       15          Q        Are you aware that in other BOP
       16   facilities where more than twenty staff members
       17   have tested positive there are also at least that
       18   many inmates that tested positive?
       19                   MR. CHO:      I think that this is beyond
       20                   the scope of the notice. I will object
       21                   to that question.
       22          Q        Do you need the question read back?
       23                   MR. CHO:      Objection to the same
       24                   question.
       25                   MS. GINSBERG:     I understand.      I am




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 137 of 551 PageID #: 1301
                                                                    Page 128
                                                               April 27, 2020


        1                              S. Vasquez
        2                   asking the witness if she needs the
        3                   question read back.
        4          A        I don't need the question read back.
        5                   MR. CHO:      Are you going to endeavor
        6                   to modify the question in anyway or
        7                   focus on the MDC or focus on other
        8                   than the MDC?
        9                   MS. GINSBERG:     I am not going to
       10                   modify the question.
       11                   MR. CHO:     You can answer the question
       12                   as best you can.
       13          A        I am aware of what goes on in my
       14   prison.       I don't track what is going on in other
       15   prisons.
       16          Q        You have not heard about what is going
       17   on in other prisons?
       18                   MR. CHO:      Objection to the form. You
       19                   can answer it.
       20          A        Anything I heard is rumor about what
       21   is going on in other prisons so I am worried
       22   about what is going on in our prison.
       23                   MS. GINSBERG:     James, I would ask if
       24                   you can keep your objections to
       25                   speaking objections and not give an




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 138 of 551 PageID #: 1302
                                                                    Page 129
                                                               April 27, 2020


        1                              S. Vasquez
        2                   explanation or talk to the witness.
        3                   MR. CHO:     I will obviously request
        4                   that she confine her questioning to
        5                   the topic listed in the Notice of
        6                   Deposition.
        7          Q        How do prisoners at MDC request COVID
        8   testing?
        9          A        MDC prisoners can request COVID
       10   testing through sick call or during twice daily
       11   rounds.
       12          Q        Has MDC ever provided a COVID test
       13   based on an inmate's request?
       14          A        CDC guidance does not test
       15   asymptomatic people as of right now.
       16          Q        According to the BOP the agency has
       17   received ten Abbot ID Now Instrument as of April
       18   10 and a day later 264 test kits were deployed to
       19   institutions with known COVID cases.
       20                   Has MDC received any of those new
       21   Abbott instruments?
       22          A        That Abbott machine that you're
       23   talking about is something that gets attached to
       24   another live machine and I don't have a lab in
       25   house at MDC so no, we do not receive that.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 139 of 551 PageID #: 1303
                                                                    Page 130
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        Obviously then MDC would not receive
        3   those Abbott test kits; correct?
        4          A        I don't know what the plan is for that
        5   as of now.
        6          Q        Is there any plan for MDC to get the
        7   equipment that would allow them to use those
        8   Abbott test kits?
        9          A        Not unless they change something with
       10   a LabCorp.       We are not a full lab so we don't
       11   have those type of as far as I know.
       12          Q        How does MDC screen staff for entering
       13   the facility?
       14          A        I am sorry.    I didn't hear you.
       15          Q        How does MDC screen staff for entering
       16   the facility?
       17          A        With a staff screen tool before they
       18   enter the facility every day.
       19          Q        What does that screening consist of?
       20          A        We are asking them, we are taking
       21   their temperature and asking them if they have a
       22   cough, shortness of breath or a fever and chills,
       23   runny or stuffy nose.
       24          Q        Who conducts that screening?
       25          A        People trained -- people who have




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 140 of 551 PageID #: 1304
                                                                    Page 131
                                                               April 27, 2020


        1                            S. Vasquez
        2   taken thermometer courses.
        3          Q        Is it medical staff only?
        4          A        No.
        5          Q        Is it usually just the staff who are
        6   working in the lobby or is there somebody
        7   assigned to staff screening?
        8          A        There someone assigned to staff
        9   screening.
       10          Q        Are you ever assigned to staff
       11   screening?
       12          A        Yes.
       13          Q        Is this conducted on every employee
       14   who enters the building?
       15          A        Yes.
       16          Q        Is it the same screening that is used
       17   for contract workers?
       18          A        No.
       19          Q        They use the visitor screening?
       20          A        Yes, it is a visitor contract
       21   volunteer screening.
       22          Q        I want you to take a look at what we
       23   now marked as Exhibit 33 which is also it's the
       24   staff screening tool.
       25                   MS. GINSBERG:     James, this is the one




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 141 of 551 PageID #: 1305
                                                                    Page 132
                                                               April 27, 2020


        1                               S. Vasquez
        2                    I sent over this morning.       I don't
        3                    know if you have it with the rest of
        4                    your exhibits or somewhere else.
        5                    MR. CHO:      Yes, we got it. Thank you,
        6                    Betsy.
        7           A        Okay.
        8           Q        Have you seen this document before?
        9           A        Yes.
       10           Q        Is this the staff screening tool that
       11   is currently in use at the MDC?
       12           A        As far as I can tell, yes.
       13           Q        Has MDC ever used a different staff
       14   screening tool during the pandemic?
       15           A        Yes, the Central Office has been
       16   updating the different versions of this as
       17   guidance has come down.           This is not an MDC made
       18   form.        It is a Central Office made form.
       19           Q        There was a different form that was
       20   being used before this one?
       21           A        As different guidance has come down
       22   different forms are used, yes.
       23           Q        The previous one was a MDC form?
       24           A        No.
       25           Q        They're both Central Office forms?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 142 of 551 PageID #: 1306
                                                                    Page 133
                                                               April 27, 2020


        1                             S. Vasquez
        2           A        They have all been Central Office
        3   forms.
        4           Q        How is the previous form different
        5   from this form?
        6           A        I wouldn't be able to tell you that.
        7           Q        Do you know any of the differences?
        8           A        I couldn't tell you off the top of my
        9   head, no.
       10           Q        The inmate screening form has not
       11   changed at all; is that correct?
       12           A        Not that I am aware of.
       13           Q        Can you explain to me how this form is
       14   used, who fills out what parts of this form and
       15   anything else that a screener would use this form
       16   for?
       17           A        Who ever is doing the screening fills
       18   the entire form out, puts the date, take the
       19   temperature, ensures that they mark what method
       20   it was, and they're going to ask the questions
       21   new onset of cough, new onset of trouble speaking
       22   because of needed to take a breath, stuffy runny
       23   nose and then if all the answers are no and there
       24   is no fever then they're allowed to come into
       25   work.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 143 of 551 PageID #: 1307
                                                                    Page 134
                                                               April 27, 2020


        1                             S. Vasquez
        2          Q        You told me that first the screener
        3   fills out this form?
        4          A        Yes, we are trying to prevent the
        5   spread of this so multiple people touching
        6   multiple the same thing is not helping the spread
        7   of this.
        8          Q        I just want to understand this better
        9   because it says in number two employee complete
       10   and I wasn't sure if that is.
       11          A        We are asking the question.
       12          Q        Got it.
       13          A        And we mark it down.
       14          Q        If somebody said to the screener "I
       15   don't have any of those symptoms but I completely
       16   lost my sense of taste" what would happen?
       17          A        That is not one of the things we are
       18   asking about.
       19          Q        So what would happen if someone
       20   offered that information, would it be recorded on
       21   the form?
       22          A        No.
       23          Q        I presume that -- well, you can tell
       24   me, who fills out number three?
       25          A        HR. It is sent to HR.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 144 of 551 PageID #: 1308
                                                                    Page 135
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        The screener is filling out the rest
        3   of this form?
        4          A        Yes.
        5          Q        In what part of the MDC building is
        6   this screening being conducted?
        7          A        The west building.
        8          Q        What part of the west building?
        9          A        Before the staff, normal staff
       10   screening occurs.
       11          Q        You mean before like the magnetometer
       12   and that part of the screening?
       13          A        Yes.
       14          Q        The staff member walks into the staff
       15   entrance of the west building; correct?
       16          A        Yes.
       17          Q        And essentially immediately is
       18   screened in that right as they walk in the door?
       19          A        Correct.
       20          Q        They're screened with a temporal
       21   thermometer?
       22          A        Yes.
       23          Q        Is there any concern that staff coming
       24   in from the cold outside may have artificially
       25   lowered temperatures for the screening purposes?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 145 of 551 PageID #: 1309
                                                                    Page 136
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        Yes, which is why we are -- we strive
        3   to ensure we get a normal temperature reading
        4   from the staff.
        5          Q        How do you do that?
        6          A        By either having them stand by while
        7   they warm up or if they're willing to show us
        8   their necks which is a bit warmer we will take it
        9   there as well.
       10          Q        If somebody comes in and their
       11   temperature reads 98.7 the assumption is that is
       12   a normal temperature and that it is not lowered
       13   because of the air temperature?
       14          A        Correct.
       15          Q        Are staff when they're screened
       16   through this process asked about contact with
       17   COVID positive people?
       18          A        No.
       19          Q        Are they asked about contact with
       20   presumed positive people?
       21          A        No.
       22          Q        Are you aware that the CDC recommends
       23   that staff who are identified as a close contact
       24   of a COVID-19 case at the facility or in the
       25   community should several quarantine at home for




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 146 of 551 PageID #: 1310
                                                                    Page 137
                                                               April 27, 2020


        1                            S. Vasquez
        2   14 days?
        3          A        Yes, I am also aware of the CDC
        4   guidance that states essential personnel can go
        5   to work as long as they are no showing any
        6   symptoms.
        7          Q        How does the DOP ensure that staff who
        8   are in close contact are able to self quarantine?
        9          A        The BOP does not ensure that.
       10          Q        Do they encourage that?
       11          A        They are considered, all the BOP staff
       12   are considered essential personnel.
       13          Q        Does BOP encourage staff or close
       14   contact of known positive cases to self
       15   quarantine?
       16          A        No, BOP encourages if you are close
       17   contact to monitor your symptoms and less contact
       18   for 14 days, take your temperature twice a day
       19   and wear a mask and protective equipment while
       20   you're at work.
       21          Q        Are BOP staff instructed about what to
       22   do if they felt symptoms while on the job?
       23          A        Yes.
       24          Q        What are they instructed?
       25          A        Report it immediately to their




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 147 of 551 PageID #: 1311
                                                                    Page 138
                                                               April 27, 2020


        1                             S. Vasquez
        2   supervisor and go home.
        3           Q        How have they been if so instructed?
        4           A        There has been guidance put out on out
        5   sally port page, there has been e-mails sent out.
        6           Q        What is the sally port page?
        7           A        Internal web page.
        8           Q        That is something staff accessed from
        9   home?
       10           A        No.
       11           Q        Tell me about how that works.
       12           A        Accessible from work.
       13           Q        Like from a work computer station?
       14           A        Yes.
       15           Q        You said it's also been sent by e-mail
       16   to staff?
       17           A        Yes.
       18           Q        Who sent that e-mail?
       19           A        Probably from the warden's boss.
       20           Q        If a staff member has a fever over
       21   100, I guess over 100, does the screener deny
       22   them entry to the institution?
       23           A        Yes.
       24           Q        Is that required?
       25           A        Yes. Required to deny entry or?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 148 of 551 PageID #: 1312
                                                                    Page 139
                                                               April 27, 2020


        1                             S. Vasquez
        2           Q        Yes.
        3           A        No, if they are showing other symptoms
        4   we can deny them for that too but that is an
        5   automatic denial.
        6           Q        So they must deny them if they're
        7   showing symptoms?
        8           A        Yes, if they have a temperature.
        9           Q        I misspoke.
       10           A        If they have a temperature they're
       11   done.        They are not even going to ask about
       12   symptoms.        They're going to go home.
       13           Q        What procedures are followed if they
       14   answer yes to any of the three questions in
       15   section two which are new onset cough, new onset
       16   trouble speaking because of needing to take a
       17   breath and stuffy runny nose?
       18           A        The on duty doctor is going to be on
       19   called and they are will make that clinical
       20   decision.
       21           Q        Other than fever there is no
       22   particular symptoms that would automatically bar
       23   someone from entering the building?
       24           A        Not necessarily.
       25           Q        After this form is completed what




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 149 of 551 PageID #: 1313
                                                                    Page 140
                                                               April 27, 2020


        1                              S. Vasquez
        2   happens to it?
        3          A        If there is nothing wrong with it it
        4   gets stored and I have boxes of these forms
        5   currently in my office.
        6          Q        Sounds like a lot of forms.
        7          A        It is a lot of forms. Because we
        8   screen a lot of staff members.
        9          Q        If there are no elevated temperature
       10   and no symptoms reported this gets stored in a
       11   box in your office?
       12          A        By date.
       13          Q        If there is an elevated temperature
       14   what happens to the form?
       15          A        It gets sent to HR.       HR does its leave
       16   and notification policy that they have which
       17   includes notifying supervisors and updating their
       18   documents for time and attendance purposes and
       19   then the HRM or the Assistant HRM sends me the
       20   form and I file it in their staff medical record.
       21          Q        So this form ultimately exists in
       22   those cases no where other than the staff medical
       23   record?
       24          A        Only if they have symptoms, yes.
       25          Q        So I just want to be clear.         I was




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 150 of 551 PageID #: 1314
                                                                    Page 141
                                                               April 27, 2020


        1                             S. Vasquez
        2   only talking at that point of elevated
        3   temperature?
        4           A        Right, if they have elevated
        5   temperature or a symptom the procedure is the
        6   same.        If they were sent home because of this the
        7   procedure is the same.
        8           Q        What if they checked that they had one
        9   of these or one or more symptoms but were not
       10   sent home what happens to the form?
       11           A        If it was determined they didn't need
       12   to go home the form is it goes with all the other
       13   form.
       14           Q        In your office in the box?
       15           A        Yes.
       16           Q        Are these forms or the information
       17   used on these forms entered into any kind of a
       18   database at any point?
       19           A        No.
       20           Q        If an officer takes leave due to COVID
       21   symptoms are they entitled to paid sick leave?
       22           A        That is not my determination.
       23           Q        What if medical staff take leave due
       24   to symptoms are they entitled?
       25           A        I don't determine that.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 151 of 551 PageID #: 1315
                                                                    Page 142
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        I am not asking that.
        3          A        That is a decision made at the Central
        4   Office level.
        5          Q        You don't know the answer?
        6          A        No. I can tell you a lot of different
        7   things are taken into account and the policies
        8   were stricter earlier on on this and they have
        9   laxed and from what I understand if you're
       10   requesting COVID leave now it's approved.
       11          Q        As paid leave?
       12          A        From what I understand, yes.
       13          Q        Do you know whether that is paid
       14   administrative leave or paid sick leave?
       15          A        I don't think it makes a difference
       16   for us.
       17          Q        If somebody used all their sick leave
       18   they wouldn't be able to take more sick leave;
       19   correct?
       20          A        No, it's not used as sick leave. It is
       21   used as COVID leave completely different.
       22          Q        When was that change implemented that
       23   created this change in policy about leave?
       24          A        It was a natural thing that came down.
       25   I think it was actually put down for the whole




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 152 of 551 PageID #: 1316
                                                                    Page 143
                                                               April 27, 2020


        1                            S. Vasquez
        2   federal government if I recall. I don't know.
        3          Q        Are you aware that an MDC officer was
        4   hospitalized for COVID-19?
        5          A        No.
        6          Q        You have never heard that someone who
        7   works for the MDC was hospitalized?
        8          A        No, but I am not responsible for the
        9   health care of staff.
       10          Q        Sure, I know.     I just thought maybe
       11   because you work at the MDC and these are your
       12   colleagues that you would have heard that someone
       13   had been hospitalized for COVID?
       14          A        No.
       15          Q        Are you aware that there was a staff
       16   member who tested positive or April 7?
       17          A        I am notified when staff members are
       18   tested positive along with everybody else and we
       19   are notified for a contact investigation.               I
       20   wouldn't be able to tell you exactly what date
       21   that was when all those occurred.
       22          Q        If a staff member is sent home with
       23   COVID symptoms when can that staff member come
       24   back to work?
       25          A        With symptoms or with a positive test?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 153 of 551 PageID #: 1317
                                                                    Page 144
                                                               April 27, 2020


        1                             S. Vasquez
        2          Q        Symptoms only?
        3          A        Symptoms were right now we are
        4   focusing on CDC guidance which is seven days and
        5   72 hours without the fever is what we are
        6   encouraging people to do.
        7          Q        Are you aware that there was an
        8   officer in intake who was told by the MDC he
        9   couldn't come back to work because he only had
       10   one symptoms which was fever?
       11          A        I am not aware of that.
       12          Q        Are you aware of an officer in intake
       13   who tested positive for COVID?
       14          A        I don't know how to answer that.
       15          Q        Would you like me to rephrase the
       16   question?
       17          A        Please.
       18          Q        Are you aware that an officer who
       19   worked in the intake area tested positive for
       20   COVID?
       21          A        The staff intake or the R&D intake?
       22          Q        R&D?
       23          A        R&D, I am aware there is a staff
       24   member that tested positive in that area, yes.
       25          Q        Are you aware that after that five




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 154 of 551 PageID #: 1318
                                                                    Page 145
                                                               April 27, 2020


        1                             S. Vasquez
        2   other staffers who worked in that area also
        3   tested positive?
        4           A        I am aware of multiple other staff
        5   members tested positive in that area, yes.
        6           Q        Are you aware that these were staff
        7   members who had never received masks before
        8   testing positive?
        9           A        I am not responsible for passing out
       10   personal protective equipment to staff outside my
       11   department.
       12           Q        I am just asking if you were aware of
       13   that?
       14           A        I am not aware of that because I am
       15   not responsible for passing out personal
       16   protective equipment outside of my department.
       17           Q        Does MDC test staff for COVID?
       18           A        No.
       19           Q        How does staff get tested?
       20           A        Staff have access to the community
       21   where they can get tested. We don't treat or
       22   manage staff illness at the MDC.            We are not
       23   licensed for it as providers.
       24           Q        Why is MDC not testing staff?
       25           A        Because we don't treat or manage




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 155 of 551 PageID #: 1319
                                                                    Page 146
                                                               April 27, 2020


        1                            S. Vasquez
        2   health care for staff. We are not licensed for
        3   it.
        4          Q        Does that mean that MDC can't test
        5   staff members?
        6          A        In order to test as of right now we
        7   require an order to be put into our bureau
        8   electronic medical record system.            The only
        9   people who are in that system are inmates.
       10          Q        Who requires that an order be placed
       11   into the computer system?
       12          A        In order for us to process it that is
       13   the process. In order for us to pay our bills, in
       14   order for all those -- we treat inmates. We
       15   diagnosis inmate with things.           We don't do that
       16   for staff. Staff has medical coverage on the
       17   outside and they can be tested there.
       18          Q        So is the reason that MDC doesn't test
       19   staff because of this paperwork issue or some
       20   other reason?
       21          A        We don't treat staff for medical and
       22   we don't diagnose them with things. We are not
       23   license for it.
       24          Q        Has the staff through the union
       25   requested that MDC test them?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 156 of 551 PageID #: 1320
                                                                    Page 147
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        I don't know.
        3          Q        Have you heard staff members request
        4   to be tested at the MDC?
        5                   MR. CHO:      Objection to the form. You
        6                   can answer.
        7          A        I know staff personnel request me to
        8   be tested.
        9          Q        Is DOP providing testing to staff at
       10   other institutions?
       11                   MR. CHO:      Objection to the form.
       12                   Beyond the scope of the notice. You
       13                   can answer if you know.
       14          A        Not that I know of.
       15          Q        Is it correct that to date 27 staff
       16   members have tested positive?
       17          A        As far as I know, yes.
       18          Q        As far as you know is there any
       19   requirement that staff report positive test to
       20   MDC?
       21          A        No. That is their personal medical
       22   information.
       23          Q        They're not required to report a
       24   positive test?
       25          A        No.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 157 of 551 PageID #: 1321
                                                                    Page 148
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        The number 27 is the number of MDC
        3   staff members who have chosen to report a
        4   positive test to MDC?
        5          A        Is that a question?
        6          Q        Yes, I am sorry.
        7          A        They're encouraged to report if they
        8   tested positive. That is how they get approved
        9   for the leave so I would be under the assumption
       10   that they would report that.
       11          Q        But the 27 people who have done so
       12   have not done so under any kind of a mandate to
       13   do that?
       14          A        Not that I am aware of at least. It is
       15   their personal medical information.
       16          Q        Were you part of any discussions
       17   within the MDC about whether to test staff at the
       18   facility in light of difficulties getting tested
       19   in the community?
       20          A        No.
       21          Q        Do you know of any such conversation?
       22                   MR. CHO:      Objection to the form.
       23          A        No.
       24          Q        Do you know how many staff members
       25   have been tested for COVID-19?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 158 of 551 PageID #: 1322
                                                                    Page 149
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        No.
        3          Q        Are staff members asked this
        4   information?
        5          A        No.
        6          Q        What are the MDC's rules for when
        7   staff may report back to work and the MDC after
        8   testing positive for COVID?
        9                   MR. CHO:      Objection to the form.
       10          A        As I stated previously, seven days
       11   after onset of symptoms with a getting better of
       12   symptoms and 72 hours after not having a fever
       13   without taking Ibuprofen or Tylenol an
       14   antipyretic they can return.
       15          Q        How is their compliance with that
       16   policy monitored if at all?
       17          A        Self reporting.
       18          Q        Self reporting to whom?
       19          A        To their supervisor.
       20          Q        Is there any process by which their
       21   supervise seeks this information?
       22          A        Every supervisor is different.
       23   They're instructed when they have a positive test
       24   usually one of our instructions these nurses will
       25   contact them, run a contact investigation, we




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 159 of 551 PageID #: 1323
                                                                    Page 150
                                                               April 27, 2020


        1                              S. Vasquez
        2   will instruct them on when they can return if
        3   they're feeling better, if they are not feeling
        4   better they can stay out for longer and they're
        5   instructed to check in with their supervisor if
        6   that is going to be the case.
        7          Q        Would the staff who conducts screening
        8   at the front of the building know if someone was
        9   coming back too soon after being home after from
       10   a positive test?
       11          A        No, because that is protected medical
       12   information.
       13          Q        There is no requirement that Health
       14   Services staff cleared the staff before returning
       15   to work?
       16          A        No, we do not treat or diagnose staff.
       17          Q        Do you know if the number of staff
       18   reporting to work at the MDC has decreased due to
       19   people calling out sick?
       20                   MR. CHO:      Objection to the form.
       21          A        That is not my wheelhouse.
       22          Q        Do you know?
       23                   MR. CHO:      Objection to the form.
       24          A        I believe there have been staff
       25   calling out sick more often than normal but again




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 160 of 551 PageID #: 1324
                                                                    Page 151
                                                               April 27, 2020


        1                              S. Vasquez
        2   it's rampant in our community.
        3          Q        Has the MDC hired new staff since
        4   March 1?
        5                   MR. CHO:      Objection to the form.
        6                   Beyond the scope. You can answer.
        7          A        Yes.
        8          Q        Do you know where these staff which
        9   cities these staff have come from?
       10                   MR. CHO:      Same objection.
       11          A        No.
       12          Q        How are new hires screened for
       13   potential exposure of infection?
       14          A        The same way staff coming in from the
       15   community are.
       16          Q        Is MDC taking any other steps to
       17   increase staffing?
       18                   MR. CHO:      Objection to the form.
       19                   What topic is this, Betsy?
       20                   MS. GINSBERG:     What topic is this?
       21                   MR. CHO:      What topic is this?       I
       22                   don't know where what topic it is
       23                   remotely related to?       If this is the
       24                   last question on the topic fine.
       25                   MS. GINSBERG:     It is in fact. We are




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 161 of 551 PageID #: 1325
                                                                    Page 152
                                                               April 27, 2020


        1                              S. Vasquez
        2                   allowed to ask about staff tracing and
        3                   all of that so we will keep asking
        4                   about staff and I don't know that I
        5                   have a question about staffing.
        6                   MR. CHO:      Go ahead and answer the
        7                   question.
        8          A        We are always trying to hire staff.
        9          Q        I want to direct your attention to an
       10   exhibit that I think we looked at earlier which
       11   is Exhibit 13. You might find it faster than me
       12   because I am working on the world smallest desk.
       13          A        I got it.
       14          Q        You looked at this exhibit earlier.
       15   It's the letter from Congresswoman Nydia
       16   Velazquez, she is the director of the DOP and we
       17   previously looked at paragraph two. I want to
       18   draw your attention now to paragraph three.
       19                   That paragraph says "I have received
       20   reports that guards and other staff have been
       21   sent home by the medical department at MDC after
       22   exhibiting coronavirus symptoms, like fever, only
       23   to be called back to work a few days later. This
       24   is far shorter than the CDC recommended 14 day
       25   period. I have further informed that decisions to




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 162 of 551 PageID #: 1326
                                                                    Page 153
                                                               April 27, 2020


        1                              S. Vasquez
        2   call back employees into work are being made at
        3   the BOP Central Office.          In addition, we have
        4   heard that employees exposed to COVID-19 both
        5   outside MDC and within the facility have been
        6   instructed to return to work, potentially
        7   elevating risk of transmission"; did I get that
        8   right?
        9          A        Yes.
       10                   MR. CHO:      You read it.
       11          Q        I will ask you about the substance.
       12                   Have you also heard about people being
       13   sent home by the MDC and then being called back
       14   in to work a few days later?
       15          A        No, not for showing symptoms. Staff
       16   has been routinely encouraged if they're sick to
       17   stay home.
       18          Q        Also the Congresswoman mentioned that
       19   she had heard that employees who had been exposed
       20   but presumably asymptomatic had been instructed
       21   to return to work. That sounds consistent with
       22   what you told me previously?
       23          A        She is basing off of general guidance.
       24   We are using essential personnel guidance.               We
       25   are essential staff. People have to come in to




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 163 of 551 PageID #: 1327
                                                                    Page 154
                                                               April 27, 2020


        1                            S. Vasquez
        2   work. We need to take care of our inmates to
        3   ensure they are safe and healthy.            That is why we
        4   come in to work to ensure that all the staff and
        5   inmates are safe and healthy.           They're instructed
        6   to wear masks and use their personal protective
        7   equipment and to monitor themselves twice daily
        8   including taking temperatures, making sure they
        9   don't have symptoms and to report to their
       10   supervisors if they start having symptoms and to
       11   go home.
       12          Q        Thank you.
       13                   So I want to draw your attention now
       14   to Exhibit 29. We haven't looked at yet today.
       15          A        Okay.
       16          Q        Exhibit 29 is you will see and can
       17   confirm for me a letter to Judge Karas in the
       18   Southern District of New York which embeds in the
       19   letter an e-mail message from somebody named
       20   Rhonda Barnwell and it looks like that e-mail
       21   message is designated on both the front and the
       22   back end by a dotted line; do you see what I am
       23   talking about?
       24          A        Yes.
       25          Q        Do you know who Rhonda Barnwell is?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 164 of 551 PageID #: 1328
                                                                    Page 155
                                                               April 27, 2020


        1                            S. Vasquez
        2          A        Yes.
        3          Q        Who is she?
        4          A        Health information tech.
        5          Q        Can you say that again?
        6          A        Health information tech.
        7          Q        Tech was the last word?
        8          A        Yes.
        9          Q        What does that mean?
       10          A        It means she files medical records.
       11          Q        Do you work with her?
       12          A        She works for me.
       13          Q        Other than filing medical records what
       14   does she do?
       15          A        Pulls medical records, if there is a
       16   request for records she will pull the records.
       17   She has no health care background.
       18          Q        In her e-mail she wrote and it doesn't
       19   say this here but it is certainly directed at the
       20   administration of MDC if not Warden Edge that or
       21   asked "why are staff not quarantined who have
       22   been in direct contact with an inmates who have
       23   tested positive or were symptomatic?             Meanwhile,
       24   you are quarantining an entire unit and not
       25   saying a word to those staff members left




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 165 of 551 PageID #: 1329
                                                                    Page 156
                                                               April 27, 2020


        1                             S. Vasquez
        2   behind".
        3                    Has she communicated these concerns of
        4   hers to you?
        5           A        No.
        6           Q        Have you spoken with her at all about
        7   these issues?
        8           A        When she wrote this she was doing it
        9   as a union official, not as a staff member of
       10   mine.
       11           Q        Sure, but I am wondering if you ever
       12   had a conversation about it with her?
       13           A        Nope, because she has never approached
       14   me about it.
       15           Q        Understood.
       16                    She also says "why do we have two
       17   inmates who tested positive on regular housing
       18   units J73 and G43.         These inmates were released
       19   to general population even before seven days of
       20   quarantine".
       21                    Do you know the inmate she is talking
       22   about?
       23           A        I do and actually the information is
       24   incorrect. So at the time when those inmates were
       25   tested it was taking five days for us to receive




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 166 of 551 PageID #: 1330
                                                                    Page 157
                                                               April 27, 2020


        1                              S. Vasquez
        2   a test result.        Those inmates remained in
        3   isolation for those five days when we tested up
        4   until we got results. We actually kept both of
        5   those inmates in isolation for longer than the
        6   seven days of quarantine just to ensure we were
        7   not spreading this because it was still very
        8   early in this and we were still getting guided.
        9                   So the information is wrong because
       10   she has based it off the fact of when we got the
       11   test result back. Not when they started showing
       12   symptoms which is what the CDC guidance is.
       13          Q        How many days after symptoms were they
       14   released into population?
       15          A        Eight or nine, so we held them longer
       16   than what CDC guidance is.
       17          Q        Can you describe for me MDC policy for
       18   notifying staff who were in contact about other
       19   staff members who tested positive?
       20          A        What other staff members, not inmates;
       21   correct?
       22          Q        Correct.
       23          A        A contact investigation is helped and
       24   typically we are going to call the staff member
       25   and find out what shift did they have any close




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 167 of 551 PageID #: 1331
                                                                    Page 158
                                                               April 27, 2020


        1                             S. Vasquez
        2   contact with anybody that wasn't on their shift
        3   or maybe in a different area from where they
        4   normally work their shift and then we are going
        5   to call the supervisors of those people and we
        6   will get phone numbers and contact them whether
        7   they're at work or whether their at home and
        8   notify them that they came in close contact with
        9   somebody with COVID-19.
       10                    When that happens we are going to
       11   instruct them that they need to monitor them
       12   symptoms for 14 days including taking a
       13   temperature at least once a day when they are not
       14   at the prison and having their temperatures taken
       15   and twice a day when they are at home and not at
       16   work.
       17                    If they come up with symptoms they
       18   should report immediately to their supervisor and
       19   if they're at work they should go home.
       20                    They're also instructed to wear masks
       21   at all time but that is for everybody right now.
       22           Q        Does MDC have a procedure for
       23   notifying prisoners who were in contact with
       24   staff members who test positive?
       25           A        Prisoners and staff don't have close




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 168 of 551 PageID #: 1332
                                                                    Page 159
                                                               April 27, 2020


        1                             S. Vasquez
        2   contact. Close prolonged contact.
        3           Q        That is something that is always going
        4   to be the case, it is never going to be
        5   investigated?
        6           A        I don't know how we would investigate
        7   that.
        8           Q        Who contacts, who performs these
        9   contact investigation?
       10           A        Infectious disease people.
       11           Q        The nurses?
       12           A        Yes.
       13           Q        The infectious disease nurses do all
       14   of the contact tracing for both staff and
       15   inmates?
       16           A        Yes.
       17           Q        They're the ones always responsible
       18   for notifying staff if close contact test
       19   positive?
       20           A        Yes.
       21           Q        We heard from staff members who know
       22   of positive tests through social communication
       23   who were never notified by the MDC of those close
       24   contacts.
       25                    Do you know why that would be?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 169 of 551 PageID #: 1333
                                                                    Page 160
                                                               April 27, 2020


        1                              S. Vasquez
        2                   MR. CHO:      Objection to the form.
        3          A        Staff were in areas that they
        4   shouldn't be in during the day or shouldn't be
        5   isn't a good word but in areas that we can't
        6   trace during the day.
        7                   It would be like if you were in your
        8   office and you went and visited your friend two
        9   floors down. It can almost be impossible for us
       10   to track that.
       11          Q        But you would -- but the idea is
       12   they're suppose to ask the staff member who they
       13   came in contact with?
       14          A        Had close prolonged contact with.
       15                   Did you work in an enclosed area with
       16   them for a long period of time.            Did you --
       17   riding in an elevator is not close prolonged
       18   contact.
       19          Q        What about someone who works in the
       20   same area such as say the lobby?
       21          A        We are always going to strive to pull
       22   what ever rosters we can.          If it's custody or
       23   speak to their supervisors to ensure we have the
       24   people who are on shift working in the same area
       25   and we would notify them.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 170 of 551 PageID #: 1334
                                                                    Page 161
                                                               April 27, 2020


        1                             S. Vasquez
        2           Q        What records are kept of this contact
        3   tracing?
        4           A        We do contact through investigation.
        5           Q        Are any records kept of the contact
        6   investigation?
        7           A        Yes.
        8           Q        What records would be kept?
        9           A        The information we received and what
       10   the conclusion of it was.
       11           Q        Is there like a report every time a
       12   staff member tests positive about the
       13   investigation?
       14           A        Yes.
       15           Q        Who creates that report?
       16           A        Typically one of the infectious
       17   disease people.
       18           Q        Who do they provide that report to?
       19           A        Me, the executive staff.
       20           Q        What is contained in that report like
       21   that?
       22           A        Names, phone numbers, dates they were
       23   contacted, address for these staff, when the
       24   contact was and that is about it.
       25           Q        Are these entered into the BOP




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 171 of 551 PageID #: 1335
                                                                    Page 162
                                                               April 27, 2020


        1                            S. Vasquez
        2   computer system, how are these saved or stored?
        3          A        Currently there is a binder of them.
        4          Q        Of the contact investigation reports?
        5          A        Right. We won't put these in staff
        6   medical records because they have other people's
        7   identifying information in them.
        8          Q        Have they been done for all 27 staff
        9   members who tested positive?
       10          A        If we were notified, yes.
       11          Q        Presumably all 27 are people that MDC
       12   has been notified of; correct?
       13          A        Correct. Yes, some of them may be in
       14   progress, but yes. The warden has requested a
       15   contact investigation on all staff members that
       16   have produced a positive tests.
       17          Q        This has been happening since the
       18   first staff member tested positive?
       19          A        Yes, ma'am.
       20          Q        You had said earlier there isn't
       21   contact investigation or there isn't a policy for
       22   notifying prisoners who are in close contact with
       23   staff because they don't have those close
       24   contacts.
       25                   As I think you know our team conducted




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 172 of 551 PageID #: 1336
                                                                    Page 163
                                                               April 27, 2020


        1                               S. Vasquez
        2   with our experts in investigation on Thursday,
        3   April 23; correct?
        4           A        Uh-huh, yes.
        5           Q        At or around 9:00 a.m. when the team
        6   went to visit the Health Services unit they saw
        7   that an individual is transported from the SHU to
        8   Health Services who is surrounded by several
        9   officers.
       10                    Wouldn't he have been said to have
       11   been in close contact with those officers?
       12           A        All the officers were wearing masks.
       13           Q        What if someone was not wearing a
       14   mask?
       15                    MR. CHO:      Objection to the form.
       16           A        If we could trace that we would.
       17   Sometimes we can't though.
       18           Q        So if two officers were working side
       19   by side on a unit and one of those officers
       20   tested positive would you notify the other
       21   officer?
       22           A        Yes.
       23           Q        Even if they were wearing a mask the
       24   whole time?
       25           A        Yes.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 173 of 551 PageID #: 1337
                                                                    Page 164
                                                               April 27, 2020


        1                             S. Vasquez
        2           Q        Does MDC do any contact tracing for
        3   staff who were in contact with presumed positive
        4   staff members?
        5           A        I am sorry.     Repeat that.
        6           Q        Does MDC do any contact investigation
        7   for staff who have been presumed positive?
        8           A        If some type of paperwork is shown to
        9   us then we would, yes.
       10           Q        Has that ever been done?
       11           A        Not to my knowledge but it could have
       12   been.
       13           Q        Does MDC take any steps aside from the
       14   contact investigation with respect to on duty
       15   staff who have had close contact with positive
       16   staff members in terms of what unit they might be
       17   assigned to?
       18           A        No.
       19           Q        Does MDC take any steps to quarantine
       20   prisoners who were in contact with staff members
       21   who tested positive?
       22           A        No.
       23                    MS. GINSBERG:      Seems like a good spot
       24                    to take five minutes.      Does that work
       25                    for everybody?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 174 of 551 PageID #: 1338
                                                                    Page 165
                                                               April 27, 2020


        1                              S. Vasquez
        2                   MR. CHO:     Sure.     That is fine.    Thank
        3                   you, Betsy.
        4                   VIDEOGRAPHER:        Going off the record at
        5                   4:16 p.m.
        6                   VIDEOGRAPHER:         Going on the record at
        7                   4:30 p.m.
        8          Q        How many health care workers are on
        9   staff the MDC?
       10          A        Approximately 30 to 35.
       11          Q        Full-time staff?
       12          A        Not all.
       13          Q        How many full-time staff?
       14          A        About 28.
       15          Q        The rest are part-time?
       16          A        Yes, approximately.
       17          Q        For the 28 full-time employees are you
       18   including in that people like Rhonda Barnwell who
       19   we talked about earlier who does medical records?
       20          A        Yes.
       21          Q        Do you know how many health care staff
       22   who have some kind of medical training are on
       23   staff at MDC?
       24          A        There are four nurses, two IOP nurses,
       25   there are four nurse practitioners, there are




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 175 of 551 PageID #: 1339
                                                                    Page 166
                                                               April 27, 2020


        1                              S. Vasquez
        2   three doctors, there are two pharmacist, an
        3   Assistant Health Services administrator, a Health
        4   Services administrator, there are also two
        5   dentists.
        6          Q        Of the people who you just mentioned
        7   it sounds like it is the doctors, the nurses, the
        8   infectious disease nurses, the nurse
        9   practitioners, you and possibly the Assistant
       10   Health Services administrators who conduct COVID
       11   screening?
       12          A        On who?
       13          Q        On prisoners?
       14          A        Correct.
       15          Q        I included in that list the three
       16   doctors but you can tell me if they should be
       17   included?
       18          A        They could, yes. I have also had some
       19   CDY staff as well.
       20          Q        What other staff?
       21          A        Staff who come from other institutions
       22   coming to help.
       23          Q        The Assistant Health Services
       24   administrator what is that individual's training?
       25          A        He's a pharmacist.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 176 of 551 PageID #: 1340
                                                                    Page 167
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        So can he also take vitals,
        3   temperature, do wellness checks?
        4          A        They can take vitals and do wellness
        5   check on report if the inmate report anything,
        6   yes, the pharmacist can.
        7          Q        How many of those health professionals
        8   are on duty during a weekday?
        9          A        During a weekday, probably about 15
       10   during a weekday on any given weekday.
       11          Q        Would they be all working the same
       12   hours?
       13          A        No.
       14          Q        Can you tell me what shifts there are
       15   for health care workers during the week?
       16          A        The nurses cover all the days, so
       17   seven days a week.        The nurses cover and they
       18   work ten hour shifts and they work from 6:00 a.m.
       19   to 4:00 p.m. and then they work from noon to ten
       20   p.m. and they work four days a week like I said
       21   and they have some overlap during the week.
       22                   The rest of the staff tends to work
       23   from anywhere between 6:00 a.m. and 8:00 p.m.
       24   depending which shift they're working.
       25          Q        How many nurses are on the 6:00 to




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 177 of 551 PageID #: 1341
                                                                    Page 168
                                                               April 27, 2020


        1                            S. Vasquez
        2   4:00 shift?
        3          A        The 6:00 to 4:00 shift, three.
        4          Q        How many nurses are on the 12:00 to
        5   10:00 shift?
        6          A        Two.
        7          Q        Seven days a week?
        8          A        No, two nurses cover 12:00 to 10:00
        9   seven days a week.
       10          Q        Okay.
       11          A        Three nurses cover 6:00 to 4:00 seven
       12   days a week.
       13          Q        Great.
       14          A        They have different days off.
       15          Q        But when you say three nurses you mean
       16   three nurses at a time?
       17          A        Sometimes, sometimes not.
       18          Q        So how many nurses at a time work the
       19   6:00 to 4:00?
       20          A        Depends on the day.
       21          Q        What are the different -- what are the
       22   days where there is highest number?
       23          A        It typically would have Monday to
       24   Friday I will typically have at least two nurses
       25   in from 6:00 to 2:00.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 178 of 551 PageID #: 1342
                                                                    Page 169
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        On Monday through Friday how many from
        3   12:00 to 10:00?
        4          A        One except for on Wednesday when there
        5   is two here.
        6          Q        What about on Saturday and Sunday 6:00
        7   to 4:00?
        8          A        One.
        9          Q        And 12:00 to 10:00?
       10          A        One.
       11          Q        How many doctors are on duty?
       12          A        There is also med techs covering all
       13   of those hours as well. That is who does the pill
       14   lines.       They are medication techs during all the
       15   hours the nurses are there.
       16          Q        You said that they're medication
       17   techs?
       18          A        Yes.
       19          Q        Medical techs, which one are they?
       20          A        Medication techs.
       21          Q        Those people do the pill line?
       22          A        They do the pill line, yes.         The
       23   nurses are not going door to door doing pill
       24   lines.
       25          Q        Do those medication techs do anything




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 179 of 551 PageID #: 1343
                                                                    Page 170
                                                               April 27, 2020


        1                            S. Vasquez
        2   other than the pill line?
        3          A        No, but they're trained just like
        4   every other staff member in the bureau is in CPR
        5   and first aid every year during annual training.
        6          Q        How many doctors are on duty Monday
        7   through Friday?
        8          A        Monday through Friday their normal
        9   working hours so typically there would be three.
       10          Q        Are they all on the same shift?
       11          A        Yes.
       12          Q        What is that shift?
       13          A        7:30 to 4:00.
       14          Q        On Saturday and Sunday?
       15          A        The doctors are on-call four hours a
       16   day seven days a week. They rotate their on-call
       17   schedule every week.
       18          Q        Is there any doctors at the
       19   institution on Saturday and Sunday?
       20          A        No.
       21          Q        And then when you tell me that the
       22   nursing schedule are those including the
       23   infectious disease nurses?
       24          A        No.
       25          Q        But is it including nurse




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 180 of 551 PageID #: 1344
                                                                    Page 171
                                                               April 27, 2020


        1                             S. Vasquez
        2   practitioners?
        3          A        No.
        4          Q        So those are just the four nurses the
        5   schedule that they're on?
        6          A        Yes.
        7          Q        How many nurse practitioners are on
        8   duty between 6:00 and 4:00 during the week?
        9          A        Four typically. They cover different
       10   hours.
       11          Q        So I was asking between 6:00 and 4:00?
       12          A        They don't work the same shifts as the
       13   nurse dose.
       14          Q        Got it.
       15                   So how many nurse practitioners can
       16   you tell me what their schedule is?
       17          A        I have one that works from 12:00 to
       18   8:00 Monday through Friday, one that works from
       19   6:00 to 2:00 Monday through Friday, one that
       20   works from 10:00 to 8:00 Monday through Thursday
       21   and one that works from 10:00 to 8:00 Tuesday
       22   through Friday.
       23          Q        Are all three doctors currently full
       24   duty at the MDC as of now?
       25          A        One of the doctors is TDY Central




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 181 of 551 PageID #: 1345
                                                                    Page 172
                                                               April 27, 2020


        1                            S. Vasquez
        2   Office right now.
        3          Q        He is -- say that again, TDY?
        4          A        He is Temporary Duty Central Office
        5   right now.
        6          Q        So there are two doctors who are
        7   currently working at the MDC right now and there
        8   are otherwise 12 medical workers?
        9          A        Is that what I stated.
       10          Q        You told me four nurse practitioners,
       11   two infectious disease nurse, four registered
       12   nurses, you said three doctors but I think now
       13   it's two doctors plus you and the Assistant
       14   Health Services administrator?
       15          A        That would be correct.
       16          Q        When are the COVID screening what are
       17   the hours during which COVID screening are
       18   occurring in all of the housing units?
       19          A        Between 6:00 a.m. and ten p.m.
       20          Q        Is the same number of medical
       21   professionals on duty during those hours
       22   throughout that whole time?
       23          A        I am not sure I understand your
       24   question.
       25          Q        How many medical workers are on duty




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 182 of 551 PageID #: 1346
                                                                    Page 173
                                                               April 27, 2020


        1                             S. Vasquez
        2   on a weekday?
        3          A        It varied.    Depends what time during
        4   the day and what day it is.
        5          Q        So what is the maximum?
        6          A        Twelve.
        7          Q        So there are sometimes where all of
        8   the 12 medical workers are there during the week
        9   and that is during --
       10          A        Yes.
       11          Q        During the overlaps of all the shifts?
       12          A        Yes.
       13          Q        Who among these staff members conduct
       14   these COVID screenings?
       15          A        Typically right now the nurses but
       16   nurse practitioners, the doctors, me, the
       17   pharmacist can go do it.
       18          Q        But for the most part it is the
       19   nurses?
       20          A        The majority of it, yes.
       21          Q        Why in times where it has been someone
       22   other than one of the nurses what has been the
       23   reason for that?
       24          A        Just to release stress off of the
       25   nurses.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 183 of 551 PageID #: 1347
                                                                    Page 174
                                                               April 27, 2020


        1                             S. Vasquez
        2           Q        Have any of the nurses been unable to
        3   report to work during the pandemic?
        4           A        Not due to COVID-19, no.
        5           Q        For other reasons?
        6           A        I have had nurses call in sick for
        7   personal reasons but not due to COVID-19.
        8           Q        How long does it take to conduct COVID
        9   screening of a housing unit?
       10           A        I believe we discussed earlier an
       11   hour.
       12           Q        So does this task occupy most of the
       13   nurse's time during the course of the week?
       14           A        No.
       15           Q        Do any of the nurses speak Spanish?
       16           A        Yes.
       17           Q        How many of them?
       18           A        Three.
       19           Q        Is there always a Spanish speaking
       20   nurse on duty?
       21           A        No, but we have Language Line
       22   interpretation if we need it.
       23           Q        How does someone use Language Line
       24   when they are conducting COVID screening on the
       25   housing unit?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 184 of 551 PageID #: 1348
                                                                    Page 175
                                                               April 27, 2020


        1                             S. Vasquez
        2           A        We wouldn't use it but if the inmate
        3   seemed to not understand what we were saying we
        4   would then try to find someone to interpret for
        5   us or we would use the Language Line.
        6           Q        Has anyone needed to use the Language
        7   Line for COVID screening?
        8           A        Yes.
        9           Q        Have you needed to do that?
       10           A        I have not.
       11           Q        According to the BOP pandemic
       12   influenza plan DOP facilities are to create
       13   alternative staffing plans to make sure that they
       14   can provide 12 to 24 hour coverage; has that been
       15   done?
       16           A        We cover 16 hours a day normally.
       17           Q        How about now?
       18           A        Right now we are covering 16 hours a
       19   day.
       20           Q        Are there none health care staff that
       21   are being used to supplement the health care
       22   staff to perform health care duties?
       23           A        No.
       24           Q        Do you know whether any staff at MDC
       25   are working from home?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 185 of 551 PageID #: 1349
                                                                    Page 176
                                                               April 27, 2020


        1                             S. Vasquez
        2           A        Not that I am aware of.
        3           Q        Do you know if unit managers are
        4   working at home?
        5           A        I have seen unit managers in the
        6   prison.
        7           Q        Who is the MDC infection control
        8   officer?
        9           A        Nurse Jordan.
       10           Q        What is the Century SMD system?
       11           A        Century, the system we previously
       12   talked about, how Central Office is tracking
       13   this.
       14           Q        According to the infectious disease
       15   management program statement for BOP "all cases
       16   of infectious disease is entered into this
       17   system"; is that correct?
       18           A        It is correct.
       19           Q        Is that what the MDC is doing?
       20           A        Yes.
       21           Q        What cases is MDC inputting into that
       22   system; is it all positives?
       23           A        All positives, all tested, all inmate
       24   quarantine, all inmate isolated.            All presumed
       25   positive cases.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 186 of 551 PageID #: 1350
                                                                    Page 177
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        All of those cases are being entered
        3   into the system?
        4          A        Yes, and then once taken off the
        5   quarantine or isolation it is taken out of the
        6   system.
        7          Q        What on site medical facility are
        8   available at MDC?
        9          A        MDC practicing Basic Life Support so
       10   anything involving CPR, we have an oxygen
       11   concentrator, the bag valve mask, anything to
       12   that extent if it's passed our capability we call
       13   9-1-1 they have a very quick response time for us
       14   and the hospital is just a couple of blocks down.
       15          Q        Is that Lutheran?
       16          A        Yes.
       17          Q        Are there medical exams --
       18          A        I am sorry. NYU Langone, not Lutheran.
       19          Q        Are there medical exam rooms at the
       20   MDC?
       21          A        Yes.
       22          Q        Where are they?
       23          A        There are medical exam rooms on the
       24   third floor.       There also is a medical exam room
       25   on each floor with housing units on it.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 187 of 551 PageID #: 1351
                                                                    Page 178
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        What is in the medical exam rooms?
        3          A        Exam table, a vital stick, computers,
        4   supplies.
        5          Q        Does MDC have any negative pressure
        6   isolation rooms?
        7          A        Yes, we have two.
        8          Q        Where are those?
        9          A        In medical.
       10          Q        On the third floor?
       11          A        Yes.
       12          Q        Have either of them been used since
       13   the pandemic began?
       14          A        No.
       15          Q        Why not?
       16          A        Because we have had multiple people
       17   that have needed isolation.             Who do you decide to
       18   put in the negative pressure room versus who do
       19   you not in isolation.
       20          Q        There are two people in isolation
       21   right now; correct?
       22          A        Correct.
       23          Q        Why aren't both of them in negative
       24   pressure rooms?
       25          A        Because our practice remains




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 188 of 551 PageID #: 1352
                                                                    Page 179
                                                               April 27, 2020


        1                            S. Vasquez
        2   consistent.
        3          Q        What is the maximum number of people
        4   that MDC has held in isolation at any given time?
        5          A        I believe we have had up to ten in any
        6   given time.
        7          Q        That is during this pandemic?
        8          A        Yes.
        9          Q        How many people -- when were there ten
       10   people in isolation?
       11          A        I couldn't tell you exactly.
       12          Q        How long have there been two or fewer
       13   people in isolation?
       14          A        I couldn't tell you that exactly
       15   either.
       16          Q        Approximately?
       17          A        I don't know.
       18          Q        A week ago, how many people were in
       19   isolation?
       20          A        I don't know.
       21          Q        Do you know the average number of
       22   people in isolation has been by week during this
       23   pandemic?
       24          A        No.
       25          Q        How long were ten people in isolation




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 189 of 551 PageID #: 1353
                                                                    Page 180
                                                               April 27, 2020


        1                            S. Vasquez
        2   for?
        3          A        They would have been in isolation for
        4   their seven day period so some of them could have
        5   been from the same timeframe, some of them could
        6   have not.
        7          Q        Does MDC have an x-ray machine?
        8          A        Yes.
        9          Q        Is it currently functioning?
       10          A        Yes.
       11          Q        Has it been used to take lung x-rays
       12   of anybody during the pandemic?
       13          A        No, but we have sent inmates out to
       14   the local hospital take x-rays taken.
       15          Q        I think you mentioned there is an
       16   oxygen concentrator?
       17          A        Yes.
       18          Q        What is that?
       19          A        Provides oxygen through a nasal
       20   cannula or other oxygen delivering device.
       21          Q        Has that been used during the
       22   pandemic?
       23          A        It has not needed to be used.
       24          Q        It hasn't been?
       25          A        No, there is no need for.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 190 of 551 PageID #: 1354
                                                                    Page 181
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        Is there in a defibrillator at the
        3   MDC?
        4          A        There are over 25 defibrillators at
        5   the MDC.
        6          Q        You mentioned earlier that there are
        7   pulse oximeters at the MDC; correct?
        8          A        Quite a few of them, yes.
        9          Q        How many?
       10          A        Every staff member, every medical
       11   staff member that can screen people has one and I
       12   probably have another ten sitting in a cabinet.
       13   And there is one in every single room too.
       14          Q        In every single exam room?
       15          A        Yes.
       16          Q        What medical care is available at the
       17   MDC for treating people who complain or show
       18   symptom of COVID?
       19          A        Depending on what their symptoms are
       20   we prescribe them medication based off of their
       21   clinical need and if it is anything that we can't
       22   handle in house we would send them to the local
       23   hospital.
       24          Q        Currently where do inmates receive
       25   medical care at the MDC?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 191 of 551 PageID #: 1355
                                                                    Page 182
                                                               April 27, 2020


        1                            S. Vasquez
        2          A        We are trying to limit our inmates
        3   coming down to medical to ensure that we are not
        4   spreading this virus to different areas so we are
        5   currently providing medical care in the medical
        6   exam rooms on the floors when we can, if we can't
        7   do that then they are brought down to the Urgent
        8   Care room on the third floor medical.
        9          Q        The urgent care floor is being used,
       10   is in use now, it's just not in as much use
       11   typically?
       12          A        Right, because we are trying to
       13   contain it to the floors so we are not cross
       14   contaminating anything.
       15          Q        During non pandemic times what kinds
       16   of rounds do medical professional do at MDC?
       17          A        The nurses and the medications techs
       18   go to the units for insulin line and pill line
       19   and the inmates have access seven days a week to
       20   turn in a sick call via electronic cop out.
       21          Q        I think you mentioned earlier in the
       22   general population unit that there are some
       23   medical rounds still being conducted?
       24          A        Due to them being locked in we make
       25   twice daily rounds while we are doing insuline




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 192 of 551 PageID #: 1356
                                                                    Page 183
                                                               April 27, 2020


        1                            S. Vasquez
        2   line and pill line.
        3          Q        Given that MDC is conducting twice
        4   daily rounds on every single unit in the facility
        5   has there been any difficulty completing these
        6   rounds?
        7          A        My staff has stepped up to the plate
        8   and have worked overtime hours to ensure their
        9   fellow staff members have the help they need to
       10   include myself and other staff that can do things
       11   like screening and stuff.          So we have been able
       12   to complete the necessary daily tasks.
       13          Q        So that means that those twice daily
       14   rounds in general population are happening every
       15   single day?
       16          A        They're in there for pill line and
       17   insulin line twice a day.
       18          Q        What about medical rounds?         Maybe I
       19   misheard.
       20          A        They can do them at the same time.
       21          Q        It is the med techs who are doing the
       22   rounds on general population?
       23          A        If the inmate is requesting a sick
       24   call the med tech can handle the sick call,
       25   collect it and give it to a nurse.             If it's an




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 193 of 551 PageID #: 1357
                                                                    Page 184
                                                               April 27, 2020


        1                            S. Vasquez
        2   emergent or urgent issue and they think someone
        3   needs to address them right then the med tech is
        4   going to the call the nurse as well.
        5          Q        The nurses are not doing rounds on the
        6   general population unit?
        7          A        No, the nurses are doing rounds there
        8   as well.       They're working as a team though.
        9          Q        I think I am not I am having trouble
       10   understanding so I apologize if we already gone
       11   over this but in the general population unit what
       12   are the nurses doing?
       13          A        Insulin line, because the med tech
       14   can't do insulin line. The nurses are in those
       15   units as well.
       16          Q        Are they doing anything other than
       17   insulin line?
       18          A        Responding to emergencies.         Anything
       19   that is needed that the nurse would normally do
       20   on a daily basis, wound care, things like that,
       21   they will be in those units for that.
       22          Q        They're not doing COVID screening?
       23          A        We don't routinely, we are not
       24   routinely screening COVID in those units.
       25          Q        If a prisoner reports symptoms of




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 194 of 551 PageID #: 1358
                                                                    Page 185
                                                               April 27, 2020


        1                             S. Vasquez
        2   COVID such as loss of smell or taste without
        3   elevated temperatures how does that person get
        4   assessed?
        5           A        They report it to a health care staff
        6   and a health care provider would investigate
        7   them.
        8           Q        What is the procedure for deciding
        9   whether an inmate require care in the hospital
       10   outside of the prison?
       11           A        That is made by the health care
       12   provider that is assessing them.
       13           Q        How many people have been taken out of
       14   the hospital for COVID related care during the
       15   pandemic?
       16           A        Two I believe and they did not stay at
       17   the hospital. They were sent back immediately.
       18           Q        They were sent back to MDC?
       19           A        Yes.
       20           Q        Were both of them who is tested
       21   positive?
       22           A        No.
       23           Q        Did either of them test positive?
       24           A        One.
       25           Q        Was the other person presumed




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 195 of 551 PageID #: 1359
                                                                    Page 186
                                                               April 27, 2020


        1                            S. Vasquez
        2   positive?
        3          A        No, the hospital tested and said it
        4   was not positive. He have pneumonia.
        5          Q        Have any MDC prisoner gone out to the
        6   hospital other than those two since March 1?
        7          A        Yes.
        8          Q        Have any of those individuals not
        9   returned to MDC?
       10          A        No.
       11          Q        Do you know approximately how many
       12   people have gone out to the hospital in the last
       13   two months?
       14          A        No, we have had a couple of routine
       15   doctors appointments that we couldn't miss and we
       16   have had a couple of accidents related to
       17   breaking of bones and falling off of things.                The
       18   normal daily stuff.
       19          Q        How can a prisoner MDC use the sick
       20   call process?
       21          A        So our normal sick call process
       22   electronic cop out which they still do have
       23   access to three days week if they would like to
       24   put one in that way and they do.
       25                   The other option is because they're




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 196 of 551 PageID #: 1360
                                                                    Page 187
                                                               April 27, 2020


        1                            S. Vasquez
        2   locked in right now when medical staff are making
        3   rounds we can run sick call forms, they can fill
        4   that out, we will pick it up and we will assess
        5   the situation and determine whether or not it
        6   needs to be seen immediately or if it can be
        7   added to schedule regular sick call.
        8          Q        Besides the electronic sick call
        9   process and the form that the medical staff carry
       10   is there anyway to request care through the sick
       11   call system?
       12          A        If an inmate is having an urgent or
       13   emergent problem they can stop one of the
       14   correctional services staff when they are making
       15   their 30 minute rounds and they can call us.
       16          Q        What happens if someone writes their
       17   complaint down on a piece of paper it is not one
       18   of the forms provided and they hand it to a staff
       19   member?
       20          A        Any staff member?
       21          Q        Sure.
       22          A        I can't promise you that it'll make it
       23   to medical.       The hope is that it will. If they
       24   handed it to a medical staff member which is what
       25   they are instructed to do then yes, it will take




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 197 of 551 PageID #: 1361
                                                                    Page 188
                                                               April 27, 2020


        1                            S. Vasquez
        2   that regardless of what form it's on.
        3          Q        Are there boxes on the units where
        4   people can put those cop outs?
        5          A        It was from an old system.         So it was
        6   before they went to the electronic system.               We
        7   don't check those boxes and they're not suppose
        8   to put them into those boxes, they are told to
        9   hand them back to health care staff.
       10          Q        Nobody checks those boxes but they're
       11   still there on the unit?
       12          A        Yes.
       13          Q        What happens with if somebody puts in
       14   a request on TruLincs with those requests?
       15          A        They're triaged the same way,
       16   determined whether or not they need to be seen
       17   immediately and put into the scheduler on our
       18   medical records system.
       19          Q        So can you describe for me how that
       20   scheduler works?
       21          A        Basically a running list and it's put
       22   in under the inmate's name and usually under the
       23   comment is what they complained of.
       24          Q        So it has the inmate's name, it has a
       25   comment that includes the substance of the




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 198 of 551 PageID #: 1362
                                                                    Page 189
                                                               April 27, 2020


        1                              S. Vasquez
        2   complaint, does it have any other information?
        3          A        Who put it in.
        4          Q        The health care worker who puts the
        5   information in the system?
        6          A        Yes.
        7          Q        Does it have the date of the request?
        8          A        Typically it's what ever the date that
        9   we received it is the date that it's on the
       10   scheduler as.
       11          Q        If an inmate sends a request through
       12   TruLincs on Monday but it gets put into the
       13   system on Tuesday it will show up as a Tuesday
       14   request?
       15          A        Correct.
       16          Q        How does it work with the paper form?
       17          A        Same thing.
       18          Q        Those paper forms get collected, they
       19   go to medical, who puts them into the system
       20   usually?
       21          A        Typically the nurses.
       22          Q        This is not something that someone
       23   like Rhonda Barnwell will be involved in?
       24          A        No.
       25          Q        The nurses put these in and they




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 199 of 551 PageID #: 1363
                                                                    Page 190
                                                               April 27, 2020


        1                             S. Vasquez
        2   record again the date that their inputting the
        3   information, the substance of the complaint and
        4   the name?
        5           A        The system automatically records the
        6   date.
        7           Q        The system does, got it. Okay.
        8                    And that is called the scheduler?
        9           A        Yes.
       10           Q        So if somebody puts something inputs a
       11   sick call into the schedular and then what
       12   happens with it?
       13           A        What every provider is going to see
       14   it, typically it is the nurse practitioners are
       15   doing that right now, go into that scheduler,
       16   find their list, work from the top to the bottom
       17   unless something was brought to their attention
       18   by one of the nurses and they're going to go into
       19   that scheduler and hit a button that says process
       20   and it'll open into one that says clinical
       21   encounter note.
       22           Q        Open into a clinical encounter note
       23   did you say?
       24           A        Right, and that is where they're going
       25   to process the sick call through.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 200 of 551 PageID #: 1364
                                                                    Page 191
                                                               April 27, 2020


        1                             S. Vasquez
        2           Q        That clinical encounter note ends up
        3   in medical care record?
        4           A        This is all the medical record system.
        5   It's all one system.
        6           Q        Is the information that is inputted
        7   into the scheduler maintained in the scheduler?
        8           A        Meaning if -- is it processed, does it
        9   stay there?
       10           Q        Yes.
       11           A        No, it does not. It then becomes a
       12   clinical encounter and you would look up the
       13   inmate's record to determine that.
       14           Q        Do you know what system the scheduler
       15   uses?
       16           A        I don't know what you're asking.
       17           Q        Like what software?
       18           A        Bureau electronic medical record was
       19   created for the Bureau of Prisons.             The scheduler
       20   is part of that.
       21           Q        You don't know whether that
       22   information disappears then?
       23           A        It doesn't completely disappear but I
       24   can pull the information but you have a lot of
       25   information to weed through to do it.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 201 of 551 PageID #: 1365
                                                                    Page 192
                                                               April 27, 2020


        1                             S. Vasquez
        2          Q        If you wanted to check when that
        3   clinical encounter, so if say somebody pulled
        4   that thing up on the scheduler do you know
        5   whether, and turns it into a clinical encounter,
        6   do you know whether the date that that happens
        7   that clinical encounter happens is recorded?
        8          A        Yes, it is automatically populated.
        9                   Have you ever seen one of the clinical
       10   encounters from the bureau?
       11          Q        I have.
       12          A        It looks just like that.        And all that
       13   information on the top portion is automatically
       14   populated.
       15          Q        How long does it take from an inmate
       16   making a request through TruLincs typically to
       17   have that clinical encounter?
       18          A        Typically under non COVID situation we
       19   strive for 14 days.
       20          Q        How about -- and the 14 days is from
       21   when it's entered into the scheduler to the
       22   clinical encounter?
       23          A        When medical becomes aware of it, yes.
       24          Q        And so there may be some additional
       25   time between when the person makes the request




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 202 of 551 PageID #: 1366
                                                                    Page 193
                                                               April 27, 2020


        1                            S. Vasquez
        2   and when it gets entered into the scheduler?
        3          A        The staff goes through that box seven
        4   days a week the nurse dose.
        5          Q        The e-mail box?
        6          A        Yes.
        7          Q        Is everything included, is everything
        8   entered into the scheduler the same day that is
        9   retrieved from the box?
       10          A        Typically, yes.
       11          Q        The same day that it's sent by the
       12   inmate?
       13          A        It depends when the inmate sent it
       14   because sometimes the inmate when they are on
       15   lock they have access their TruLincs account
       16   until they are locked out for the night so no, at
       17   9:30 we may not be checking -- I don't have
       18   someone sitting looking at this box 16 hours a
       19   day, no.
       20          Q        The handwritten list those get input
       21   into the scheduler at some point after they're
       22   retrieved?
       23          A        Same day input.
       24          Q        Same day?
       25          A        Yes.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 203 of 551 PageID #: 1367
                                                                    Page 194
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        What happens to that form after the
        3   information has been included into the scheduler?
        4          A        Currently we are putting it in the
        5   box.       Previously because what was our normal
        6   practice was we were getting rid of it.
        7          Q        When did you start putting them in a
        8   box?
        9          A        Friday I believe.
       10          Q        The previous practice was to get rid
       11   of it how?
       12          A        Shred it.
       13          Q        You said that prior to COVID it was a
       14   14 day you would strive for 14 days to respond to
       15   sick call request.
       16                   What has it been during COVID?
       17          A        I couldn't give you an exact number. I
       18   have had some temporary staff come in and help us
       19   out with that so we are definitely moving on it
       20   but everything is triaged.          If it's something
       21   emergent or urgent it seems usually same day.
       22                   So we don't have people complaining of
       23   chest pain that are not being assessed. If it's
       24   long term issue the inmate are asking that is on
       25   a routine basis.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 204 of 551 PageID #: 1368
                                                                    Page 195
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        Chest pain would get assessed more
        3   quickly but otherwise the non, the sick call
        4   request that medical staff considered to be non
        5   emergent are typically being addressed more than
        6   14 days after they're entered into the system?
        7          A        Two and a half weeks is I think what
        8   it is average right now.
        9          Q        What are considered to be emergent
       10   request?
       11          A        Shortness of breath, COVID like
       12   symptoms obviously, chest pain, I broke something
       13   a bone, something like that.            That would be --
       14   typically we are not even going to get a sick
       15   call on that.          We will get a call from an unit
       16   officer.
       17          Q        What about just a fever?
       18          A        A fever would be COVID like system
       19   that would be assessed immediately.
       20          Q        How quickly?
       21          A        Immediately.
       22          Q        The same day?
       23          A        Yes.
       24          Q        What about a cough?
       25          A        Cough we have tried to assess the same




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 205 of 551 PageID #: 1369
                                                                    Page 196
                                                               April 27, 2020


        1                            S. Vasquez
        2   day as well.
        3          Q        What about loss of sense or taste?
        4          A        Not quantifiable.
        5          Q        What do you mean by that?
        6          A        Other than someone reporting that how
        7   do you quantify that this is going on.
        8          Q        I mean when would like would that be
        9   considered an emergent request right now?
       10          A        No.
       11          Q        It would go into sort of regular two
       12   and a half week file?
       13          A        Yes.
       14          Q        Do you know why the paper sick call
       15   slips were shredded and not placed into medical
       16   records?
       17          A        Routine practice we don't typically we
       18   don't scan in the electronic copouts either.
       19          Q        Is there a way to put a paper a piece
       20   of paper into a BOP medical record?
       21          A        Yes.
       22          Q        How do you do that; just scan it?
       23          A        You can scan it in but we are also not
       24   going to scan documents and prolong retention of
       25   documents that could infected with COVID-19.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 206 of 551 PageID #: 1370
                                                                    Page 197
                                                               April 27, 2020


        1                            S. Vasquez
        2   That not a good infectious disease practice.
        3          Q        Otherwise that is how you might put a
        4   piece of paper in?
        5          A        We put medical records all the time in
        6   that way, yes.
        7          Q        Do you keep any record of someone's
        8   history of medical complaints aside from their
        9   chart during COVID?
       10          A        No.
       11          Q        Is there anyway in which these kinds
       12   of COVID systems are being tracked at all?
       13          A        Through their chart.
       14          Q        If somebody reported a sore throat
       15   would that be considered emergent right now?
       16          A        It would depend on what they
       17   described.
       18          Q        If they just said I had a sore throat
       19   I would like to be seen by a doctor?
       20          A        Probably not.
       21          Q        What about fatigue?
       22          A        Fatigue would be one that we look
       23   closer at.
       24          Q        What about nasal congestion?
       25          A        Possibly. You are asking about these




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 207 of 551 PageID #: 1371
                                                                    Page 198
                                                               April 27, 2020


        1                             S. Vasquez
        2   stuff separately. It would be assessed so you
        3   would talk to a person, you would we may if we
        4   are sitting on a computer we may look up what
        5   their history is, if their history is they have
        6   seasonal allergy and we know that then no, we
        7   probably wouldn't immediately assess a runny
        8   nose.
        9           Q        We have heard from a number of
       10   prisoner that their complaints of COVID symptoms
       11   have gone untreated for multiple days at a time,
       12   is there any reason to think that that is not
       13   happening?
       14           A        Yes, because medical staff are
       15   assessing people when they have serious
       16   complaints of COVID systems.
       17           Q        So what constitutes serious
       18   complaints?
       19           A        As assessed by the medical staff
       20   member.
       21           Q        Do you know if the volume of sick call
       22   complaint have gone up since the beginning of the
       23   pandemic?
       24           A        We don't typically track the number of
       25   sick call complaints we get in.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 208 of 551 PageID #: 1372
                                                                    Page 199
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        So you don't know the answer?
        3          A        No.
        4          Q        Do prisoner's attorneys sometimes
        5   contact the MDC to report that their clients
        6   require care?
        7          A        Occasionally yes.
        8          Q        What happens to those complaints?
        9          A        Typically we are go speak to the
       10   inmate and the majority of the time the inmate
       11   has complained of none of those things to us when
       12   we went and spoke to the inmate about it.
       13          Q        So that person that is not treated
       14   like a sick call, it's not put into the
       15   scheduling system?
       16          A        No.
       17          Q        How quickly is the inmate seen?
       18          A        Typically same day.
       19          Q        Are those same day appointments
       20   happening during COVID?
       21          A        For COVID related symptoms, yes.
       22          Q        Do family members also sometimes
       23   contact the facility to report that their loved
       24   ones need care?
       25          A        I do not field calls from family




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 209 of 551 PageID #: 1373
                                                                    Page 200
                                                               April 27, 2020


        1                            S. Vasquez
        2   members, no.
        3          Q        What about e-mail?
        4          A        I don't e-mail from family members
        5   either.
        6          Q        Those are treated differently than
        7   e-mails that come from attorneys?
        8          A        I don't, I get neither of these
        9   e-mails.       When I not notified of things we look
       10   into them.
       11          Q        Who gets these kinds of e-mails?
       12          A        Legal, I believe the family has access
       13   to the sick box.
       14          Q        If these e-mails come to the executive
       15   assistants office are they typically forwarded to
       16   the medical department?
       17          A        Sometimes.
       18          Q        What else might happen to them?
       19          A        I don't know. I don't run that box.
       20          Q        Have you seen those complaints come to
       21   the medical department?
       22          A        Yep.
       23          Q        Are you aware that some of the
       24   emergency buzzers in inmate cells are
       25   nonoperational?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 210 of 551 PageID #: 1374
                                                                    Page 201
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        I am not aware of that. I do not fix
        3   things in the MDC.          Correctional officers make 30
        4   minute rounds.
        5          Q        You're not aware that some of the
        6   buzzers are not functioning?
        7          A        No, that is not my department.
        8          Q        I am just asking if you're aware of
        9   it?
       10          A        No.
       11          Q        Have any new procedures been
       12   instituted at MDC to change the provision of care
       13   aside from the COVID screening that happened in
       14   isolation and quarantine?
       15                   MR. CHO:      Objection to the form.
       16          A        We are not bringing people down to
       17   medical as often to try to prevent cross
       18   contamination and ensuring we are wearing
       19   appropriate PPE when needed for COVID outbreak.
       20          Q        On April 20 the New York Daily News
       21   quoted a medical staffer at the MDC saying quote
       22   "overall I believe a lot of people are sick and
       23   it's like a balancing game whether they just have
       24   flu symptoms, cold symptoms or viral symptoms
       25   because the symptoms are pretty much the same.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 211 of 551 PageID #: 1375
                                                                    Page 202
                                                               April 27, 2020


        1                              S. Vasquez
        2   It's like there are more people sick and we don't
        3   know for sure who has it".
        4                   Do you also think a lot of people at
        5   the MDC are sick?
        6          A        No.
        7                   MR. CHO:      Objection to the form.
        8          Q        So you think that this quote from a
        9   medical staffer is incorrect?
       10                   MR. CHO:      Objection to the form.
       11          A        Yes.   I believe health care staff and
       12   all MDC staff are doing everything they can to
       13   keep staff and inmates safe and healthy.
       14          Q        So you don't think that there are more
       15   people sick at the MDC and that the MDC isn't
       16   sure who has it?
       17                   MR. CHO:      Objection to the form.
       18          A        No, I think they're doing everything
       19   that they need to be doing and I don't think
       20   there are a bunch of people sick.
       21          Q        So I want to ask you really briefly
       22   about the pill and insulin line and how that is
       23   being conducted.
       24                   Can you describe for me how it is now
       25   being conducted during the pandemic?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 212 of 551 PageID #: 1376
                                                                    Page 203
                                                               April 27, 2020


        1                            S. Vasquez
        2          A        Insulin line and pill line are
        3   conducted door to door and at each cell and even
        4   before this happened medical staff members do not
        5   stick inmates with insulin nor do they check
        6   their blood sugar.        They check their own blood
        7   sugar and they inject themselves with their
        8   insulin.
        9                   My staffer wearing masks and when
       10   possible when not taking medication the inmates
       11   are wearing mask. We are ensuring social
       12   distancing in doing this and we are not crossing
       13   inmates in cells while doing it.
       14          Q        I didn't hear the last thing you said?
       15          A        We are not crossing inmates in cells.
       16   So we don't have a line of inmates standing in a
       17   unit. They're locked in their cells and we go to
       18   door to door.
       19          Q        I am sorry to ask you this again.
       20   There is a word that I keep missing.             I am not,
       21   something, inmates in cells?
       22          A        Inmates are locked in their cells.           We
       23   are not crossing them.         So we don't have a line
       24   of inmates standing.         We need to get their
       25   insulin. Like would be a normal procedure there




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 213 of 551 PageID #: 1377
                                                                    Page 204
                                                               April 27, 2020


        1                             S. Vasquez
        2   would be a line. During COVID --
        3                    Normal procedure there would be a
        4   line.        Normal insulin line would be run with the
        5   inmates coming and lining up for their insulin
        6   line and pill line.
        7                    Because the inmates are currently
        8   locked in all of them are we are going cell to
        9   cell and performing insulin line.            So the inmates
       10   are not coming within six feet of each other,
       11   they're social distancing. Our staff are wearing
       12   masks. The inmates when possible are encouraged
       13   to wear their masks and told to wear their mask
       14   so we are not spreading this.
       15           Q        Are you familiar with the BOP list of
       16   inmates who are particularly vulnerable to
       17   COVID-19?
       18           A        Yes.
       19           Q        How is that list created?
       20           A        Based off of risk factors.        Originally
       21   when this started before we had a solid set of
       22   risk factors we based it off of who would be at
       23   risk for the flu and who would be on the list to
       24   get the flu vaccine first. Then CDC guidance came
       25   out and kind of narrowed that list down so we




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 214 of 551 PageID #: 1378
                                                                    Page 205
                                                               April 27, 2020


        1                               S. Vasquez
        2   then took inmates off that list based off of CDC
        3   guidance.
        4           Q        As I understand it the list started at
        5   537 people; is that correct?
        6           A        Yes.
        7           Q        How many people are on that list now?
        8           A        About 380.
        9           Q        That is because some people were taken
       10   off and some people were released?
       11                    MR. CHO:      Objection to the form.
       12           A        Some people were taken off yes, they
       13   felt that the CDC guidance and some may have been
       14   released, yes.
       15           Q        Were there particular categories of
       16   people who were removed in the list?
       17           A        Hypertension was the big one that we
       18   removed from the list.
       19           Q        Any others?
       20           A        Not that I am aware of.
       21           Q        Who was involved in creating that
       22   list?
       23           A        The infectious disease nurse and
       24   myself.
       25           Q        Nurse Jordan?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 215 of 551 PageID #: 1379
                                                                    Page 206
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        Yes.
        3          Q        How often is that list updated?
        4          A        As needed. It is not a medical tool
        5   that we use. It is kept basically for you all and
        6   the court. We have access to the medical record.
        7          Q        How does the MDC use that list?
        8          A        MDC does not use that list.
        9          Q        What purpose does it serve?
       10          A        We were told to identify the high risk
       11   inmates, they are at high risk of having
       12   complications if they touch. We look any time
       13   someone is showing symptoms and we think there is
       14   a possibility that they have this and we review
       15   their medical record to ensure we are watching
       16   what we need to watch for their specific high
       17   risk or if they're not high risk. But we have
       18   access to their medical record.
       19          Q        Has MDC taken any steps to identify
       20   people who are at the most the highest risk for
       21   death or serious illness from COVID?
       22                   MR. CHO:      Objection to the form.
       23          A        I don't know that anybody on that list
       24   is at a higher risk than the other.             They are at
       25   risk of having complications if they catch this.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 216 of 551 PageID #: 1380
                                                                    Page 207
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        So you think that --
        3          A        Someone can have complications that
        4   are not on that list too.
        5          Q        What do you mean by that?
        6          A        This disease is -- I am not currently
        7   working in a hospital but tracking it it's not
        8   just killing old sick people, it is killing young
        9   people at times too that don't have the risk
       10   factors.
       11                   We monitor every inmate that has this
       12   or we think has this and we ensure that their
       13   health and safety while they're with us we send
       14   them out to a local hospital if we needed to and
       15   we couldn't manage them in house.
       16          Q        Is MDC taking any steps to protect
       17   this group above what it is doing for the overall
       18   population of MDC?
       19          A        No, because all of our inmates health
       20   and safety are important.          We are treating them
       21   all that they're high risk and we are giving them
       22   all masks and encouraging them to social distance
       23   and locking them in to try to prevent the spread
       24   if it is.
       25          Q        These individuals are not provided




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 217 of 551 PageID #: 1381
                                                                    Page 208
                                                               April 27, 2020


        1                              S. Vasquez
        2   additional screening?
        3                   MR. CHO:      Objection to the form.
        4          A        No, and there is no guidance to
        5   additionally screen them.
        6          Q        Is any of them single cell based on
        7   their risk factors?
        8                   MR. CHO:      Objection to the form.
        9          A        No.
       10          Q        Are they as a group isolated in
       11   anyway?
       12          A        No.
       13          Q        I want to direct your attention to
       14   Exhibit 20.
       15          A        I am there.
       16          Q        So what you should have before you
       17   that is marked as Exhibit 20 is a letter from the
       18   warden that MDC that was previously filed in a
       19   criminal case United States versus Nick Conga; is
       20   that what you see before you?
       21                   MR. CHO:      We have that letter dated
       22                   marked 18.     It is regarding MDC New
       23                   York and MDC Brooklyn overnight case.
       24                   Is that what you're referring to?
       25                   MS. GINSBERG:     Yes.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 218 of 551 PageID #: 1382
                                                                    Page 209
                                                               April 27, 2020


        1                              S. Vasquez
        2                   MR. CHO:     The records are from Noelle.
        3          Q        In this letter from March 18 it states
        4   "MDC Brooklyn has not isolated its at risk
        5   population at this time because the number of
        6   inmates who fall into this category is too large
        7   to contain and isolate on one or even two units."
        8                   Is it correct that the group is too
        9   large to isolate?
       10          A        Yes.
       11          Q        Do you agree with the warden as to the
       12   reason as to why MDC is not isolating these
       13   people?
       14                   MR. CHO:      Objection to form.
       15          A        Yes.
       16          Q        The reason is in fact because there is
       17   too many of them?
       18          A        Yes.
       19          Q        Are you the person who or I guess you
       20   and Nurse Jordan are both responsible for
       21   overseeing this list?
       22                   MR. CHO:      Objection to the form.
       23          A        Yes, I manage Jordan so yes.
       24          Q        Of the six people who were tested as
       25   positive for COVID at the MDC have any of them




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 219 of 551 PageID #: 1383
                                                                    Page 210
                                                               April 27, 2020


        1                             S. Vasquez
        2   been released from custody?
        3           A        I wouldn't be able to tell you that.
        4           Q        Do you know if any of them has been
        5   released?
        6           A        Again, I wouldn't be able to tell you
        7   that.
        8           Q        You don't know?
        9           A        I don't know.
       10           Q        Do you know if any of them has died?
       11           A        Not that I am aware of.
       12                    MS. GINSBERG:     James, I want to take
       13                    ten minutes.
       14                    VIDEOGRAPHER:     Going off the record
       15                    5:31 p.m.
       16                    VIDEOGRAPHER:      Going on the record
       17                    5:45 p.m.
       18           Q        So I just want to clarify one thing I
       19   think what you said about general population was
       20   that COVID screening, daily COVID screening, is
       21   not happening in those units?
       22           A        No, they have to access to twice daily
       23   medical rounds and there is no guidance put down
       24   by Central Office to screen inmates every day
       25   that aren't on quarantine or isolation.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 220 of 551 PageID #: 1384
                                                                    Page 211
                                                               April 27, 2020


        1                            S. Vasquez
        2          Q        I want to turn your attention to the
        3   document that is marked Exhibit 30. Are you
        4   there?
        5          A        Yes.
        6          Q        So this is a document that is called
        7   correcting misinformation about BOP and COVID-19;
        8   is that what you're looking at?
        9          A        Yes.
       10          Q        There is no in page numbers on this
       11   document but I want to turn your attention to the
       12   first page and in the first page it says that
       13   "Health Services staff throughout the BOP are
       14   conducting rounds and checking inmate temperature
       15   at least once a day. Those locations where
       16   inmates are in quarantine or isolation health
       17   services staff are conducting rounds and
       18   temperature checks twice a day."
       19                   So consistent with what you told me
       20   those twice a day checks in quarantine and
       21   isolation are happening; right?
       22          A        Yes.
       23          Q        But there are not at least once a day
       24   checks happening elsewhere; correct?
       25          A        That would not be guidance put down by




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 221 of 551 PageID #: 1385
                                                                    Page 212
                                                               April 27, 2020


        1                             S. Vasquez
        2   Central Office to the health care staff.              I do
        3   not know who wrote this.          It was probably someone
        4   in Central Office but that has not been guidance
        5   put down to the Health Services unit.
        6           Q        We have talked a little --
        7           A        The myth is that prisoners fearing
        8   they may be abandoned in a isolation cell.               It
        9   doesn't talk about general population anywhere in
       10   that?
       11           Q        Well what it says is that they fear
       12   being abandoned in an isolation cell and left for
       13   dead so they're not reporting symptoms?
       14           A        It contradict itself.
       15           Q        We have certainly been hearing those
       16   kinds of stories.
       17                    Anyway, I want to ask you a little bit
       18   more about some of the things that the Health
       19   Services staff is doing in addition to the COVID
       20   screening on top of it is typical Health Services
       21   duties.
       22                    Are health services staff currently
       23   now involved in reviewing compassionate release
       24   applications?
       25           A        Yes.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 222 of 551 PageID #: 1386
                                                                    Page 213
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        Who is involved in that?
        3          A        Myself and the acting Clinical
        4   Director.
        5          Q        Who is the acting Clinical Director?
        6          A        Dr. Baylor.
        7          Q        How do you review those applications?
        8                   MR. CHO:      Objection. Beyond the scope
        9                   of the notice. Go ahead and answer.
       10          A        Review things off of the program
       11   statement on compassionate release.
       12          Q        When does someone qualify for
       13   compassionate release?
       14                   MR. CHO:     Objection to the form.       Also
       15                   beyond the scope of the notice. You
       16                   can answer.
       17          A        I can only state to medical and I
       18   wouldn't be able to quote it directly but it's
       19   terminal for debilitating illness that means you
       20   cannot do your daily activities on your own.
       21          Q        So if somebody doesn't have a terminal
       22   or debilitating illness but they are at high risk
       23   for death or serious illness for COVID that would
       24   qualify them?
       25                   MR. CHO:      Objection to the form.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 223 of 551 PageID #: 1387




       EXTRACTED PURSUANT TO "STIPULATION AND
        ORDER FOR THE PROTECTION OF SICK-CALL
                 DOCUMENTS," Dkt. 46
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 224 of 551 PageID #: 1388
                                                                    Page 215
                                                               April 27, 2020


        1                              S. Vasquez
        2   told us about Health Services seeing people
        3   quickly.
        4                   Do you consider this individual's
        5   complaint an emergent complaint?
        6          A        Yes.
        7          Q        Do you consider a complaint -- so does
        8   this seem like a problem that he waited a week
        9   and still had not seen anyone given his system?
       10                   MR. CHO:      Objection to the form.
       11          A        There is no way of knowing that this
       12   inmate waited a week. Many times we are told that
       13   we reported it and we have no prior knowledge of
       14   this. So if we received this today we would get
       15   this inmate assessed as soon as we could based
       16   off of what he wrote.
       17          Q        How do I know that?
       18                   MR. CHO:      Objection to the form.
       19          A        I am sorry.     I don't understand.
       20          Q        It was not a clear question.         I
       21   apologize.
       22                   How could I verify that?
       23                   MR. CHO:      Objection to the form.
       24          A        That they were scene?
       25          Q        Well how could I verify -- you're




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 225 of 551 PageID #: 1389




       EXTRACTED PURSUANT TO "STIPULATION AND
        ORDER FOR THE PROTECTION OF SICK-CALL
                 DOCUMENTS," Dkt. 46
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 226 of 551 PageID #: 1390




       EXTRACTED PURSUANT TO "STIPULATION AND
        ORDER FOR THE PROTECTION OF SICK-CALL
                 DOCUMENTS," Dkt. 46
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 227 of 551 PageID #: 1391
                                                                    Page 218
                                                               April 27, 2020


        1                              S. Vasquez
        2   so yes it would have been an emergent complaint.
        3   It looks like he was seen for it.
        4          Q        He say he is was referred to psych;
        5   correct?
        6          A        That is what it says.
        7          Q        Do you think he was seen by a mental
        8   health staff member or a medical staff member?
        9          A        If they were referring to psych it
       10   would have been a health care medical staff
       11   member because psych wouldn't refer to itself.
       12          Q        Is this particular request familiar to
       13   you?
       14                   MR. CHO:      Objection to the form.
       15          A        No.
       16          Q        I ask because it's from April 13 and
       17   is a request in which someone claims to have
       18   trouble breathing and getting oxygen?
       19          A        Okay.
       20          Q        You don't recall ever having heard
       21   about this request?
       22                   MR. CHO:      Objection to the form.
       23          A        Don't get notified of every inmate
       24   does a test at MDC, no.
       25          Q        What about every inmate who says




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 228 of 551 PageID #: 1392
                                                                    Page 219
                                                               April 27, 2020


        1                               S. Vasquez
        2   they're having trouble breathing during the COVID
        3   pandemic?
        4                    MR. CHO:      Objection to the form.
        5           A        No, when they are locked in their
        6   cells sometimes anxiety can play a part in this.
        7   So no, I am not notified every time an inmate
        8   complains of shortness of breath but we do assess
        9   them.
       10           Q        Are there people in MDC with COVID but
       11   the facility isn't aware of it?
       12                    MR. CHO:      Objection to the form.
       13           A        Not that I am aware of.
       14           Q        But there might be?
       15                    MR. CHO:      Objection to the form.
       16           A        Not that I am aware of.
       17           Q        On April 23 when my colleague came to
       18   the MDC for the expert inspection you encountered
       19   them and actually screened them upon entry to the
       20   building?
       21           A        Correct.
       22           Q        At the time you were not wearing
       23   gloves; is that correct?
       24           A        I did not touch them.
       25           Q        Can you answer my question please?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 229 of 551 PageID #: 1393
                                                                    Page 220
                                                               April 27, 2020


        1                              S. Vasquez
        2          A        No, I was not. I did not touch them.
        3          Q        So is it your position that health
        4   care staff only wear gloves when they are going
        5   to touch an inmate?
        6                   MR. CHO:      Objection to the form.
        7          A        I don't understand what your question
        8   is asking.
        9          Q        You told me that you didn't wear
       10   gloves because you didn't touch them and I am
       11   asking you only wear gloves when you're going to
       12   touch a patient or an individual?
       13                   MR. CHO:      Objection to the form.        Go
       14                   ahead.
       15          A        I am taught as a health care staff
       16   member that I need to wear gloves when I am
       17   touching somebody to prevent their risk of
       18   spreading things to me and my risk spreading
       19   things to them.
       20                   I did however wash my hands with hand
       21   sanitizer before and after that encounter but
       22   again did not touch anybody.
       23          Q        Do you typically wear gloves around
       24   MDC if you're not planning to touch anybody?
       25          A        No, I do not.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 230 of 551 PageID #: 1394
                                                                    Page 221
                                                               April 27, 2020


        1                              S. Vasquez
        2          Q        So you don't?
        3          A        I wash my hands and I use hand
        4   sanitizer because it's bad infection prevention
        5   to wear gloves every where.
        6          Q        Why is that?
        7          A        Because you're touching everything and
        8   you're not trading your gloves out every time you
        9   touch something.
       10          Q        Do you know why our expert and the
       11   attorneys were required to wear gloves during
       12   that inspection?
       13          A        I do not know, no. I don't.
       14                   MS. GINSBERG:     That is all I have.
       15                   MR. CHO:      Thank you, Betsy.      We will
       16                   read and sign the transcript.         Thank
       17                   you everyone.     We will sign off not.
       18                   VIDEOGRAPHER:     This concludes the
       19                   video deposition of Stacey Vasquez.
       20                   The time is 6:00.       Off the record.
       21          (Continued on next page to include jurat.)
       22
       23
       24
       25




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 231 of 551 PageID #: 1395
                                                                    Page 222
                                                               April 27, 2020


        1                            S. Vasquez
        2                   (Time noted: 6:00 p.m.)
        3
        4
        5                                    STACEY VASQUEZ
        6
        7   Subscribed and sworn to before me
        8   this            day of                     , 2020.
        9
       10
       11                        NOTARY PUBLIC
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 232 of 551 PageID #: 1396
                                                                    Page 223
                                                               April 27, 2020


        1                            S. Vasquez
        2   --------------- EXHIBIT INDEX-----------------
        3   WITNESS              EXAMINATION BY         PAGE
        4   STACEY VASQUEZ       MS. GINSBERG           9
        5
        6   ------------------ EXHIBITS------------------
        7                        -NONE-
        8
        9       "INFORMATION/DOCUMENTATION REQUEST INDEX"
       10
       11   -------------- DOCUMENT REQUEST --------------
       12                        -NONE-
       13
       14   --------- INFORMATION TO BE FURNISHED --------
       15                        -NONE-
       16
       17   ----------------- RULINGS --------------------
       18                        -NONE-
       19                                 oOo
       20
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 233 of 551 PageID #: 1397
                                                                    Page 224
                                                               April 27, 2020


        1                            S. Vasquez
        2                           CERTIFICATION
        3   STATE OF NEW YORK        )
                                         )   ss.:
        4   COUNTY OF NEW YORK )
        5
        6                        I, LAURA B. LOWENTHAL, a Notary
        7   Public within and for the State of New York, do
        8   hereby certify:
        9                        That STACEY VASQUEZ the
       10   witness(es) whose deposition(s) is(are)
       11   hereinbefore set forth, was(were) duly sworn by
       12   me and that such deposition(s) is(are) a true and
       13   accurate record of the testimony given by such
       14   witness(es).
       15                        I further certify that I am not
       16   related to any of the parties to the action by
       17   blood or marriage; and that I am in no way
       18   interested in the outcome of this matter.
       19                        IN WITNESS WHEREOF, I have
       20   hereunto set my hand this 27th day of
       21   April, 2020.
       22
       23                                __________________________
       24                                     LAURA B. LOWENTHAL
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 234 of 551 PageID #: 1398
                                                                              April 27, 2020
                                                                                      Page 225

                 A          138:8              administrati...   74:4               119:12,21
          a.m (4)           Accessible (1)     95:9 155:20       alcohol (1)        124:21 125:2
          163:5 167:18      138:12             administrati...   96:17             answers (4)
            167:23          accidents (1)      13:6 142:14       allergy (2)       11:13,15 52:11
            172:19          186:16             administrato...   198:6 216:19       133:23
          Abady (2)         account (3)        15:9,17,22,25     allow (2)         antipyretic (2)
          2:3 8:9           117:12 142:7         166:3,4,24      67:13 130:7       81:25 149:14
          abandoned (2)       193:15             172:14          allowed (8)       anxiety (1)
          212:8,12          accurate (1)       administrato...   9:21 35:13        219:6
          Abbot (1)         224:13             166:10              84:7 96:16,23   anybody (18)
          129:17            acting (3)         admission (1)       110:15          14:4 21:14
          Abbott (4)        66:15 213:3,5      100:6               133:24 152:2     25:25 26:9
          129:21,22         action (3)         admits (4)        allows (1)         32:23 45:4
            130:3,8         1:7 112:7          18:8 100:17,20    82:13              47:20 83:22
          able (31)           224:16             100:20          altering (1)       85:23 87:12
          10:15 19:8        active (3)         admitted (2)      98:9               91:3 101:15
            21:4 22:11      29:9 77:25         99:22,25          alternative (1)    122:16 158:2
            27:10 46:7        78:19            advance (2)       175:13             180:12
            57:12 66:7      activities (1)     82:6 103:2        Ambulance (1)      206:23
            72:5,10,12      213:20             afternoon (1)     16:22              220:22,24
            88:16,18        add (1)            7:22              amended (1)       anyway (8)
            89:18 102:2,6   29:8               against- (1)      12:13             54:14 59:12
            108:10          added (3)          1:8               annual (1)         65:12 128:6
            113:18 115:3    19:8 55:8          agency (2)        170:5              187:10
            116:25            187:7            13:6 129:16       answer (36)        197:11
            122:16          addition (2)       ago (4)           11:5 12:2,20       208:11
            126:11 133:6    153:3 212:19       48:8 123:10         20:19,22         212:17
            137:8 142:18    additional (3)       179:18            21:25 35:16     apart (2)
            143:20          62:14 192:24         214:21            36:12 47:11     102:8,13
            183:11 210:3      208:2            agree (1)           59:14 73:12     apologize (2)
            210:6 213:18    additionally ...   209:11              73:23 86:25     184:10 215:21
            216:22          208:5              AGREED (4)          87:10 98:22     Appearance ...
          abnormal (3)      address (5)        4:4,8,12 5:4        105:19 106:4    10:5
          41:3,4,8          8:25 10:13,15      Ah (1)              119:12,21       appearances ...
          abundance (2)       161:23 184:3     80:17               121:22 122:5    9:24
          30:10 85:12       addressed (2)      ahead (8)           123:21 127:5    applications ...
          access (9)        195:5 217:18       12:20 71:25         128:11,19       212:24 213:7
          50:24 145:20      adequate (1)         73:12 119:23      139:14 142:5    apply (1)
            182:19          122:19               123:20 152:6      144:14 147:6    45:19
            186:23          administer (1)       213:9 220:14      147:13 151:6    appointment...
            193:15          4:15               aid (1)             152:6 199:2     186:15 199:19
            200:12 206:6    administered...    170:5               213:9,16        approached (...
            206:18          114:8 116:2        air (4)             219:25          156:13
            210:22            117:7            73:14,16,20       answered (10)     appropriate (...
          accessed (1)      administerin...      136:13          20:21 47:4,8      19:7,20 54:19
                            5:13               airborne (1)        86:21,22 87:9    83:7 96:14

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 235 of 551 PageID #: 1399
                                                                                April 27, 2020
                                                                                       Page 226

            201:19            109:6,19           56:16 78:5         50:8 66:8       139:5
          appropriatel...   artificially (1)     105:8,23           85:8 90:9       automaticall...
          19:4 20:4         135:24               119:13 187:4       103:17 106:6    139:22 190:5
          approved (3)      ascertain (1)        195:25 198:7       129:15            192:8,13
          18:3 142:10       113:19               219:8              153:20          avail (1)
            148:8           aside (6)          assessed (18)      attached (1)      217:11
          approximate ...   29:3 66:17         41:12 54:15        129:23            available (5)
          27:12 46:9          101:21             58:21 61:7       attendance (1)    20:12 75:5
            108:12            164:13 197:8       66:15 78:12      140:18              84:3 177:8
          approximate...      201:13             78:15 101:15     attends (1)         181:16
          7:3 14:25         asked (22)           106:11,18        20:24             Avenue (3)
            22:12 27:18     14:17 40:12          119:18 185:4     attention (13)    2:4,11,15
            33:14 37:17       43:24 44:3,6       194:23 195:2     104:7 111:24      average (2)
            125:25            44:12 47:12        195:19 198:2       112:20          179:21 195:8
            126:13            47:13,16,18        198:19             120:13 152:9    avoid (3)
            127:10            50:5 86:21         215:15             152:18          79:13 83:3
            165:10,16         87:9 105:15      assessing (2)        154:13            92:24
            179:16            119:11,20        185:12 198:15        190:17          AW (1)
            186:11            123:10,16        assessment (3)       208:13 211:2    21:13
          April (19)          136:16,19        67:23 78:22          211:11 214:4    aware (53)
          1:12 7:4 27:17      149:3 155:21       119:19             216:9           13:8 14:16
            35:21 37:5      asking (35)        assessments (...   attorney (3)        34:5 37:5
            46:10,12        29:18 36:9,13      18:10              5:24 12:8           57:24 58:6
            125:14,16,24      36:15 39:6       assigned (6)         20:18             59:5,8 69:11
            125:25 126:8      51:2 56:11       61:23 98:10        Attorney's (1)      70:15,22
            129:17            58:17 70:22        131:7,8,10       7:23                74:25 75:3
            143:16 163:3      70:24,25 72:8      164:17           attorneys (12)      81:3 90:17
            201:20            72:11 76:25      assignments ...    2:4,10,15,20        92:13 97:2
            218:16            77:2 101:17      49:14 98:9           2:21 4:5 9:18     99:21,24
            219:17            110:13           assistant (7)        13:20 14:3        102:10
            224:21            116:20           15:24 95:12          199:4 200:7       108:20,22
          area (20)           122:10             140:19 166:3       221:11            113:15
          72:6,13,14,16       123:25 128:2       166:9,23         Atwater (4)         127:15
            72:19,21,23       130:20,21          172:13           16:7,11,13,17       128:13
            73:2,6 100:12     134:11,18        assistants (1)     authored (1)        133:12
            111:8,11          142:2 145:12     200:15             61:19               136:22 137:3
            144:19,24         152:3 171:11     associate (1)      authorities (1)     143:3,15
            145:2,5 158:3     191:16           95:11              113:14              144:7,11,12
            160:15,20,24      194:24           assuming (2)       authority (4)       144:18,23,25
          areas (8)           197:25 201:8     100:25 216:4       112:23 113:9        145:4,6,12,14
          47:14 73:17         220:8,11         assumption (2)       113:11,19         148:14 176:2
            82:22 98:2      asks (1)           136:11 148:9       authorized (1)      192:23
            105:21 160:3    105:22             asthma (1)         4:14                200:23 201:2
            160:5 182:4     assess (14)        216:19             authors (1)         201:5,8
          arrived (4)       17:17,19,22        asymptomati...     95:4                205:20
          101:21 102:20       18:8 41:7        29:25 30:2         automatic (1)       210:11 214:2

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 236 of 551 PageID #: 1400
                                                                           April 27, 2020
                                                                                  Page 227

           219:11,13,16    9:14 24:14        46:11 83:16      177:14           22:25 23:2
          awkward (1)       32:3,6 35:19     100:5 114:19     blood (4)        break (6)
          80:24             46:23 47:2       125:13           17:21 203:6,6    11:22,24,25
          AYMAN (1)         56:19 63:19      150:24             224:17          12:3 52:16
          1:3               81:21 82:24      174:10 179:5     board (1)         103:23
                            96:17 108:6      185:16 194:9     82:2             breaking (1)
                B           113:17 117:4     200:12           body (1)         186:17
          B (3)             117:9 129:13     201:22           80:11            breaks (2)
          1:17 224:6,24     157:10           202:11           bodysuits (1)    74:19,20
          back (29)         181:20         bellybutton (1)    98:2             breath (13)
          26:14 35:23       204:20,22      80:15              bone (1)         47:19 53:7
           36:22 52:19      205:2 208:6    BENJAMIN ...       195:13            56:17 57:17
           52:21 53:17      215:15         2:10               bones (1)         106:3,10
           87:8 93:5       basic (2)       best (2)           186:17            118:19
           103:24 104:3    52:10 177:9     68:25 128:12       BOP (17)          119:24
           107:10          basically (3)   Betsy (9)          26:10 113:16      130:22
           123:13          83:19 188:21    2:12 7:19 10:8       127:15          133:22
           124:25 125:4     206:5            10:9 23:20         129:16 137:9    139:17
           127:22 128:3    basing (2)        132:6 151:19       137:11,13,16    195:11 219:8
           128:4 143:24    52:11 153:23      165:3 221:15       137:21 153:3   breathing (5)
           144:9 149:7     basis (5)       betsy.ginsber...     161:25         216:18 217:11
           150:9 152:23    19:2 62:24      2:13                 175:11          217:12
           153:2,13         121:16         better (8)           176:15          218:18 219:2
           154:22           184:20         82:2,4 112:25        196:20         briefly (1)
           157:11           194:25           134:8 149:11       204:15 211:7   202:21
           185:17,18       bathroom (1)      150:3,4            211:13         Brinckerhoff...
           188:9           68:16             214:19           boss (1)         2:3 8:9
          background ...   bay (3)         beyond (10)        138:19           bring (1)
          155:17           103:10,12,13    40:11 75:11,12     bottom (5)       30:17
          bad (2)          Baylor (1)        75:13,15         73:6,7,15 74:7   bringing (1)
          123:20 221:4     213:6             127:19             190:16         201:16
          bag (1)          bear (1)          147:12 151:6     box (12)         broke (2)
          177:11           6:5               213:8,15         105:8,22         55:13 195:12
          balancing (1)    bed (1)         big (2)              140:11         broken (2)
          201:23           217:13          70:15 205:17         141:14 193:3   74:22 75:3
          bandage (1)      beds (1)        bills (1)            193:5,9,18     Brooklyn (6)
          75:17            102:12          146:13               194:5,8        2:22 9:2 10:17
          bar (1)          began (4)       binder (1)           200:13,19       97:20 208:23
          139:22           18:13,17 19:3   162:3              boxes (5)         209:4
          Barnwell (4)      178:13         bit (9)            140:4 188:3,7    brought (6)
          154:20,25        beginning (2)   19:12 21:19          188:8,10       26:11 89:17
           165:18          56:6 198:22       49:4 91:20       Bradwich (2)      103:11,18
           189:23          behalf (2)        92:21 112:25     88:22 89:7        182:7 190:17
          barred (1)       1:5 7:23          113:25 136:8     brand (1)        budget (1)
          100:21           believe (15)      212:17           26:8             17:7
          based (24)       14:15 27:13     blocks (1)         Bravo (2)        building (13)

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 237 of 551 PageID #: 1401
                                                                           April 27, 2020
                                                                                   Page 228

            22:7,22 23:7    177:12            182:5,8,9       caution (2)       22:14 23:8
            29:4 38:14      182:20            184:20 185:5    30:10 85:13         25:7 35:5,13
            131:14 135:5    183:24,24         185:6,9,11,14   CDC (25)            72:2 73:5,6
            135:7,8,15      184:4 186:20      187:10 188:9    33:23,24 34:5       73:15 79:10
            139:23 150:8    186:21 187:3      189:4 191:3       50:8 57:24        86:2,6 100:22
            219:20          187:7,8,11,15     199:6,24          58:6 81:21        110:16
          bunch (1)         190:11,25         201:12            82:13,23          200:24
          202:20            194:15 195:3      202:11 212:2      105:13            203:13,15,17
          bureau (18)       195:15,15         216:22            113:12,17,23      203:21,22
          2:25 7:25         196:14            218:10 220:4      121:8,8           219:6
            10:20 40:16     198:21,25         220:15            129:14          Center (1)
            40:19,20 57:4   199:14          Carolina (1)        136:22 137:3    114:20
            81:13 93:21     214:14          16:19               144:4 152:24    centers (1)
            94:9 97:11      217:10          carry (4)           157:12,16       34:4
            107:15 112:6 called (7)         53:3,10,15          204:24 205:2    Central (21)
            146:7 170:4   8:16 56:7           187:9             205:13          19:21 35:20
            191:18,19       139:19          cars (1)          CDY (1)             57:10 61:11
            192:10          152:23          103:10            166:19              67:3,8 68:9
          buses (1)         153:13 190:8    case (18)         ceiling (2)         93:13 95:9
          103:10            211:6           7:7,21 10:11      73:7,10             132:15,18,25
          button (1)      calling (3)         10:24 12:15     cell (29)           133:2 142:3
          190:19          92:25 150:19        31:7,16 32:14   22:16,18,19,21      153:3 171:25
          buzzers (2)       150:25            33:7 34:11        23:8,8,9          172:4 176:12
          200:24 201:6    calls (1)           36:2 92:9         33:22 34:22       210:24 212:2
                          199:25              116:23            38:4,9 45:3       212:4
                  C       cannula (1)         136:24 150:6      68:12 70:20     Centre (1)
          C (2)           180:20              159:4 208:19      71:19 72:5,9    7:13
          2:2 8:15        capability (1)      208:23            84:5 100:19     century (6)
          cabinet (1)     177:12            cases (15)          100:21 110:8    93:14,18,20
          181:12          capacity (1)      29:9 32:10          110:8,9 203:3     95:10 176:10
          Cadman (1)      217:14              34:7 36:5,10      204:8,9 208:6     176:11
          2:22            caps (1)            56:21 96:12       212:8,12        certain (4)
          Cadre (3)       70:17               119:15          celled (3)        23:10,22 65:5
          30:23 31:4      CARDOZO (...        129:19          25:10 26:21         101:12
            49:6          2:10                137:14            33:18           certainly (5)
          Cadres (1)      care (45)           140:22          Celli (2)         92:23 93:5
          31:3            17:10,12 75:5       176:15,21,25    2:3 8:9             125:15
          Calero (3)        75:10,11,15       177:2           celling (1)         155:19
          2:18 8:6 10:25    75:16 76:3,6    catch (1)         35:25               212:15
          call (36)         76:12 118:16    206:25            cellmate (7)      CERTIFICA...
          14:12 20:9        143:9 146:2     categories (1)    34:14,24 36:2     224:2
            27:22 48:25     154:2 155:17    205:15              77:16 85:6,22   certified (1)
            49:2 54:18      165:8,21        category (2)        87:11           7:11
            88:23 129:10    167:15          36:17 209:6       cellmates (1)     certify (2)
            153:2 157:24    175:20,21,22    cause (1)         63:9              224:8,15
            158:5 174:6     181:16,25       122:10            cells (21)        change (5)

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 238 of 551 PageID #: 1402
                                                                            April 27, 2020
                                                                                    Page 229

            119:3 130:9      21:24 23:20     148:3             18:2 56:15        codes (4)
            142:22,23        29:14,19        Chunn (2)           58:15,22        93:14,17,20
            201:12           35:15 36:11     1:3 7:6             65:25 66:16       95:10
          changed (5)        50:3,14,17      circumstance...     66:18,20,24     cohort (1)
          18:12,15,16        55:2,12 58:14   28:19               67:9 119:2      34:3
            19:2 133:11      58:20 59:13     circumstance...     120:9 121:12    cohorting (1)
          changes (1)        60:10 63:2      28:23 29:5          139:19          35:20
          21:2               71:9 73:3,11    cities (1)          181:21          cold (2)
          characterizes...   74:3 86:20      151:9               190:20,22       135:24 201:24
          107:8              87:2,5,9        Civ (1)             191:2,12        colleague (1)
          chart (2)          91:17,22        1:8                 192:3,5,7,9     219:17
          197:9,13           92:13 98:21     civil (2)           192:17,22       colleagues (2)
          check (23)         99:4 104:12     1:7 6:10            213:3,5         10:23 143:12
          38:21,22,23        107:7 109:8     claims (1)        clipboard (2)     collect (1)
            39:8,11 40:9     119:11,20       218:17            54:4,5            183:25
            41:15 42:5,15    121:21 122:4    clarify (11)      close (50)        collected (1)
            59:23 64:25      123:9,12,16     11:19 28:14       29:10,17,21,22    189:18
            65:14 79:5,6     123:20            35:11 36:8        30:7 32:11      college (1)
            79:16 80:19      124:16,22         56:11 67:5        34:7,9,10,12    15:5
            81:7 150:5       127:4,19,23       82:11 108:25      34:25 35:4,7    come (25)
            167:5 188:7      128:5,11,18       110:13 122:9      35:24 36:24     24:23 36:22
            192:2 203:5,6    129:3 132:5       210:18            37:10 47:16       83:6 93:5
          checked (2)        147:5,11        clarifying (1)      47:21 73:25       94:21 100:3
          59:21 141:8        148:22 149:9    104:25              77:13 83:23       103:11
          checking (4)       150:20,23       classified (1)      83:23,25 84:2     111:15,16
          30:12 118:15       151:5,10,18     23:23               84:3,8 85:10      117:23,25
            193:17           151:21 152:6    clean (2)           85:14,20,21       132:17,21
            211:14           153:10 160:2    30:16,18            86:10,14,17       133:24
          checks (16)        163:15 165:2    cleaned (1)         87:15 136:23      143:23 144:9
          40:4 41:19         201:15 202:7    111:13              137:8,13,16       151:9 153:25
            43:23 59:22      202:10,17       cleaner (1)         157:25 158:8      154:4 158:17
            64:24 65:8,15    205:11          92:24               158:25 159:2      166:21
            79:8,11 80:23    206:22 208:3    cleaning (2)        159:18,23         194:18 200:7
            118:15 167:3     208:8,21        30:19,24            160:14,17         200:14,20
            188:10           209:2,14,22     clear (6)           162:22,23       comes (7)
            211:18,20,24     213:8,14,25     9:25 21:18          163:11          20:8 40:4 41:4
          chest (3)          215:10,18,23      73:23 140:25      164:15            104:21,23
          194:23 195:2       216:6,23          215:20          closely (1)         113:4 136:10
            195:12           217:23            216:16          121:6             coming (25)
          chills (2)         218:14,22       cleared (1)       closer (1)        24:16,18 25:15
          47:19 130:22       219:4,12,15     150:14            197:23              25:17 26:3,5
          Cho (104)          220:6,13        client (1)        CMC (1)             26:14 32:22
          2:23 7:22,22       221:15          12:14             21:13               46:2,14,16,17
            9:5,9 10:7     chose (1)         clients (1)       code (4)            105:16,18
            12:12,19       60:16             199:5             93:24,25,25         108:24 109:2
            20:17,21       chosen (1)        clinical (27)       121:7             109:23

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 239 of 551 PageID #: 1403
                                                                                April 27, 2020
                                                                                        Page 230

            119:14          53:7 94:8           98:3              28:25                179:2 211:19
            135:23 150:9      197:8 198:10    concerns (1)        confirm (1)        constitute (1)
            151:14            198:16,18,25    156:3               154:17             88:7
            166:22 182:3      199:8 200:20    concludes (1)       confirmed (4)      constitutes (1)
            204:5,10          217:22          221:18              31:7 36:10,17      198:17
          Commander ...     complete (3)      conclusion (1)        63:6             contact (82)
          120:18            82:3 134:9        161:10              confirming (1)     20:11 29:10,17
          comment (3)         183:12          condition (1)       5:16                 29:21,22 30:7
          107:9 188:23      completed (7)     106:17              conflict (1)         32:11 34:7,9
            188:25          19:9 61:13        conditions (1)      63:4                 34:10,13 35:2
          common (10)         100:24          12:21               confusing (4)        35:4,7,25
          72:6,13,14,16       103:16 105:9    conduct (17)        11:18 91:20          36:25 37:10
            72:19,21,23       107:14          6:6 18:9 39:21        92:21 93:4         47:17 77:13
            73:2 111:8,11     139:25            42:4,5 50:12      Conga (1)            83:6,11,14,17
          communicate...    completely (3)      79:11,16          208:19               83:23,24 84:2
          216:20            134:15 142:21       80:18 81:6        congestion (1)       84:3,8 85:11
          communicate...      191:23            88:15,17          197:24               85:15,21
          156:3             completes (3)       96:11 121:15      Congresswo...        86:10,14,17
          communicati...    103:14 105:9        166:10            97:12 98:13          87:15 88:5,7
          159:22              105:11            173:13 174:8        152:15             88:9 90:13
          community (7)     completing (1)    conducted (13)        153:18             98:11 136:16
          126:19 127:7      183:5             5:7 7:14 42:8       connection (1)       136:19,23
            136:25          compliance (2)      42:16 75:14       123:20               137:8,14,17
            145:20          96:13 149:15        78:24 131:13      consent (1)          137:17
            148:19 151:2    complication...     135:6 162:25      5:19                 143:19
            151:15          206:12,25           182:23            consider (5)         149:25,25
          compassiona...      207:3             202:23,25         36:23 85:14          155:22
          212:23 213:11     complying (1)       203:3               98:9 215:4,7       157:18,23
            213:13          84:19             conducting (9)      consideratio...      158:2,6,8,23
          complain (1)      compromise...     41:14 50:20         217:20               159:2,2,9,14
          181:17            217:14              51:10 53:9,14     considered (1...     159:18
          complained (7)    computer (6)        174:24 183:3      5:20 23:15           160:13,14,18
          58:24 59:6        53:25 54:6          211:14,17           34:10 35:24        161:2,4,5,24
            101:9,13,18       138:13          conducts (5)          68:21,24 84:8      162:4,15,21
            188:23            146:11 162:2    39:19 41:25           84:23 85:10        162:22
            199:11            198:4             52:23 130:24        86:14 87:15        163:11 164:2
          complaining ...   computers (3)       150:7               105:21             164:3,6,14,15
          101:15 194:22     84:23 111:12      conference (1)        137:11,12          164:20 199:5
          complains (2)       178:3           5:8                   195:4,9 196:9      199:23
          68:5 219:8        concentrator...   CONFEREN...           197:15           contacted (1)
          complaint (8)     177:11 180:16     1:14                consist (4)        161:23
          187:17 189:2      concern (3)       confidential (...   38:20 79:4         contacts (6)
            190:3 198:22    23:19 74:6        92:12,23              94:16 130:19     47:21 85:20
            215:5,5,7         135:23          confine (1)         consistent (7)       87:19 159:8
            218:2           concerned (3)     129:4               58:12,18 68:8        159:24
          complaints (...   44:18 55:2        confinement ...       107:3 153:21       162:24

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 240 of 551 PageID #: 1404
                                                                             April 27, 2020
                                                                                     Page 231

          contain (2)          38:2 44:4,13       214:18          31:10,12,16       197:9,12
          182:13 209:7         53:20 62:9       coughs (1)        31:17,20,21       198:10,16
          contained (1)        67:11,12 68:3    67:17             32:3,22 33:7      199:20,21
          161:20               68:18 69:25      counsel (5)       34:7,15 36:17     201:13,19
          contaminatin...      71:13 73:17      5:5,8 6:3 13:11   36:18,24          204:2 206:21
          25:8 182:14          73:19,19           95:13           37:13 38:18       209:25
          contaminatio...      77:16 80:25      counsels (2)      43:25 44:11       210:20,20
          201:18               89:14 90:25      7:16 8:4          48:15,21          212:19
          content (1)          94:13 98:16      countries (1)     50:10 54:10       213:23 219:2
          112:11               117:19 121:2     47:22             54:15 56:19       219:10
          contention (1)       126:3,4 130:3    country (1)       56:21 57:16     COVID-19 (...
          116:24               133:11           47:15             58:2 61:5,22    12:22 21:11
          continue (3)         135:15,19        COUNTY (1)        62:12 63:10       29:11,12
          24:25 82:22          136:14           224:4             65:19,23 67:4     47:15,17
            86:25              142:19           couple (3)        67:11,15,16       58:12,19,24
          continued (2)        147:15           177:14 186:14     67:21,24 68:5     78:7 98:5
          48:20 221:21         157:21,22          186:16          77:11,20,24       107:3 112:6
          contract (2)         162:12,13        course (3)        77:25 78:3,17     112:22 114:3
          131:17,20            163:3 166:14     121:19 122:3      78:19 82:5,9      136:24 143:4
          contradict (2)       172:15             174:13          82:15,17 83:2     148:25 153:4
          212:14 214:25        176:17,18        courses (1)       83:10 89:13       158:9 174:4,7
          control (3)          178:21,22        131:2             90:12 93:10       196:25
          5:11 127:7           181:7 189:15     court (15)        94:13,25          204:17 211:7
            176:7              205:5 209:8      1:2 4:17 5:8,12   99:23 101:9     CPLR (2)
          conversation ...     211:24             5:15 7:9 8:11   101:11,14       5:6 6:8
          42:6 148:21          214:16             11:7,14 13:2    111:19,21       CPR (2)
            156:12             216:22 217:8       92:10 93:8      115:2 117:7     170:4 177:10
          conversation...      217:9 218:5        124:18          120:8 121:5     create (1)
          41:24 45:10          219:21,23          125:14 206:6    125:6 126:25    175:12
          coordinating...    correcting (1)     cover (8)         129:7,9,12,19   created (3)
          19:23 20:14        211:7              99:15,16          136:17          142:23 191:19
          cop (3)            correctional ...     167:16,17       141:20            204:19
          182:20 186:22      187:14 201:3         168:8,11        142:10,21       creates (1)
            188:4            costs (1)            171:9 175:16    143:13,23       161:15
          copout (3)         6:6                coverage (3)      144:13,20       creating (1)
          214:12 216:14      cough (17)         19:7 146:16       145:17 149:8    205:21
            217:7            47:19 56:17          175:14          166:10          criminal (1)
          copouts (2)          57:17 67:24      covered (1)       172:16,17       208:19
          196:18 216:15        67:25 78:11      17:25             173:14 174:8    criteria (6)
          copy (3)             106:3,9,17       covering (2)      174:24 175:7    56:13 57:6
          5:25 6:8 108:5       118:18           169:12 175:18     181:18            81:22 119:9
          coronavirus (...     119:24           COVID (127)       184:22,24         119:19 120:7
          152:22               130:22           18:13 19:24       185:2,14        cross (3)
          correct (59)         133:21             20:15 23:11     192:18          25:8 182:13
          23:12,13 31:21       139:15             27:15 28:10     194:13,16         201:17
            34:8 35:14         195:24,25          30:8 31:7,9     195:11,18       crossing (3)

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 241 of 551 PageID #: 1405
                                                                           April 27, 2020
                                                                                   Page 232

            203:12,15,23     182:25 183:4   125:11           193:4 194:14       180:20
          crouch (1)         183:12,13      129:18           195:6 198:11       denial (1)
          80:20              184:20         130:18          daytime (1)         139:5
          current (7)        186:18         137:18          216:4               dental (2)
          8:24 10:19         201:20         152:24          dead (1)            16:25 17:4
            15:7 16:23       210:20,22      158:13,15       212:13              dentists (1)
            68:20 70:8       213:20         160:4,6         deal (2)            166:5
            112:25          danger (1)      168:20          23:25 55:7          deny (4)
          currently (32)    74:7            170:16 173:4    dealing (1)         138:21,25
          23:14 24:8        database (1)    173:4 175:16    50:9                 139:4,6
            25:7 26:16      141:18          175:19 180:4    death (2)           department (...
            33:16 35:4      date (28)       183:15,17       206:21 213:23       17:2,4 18:21
            54:20 55:11     7:4 9:24 25:10  193:8,11,19     Debevoise (3)        69:4,16 97:4
            55:15 56:3,7     27:11,12 28:3  193:23,24       2:14 8:6 9:19        145:11,16
            77:4,7 82:8      37:16 46:8,9   194:14,21       debilitating (2)     152:21
            90:2,24 101:8    89:13 96:20    195:22 196:2    213:19,22            200:16,21
            104:19 114:4     108:11,12      199:18,19       decide (1)           201:7
            115:24           115:4,5,9,11   210:24          178:17              depend (1)
            132:11 140:5     116:2 133:18   211:15,18,20    decides (1)         197:16
            162:3 171:23     140:12         211:23 216:3    24:10               depending (3)
            172:7 180:9      143:20         222:8 224:20    deciding (1)        103:11 167:24
            181:24 182:5     147:15 189:7 day-to-day (2)    185:8                181:19
            194:4 204:7      189:8,9 190:2 18:16 19:2       decision (11)       depends (6)
            207:6 212:22     190:6 192:6   days (45)        24:13 56:15         47:10 51:3
          custody (16)      dated (1)      25:12 29:2        58:15,22            78:10 168:20
          60:4,6,11,14      208:21          30:3,6 43:20     62:24 66:18         173:3 193:13
            64:16 95:24     dates (3)       45:24 46:4       66:20,24           deployed (1)
            96:5 98:18      110:10 111:3    71:20 81:23      120:9 139:20       129:18
            99:2,9 100:4     161:22         83:20 103:21     142:3              deposed (1)
            124:7,8,13      Dave (1)        105:3,14        decisions (1)       6:9
            160:22 210:2    7:22            108:6 110:23    152:25              deposition (21)
          custody's (1)     David (2)       115:24 137:2    decreased (1)       4:13 5:7,14 6:6
          95:25             3:4 7:11        137:18 144:4    150:18               7:5,14 9:9,20
                            Davika (1)      149:10          dedicated (1)        9:22 12:9,23
                 D          88:22           152:23          68:16                13:10,22 14:5
          daily (29)        day (60)        153:14          defibrillator ...    14:8,10,11,13
          19:4 43:22        19:9 25:9,11    156:19,25       181:2                103:2 129:6
           44:15 48:18       27:6 28:6      157:3,6,13      defibrillators...    221:19
           49:18,20          35:6,14 38:19  158:12          181:4               deposition(s)...
           50:20 51:10       39:24 44:2,2   167:16,17,20    definitely (1)      224:10,12
           52:22 53:22       48:9 49:12,14  168:7,9,12,14   194:19              Derek (2)
           59:21 75:7        55:3 79:3      168:22          degrees (1)         1:9 7:7
           94:12 95:14       81:10 86:3     170:16          14:19               describe (7)
           95:17,18          99:14 109:6    182:19          Deitz (1)           71:21 79:15
           121:16            109:20         186:23          7:12                 103:9 117:6
           129:10 154:7      110:18,22      192:19,20       delivering (1)       157:17

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 242 of 551 PageID #: 1406
                                                                              April 27, 2020
                                                                                      Page 233

            188:19           146:15             discuss (1)        173:16           70:20 79:10
            202:24           died (1)           14:17              186:15           79:12,13
          described (1)      210:10             discussed (4)      217:25           100:22,23
          197:17             difference (2)     14:14 56:20,22    document (9)      110:25
          designate (2)      43:4 142:15          174:10          53:21 61:17      DOP (13)
          70:23,24           differences (1)    discussions (1)    104:8 132:8     16:4,6,10
          designated (1...   133:7              148:16             211:3,6,11       107:18
          20:2 24:11         different (25)     disease (18)       214:10           108:18,21
            28:13,17         14:13 21:20,22     74:4 87:22,23      223:11           112:18 121:8
            55:16 69:3         25:5 45:2          88:14,20        documented ...    137:7 147:9
            71:5,16 75:21      59:10 93:22        96:14 120:23    53:23 217:18      152:16
            154:21             111:9 112:12       159:10,13       documents (4)     175:12 217:4
          desk (1)             112:17 126:4       161:17 166:8    13:24 140:18     dorm (5)
          152:12               132:13,16,19       170:23           196:24,25       23:5 101:6,9
          detained (1)         132:21,22          172:11          doing (27)        101:14 102:3
          98:11                133:4 142:6        176:14,16       39:2 40:10,11    dose (2)
          detention (1)        142:21             197:2 205:23     41:6 44:3       171:13 193:4
          34:4                 149:22 158:3       207:6            48:25 93:6      dotted (1)
          determinatio...      168:14,21        display (2)        133:17 156:8    154:22
          47:2 66:12,14        171:9 182:4      67:15,16           169:23          double (10)
            82:14 141:22     differently (2)    displaying (1)     176:19          22:14,16,18,19
          determine (12)     79:7 200:6         67:21              182:25           22:21 23:8,9
          46:24 56:18        difficult (1)      distance (5)       183:21 184:5     33:17 110:8,9
            61:14 78:5       216:19             84:18 102:2,5      184:7,12,16     downstairs (6)
            85:19 117:10     difficulties (1)     102:6 207:22     184:22          69:2,6,15,19
            118:20 119:9     148:18             distancing (8)     190:15           71:7,17
            119:15           difficulty (1)     35:8 84:12,14      202:12,18,19    Dr (1)
            141:25 187:5     183:5                84:24 86:5,8     203:12,13       213:6
            191:13           direct (6)           203:12           207:17          draw (4)
          determined (4)     111:24 112:19        204:11           212:19          104:6 120:13
          61:8 81:19           152:9 155:22     District (5)       216:17           152:18
            141:11             208:13 214:4     1:2,2 7:9,9       dont (1)          154:13
            188:16           directed (1)         154:18          92:14            Dublin (3)
          determining ...    155:19             doc (1)           door (23)        15:25 16:12,14
          86:16              directly (1)       217:16            25:10 46:20      due (13)
          developed (2)      213:18             docket (1)         51:18 59:19     12:21 23:18
          58:12,18           director (6)       92:9               59:24 60:3       31:9,10,12
          develops (2)       18:2 66:16         doctor (3)         70:16 72:4       36:24,25
          57:25 58:7           97:11 152:16     43:7 139:18        79:17,19 80:2    141:20,23
          device (1)           213:4,5            197:19           80:9,19 83:7     150:18 174:4
          180:20             disappear (1)      doctors (15)       103:5,7          174:7 182:24
          diagnose (2)       191:23             166:2,7,16         135:18          duly (2)
          146:22 150:16      disappears (1)       169:11 170:6     169:23,23       8:16 224:11
          diagnosed (1)      191:22               170:15,18        203:3,3,18,18   duties (4)
          47:17              discharge (2)        171:23,25       doors (9)        17:15 18:16
          diagnosis (1)      46:21 103:18         172:6,12,13     26:7 51:20        175:22

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 243 of 551 PageID #: 1407
                                                                           April 27, 2020
                                                                                   Page 234

           212:21         15:3                197:15 215:5      30:12 48:24     105:13
          duty (12)       effect (2)          217:21 218:2      82:21 96:11     equipment (5)
          99:18 139:18    4:16 100:2        Emery (2)           121:6,24        130:7 137:19
           164:14 167:8   effort (1)        2:3 8:9             136:3 137:7,9     145:10,16
           169:11 170:6   34:7              employee (4)        154:3,4 157:6     154:7
           171:8,24       Eight (1)         19:22,25            160:23 182:3    ESQ (6)
           172:4,21,25    157:15              131:13 134:9      183:8 206:15    2:6,8,12,17,18
           174:20         either (11)       employees (4)       207:12            2:23
                          36:16 54:10       153:2,4,19        ensures (1)       essential (5)
                  E         56:22 65:4        165:17          133:19            23:24 137:4,12
          E (4)             77:10 136:6     employer (1)      ensuring (8)        153:24,25
          2:2,2 8:15,15     178:12          10:19             18:21,23 19:6     essentially (1)
          e-mail (14)       179:15          enclosed (1)        83:5,8 121:7    135:17
          2:7,8,13,17,19    185:23          160:15              201:18          evaluate (1)
            2:24 138:15     196:18 200:5    encounter (11)      203:11          117:10
            138:18        electronic (17)   57:4 190:21,22    entails (1)       evaluating (1)
            154:19,20     40:16,19,20,21      191:2,12        17:8              117:8
            155:18 193:5    57:5 81:14        192:3,5,7,17    enter (1)         evening (1)
            200:3,4         94:9 107:16       192:22          130:18            40:3
          e-mailed (1)      146:8 182:20      220:21          entered (11)      everybody (5)
          6:2               186:22 187:8    encountered ...   10:4 54:6         30:12 104:21
          e-mails (5)       188:6 191:18    219:18              111:20            143:18
          138:5 200:7,9     196:18          encounters (2)      141:17            158:21
            200:11,14       214:12,15       53:20 192:10        161:25            164:25
          earlier (14)    elevate (1)       encourage (2)       176:16 177:2    exact (6)
          62:7 67:7       98:4              137:10,13           192:21 193:2    14:23 27:11
            89:12 92:17   elevated (5)      encouraged (4)      193:8 195:6       108:11 115:4
            94:11 120:25 140:9,13 141:2     84:12 148:7       entering (4)        115:10
            142:8 152:10    141:4 185:3       153:16          111:22 130:12       194:17
            152:14        elevating (1)       204:12            130:15          exactly (4)
            162:20        153:7             encourages (1)      139:23          93:23 143:20
            165:19        elevator (1)      137:16            enters (1)          179:11,14
            174:10 181:6 160:17             encouraging ...   131:14            exam (7)
            182:21        ELODIA (1)        35:8 144:6        entire (6)        177:19,23,24
          early (1)       1:5                 207:22          30:14 36:5          178:2,3
          157:8           embeds (1)        endeavor (1)        44:10 99:16       181:14 182:6
          east (6)        154:18            128:5               133:18          EXAMINAT...
          2:22 22:21,22   emergencies ...   ended (1)           155:24          1:15 8:19
            38:14 100:7,9 184:18            25:13             entitled (2)        223:3
          Eastern (3)     emergency (2)     ends (1)          141:21,24         examined (1)
          1:2 2:20 7:9    26:13 200:24      191:2             entrance (1)      8:17
          Edge (3)        emergent (11)     English (1)       135:15            example (3)
          1:9 7:7 155:20 54:17 184:2        42:15             entry (3)         45:11 84:22
          edit (1)          187:13          ensure (22)       138:22,25           100:12
          19:15             194:21 195:5    19:19 20:3          219:19          exams (2)
          education (1)     195:9 196:9       25:7,11 30:11   epidemiologi...   75:22 177:17

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 244 of 551 PageID #: 1408
                                                                            April 27, 2020
                                                                                    Page 235

          exceeds (1)       extent (2)       far (9)             130:22          first (19)
          17:14             9:12 177:12       66:17 102:10       133:24           8:16 16:4,6
          executive (4)     extra (1)          113:12            138:20            46:10,12
          95:12 124:6       19:7               122:18            139:21 144:5      99:22 105:7,7
            161:19                             130:11            144:10            108:8,14
            200:14                   F         132:12            149:12            115:2 117:14
          exhibit (26)      face (5)           147:17,18         152:22            117:17 134:2
          5:25 6:2,5 97:5    58:2,5 59:20      152:24            195:17,18         162:18 170:5
            97:6 102:24       59:25 60:23    faster (1)        fevers (3)          204:24
            104:8,10,11     facilities (4)    152:11            47:18 56:17        211:12,12
            111:25           108:18,21       fatigue (2)         57:23           fit (8)
            112:10,12         127:16          197:21,22        fewer (1)          51:3,6,7 56:18
            120:14,14         175:12         FCI (4)            179:12             76:20,22,23
            131:23          facility (20)     15:18,22,25      field (1)           76:24
            152:10,11,14     26:10 34:6        16:12            199:25           five (20)
            154:14,16         46:3 82:15     fear (1)          Fifth (2)          36:23 37:9
            208:14,17         89:17 97:23     212:11            2:4,11             52:16 62:14
            211:3 214:4       98:20 110:5    fearing (1)       figure (1)          63:4,5,8,15
            216:10 223:2      111:20,22       212:7             24:3               64:10 76:14
          exhibiting (1)      130:13,16,18   federal (3)       file (2)            90:18,19
          152:22              136:24          97:11 112:6       140:20 196:12      103:23,24
          exhibits (3)        148:18 153:5     143:2           filed (4)           104:11 117:3
          5:23 13:23          177:7 183:4    feel (1)           9:23 12:14,18      144:25
            132:4             199:23          11:18              208:18            156:25 157:3
          EXHIBITS--...       219:11         feeling (3)       files (1)           164:24
          223:6             fact (5)          118:17 150:3,3    155:10           fix (1)
          exists (1)         32:6 42:19      feels (1)         filing (2)         201:2
          140:21              151:25          117:8             4:6 155:13       floor (10)
          expert (2)          157:10         feet (4)          fill (2)           2:4,11 64:5
          219:18 221:10       209:16          76:14 102:8,12    49:2 187:3         72:15 75:21
          experts (1)       factors (8)        204:10          filled (3)          177:24,25
          163:2              66:20 112:21    fellow (1)         104:22 105:3,5     178:10 182:8
          explain (1)         113:5 120:2     183:9            filling (1)         182:9
          133:13              204:20,22      felt (2)           135:2            floors (4)
          explanation (1)     207:10 208:7    137:22 205:13    fills (5)          22:7 160:9
          129:2             fall (2)         female (5)         54:5 133:14,17     182:6,13
          exposed (3)        36:16 209:6      100:8,9,20         134:3,24        flow (2)
          109:21 153:4      falling (1)        101:4,5         find (6)           73:16,21
            153:19           186:17          Females (1)        87:19 119:7      flows (1)
          exposure (4)      familiar (2)      23:4               152:11           73:14
          105:8 112:21       204:15 218:12   fever (22)          157:25 175:4    flu (3)
            113:5 151:13    family (4)        41:11 47:5,6       190:16           201:24 204:23
          express (1)        199:22,25         57:17,20 68:3   fine (5)            204:24
          5:18                200:4,12         78:9,18 81:24    54:23 55:9       focus (2)
          expressed (2)     Fantastic (1)      106:5,8           88:24 151:24     128:7,7
          65:18,23           104:17            119:24            165:2           focusing (1)

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 245 of 551 PageID #: 1409
                                                                           April 27, 2020
                                                                                   Page 236

            144:4             147:5,11       free (2)          47:23 48:12        37:16 46:7,9
          follow (3)          148:22 149:9    11:18 81:24      48:13 49:6,21      96:20 108:10
           106:13 112:19      150:20,23      Friday (16)       49:23 50:13        108:12 115:4
            121:20            151:5,18        13:13,16 89:11   51:24 53:10        126:11
          followed (1)        160:2 163:15     100:5,11        69:21 70:3         128:25
           139:13             187:9 188:2      101:22          73:6 84:6          183:25
          following (2)       189:16 194:2     125:18,19       89:4 101:3,5       194:17 214:5
           113:16 121:8       201:15 202:7     168:24 169:2    153:23           given (13)
          follows (1)         202:10,17        170:7,8         156:19           82:5 85:18
           8:18               205:11           171:18,19,22    182:22             90:5,10 93:7
          followup (1)        206:22 208:3     194:9           183:14,22          98:15 167:10
           82:15              208:8 209:14   friend (3)        184:6,11           179:4,6 183:3
          food (5)            209:22          1:4,4 160:8      210:19 212:9       215:9 217:3
           49:17 79:21,24     213:14,25      front (2)       generalizatio...     224:13
            80:9 81:7         215:10,18,23    150:8 154:21   38:6               giving (1)
          force (1)           216:6,23       full (6)        getting (11)       207:21
           4:15               217:23          8:21 10:12     35:23 82:2,4       gloves (14)
          forehead (3)        218:14,22        38:12 46:4      91:19 118:18     49:25 51:23,25
           39:12 57:18        219:4,12,15      130:10          148:18             52:9 83:8
            80:20             220:6,13         171:23          149:11 157:8       219:23 220:4
          form (95)         format (2)       full-time (5)     194:6 217:11       220:10,11,16
           4:9 12:19         112:9,12         89:2 127:11      218:18             220:23 221:5
            20:17 21:24     forms (12)         165:11,13,17 Ginsberg (36)         221:8,11
            35:15 36:11      107:23 132:22   functioning (2) 2:12 7:19,19       go (55)
            50:14 54:18       132:25 133:3    180:9 201:6      8:3,20 9:8       9:8 11:23
            58:14,20          140:4,6,7      FURNISHE...       10:10 23:25        12:19 24:18
            59:13 60:10       141:16,17       223:14           50:5 52:15         25:20 26:9,14
            61:13 63:2        187:3,18       further (10)      54:23 55:9         30:4 31:25
            71:9 73:3,11      189:18          4:8,12 5:23      63:5 71:12         34:16 45:12
            74:3 81:17      forth (5)          83:3 97:24      86:24 87:3         45:15 51:14
            86:21 98:21      9:11 17:18        106:11,18       91:19 92:6,18      52:21,22
            99:4 103:14       19:20 93:13      121:25          103:22             67:18 69:22
            104:7,9           224:11           152:25          107:10             69:24 71:7,17
            105:23 107:7    forwarded (1)      224:15          123:11,19          71:19,25
            107:13,20,25     200:15                            124:20,24          73:11 76:11
            108:2 121:21    four (10)                G         127:25 128:9       83:20 95:2
            122:4 127:4      91:24 97:19     G43 (1)           128:23             98:24 99:13
            128:18            165:24,25       156:18           131:25             100:15,18
            132:18,18,19      167:20         game (1)          151:20,25          101:2 107:10
            132:23 133:4      170:15 171:4    201:23           164:23             111:4 119:22
            133:5,10,13       171:9 172:10   gang (1)          208:25             120:15
            133:14,15,18      172:11          23:23            210:12             122:14
            134:3,21        Fourteen (1)     gear (1)          221:14 223:4       123:20 137:4
            135:3 139:25     45:24            49:22          give (16)            138:2 139:12
            140:14,20,21    fourth (1)       general (27)    11:15 14:23          141:12 152:6
            141:10,12,13     22:6             28:20 39:8       27:10,12           154:11

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 246 of 551 PageID #: 1410
                                                                          April 27, 2020
                                                                                  Page 237

            154:11            220:11           205:13 208:4    39:25 44:22      150:13 155:4
            158:19          good (5)           210:23          45:7 47:6,9      155:6,17
            173:17          7:22 160:5         211:25 212:4    65:22 70:5       163:6,8 165:8
            182:18            164:23 197:2    guided (1)       106:10,21        165:21 166:3
            189:19            217:12          157:8            134:16,19        166:3,10,23
            190:15,18       govern (1)        guides (1)       200:18           167:7,15
            196:11 199:9    9:21              67:9            happened (6)      172:14
            203:17 213:9    government (...   guy (1)         35:18,21 46:19    175:20,21,22
            217:13          13:6 143:2        111:4            75:23 201:13     185:5,6,11
            220:13          gowns (6)         guys (1)         203:4            188:9 189:4
          goes (9)          59:19 60:7,15     113:15          happening (8)     202:11
          44:9 54:2           60:16,21 83:8                   34:18 162:17      207:13,19
            61:14 66:19     Great (1)                H         183:14           211:13,16
            94:22 107:25    168:13            HAIR (1)         198:13           212:2,5,18,20
            128:13          group (3)         1:5              199:20           212:22 215:2
            141:12 193:3    207:17 208:10     half (6)         210:21           218:8,10
          goggles (2)         209:8           16:3 33:16       211:21,24        220:3,15
          59:20 60:25       groups (1)         62:19 115:12 happens (19)       Healthcare (1)
          going (61)        110:21             195:7 196:12 41:4,11 48:23      24:12
          11:2 25:6 26:7    guards (3)        halfway (4)      74:19 103:16    healthy (3)
            29:3 38:24,25   97:21,25          25:20,22 28:24   106:5 107:13    154:3,5 202:13
            45:2 52:17,19     152:20           80:10           108:5 140:2     hear (4)
            56:16 59:18     guess (5)         hallway (1)      140:14          124:19,22
            59:19,25 70:2   11:19 45:19       76:16            141:10           130:14
            70:4 83:19,20     125:16          hand (8)         158:10           203:14
            85:8,16 86:11     138:21          54:5 96:17       187:16          heard (14)
            105:25 106:2      209:19           116:23          188:13          10:21 41:21
            112:19          guidance (46)      187:18 188:9    190:12 192:6     44:17 128:16
            118:12,21       33:23,25 34:4      220:20 221:3    192:7 194:2      128:20 143:6
            119:8,13          35:19 46:16      224:20          199:8            143:12 147:3
            120:15 128:5      57:9,11 61:11   handed (2)      hard (3)          153:4,12,19
            128:9,14,16       61:18,20 67:2   54:18 187:24    11:14 108:5       159:21 198:9
            128:21,22         67:8,8,13       handle (4)       124:16           218:20
            133:20            68:8 78:6,9     31:23 108:19    HASSAN (1)       hearing (2)
            139:11,12,18      81:21 82:7,12    181:22         1:3              124:17 212:15
            150:6 157:24      82:23 84:4       183:24         head (8)         height (1)
            158:4,10          88:6 108:7      handled (1)     10:16 11:13      80:20
            159:3,4           113:12,16,17    26:20            14:2 21:5       held (4)
            160:21 165:4      121:9,20        hands (2)        33:13 42:11     15:12 22:10
            165:6 169:23      129:14          220:20 221:3     57:13 133:9      157:15 179:4
            184:4 190:13      132:17,21       handwritten ... health (52)      help (6)
            190:18,24         137:4 138:4     193:20          15:8,17,21,24    19:14,15 57:7
            195:14 196:7      144:4 153:23    handy (1)        19:11,19 95:9    166:22 183:9
            196:24 204:8      153:24          97:7             112:22 113:8     194:18
            210:14,16         157:12,16       happen (15)      113:11,14,19    helped (1)
            214:14 220:4      204:24 205:3    29:12,23 30:25   143:9 146:2     157:23

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 247 of 551 PageID #: 1411
                                                                               April 27, 2020
                                                                                       Page 238

          helping (2)         152:21             32:7 129:25      120:22            including (6)
          19:5 134:6          153:13,17          181:22          idea (2)            33:15 154:8
          hereinbefore ...    154:11 158:7       207:15           83:12 160:11        158:12
          224:11              158:15,19         housed (19)      identified (4)       165:18
          hereunto (1)        175:25 176:4      23:2 32:5         50:7 62:5           170:22,25
          224:20             hope (3)            38:17 69:5,18      105:13          incorrect (2)
          hey (4)            187:23 214:3        73:25 77:21        136:23           156:24 202:9
          118:17,18,18        214:22             100:6,7,12,14   identify (3)       increase (1)
            118:21           Hopeful (1)         109:3,16,17      7:16 206:10,19     151:17
          high (8)           24:4                109:17,18,25    identifying (2)    increasing (1)
          47:14 57:16        hospital (21)       110:4,5          23:22 162:7        105:13
            206:10,11,16     26:4 69:18,20      houses (1)       identity (1)       INDEX (1)
            206:17            69:24 71:6,16     25:20             5:16               223:9
            207:21            105:3,5           housing (39)     illness (5)        INDEX-------...
            213:22            114:14,15         21:20,22 22:6     145:22 206:21      223:2
          higher (1)          177:14             22:20,24,25        213:19,22,23    indicated (1)
          206:24              180:14             23:2 28:15,16   immediately ...     121:24
          highest (3)         181:23 185:9       28:20 31:23      41:5 47:23        indicating (1)
          15:3 168:22         185:14,17          31:25 32:13        54:16 58:3,8     51:22
            206:20            186:3,6,12         38:15 46:4         61:9 69:23      individual (14)
          highlighting ...    207:7,14           47:24 48:12        135:17           28:12,20 29:6
          70:17              hospitalized ...    56:20,21           137:25            29:24 45:16
          hire (1)           143:4,7,13          70:19 71:6,16      158:18            45:18,22
          152:8              hospitals (2)       72:3,22 90:25      185:17 187:6      57:25 58:7
          hired (1)          114:17,22           91:3,6,11,15       188:17            83:23,24
          151:3              hour (9)            97:20 101:4,5      195:19,21         163:7 216:3
          hires (1)          35:6 43:10,11       121:15             198:7             220:12
          151:12              84:7 86:3          122:21          impact (1)         individual's (2)
          history (3)         110:21             156:17           23:24              166:24 215:4
          197:8 198:5,5       167:18             172:18 174:9    implemented...     individually ...
          hit (1)             174:11             174:25           142:22             1:5 34:8,25
          190:19              175:14             177:25          important (2)        35:25 37:24
          hold (9)           hours (20)         HR (4)            11:12 207:20        45:20
          14:19,20 15:16     13:15,19 81:24     134:25,25        impossible (1)     individuals (...
            15:19,23          81:24 110:18       140:15,15        160:9              44:18 49:13
            16:10,18          144:5 149:12      HRM (2)          incarcerated ...     59:5 63:19,23
            17:11 32:19       167:12            140:19,19         41:18               63:24 65:9,10
          Holly (3)           169:13,15         Hypertensio...   include (4)          66:8 88:25
          2:25 7:24           170:9,15          205:17            22:3 116:2          91:9 186:8
            12:12             171:10                                183:10            207:25
          home (19)           172:17,21                 I           221:21          infected (1)
          28:25 136:25        175:16,18         ibuprofen (2)    included (4)        196:25
            138:2,9           183:8 193:18       82:2 149:13      166:15,17         infecting (1)
            139:12 141:6      216:5             ID (1)              193:7 194:3      45:4
            141:10,12        house (6)           129:17          includes (2)       infection (4)
            143:22 150:9     25:22 28:25        IDC (1)           140:17 188:25      83:3 151:13

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 248 of 551 PageID #: 1412
                                                                              April 27, 2020
                                                                                      Page 239

            176:7 221:4      27:19 29:15       22:17 23:24     inside (1)            45:20,22 48:3
          infectious (16)    29:16 40:10       24:14,15         106:23               69:22,24
           87:22,23 88:14    41:6,7 42:18      48:25 58:5      inspection (2)        91:11,24 93:3
            88:20 96:14      61:22 72:4        59:20 64:9,21    219:18 221:12        102:20
            120:23           74:16 75:20       69:7,9 70:23    instituted (1)        103:20 106:7
            159:10,13        79:18 80:19       74:8,10,11       201:12               108:25 109:4
            161:16 166:8     83:5,7 84:25      76:18,23 83:9   institution (7)       109:17
            170:23           89:16 94:17       84:8 88:11       19:15 99:17,23       111:11 144:8
            172:11           103:17            89:13 94:18       109:3 110:20        144:12,19,21
            176:14,16        104:18,23         102:18,22         138:22              144:21
            197:2 205:23     107:18            107:22            170:19            interested (1)
          influenza (1)      111:20            108:23          institutional ...    224:18
           175:12            112:15 117:9      110:15 111:2     120:10             Internal (1)
          inform (1)         122:21 123:3      111:15          institutions (3)     138:7
           44:15             123:4,8,14,22     112:21           129:19 147:10      interpret (2)
          information (...   123:24 124:2      119:14            166:21             17:6 175:4
           9:16 14:10        124:3 125:20      122:22 124:9    instruct (2)        interpretatio...
            20:9,11 93:10    126:9 127:3       124:10           150:2 158:11        174:22
            98:16 108:2      133:10            126:23          instructed (13)     interviewing ...
            122:24           146:15            127:13,18        44:10 84:17         87:18 88:2
            134:20           156:21 167:5      146:9,14          102:4 137:21      investigate (2)
            141:16           175:2 176:23      154:2,5           137:24 138:3       159:6 185:6
            147:22           176:24            155:22            149:23 150:5      investigated (...
            148:15 149:4     183:23 185:9      156:17,18,24      153:6,20           159:5
            149:21           187:12            157:2,5,20        154:5 158:20      investigation...
            150:12 155:4     189:11            159:15            187:25             83:17 88:5,7
            155:6 156:23     192:15            180:13          instructions (...     88:10,15
            157:9 161:9      193:12,13,14      181:24 182:2     149:24               143:19
            162:7 189:2,5    194:24            182:19          Instrument (1)        149:25
            190:3 191:6      199:10,10,12      202:13 203:5     129:17               157:23 159:9
            191:22,24,25     199:17            203:10,13,15    instruments (...      161:4,6,13
            192:13 194:3     200:24            203:16,21,22     129:21               162:4,15,21
            223:14           207:11            203:24 204:5    insulin (13)          163:2 164:6
          INFORMAT...        211:14            204:7,9,12,16    182:18 183:17        164:14
           223:9             214:13,17         205:2 206:11      184:13,14,17      involve (1)
          informed (2)       215:12,15         207:19 209:6      202:22 203:2       17:9
           97:19 152:25      218:23,25         210:24            203:5,8,25        involved (6)
          infrared (3)       219:7 220:5       211:16            204:4,5,9          17:13 78:21
           39:13 52:25     inmate's (8)      input (2)         insuline (1)          189:23
            57:18           46:23 85:22       193:20,23         182:25               205:21
          initiating (1)     87:11 124:14    inputs (1)        intake (33)           212:23 213:2
           42:6              129:13           190:10            18:9 24:20,21      involving (1)
          inject (1)         188:22,24       inputted (2)        24:24 25:5,14      177:10
           203:7             191:13           108:2 191:6        25:18,23          IOP (2)
          inmate (71)      inmates (76)      inputting (2)       26:15,17,21        120:22 165:24
           25:9 27:3,14     17:17,20 18:23    176:21 190:2       27:23 32:20       is(are) (2)

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 249 of 551 PageID #: 1413
                                                                           April 27, 2020
                                                                                  Page 240

            224:10,12          74:2,10,13      james.cho@...     157:4 161:2,5  107:11
          isolate (4)          75:6,20,24       2:24             161:8 206:5    108:23
           41:6 56:19          76:2,10,18      Jane (1)        key (1)          109:13
            209:7,9            77:5,5,8,18      10:4           121:7            113:22
          isolated (23)        78:24 81:10     Jewish (1)      keyed (4)        114:17
           42:20 46:25         81:20 82:6,10    114:19         93:14,17,19,23   115:10
            47:7 57:22         90:2,24 94:3    job (14)        killing (2)      120:18
            83:5 85:4,7,9      94:20 96:6       15:7,15 16:4,6 207:8,8          122:11 123:6
            89:24,25           99:25 100:15      16:18,23 17:3 kind (10)        124:22,24
            93:25 94:19        101:24 109:4      17:5,9 18:12  17:12 74:13      126:10,16
            94:19 106:22       109:9,12,18       18:14 20:8      75:15,16       130:4,11
            106:25 107:4       110:6 118:23      96:25 137:22    110:11,14      132:3 133:7
            107:5 112:21       124:9 157:3,5   join (1)          141:17         142:5,13
            118:8 124:10       177:5 178:6      25:2             148:12         143:2,10
            176:24             178:17,19,20    Jordan (9)        165:22         144:14 147:2
            208:10 209:4       179:4,10,13      88:22,23 89:10   204:25         147:7,13,14
          isolating (3)        179:19,22,25      120:19,25     kinds (6)        147:17,18
           121:10,24           180:3 201:14      176:9 205:25  69:8 115:16      148:21,24
            209:12             210:25            209:20,23       182:15         150:8,17,22
          isolation (134)      211:16,21       Judge (1)         197:11         151:8,22
           21:21 27:5          212:8,12         154:17           200:11         152:4 154:25
            34:16,18,20     issue (5)          judgment (1)      212:16         156:21 159:6
            44:19,23,25      38:11 146:19       65:25          Kingsbrook (...  159:21,25
            45:2 48:14         184:2 194:24    jurat (1)       114:19           162:25
            54:21 55:5,6       217:17           221:21         kits (3)         165:21
            55:11,15,17     issues (2)         JUSTIN (1)      129:18 130:3,8   175:24 176:3
            55:19,21,22      156:7 217:12       1:4            knew (1)         179:17,20,21
            55:23 56:2,6    it'll (2)                          89:16            186:11
            56:8,10,14,24    187:22 190:20            K        know (114)       191:14,16,21
            57:8,21 58:4                       Karas (1)       10:3 11:23       192:4,6
            58:9,13,19,25          J           154:17            19:25 20:7,10  196:14 198:6
            59:7,9,15,16    J (1)              KATHERIN...       22:12 38:14    198:21 199:2
            60:12 61:3,6     3:4               2:8               44:24 45:9     200:19 202:3
            61:9,12,15,23   J73 (1)            Katie (1)         48:6 52:6,8    206:23 210:4
            61:24 62:4,6     156:18            10:24             54:25 55:4     210:8,9,10
            62:11,15,17     JACKLYN (1)        Katovich (4)      57:7 58:23     212:3 214:6
            62:25 63:19      1:4               2:6 8:8,8 10:24   59:2,3 61:19   215:17
            64:13,14,21     jails (1)          keep (7)          64:5,12,15     221:10,13
            65:2,2,16,20     34:4              108:6 116:20      66:2,5 69:5,8 knowing (2)
            65:24 66:9,13   James (9)           128:24 152:3     69:13,17 78:2 92:19 215:11
            67:4,10,14,18    1:5 2:23 10:3      197:7 202:13     80:12,13,22   knowledge (8)
            68:6,11,20,21     54:23 91:20       203:20           83:8,11 88:18 9:15 28:11
            68:24 69:6,15     123:19           keeping (1)       89:4,16 90:4   31:3 68:15,25
            69:19 70:7,8      128:23           92:11             91:15 92:19    111:14
            70:10 71:8,18     131:25           kept (7)          96:23 97:3,7   164:11
            72:25 73:24       210:12           53:20 88:9        102:14         215:13

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 250 of 551 PageID #: 1414
                                                                             April 27, 2020
                                                                                     Page 241

          known (6)         29:4 107:22       23:21 91:23        30:24             115:21,22
          29:20,21 90:12      110:2,5,10        154:22          LLP (1)             150:4 157:5
           96:12 129:19    left (3)             169:21,22        2:3                157:15
           137:14           104:5 155:25        170:2 174:21    lobby (2)         look (8)
          krosenfeld@...      212:12            174:23 175:5     131:6 160:20      97:5 131:22
          2:8              legal (4)            175:7 182:18    local (11)          191:12
                            7:12 13:11          182:18 183:2     9:20 19:18         197:22 198:4
                  L           95:12 200:12      183:2,16,17       112:22 113:8      200:9 206:12
          lab (7)          LegalView/Z...       184:13,14,17      113:11,14,19      217:4
           115:17,18        5:11                202:22 203:2      114:14          looked (4)
            116:8,17,18    Let's (2)            203:2,16,23       180:14           152:10,14,17
            129:24          214:8 217:4         204:2,4,4,6,6     181:22            154:14
            130:10         letter (8)           204:9             207:14          looking (5)
          LabCorp (2)       97:10 98:13      lines (2)          locality (1)       10:16 97:10,13
           115:19 130:10      152:15          169:14,24          16:21              193:18 211:8
          Langone (2)         154:17,19      lining (1)         locations (3)     looks (4)
           114:18 177:18      208:17,21       204:5              5:10 105:12       71:22 154:20
          Language (4)        209:3          list (20)            211:15            192:12 218:3
           174:21,23       letters (1)        166:15 188:21     lock (1)          LOPEZ (1)
            175:5,6         92:10               190:16           193:15            1:5
          large (2)        level (3)            193:20          lockdown (4)      loss (3)
           209:6,9          15:3 120:10         204:15,19,23     35:10,12,18,21    78:14 185:2
          lasted (1)          142:4             204:25 205:2    locked (12)         196:3
           66:22           Lexitas (3)          205:4,7,16,18    25:7 35:4 72:7   lost (1)
          late (3)          5:12 7:12 8:13      205:22 206:3      86:2 110:17      134:16
           125:10,17,18    license (6)          206:7,8,23        182:24 187:2    lot (8)
          Laura (4)         14:20,21 15:5       207:4 209:21      193:16           140:6,7,8
           1:17 8:12          17:11,14       listed (2)           203:17,22         142:6 191:24
            224:6,24          146:23          47:21 129:5         204:8 219:5       201:22 202:4
          law (1)          licensed (2)      lists (2)          locking (1)         214:5
           5:20             145:23 146:2      14:13 112:17       207:23           loved (1)
          lawsuit (1)      Lieutenant (1)    lit (1)            locks (1)          199:23
           12:18            120:18            91:20              79:12            Lowenthal (4)
          laxed (1)        lieutenants (4)   litigation (2)     long (22)          1:17 8:12
           142:9            99:13,15,16,18    5:22 6:10          11:24 13:14        224:6,24
          layout (1)       Life (1)          little (11)          15:12,19 16:2   lower (1)
           71:22            177:9             19:12 21:19         16:8 43:8,19     72:15
          leave (17)       lifted (1)           42:23 49:4        45:24 48:5      lowered (2)
           26:7 76:2        25:12               80:24 92:21       54:17 66:21      135:25 136:12
            92:22 140:15   light (1)            112:25            70:2 115:23     lung (2)
            141:20,21,23    148:18              113:25 126:2      124:11 137:5     180:11 217:13
            142:10,11,14   limit (1)            212:6,17          160:16 174:8    Lutheran (2)
            142:14,17,18    182:2            live (3)             179:12,25        177:15,18
            142:20,21,23   limited (1)        30:21 31:3          192:15          Lyle (5)
            148:9           82:21               129:24            194:24           2:17 8:5,5 10:3
          leaving (5)      line (30)         living (1)         longer (5)          10:25

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 251 of 551 PageID #: 1415
                                                                     April 27, 2020
                                                                             Page 242

                M           115:6 151:4   MDC (179)       145:22,24        67:20 83:25
          ma'am (6)         186:6 209:3   10:17 12:21     146:4,18,25      93:19 113:9
          10:18 16:16      March-ish (1)   14:8 15:10     147:4,20         135:11 146:4
           18:5 22:13      115:3           17:2,16,19     148:2,4,17       155:9 168:15
           32:12 162:19    mark (2)        18:8 19:22     149:7 150:18     196:5,8 207:5
          machine (3)      133:19 134:13   20:15 21:23    151:3,16         216:25
          129:22,24        marked (8)      22:14 23:10    152:21 153:5    meaning (3)
           180:7           5:24 97:6,18    23:14 27:14    153:13          39:14 118:2
          magnetomete...    112:15         31:5,16,19     155:20           191:8
          135:11            131:23         32:9,13,17,25  157:17          means (6)
          maintained (1)    208:17,22      33:5,10 36:5   158:22          44:24 59:17
          191:7             211:3          37:23 38:4,9   159:23           84:2 155:10
          majority (4)     marriage (1)    38:12 41:18    162:11 164:2     183:13
          22:17 23:9       224:17          42:25 45:6     164:6,13,19      213:19
           173:20          Marshall (1)    58:23 59:6     165:9,23        meant (1)
           199:10          26:12           66:3 68:12     171:24 172:7    113:20
          making (10)      mask (13)       77:24 83:2     175:24 176:7    measured (1)
          39:3 66:11       50:6 58:2 75:2  87:24 89:2     176:19,21       102:14
           92:20 99:12      75:4 76:17,19  93:9 95:22     177:8,9,20      measures (1)
           118:14,19        86:8 137:19    96:6 97:20     178:5 179:4     98:3
           154:8 187:2      163:14,23      98:12 99:22    180:7 181:3,5   mechanism (1)
           187:14           177:11         100:4 102:19   181:7,17,25     93:21
           192:16           203:11         102:20,21      182:16 183:3    med (5)
          male (2)          204:13         104:19,21,24   185:18 186:5    169:12 183:21
          38:15 103:20     masks (29)      105:18         186:9,19         183:24 184:3
          manage (6)       49:25 50:2,7    108:15,17,20   199:5 201:3      184:13
          17:6,7 145:22     50:10,12,19    108:22         201:12,21       medical (176)
           145:25           51:21 52:6,9   111:15,16      202:5,12,15     16:25 17:4
           207:15           58:5 59:19     113:2,18       202:15 206:7     18:9 20:10
           209:23           74:8,12,13,15  114:3,12,24    206:8,19         26:13,13
          managed (1)       74:23 83:6     115:2,5 116:5  207:16,18        34:16,17 39:3
          59:9              84:13 86:5     116:10,12,16   208:18,22,23     39:20 40:21
          management...     97:25 102:11   116:20,24      209:4,12,25      41:12,14,24
          119:2 176:15      145:7 154:6    121:4,18,23    218:24           42:24 44:15
          managers (2)      158:20         122:2,13,18    219:10,18        44:25 46:21
          176:3,5           163:12 203:9   124:13 125:5   220:24           48:24 49:22
          mandate (1)       204:12,13      125:13        MDC's (4)         51:5,7,23
          148:12            207:22         126:21 127:9 19:23 117:6        52:10,23 53:2
          manner (2)       matter (2)      128:7,8 129:7  120:7 149:6      53:9,14 54:2
          5:18 121:14      7:6 224:18      129:9,12,20   mdcalero@d...     54:11,16,21
          March (12)       matters (2)     129:25 130:2 2:19               55:18 56:2,6
          36:5 37:19       6:10 9:13       130:6,12,15   mean (20)         56:10,14 57:5
           39:18 81:11     maximum (2)     132:11,13,17 17:20 21:10        57:7,8,21
           89:17 108:13    173:5 179:3     132:23 135:5   31:15 46:18      58:3,8,13,19
           111:15,22       McBRIDE (1)     143:3,7,11     48:14 50:11      58:25 59:7,9
                           1:3             144:8 145:17   58:11 67:17      59:15,21 60:4

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 252 of 551 PageID #: 1416
                                                                             April 27, 2020
                                                                                     Page 243

            61:11,14         192:23 195:4       187:19,20,24    133:19            monitored (3)
            62:25 63:18      196:15,20          198:20          middle (4)        27:6 43:21
            65:24 66:13      197:5,8            217:25 218:8    39:18 55:13        149:16
            67:3,8,10,18     198:14,19          218:8,11         81:11 108:13     monitors (2)
            68:6,11,21,24    200:16,21          220:16          MIGDALIZ ...      96:10,15
            69:15,19         201:17,21         members (36)     1:4               month (2)
            72:25 73:24      202:9 203:4       20:5 39:20       mine (1)          33:16 62:19
            74:2 75:5,7      206:4,6,15,18      50:20 51:5      156:10            monthly (1)
            75:17,19,21      210:23             87:21 96:16     minimal (1)       95:16
            76:15 77:5,8     213:17             122:25 123:2    98:11             months (1)
            78:12,15,24      216:14,15          123:7 127:16    minimum (1)       186:13
            81:14,20 94:9    217:7,25           140:8 143:17    43:13             morning (3)
            96:3,8 98:23     218:8,10           145:5,7 146:5   minute (4)        10:6 40:2
            100:15          medicated (1)       147:3,16        52:16 103:23       132:2
            101:13,24       17:23               148:3,24         187:15 201:4     move (5)
            103:13          medication (6)      149:3 155:25    minutes (6)       24:4 95:20
            105:10          169:14,16,20        157:19,20       48:8 75:9 84:4     96:2,5 99:10
            106:12,16,19     169:25             158:24           105:5 164:24     moved (5)
            107:16,18,25     181:20             159:21 162:9     210:13           27:4 28:5
            110:3 114:20     203:10             162:15 164:4    miscommuni...      34:19 101:3,4
            122:24 124:6    medications (...    164:16,20       109:14            movement (3)
            131:3 140:20    17:24,25            173:13 183:9    misheard (3)      95:25 110:11
            140:22           182:17             199:22 200:2    109:15 123:12      110:14
            141:23 146:8    meet (3)            200:4 203:4      183:19           moving (5)
            146:16,21       46:21 78:9         Mendota (2)      misinformati...   46:4 75:20
            147:21           117:9             15:18,22         211:7              98:14,19
            148:15          meeting (7)        mental (1)       missed (2)         194:19
            150:11          5:11 13:20         218:7            50:3 99:5         multidiscipli...
            152:21           14:3 21:3,6       mentioned (18)   missing (1)       20:6
            155:10,13,15     21:12,16          19:10 28:15      203:20            multiple (9)
            162:6 165:19    meetings (2)        37:3 49:21      misspoke (1)      70:20 86:21
            165:22          20:13,25            53:19 61:10     139:9              99:15 113:13
            169:19 172:8    Melanie (3)         67:2,7 78:23    modify (2)         134:5,6 145:4
            172:20,25       2:18 8:5 10:25      93:8 94:11      128:6,10           178:16
            173:8 177:7     member (29)         109:2 125:23    moment (1)         198:11
            177:17,19,23    32:18 33:2,6        153:18 166:6    53:23             myth (1)
            177:24 178:2     46:21 74:21        180:15 181:6    Monday (10)       212:7
            178:9 181:10     87:14 135:14       182:21          7:4 89:11
            181:16,25        138:20            message (2)       168:23 169:2            N
            182:3,5,5,8      143:16,22,23      154:19,21         170:6,8          N (2)
            182:16,23        144:24 156:9      met (7)           171:18,19,20     2:2,10
            183:18 187:2     157:24            13:11 19:20       189:12           N-95 (8)
            187:9,23,24      160:12             21:7 25:11      monitor (4)       50:24 51:9,14
            188:18           161:12             78:6 117:11     137:17 154:7       52:6 59:19
            189:19 191:3     162:18 170:4       117:16           158:11            76:19,21
            191:4,18         181:10,11         method (1)        207:11            97:25

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 253 of 551 PageID #: 1417
                                                                              April 27, 2020
                                                                                      Page 244

          name (10)          203:24             113:11,24        204:3,4           6:7
          7:11 8:21 10:9     206:16             129:20          normally (3)       number (26)
           10:12,14          220:16             133:21,21       158:4 175:16       7:7 36:15
           27:22 94:17      needed (18)         139:15,15        184:19             82:21 91:18
           188:22,24        19:16 46:25         151:3,12        North (1)           92:8,25
           190:4             53:5,6 61:8        154:18          16:19               104:13
          named (1)          75:18,22           201:11,20       nose (4)            122:19
          154:19             117:2 121:17       208:22 224:3    130:23 133:23       126:12,22
          names (2)          133:22 175:6       224:4,7          139:17 198:8       134:9,24
          94:18 161:22       175:9 178:17     News (1)          Notary (4)          148:2,2
          narrowed (1)       180:23           201:20            1:17 8:17           150:17
          204:25             184:19           Nick (1)           222:11 224:6       168:22
          nasal (2)          201:19 206:4     208:19            note (6)            172:20 179:3
          180:19 197:24      207:14           night (1)         9:17 81:13          179:21
          National (1)      needing (1)       193:16             190:21,22          194:17 198:9
          122:8             139:16            nine (1)           191:2 216:8        198:24 209:5
          natural (1)       needs (7)         157:15            noted (1)           216:10,11
          142:24            20:19 75:10       ninth (1)         222:2               217:4
          necessarily (6)    100:14           22:7              notice (10)        numbers (6)
          68:6 106:14,24     122:13 128:2     nods (1)          1:16 9:11,13       92:5 104:12
           108:23            184:3 187:6      11:13              10:4 14:12         158:6 161:22
           139:24           negative (7)      Noelle (4)         127:20 129:5       211:10 214:5
           216:24           82:9 90:5         2:17 8:5 10:25     147:12 213:9      nurse (22)
          necessary (1)      119:4,6 178:5      209:2            213:15            88:23 89:10
          183:12             178:18,23        non (10)          notification (1)    120:25
          necks (1)         NEHEMIAH...       27:22 48:14,14    140:16              165:25 166:8
          136:8             1:3                 95:21 98:20     notified (19)       170:25 171:7
          need (32)         neither (1)         99:10 182:15    97:2 122:23,25      171:13,15
          5:13 11:15,22     200:8               192:18 195:3     123:2,4,7,14       172:10,11
           11:25 17:22      nelyle@debe...      195:4            123:22,23,25       173:16
           24:2 74:2        2:17              non-quaranti...    124:13             174:20 176:9
           79:13 82:23      never (9)         97:23              143:17,19          183:25 184:4
           103:19           31:24 72:20       NONE- (4)          159:23             184:19
           107:10            102:14 103:8     223:7,12,15,18     162:10,12          190:14 193:4
           116:19,23         143:6 145:7      nonoperatio...     200:9 218:23       205:23,25
           119:15 123:6      156:13 159:4     200:25             219:7              209:20
           124:8,20          159:23           noon (1)          notify (4)         nurse's (1)
           127:22 128:4     new (37)          167:19            83:22 158:8        174:13
           141:11 154:2     1:2,18 2:5,5,11   Nope (1)           160:25            nurses (42)
           158:11            2:11,16,16,20    156:13             163:20            43:6 87:22,23
           174:22            2:22 7:9,13      normal (12)       notifying (5)       88:15,20
           180:25            9:3 18:8 26:8    48:4 135:9        140:17 157:18       149:24
           181:21 183:9      100:17,19          136:3,12         158:23             159:11,13
           188:16            102:18,19          150:25 170:8     159:18             165:24,24
           199:24            105:20             186:18,21        162:22             166:7,8
           202:19            108:22             194:5 203:25    notwithstand...     167:16,17,25

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 254 of 551 PageID #: 1418
                                                                             April 27, 2020
                                                                                     Page 245

            168:4,8,11,15   205:11             141:14 142:4      43:3 159:17      224:18
            168:16,18,24    206:22 208:3       153:3 160:8       199:24           outs (1)
            169:15,23       208:8 209:14       172:2,4         onset (6)          188:4
            170:23 171:4    209:22 213:8       176:12          81:23 133:21       outside (16)
            172:12          213:14,25          200:15            133:21           9:13 46:3,14
            173:15,19,22    215:10,18,23       210:24 212:2      139:15,15          46:17 72:9
            173:25 174:2    216:6,23           212:4             149:11             73:14 102:21
            174:6,15        217:23           officer (10)      oOo (2)              109:3,24
            182:17 184:5    218:14,22        4:14 5:12         4:18 223:19          113:23
            184:7,12,14     219:4,12,15        141:20 143:3    open (9)             135:24
            189:21,25       220:6,13           144:8,12,18     59:18,24 71:24       145:10,16
            190:18        objections (4)       163:21 176:8      73:5 79:10,19      146:17 153:5
          nursing (1)     4:9 9:6 128:24       195:16            79:25 190:20       185:10
          170:22            128:25           officers (6)        190:22           overall (2)
          Nydia (2)       objects (1)        163:9,11,12,18    opening (6)        201:22 207:17
          97:12 152:15    20:18                163:19 201:3    51:18,20 60:3      overlap (1)
          NYU (2)         obligation (1)     official (2)        79:13,16 83:7    167:21
          114:18 177:18 6:8                  46:16 156:9       operated (1)       overlaps (1)
                          observed (2)       okay (33)         122:18             173:11
                 O        52:13 60:6         11:15,16,19,20    opinion (2)        overnight (1)
          oath (4)        obviously (3)        12:3,4 14:25    121:18,23          208:23
          4:15 5:13 11:5 129:3 130:2           23:25 27:23     opportunity ...    oversee (1)
            13:5            195:12             27:24 30:22     39:3 44:14         16:25
          object (2)      occasionally ...     53:8 70:18,21     118:17           overseeing (2)
          123:19 127:20 17:11 18:11            71:2,12 72:18   opposed (1)        17:3 209:21
          objection (63)    19:5 39:23         80:15,17        109:18             overtime (1)
          12:19 20:17       199:7              82:20 85:3      option (1)         183:8
            21:24 35:15   occupy (1)           86:19 97:9      186:25             overwhelme...
            36:11 50:14   174:12               105:6 112:2     order (8)          113:15
            58:14,20      occurred (1)         132:7 154:15    76:3 116:18        ox (1)
            59:13 60:10   143:21               168:10 190:7      146:6,7,10,12    17:21
            63:2 71:9     occurring (1)        214:7,9,24        146:13,14        oximeter (3)
            73:3,11 74:3  172:18               218:19          orderlies (1)      53:3,11,14
            86:20 98:21   occurs (1)         old (2)           30:19              oximeters (1)
            99:4 107:7    135:10             188:5 207:8       organization ...   181:7
            119:11,20     offered (1)        on-call (2)       16:21              oxygen (6)
            121:21 122:4 134:20              170:15,16         original (1)       177:10 180:16
            127:4,23      office (29)        once (10)         122:12               180:19,20
            128:18 147:5 2:20 7:23           53:25 61:7        originally (5)       217:12
            147:11          19:21 35:20        62:2 74:18      31:8 44:8 95:8       218:18
            148:22 149:9    57:10 61:11        100:24            115:7 204:20
            150:20,23       67:3,9 68:9        103:16          outbreak (2)             P
            151:5,10,18     93:13 95:9,9       158:13 177:4    121:25 201:19      P (2)
            160:2 163:15    132:15,18,25       211:15,23       outbreaks (1)      2:2,2
            201:15 202:7    133:2 140:5      ones (5)          47:14              p.m (16)
            202:10,17       140:11           14:2 23:17        outcome (1)        1:12 7:3 52:18

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 255 of 551 PageID #: 1419
                                                                          April 27, 2020
                                                                                  Page 246

           52:20 89:9      paragraph (5)       passed (2)      108:21 109:2    performing (7)
           104:2,4 165:5   97:18,18            57:9 177:12     109:16,23,24    35:18 43:22
           165:7 167:19     152:17,18,19       passing (2)     109:25 110:3     67:23 82:15
           167:20,23       paramedic (8)       145:9,15        110:4,9 111:7    88:4 120:7
           172:19          14:20,22 15:6       patient (6)     111:8 114:13     204:9
           210:15,17        16:7,11,17,19      17:9,12 31:13   114:23          performs (1)
           222:2            17:15               32:11 106:14   116:23,25       159:8
          page (14)        paramedics (1)       220:12         118:10,11,16    period (7)
          97:18 104:13     17:18               pay (1)         125:15 127:8    33:16 62:20
           112:14 138:5    part (12)           146:13          129:15           126:2,8
           138:6,7         23:11 82:14         pending (3)     130:25,25        152:25
           211:10,12,12     104:7 105:23       11:24 12:2      134:5 136:17     160:16 180:4
           214:5,8          107:17 135:5        87:4           136:20 144:6    periodically (...
           216:10           135:8,12           people (156)    146:9 148:11    20:14
           221:21 223:3     148:16             20:14 21:7      150:19          permanently ...
          pages (2)         173:18              22:14 24:17    153:12,25       32:20
          104:11 214:6      191:20 219:6        25:14,17,19    158:5 159:10    permit (2)
          paginated (1)    part-time (1)        25:21 26:3,21  160:24          67:3 82:10
          104:9            165:15               27:25 30:23    161:17          persistent (1)
          paid (4)         participate (1)      30:25 31:19    162:11          214:18
          141:21 142:11    9:21                 33:17 35:12    165:18 166:6    person (45)
           142:13,14       participating...     36:13,16 37:4  169:21          20:9 25:2 28:2
          pain (3)         5:10 9:19            37:6 38:5,9    178:16,20        28:6 29:13
          194:23 195:2     particular (15)      38:17 41:17    179:3,9,10,13    30:2,4 32:10
           195:12          16:20 17:5           42:19 43:12    179:18,22,25     32:15 34:13
          pandemic (21)     21:20 24:10         43:15 44:21    181:11,17        34:16,22
          18:13,17 19:3     37:14 39:5,24       45:20 46:2,14  185:13           35:24 36:25
           19:24 56:7       69:8 99:19          48:9,10,12,13  186:12 188:4     37:7 40:4,5
           121:19 122:3     122:21 124:2        49:7,16 50:8   194:22           41:10 54:8
           122:18           139:22              50:9 52:6      198:15           56:5 61:5
           132:14 174:3     205:15              55:18 56:14    201:16,22        65:23 77:17
           175:11           214:17              57:22 62:8,15  202:2,4,15,20    83:21 85:6
           178:13 179:7     218:12              62:25 63:8,9   205:5,7,9,10     101:2 105:16
           179:23          particularly (...    63:15 64:12    205:12,16        106:20 107:5
           180:12,22       97:25 204:16         65:18 66:2     206:20 207:8     108:15
           182:15          parties (5)          67:4,14 68:11  207:9 209:13     111:19,21
           185:15          4:6 5:5,19 6:5       69:14,17,23    209:24 215:2     117:14 118:6
           198:23           224:16              71:15 73:24    219:10           118:7,25
           202:25 219:3    partner (1)          73:25 74:7    people's (2)      120:23,24
          paper (8)        10:4                 75:23 77:4,7  74:22 162:6       126:3 185:3
          102:23 187:17    parts (2)            77:20,23 81:3 perform (4)       185:25
           189:16,18       98:12 133:14         81:3 84:22    75:18 79:25       192:25 198:3
           196:14,19,20    party (2)            85:3,8 86:9    80:22 175:22     199:13
           197:4           6:9,10               87:19 88:3    performed (5)     209:19
          paperwork (2)    pass (2)             90:9,15,20,20 59:23 64:23,25   personal (8)
          146:19 164:8     17:24 48:25          90:23 91:13    65:13,14        9:15 122:24

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 256 of 551 PageID #: 1420
                                                                            April 27, 2020
                                                                                    Page 247

            145:10,15         place (8)           28:14 71:14   53:16 68:23       148:4,8 149:8
            147:21            5:14 67:4,10        144:17         69:2,15,19       149:23
            148:15 154:6        97:16 100:16      217:17         71:7,17 87:7     150:10
            174:7               100:17 108:9      219:25         125:3 192:13     155:23
          personally (1)        113:2           Plimpton (2)    position (6)      156:17
          74:24               placed (38)       2:14 8:6        15:12,19,22       157:19
          personnel (7)       25:22 27:8        plus (2)         66:11 120:21     158:24
          63:4 106:12,19        28:16,21 29:6   120:2 172:13     220:3            159:19,22
            137:4,12            31:5,8,11       pneumonia (1) positions (1)       161:12 162:9
            147:7 153:24        32:17,25 33:5   186:4           16:10             162:16,18
          persons (1)           44:19,23        point (6)       positive (120)    163:20 164:3
          30:9                  45:21 47:23     20:8 39:2       27:4,15 28:2,7    164:7,15,21
          petition (1)          56:24 57:21       122:17 141:2   29:12,23         176:25
          12:13                 58:3,8,13,19      141:18         31:10 32:5,7     185:21,23
          petitioner (1)        58:25 59:7        193:21         32:11 33:3       186:2,4
          8:4                   61:6,8 62:11    policies (1)     34:11 36:2,3     209:25
          Petitioner(s) ...     62:15,17        142:7            36:5,6,10,22    positives (2)
          2:4,10,15             64:21 65:19     policy (13)      36:24 37:10     176:22,23
          petitioners (6)       65:24 66:9,13   17:7 19:11,18    37:13 56:21     possession (1)
          7:20 8:7,10           68:6 69:14        28:25 52:12    56:23 61:22     6:3
            10:10,23            97:20 146:10      61:17 112:25   62:16 63:6,13   possibility (1)
            12:14               196:15            117:6 140:16   63:20,23,24     206:14
          Petitioners(s)...   placement (2)       142:23         64:9,10,18      possible (4)
          1:6                 56:25 57:3          149:16         77:10,14        34:6 87:14
          pharmacist (4)      places (1)          157:17         82:18,25 83:9    203:10
          166:2,25 167:6      23:10               162:21         85:2 87:17       204:12
            173:17            placing (3)       populated (2)    88:3 89:13,19   possibly (3)
          phone (2)           56:13 67:14,14    192:8,14         89:21 90:18     42:13 166:9
          158:6 161:22        plan (4)          population (...  90:19 94:2,4     197:25
          phones (1)          112:7 130:4,6     28:20 47:23      99:22 108:15    potential (1)
          111:12                175:12            48:12,13 49:6  116:3 117:3,4   151:13
          physically (3)      planning (1)        49:21,23       117:13,22,24    potentially (2)
          33:21 34:2          220:24              50:13 51:24    118:5,8,11,24   98:4 153:6
            51:12             plans (1)           53:10 69:21    119:3,5,18      PPE (4)
          pick (1)            175:13              70:3 84:6      120:3 122:22    83:7,8 84:3
          187:4               plate (1)           127:2,3        123:3,5,8,15     201:19
          piece (4)           183:7               156:19         123:23,24       practical (1)
          102:23 187:17       play (1)            157:14         124:2,11,14     46:18
            196:19 197:4      219:6               182:22         126:10,17,21    practice (13)
          pill (11)           plays (1)           183:14,22      127:17,18       17:17 39:16
          169:13,21,22        120:7               184:6,11       136:17,20        46:6,13,15
            169:23 170:2      Plaza (2)           207:18 209:5   137:14           52:10 81:9
            182:18 183:2      2:5,22              210:19 212:9   143:16,18,25     85:12 178:25
            183:16            please (10)       port (2)         144:13,19,24     194:6,10
            202:22 203:2      7:16 8:13,21      138:5,6          145:3,5,8        196:17 197:2
            204:6               8:24 10:13      portion (10)     147:16,19,24    practices (1)

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 257 of 551 PageID #: 1421
                                                                              April 27, 2020
                                                                                      Page 248

           112:18             176:24            42:2,6,14        149:20              175:14
          practicing (1)      185:25            82:25 87:17      186:20,21         provided (8)
          177:9              presumption ...    90:5 184:25      187:9 190:19      31:16,21 60:16
          practitioners...   86:9               186:5,19         190:25              60:20,23
          165:25 166:9       pretty (1)         198:10          processed (1)        129:12
           171:2,7,15        201:25            prisoner's (1)   191:8                187:18
           172:10            prevalent (1)     199:4            produced (1)         207:25
           173:16            127:2             prisoners (13)   162:16             provider (15)
           190:14            prevent (4)       22:10 37:24      professional ...   41:13,14,25
          Pratesi (3)        134:4 201:17       39:7 43:24      54:2 103:14          58:22 66:15
          2:25 7:25           207:23            45:6 129:7,9     182:16              66:25 67:22
           12:12              220:17            158:23,25       professionals...     78:13,16
          precaution (1)     preventing (2)     162:22          167:7 172:21         117:8,10
          74:5               73:16,20           164:20          program (3)          185:6,12
          prefer (1)         prevention (1)     166:13 212:7    19:14 176:15         190:13 217:2
          80:5               221:4             prisons (8)       213:10            providers (7)
          preference (2)     previous (4)      2:25 7:25        progress (1)       42:17,24 56:16
          80:4,6             117:4 132:23       10:20 97:12     162:14               58:16 65:25
          preliminary (...    133:4 194:10      128:15,17,21    prolong (1)          119:13
          11:21              previously (11)    191:19          196:24               145:23
          prepare (2)        52:5 53:12        probably (13)    prolonged (7)      Provides (1)
          13:9,21             56:20,22 99:8    10:21 22:2       34:12 35:7         180:19
          prescribe (2)       149:10            41:5 43:10       83:24 84:2        providing (2)
          17:25 181:20        152:17            73:2 80:15       159:2 160:14      147:9 182:5
          present (2)         153:22            118:7 138:19     160:17            provision (1)
          3:2 5:5             176:11 194:5      167:9 181:12    promise (1)        201:12
          presented (1)       208:18            197:20 198:7    187:22             proximity (1)
          6:2                primarily (2)      212:3           protect (1)        73:25
          presenting (1)     19:23 20:2        problem (5)      207:16             psych (4)
          5:24               prior (14)        54:11,16         protected (1)      217:15 218:4,9
          pressure (3)       6:4 15:15 29:2     187:13 215:8    150:11               218:11
          178:5,18,24         62:12 65:2        216:20          protection (1)     public (6)
          pressures (1)       71:10 83:20      procedure (7)    97:24              1:17 8:17 55:3
          17:21               107:8,11         75:19 141:5,7    protective (6)       92:8 222:11
          presumably (...     125:19,22         158:22 185:8    49:22 98:2           224:7
          153:20 162:11       126:5 194:13      203:25 204:3     137:19            pull (4)
          presume (6)         215:13           procedures (3)    145:10,16         41:6 155:16
          56:23 84:14,15     prison (10)       106:13 139:13     154:6               160:21
           84:19 118:23      18:24 26:14        201:11          protocol (4)         191:24
           134:23             44:10 74:11      proceed (1)      96:14 112:23       pulled (1)
          presumed (12)       112:6 128:14     9:4               113:9,22          192:3
          62:16 64:10         128:22           proceeding (1)   protocols (4)      Pulls (1)
           77:14 90:18        158:14 176:6     13:6             17:18 18:2         155:15
           90:19 117:3        185:10           process (9)       59:16 113:20      pulse (5)
           118:8 136:20      prisoner (12)     136:16 146:12    provide (3)        17:21 53:3,11
           164:3,7           28:5 29:21         146:13          11:12 161:18         53:13 181:7

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 258 of 551 PageID #: 1422
                                                                            April 27, 2020
                                                                                    Page 249

          pulses (1)         quarantine (...  136:25 137:8      144:16 148:5     80:11
          17:22              21:20 23:11,15   137:15            151:24 152:5     reached (2)
          purpose (4)         24:6,9,11,19    156:20 157:6      152:7 172:24     15:4 113:13
          5:21 86:14,16       24:24,25 25:6   164:19            215:20           read (14)
           206:9              25:11,12,19     176:24 177:5      219:25 220:7     12:13 13:23,24
          purposes (4)        25:22 26:17     201:14           questioning (2)     14:2 53:17
          27:23 35:25         26:18 27:5,9    210:25           6:4 129:4           87:8 123:13
           135:25             27:21,23        211:16,20        questions (11)      124:25 125:4
           140:18             28:13,16,18    quarantined ...   11:3,5 39:5         127:22 128:3
          pursuant (3)        28:21 29:2,4   24:21 27:2,3       40:12 47:5,8       128:4 153:10
          1:16 5:6 9:10       29:8 30:9,13    28:13 29:6        47:12 86:18        221:16
          put (32)            31:6,9,10,11    30:3,6 34:21      106:5 133:20     reading (1)
          19:4 32:13          31:25 32:14     34:25 38:7        139:14           136:3
           57:4,7 74:7        32:18,21 33:2   46:3,25 70:7     quick (1)         reads (1)
           93:13 94:12        33:6,10,11,17   71:20 85:2       177:13            136:11
           108:8 118:22       33:22 34:3,7    91:12 93:2,24    quickly (4)       real (1)
           120:17 138:4       35:13,23        98:2,10          195:3,20          92:22
           142:25 146:7       37:24 38:2,5    103:21            199:17 215:3     really (3)
           162:5 178:18       38:10,17        109:10           QUINONES ...      92:20 202:21
           186:24 188:4       39:17 40:5      110:25 111:4     1:4                 214:3
           188:8,17,21        42:9 43:18      111:5 121:7      Quite (1)         realm (1)
           189:3,12,25        44:9 45:17,21   121:11           181:8             75:12
           196:19 197:3       45:23 46:17     155:21           quote (4)         reason (12)
           197:5 199:14       48:10,15       quarantining...   57:12 201:21      11:22 12:5
           210:23             50:16,18,22    46:13 155:24       202:8 213:18       26:22 32:2
           211:25 212:5       50:25 51:10    question (54)     quoted (1)          80:7 92:22
           216:7 217:10       51:15 52:3,22 4:10 6:5 11:24     201:21              146:18,20
          puts (6)            53:15 59:10     11:25 12:2                           173:23
          133:18 188:13       60:13,14 61:2   20:19 29:19             R            198:12
           189:4,19           69:25 79:8      36:12 46:23      R (3)               209:12,16
           190:10             84:6 85:16      47:10 49:5       2:2,12,23         reasons (4)
           217:24             86:12 91:7,8    50:17 55:12      R&D (6)           25:17 67:10
          putting (3)         91:25 92:3,7    67:6 80:14       103:5,7,8           174:5,7
          113:23 194:4,7      92:16 94:4,18   86:23 87:3,6       144:21,22,23    recall (5)
                              94:21 95:21     92:14 101:16     RABADI (1)        71:3,4 126:5
                 Q            95:21 97:21     105:7,11,15      1:3                 143:2 218:20
          qualification...    97:22 98:19     107:9 109:11     rampant (3)       receive (7)
          117:11,16,19        98:20 99:10     109:12,15        126:18 127:7      14:21 115:2,5
          qualify (3)         99:10,25        122:9,17           151:2             129:25 130:2
          118:6 213:12        100:8,25        123:9,17,18      randomly (1)        156:25
           213:24             101:21 106:7    123:21           214:20              181:24
          quantifiable ...    109:5,13,17     124:18,21,25     range (2)         received (11)
          80:12 120:4         109:18,19,25    127:21,22,24     100:8,10          35:19 74:25
           196:4              110:7 111:3,7   128:3,4,6,10     rapid (1)           98:14 115:11
          quantify (1)        111:9 118:12    128:11           115:20              129:17,20
          196:7               118:13,14,22    134:11           reach (1)           145:7 152:19

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 259 of 551 PageID #: 1423
                                                                              April 27, 2020
                                                                                      Page 250

            161:9 189:9        88:9 107:16    156:18 157:14       148:3,7,10         188:14 189:7
            215:14             155:10,13,15     205:10,14         149:7 154:9        189:11,14
          receiving (6)        155:16,16        210:2,5           158:18             192:16,25
          46:20 62:12          161:2,5,8      releasing (2)       161:11,15,18       194:15 195:4
            103:18             162:6 165:19   28:24 121:11        161:20 167:5       195:10 196:9
            108:17,21,22       188:18 190:5   remain (1)          167:5 174:3        214:14 216:2
          recollection (1)     196:16 197:5   31:9                185:5 199:5        218:12,17,21
          28:8                 209:2          remained (2)        199:23             223:9,11
          recommende...      refer (2)        28:3 157:2        reported (10)      requested (7)
          152:24             55:5 218:11      remains (1)       41:18 54:12,13     53:16 87:7
          recommends ...     reference (1)    178:25              78:3 83:21         116:5,16
          136:22             113:10           remember (11)       111:21             125:3 146:25
          record (55)        referred (3)     37:20 64:2,4,6      125:13             162:14
          7:2 8:22,25 9:6    120:25 217:15      64:7 65:3,5       140:10           requesting (2)
            9:7,17 10:2,6      218:4            87:5 94:6         197:14           142:10 183:23
            10:13,22 11:7    referring (6)      125:8,11          215:13           requests (2)
            11:23 20:20      63:3 82:17       remote (1)        reporter (9)       97:24 188:14
            40:14,16,19        92:3,15        5:9               5:8,15 8:11        require (3)
            40:20,21           208:24 218:9   remotely (3)        11:7,14 53:17    146:7 185:9
            41:23 52:17      regarding (2)    5:15 7:15           87:8 124:18        199:6
            52:20 56:25      6:4 208:22         151:23            125:4            required (7)
            81:12,15         regardless (1)   remove (1)        reporting (8)      57:20 60:18,19
            91:18 92:20      188:2            81:19             5:12 93:10           138:24,25
            92:25 93:4,7     registered (1)   removed (6)         94:25 149:17       147:23
            94:10 103:25     172:11           43:17 45:16,23      149:18             221:11
            104:3 107:18     regular (3)        89:24 205:16      150:18 196:6     requirement ...
            108:2 140:20     156:17 187:7       205:18            212:13           19:20 147:19
            140:23 146:8       196:11         repeat (9)        reports (17)         150:13
            165:4,6 190:2    regularly (4)    29:19 55:12       19:5 41:11         requires (2)
            191:3,4,13,18    38:18 48:15        71:14 99:6        54:10 61:5       86:7 146:10
            196:20 197:7       49:7 97:22       109:11,15         94:12,15,23      reserved (1)
            206:6,15,18      related (7)        124:17 164:5      95:14,15,15      4:10
            210:14,16        19:11 67:11        216:11            95:16,17,18      resolve (1)
            216:8,17           151:23         rephrase (1)        98:14 152:20     82:3
            221:20             185:14         144:15              162:4 184:25     respect (2)
            224:13             186:16         replace (1)       represent (4)      121:4 164:14
          recorded (8)         199:21         74:21             7:18,20 10:10      respective (1)
          5:17 40:15,18        224:16         replaced (1)        10:23            4:5
            40:22 54:14      relation (2)     74:22             representing ...   respond (2)
            57:3 134:20      19:19 112:18     replacement ...   12:8               20:4 194:14
            192:7            release (8)      75:2              request (28)       Respondent (...
          recording (1)      29:2 82:6,10     report (27)       116:10,11,12       1:16 7:24
          5:18                 82:24 173:24   42:18 44:18,22      129:3,7,9,13     Respondent(...
          records (21)         212:23           45:7,12 95:2      147:3,7          1:10 2:21
          41:2 53:20           213:11,13        95:4,5 137:25     155:16           Responding (...
            57:5 81:14       released (6)       147:19,23         187:10           184:18

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 260 of 551 PageID #: 1424
                                                                                April 27, 2020
                                                                                     Page 251

          response (5)        Rhonda (4)          209:4 213:22      129:11          22:1 23:1
          19:24 20:15         154:20,25           220:17,18         182:16,23,25    24:1 25:1
            23:12 121:5         165:18          Rockefeller (1)     183:4,6,14,18   26:1 27:1
            177:13              189:23          2:5                 183:22 184:5    28:1 29:1
          responsibiliti...   rid (2)           Rockville (1)       184:7 187:3     30:1 31:1
          16:24 17:5          194:6,10          7:13                187:15 201:4    32:1 33:1
            18:12,14          riding (1)        RODRIGUE...         210:23          34:1 35:1
          responsibilit...    160:17            1:4                 211:14,17       36:1 37:1
          121:13              right (55)        role (2)          routine (4)       38:1 39:1
          responsible (...    14:24 24:6,9      19:10 121:4       26:12 186:14      40:1 41:1
          19:23 20:2            25:6 28:11,16   ROMANOF...          194:25          42:1 43:1
            87:18 88:2,4        28:25 30:20     1:4                 196:17          44:1 45:1
            143:8 145:9         33:10,23,25     room (7)          routinely (3)     46:1 47:1
            145:15              38:12,15        75:21 76:15       153:16 184:23     48:1 49:1
            159:17              43:15 49:15       177:24            184:24          50:1 51:1
            209:20              55:19,21 58:5     178:18          RRC (1)           52:1 53:1
          rest (5)              72:17 73:2,7      181:13,14       20:10             54:1 55:1
          110:20 132:3          76:13,14          182:8           rule (3)          56:1 57:1
            135:2 165:15        82:20 85:21     rooms (6)         9:10,20 86:7      58:1 59:1
            167:22              91:12 100:19    177:19,23         rules (1)         60:1 61:1
          result (3)            105:20            178:2,6,24      149:6             62:1 63:1
          40:23 157:2,11        113:15,17         182:6           RULINGS (1)       64:1 65:1
          results (3)           117:20 118:3    Rosenfeld (2)     223:17            66:1 67:1
          115:21 116:8          129:15          2:8 10:24         rumor (1)         68:1 69:1
            157:4               135:18 141:4    roster (3)        128:20            70:1 71:1
          retention (1)         144:3 146:6     53:24 54:3        run (6)           72:1 73:1
          196:24                153:8 158:21      98:18           59:15 116:19      74:1 75:1
          retrieved (2)         162:5 172:2,5   rosters (1)         149:25 187:3    76:1 77:1
          193:9,22              172:7 173:15    160:22              200:19 204:4    78:1 79:1
          return (5)            175:18          rotate (1)        running (2)       80:1 81:1
          71:18 149:14          178:21          170:16            18:20 188:21      82:1 83:1
            150:2 153:6         182:12 184:3    rotated (1)       runny (4)         84:1 85:1
            153:21              187:2 190:15    97:22             130:23 133:22     86:1 87:1
          returned (4)          190:24 195:8    round (2)           139:17 198:7    88:1 89:1
          69:18,24 70:6         196:9 197:15    50:21 75:17       RUTH (1)          90:1 91:1
            186:9               211:21          rounds (41)       2:8               92:1 93:1
          returning (5)       risk (24)         39:4 48:18,20                       94:1 95:1
          69:20 71:6,15       91:21 98:4          48:23 49:9,11          S          96:1 97:1
            110:3 150:14        105:8,14          49:18,20        S (220)           98:1 99:1
          review (7)            112:21 113:5      50:13 51:10     2:2 8:1,15,15     100:1 101:1
          19:14 40:25           153:7 204:20      51:13,24 75:7     9:1 10:1 11:1   102:1 103:1
            102:22,25           204:22,23         75:8,11,13,14     12:1 13:1       104:1 105:1
            206:14 213:7        206:10,11,17      75:15 78:23       14:1 15:1       106:1 107:1
            213:10              206:17,20,24      98:25 99:12       16:1 17:1       108:1 109:1
          reviewing (1)         206:25 207:9      99:14 118:14      18:1 19:1       110:1 111:1
          212:23                207:21 208:7      118:19            20:1 21:1       112:1 113:1

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 261 of 551 PageID #: 1425
                                                                           April 27, 2020
                                                                                   Page 252

            114:1 115:1     206:1 207:1     107:15 196:18       134:14 135:2      97:17 105:22
            116:1 117:1     208:1 209:1       196:22,23,24      138:21            112:14
            118:1 119:1     210:1 211:1     scene (1)         screening (69)      115:11,13
            120:1 121:1     212:1 213:1     215:24            38:20 39:6,16       116:2 123:10
            122:1 123:1     214:1 215:1     schedular (1)       39:19 40:14     section (3)
            124:1 125:1     216:1 217:1     190:11              40:23 41:10     5:6 112:14
            126:1 127:1     218:1 219:1     schedule (8)        41:25 42:9        139:15
            128:1 129:1     220:1 221:1     110:19 111:7,9      43:8 44:13      sections (4)
            130:1 131:1     222:1 223:1       170:17,22         46:24 48:9,10   95:21 96:6
            132:1 133:1     224:1             171:5,16          48:11 49:6        97:23 98:20
            134:1 135:1   safe (3)            187:7             52:22,24        security (3)
            136:1 137:1   154:3,5 202:13    scheduler (16)      53:10,15 79:4   23:18,21 91:21
            138:1 139:1   safety (4)        188:17,20           81:9,12         see (13)
            140:1 141:1   76:24 97:3          189:10 190:8      102:17,22,25    17:22 30:22
            142:1 143:1     207:13,20         190:15,19         103:14 104:6      52:7 72:5,10
            144:1 145:1   sally (2)           191:7,7,14,19     104:7,9,18        72:12 98:6
            146:1 147:1   138:5,6             192:4,21          107:22,24         112:15
            148:1 149:1   sanitizer (3)       193:2,8,21        108:8 112:15      154:16,22
            150:1 151:1   96:17 220:21        194:3             112:18            190:13
            152:1 153:1     221:4           schedules (1)       121:15            208:20
            154:1 155:1   Saturday (3)      89:5                130:19,24         214:23
            156:1 157:1   169:6 170:14      scheduling (1)      131:7,9,11,16   seeing (1)
            158:1 159:1     170:19          199:15              131:19,21,24    215:2
            160:1 161:1   saved (1)         SCHOOL (1)          132:10,14       seeks (1)
            162:1 163:1   162:2             2:10                133:10,17       149:21
            164:1 165:1   saw (2)           scope (5)           135:6,10,12     seen (26)
            166:1 167:1   163:6 216:7       127:20 147:12       135:25 150:7    14:12 70:25
            168:1 169:1   saying (4)          151:6 213:8       166:11            71:2 72:20
            170:1 171:1   32:9 155:25         213:15            172:16,17         81:2 96:2
            172:1 173:1     175:3 201:21    Scout (3)           174:9,24          99:2,9 112:8
            174:1 175:1   says (25)         2:6 8:8 10:24       175:7 183:11      112:9,11
            176:1 177:1   34:5 57:15,24     screen (10)         184:22,24         132:8 176:5
            178:1 179:1     58:6 70:16,19   46:15 103:12        201:13 208:2      187:6 188:16
            180:1 181:1     97:19 98:6,8      105:10            210:20,20         192:9 197:19
            182:1 183:1     105:8 112:17      130:12,15,17      212:20            199:17
            184:1 185:1     112:20 113:8      140:8 181:11    screenings (3)      200:20
            186:1 187:1     134:9 152:19      208:5 210:24    39:22 53:3          214:22 215:9
            188:1 189:1     156:16          screened (9)        173:14            216:3 217:2
            190:1 191:1     190:19,20       38:18 48:15       screens (2)         217:24 218:3
            192:1 193:1     211:12            49:7 103:4      18:22 102:19        218:7
            194:1 195:1     212:11            135:18,20       sealing (1)       self (4)
            196:1 197:1     214:17            136:15          4:6               137:8,14
            198:1 199:1     216:18            151:12          seasonal (1)        149:17,18
            200:1 201:1     217:10 218:6      219:19          198:6             send (3)
            202:1 203:1     218:25          screener (5)      second (9)        181:22 207:13
            204:1 205:1   scan (5)          133:15 134:2      52:21 82:17         214:13

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 262 of 551 PageID #: 1426
                                                                            April 27, 2020
                                                                                   Page 253

          sending (1)        163:8 166:3,4   118:18              141:21         sit (1)
          62:25              166:10,23       shortage (1)        142:14,17,18   84:22
          sends (3)          172:14          122:8               142:20         site (1)
          140:19 189:11      187:14          shorter (1)         150:19,25      177:7
            216:4            211:13,17       152:24              153:16 174:6   sitting (3)
          sense (3)          212:5,19,20     shortness (10)      182:20         181:12 193:18
          78:14 134:16       212:22 215:2    47:19 53:7          183:23,24        198:4
            196:3          set (7)             56:17 57:17       186:19,21      situated (1)
          sent (20)        9:11 17:18          106:3,9           187:3,7,8,10   1:5
          63:18 95:7,8       19:20 20:7        119:24            190:11,25      situation (2)
            95:11 132:2      204:21            130:22            194:15 195:3   187:5 192:18
            134:25 138:5     224:11,20         195:11 219:8      195:14         six (9)
            138:15,18      sets (1)          show (3)            196:14         36:21 89:12,15
            140:15 141:6   25:5              136:7 181:17        198:21,25        89:19 102:8
            141:10         setting (3)         189:13            199:14           102:12
            143:22         45:20 101:6,9     showed (8)          200:13           126:24
            152:21         seven (17)        34:19 45:25         201:22 202:2     204:10
            153:13         33:15 81:23         83:21,22 85:5     202:5,15,20      209:24
            180:13           90:4,7,12         85:7 89:23        207:8 214:14   skatovich@e...
            185:17,18        144:4 149:10      90:6              217:10         2:7
            193:11,13        156:19 157:6    shower (1)        side (5)         slips (1)
          separate (1)       167:17 168:7    68:18             22:21 100:7,9    196:15
          5:9                168:9,11        showing (9)         163:18,19      slot (6)
          separately (1)     170:16 180:4    24:15 34:20       sign (3)         79:19,21,24
          198:2              182:19 193:3      117:15 137:5    70:15 221:16       80:9,21 81:7
          separates (1)    severity (1)        139:3,7           221:17         smallest (1)
          73:8             66:22               153:15          signed (2)       152:12
          September (2)    shared (1)          157:11          4:14,16          SMD (1)
          15:13,15         34:22               206:13          signs (4)        176:10
          series (2)       Shereck (3)       shown (1)         24:15 70:25      smell (1)
          11:2 46:23       3:3,4 7:11        164:8               71:2 110:24    185:2
          serious (4)      shields (3)       shows (1)         similar (4)      social (14)
          198:15,17        59:20,25 60:24    78:8              110:10 111:2     35:8 84:12,14
            206:21         shift (10)        shred (2)           112:13 121:8     84:17,24 86:5
            213:23         157:25 158:2,4    108:7 194:12      similarly (1)      86:8 102:2,4
          seriously (1)      160:24          shredded (1)      1:5                102:6 159:22
          217:16             167:24 168:2    196:15            single (18)        203:11
          serve (1)          168:3,5         SHU (13)          23:8 25:10         204:11
          206:9              170:10,12       22:3,4,22 23:8      26:21 33:22      207:22
          service (3)      shifts (4)          45:12,15          38:4,9 40:5    software (1)
          5:12 16:22       167:14,18           48:17 69:14       68:12 71:19    191:17
            49:17            171:12            70:6,16 100:8     100:19,21      solid (1)
          services (22)      173:11            100:9 163:7       107:5 110:8    204:21
          3:3 15:8,17,21   shipment (2)      sick (40)           181:13,14      somebody (21)
            15:24 19:19    115:11,13         48:25 49:2          183:4,15       34:14 54:7,10
            150:14 163:6   short (1)           54:18 129:10      208:6            63:13 67:17

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 263 of 551 PageID #: 1427
                                                                         April 27, 2020
                                                                                 Page 254

            72:8 75:10     Spanish (8)      224:3             138:16,20         202:11,12,13
            78:8 106:23    42:18,20,22,25 Stacey (9)          140:8,20,22       203:4 204:11
            131:6 134:14     43:7,7 174:15 1:16 7:6 8:2,23    141:23 143:9      211:13,17
            136:10           174:19           10:14 221:19    143:15,17,22      212:2,19,22
            142:17         speak (13)         222:5 223:4     143:23            217:25 218:8
            154:19 158:9   11:9 14:4,7        224:9           144:21,23         218:8,10
            188:13           42:14,17,22    staff (236)       145:4,6,10,17     220:4,15
            190:10 192:3     42:25 43:6     14:7 17:6         145:19,20,22    staffer (3)
            197:14           64:16 65:10      18:22 24:12     145:24 146:2    201:21 202:9
            213:21           160:23           29:15 32:18     146:5,16,16       203:9
            220:17           174:15 199:9     33:2,6 39:3,6   146:19,21,24    staffers (1)
          someone's (1)    speakers (1)       39:20 44:15     147:3,7,9,15    145:2
          197:7            42:21              46:21 49:22     147:19 148:3    staffing (3)
          soon (7)         speaking (4)       50:11,20 51:6   148:17,24       151:17 152:5
          57:25 58:7,11    128:25 133:21      51:7 52:23      149:3,7 150:7     175:13
            61:5 62:5        139:16           53:2,9,14       150:14,14,16    stand (1)
            150:9 215:15     174:19           57:7 59:21      150:17,24       136:6
          sore (2)         speaks (1)         60:3,4,4,7,14   151:3,8,9,14    standing (3)
          197:14,18        43:7               61:2 64:17      152:2,4,8,20    72:9 203:16,24
          sorry (18)       special (3)        67:3,9 74:20    153:15,25       start (3)
          29:17 32:19      70:19 71:5,16      75:7 78:24      154:4 155:21    154:10 194:7
            36:8 67:5,14   specific (9)       83:2,8 87:14    155:25 156:9      214:8
            71:24 72:10    20:8,11 24:3       87:18,21,24     157:18,19,20    started (3)
            89:21 90:17      44:6 45:9        95:20,24 96:3   157:24          157:11 204:21
            90:21 117:9      46:8 56:25       96:5,8,10,16    158:24,25         205:4
            120:16           113:22           96:23 97:2,21   159:14,18,21    state (8)
            130:14 148:6     206:16           98:9,10,14,19   160:3,12        1:18 7:17 8:21
            164:5 177:18   specifically (4)   98:24 99:3,9    161:12,19,23      8:24 10:12
            203:19         43:25 44:12        99:10 101:13    162:5,8,15,18     213:17 224:3
            215:19           53:18 110:24     105:10          162:23 164:3      224:7
          sort (4)         spoke (2)          122:25 123:2    164:4,7,15,16   stated (3)
          11:21 80:19      120:24 199:12      123:7,14,22     164:20 165:9    53:12 149:10
            103:22         spoken (4)         123:23,25       165:11,13,21      172:9
            196:11         41:17,20 64:20     124:5,6,6,7     165:23          statement (3)
          sound (2)          156:6            124:13          166:19,20,21    19:14 176:15
          43:15 217:21     spot (1)           126:10,17,20    167:22 170:4      213:11
          sounds (7)       164:23             127:2,6,8,16    173:13          states (7)
          80:24 98:16      spread (5)         130:12,15,17    175:20,22,24    1:2 2:20 7:8
            123:17 140:6   18:24 98:4         131:3,5,7,8     181:10,11         34:3 137:4
            153:21 166:7     134:5,6          131:10,24       183:7,9,10        208:19 209:3
            216:21           207:23           132:10,13       185:5 187:2,9   station (1)
          Southern (1)     spreading (6)      135:9,9,14,14   187:14,18,20    138:13
          154:18           30:11 157:7        135:23 136:4    187:24 188:9    stay (6)
          space (4)          182:4 204:14     136:15,23       193:3 194:18    89:20 102:8
          33:22 34:2         220:18,18        137:7,11,13     195:4 198:14      150:4 153:17
            37:24 38:11    ss (1)             137:21 138:8    198:19            185:16 191:9

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 264 of 551 PageID #: 1428
                                                                           April 27, 2020
                                                                                   Page 255

          stayed (2)          139:17            108:16          58:18 67:24       139:3,7,12,22
          38:7 48:5         style (1)           109:10          67:25 78:8,10     140:10,24
          stepped (1)       56:18               113:14          82:23 95:2        141:9,21,24
          183:7             Subscribed (1)      134:10          101:11 141:5      143:23,25
          steps (10)        222:7               143:10 154:8    181:18            144:2,3,10
          83:2,4 85:19      subsequent (1)      156:11 165:2    214:22            149:11,12
            88:14 98:9      122:12              172:23        symptomatic...      152:22
            151:16          substance (4)       175:13        28:9 29:25          153:15 154:9
            164:13,19       57:14 153:11        187:21 202:3    36:23 50:9        154:10
            206:19            188:25 190:3      202:16          100:25            157:12,13
            207:16          sugar (2)           214:20          106:14            158:12,17
          stick (2)         203:6,7           surgery (1)       111:14            181:19
          178:3 203:5       Sunday (6)        217:13            112:20 113:5      184:25
          STIPULATE...      13:13,18 89:8     surgical (10)     155:23            195:12
          4:4,8,12 5:4,23     169:6 170:14    49:25 50:2,6,7 symptoms (1...       198:10
          STIPULATI...        170:19            50:10,12,19   27:7 30:13          199:21
          5:2               supervise (1)       51:21 52:9      32:3,4 34:19      201:24,24,24
          STIPULATI...      149:21              74:15           34:20 37:2,11     201:25
          4:2               supervisor (5)    surprise (1)      39:4 41:7         206:13
          stop (3)          138:2 149:19      126:16            42:18 43:19       212:13
          41:5 48:24          149:22 150:5    surrounded (1)    43:25 44:7,11   system (40)
            187:13            158:18          163:8             44:16,19,22     40:16,19,20,21
          stored (3)        supervisors (4)   suspect (3)       45:8,13,25        40:23 93:9,12
          140:4,10 162:2    140:17 154:10     32:3,6,21         47:20 54:15       93:13,15,18
          stories (1)         158:5 160:23    suspected (23)    56:17 58:2,7      93:20 94:7
          212:16            supplement (1)    29:11,22 30:8     58:12,24 59:6     108:3 146:8,9
          street (7)        175:21              31:6,9,12,12    61:6 63:6         146:11 162:2
          9:2 24:16,18      supplements ...     31:15,20,24     65:19,23          176:10,11,17
            25:15 26:5,11   19:15               32:10,14 33:6   66:21,21,22       176:22 177:3
            32:23           supplies (1)        34:11,15 36:3   67:4,15,16,21     177:6 187:11
          stress (1)        178:4               36:4,6,10,18    68:5 77:21,24     188:5,6,18
          173:24            supply (1)          37:9 78:19      77:25 78:3,18     189:5,13,19
          stricter (1)      6:8                 96:12           81:23 82:3,4      190:5,7 191:4
          142:8             Support (1)       suspicion (1)     83:21,22 85:5     191:5,14
          Strike (3)        177:9             57:16             85:7 89:23        195:6,18
          27:20 90:22       suppose (6)       swear (1)         90:6,15,20,21     199:15
            120:15          69:21 84:13       8:13              94:8 101:10       214:15 215:9
          strive (4)          86:4,5 160:12   sweating (1)      101:14,18       systems (2)
          136:2 160:21        188:7           214:19            105:23          197:12 198:16
            192:19          sure (27)         sworn (6)         106:21,24
            194:14          19:7 27:6         4:13,16 5:15      107:2,6                T
          stuff (3)           43:16 56:12       8:17 222:7      111:19,22       T (1)
          183:11 186:18       68:3 73:22        224:11          117:9,15         8:15
            198:2             83:18 85:17     symptom (15)      119:4 120:5     table (1)
          stuffy (3)          88:8 92:10,11   24:15 41:11       134:15 137:6     178:3
          130:23 133:22       97:15 98:25       54:11 56:18     137:17,22       take (42)

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 265 of 551 PageID #: 1429
                                                                             April 27, 2020
                                                                                    Page 256

            11:9,14,23       165:19 176:12      88:16,18         135:20           130:3,8
            12:3 17:21        212:6             89:18 94:15     temporary (2)     143:25
            18:4 19:5       talking (10)        98:23 102:19     172:4 194:18     145:17 146:4
            38:24 43:8       29:14 48:8         112:5 113:13    ten (21)          146:6,18,25
            46:22 52:15       60:2 83:13,16     117:18           66:6 103:23,24   147:19,24
            79:19 83:2        104:6 129:23      118:17,20         114:6,23        148:4,17
            88:15 103:22      141:2 154:23      120:21 122:7      115:7,8,13      149:23
            105:25            156:21            126:13            122:12,12,14    150:10 157:2
            115:21,22,23    tall (1)            132:12 133:6      126:16          157:11
            117:12           80:13              133:8 134:23      129:17          158:24
            118:22          task (1)            138:11 142:6      167:18,19       159:18
            131:22           174:12             143:20            172:19 179:5    185:23
            133:18,22       tasks (2)           166:16            179:9,25        218:24
            136:8 137:18     19:8 183:12        167:14            181:12        tested (98)
            139:16          taste (4)           170:21            210:13         27:4,4 28:2,6
            141:23           78:14 134:16       171:16          tends (1)         29:11 31:13
            142:18 154:2      185:2 196:3       179:11,14        167:22           31:25 32:15
            164:13,19,24    taught (1)          210:3,6         term (2)          32:23 33:3
            167:2,4 174:8    220:15             214:10           34:17 194:24     36:14,21,22
            180:11,14       TDY (2)           telling (1)       terminal (2)      37:4,6,7,11
            187:25           171:25 172:3      216:2             213:19,21        42:20 51:3,6
            192:15          team (7)          temperature ...   terms (4)         51:8 62:2,3,4
            210:12 217:4     20:3,5,6,7        18:4 38:21,25     18:25 46:19      62:8 63:9,13
          taken (19)          162:25 163:5      39:11 40:6,25     107:24          63:20 64:9
           11:5 12:24         184:8             41:19 43:22       164:16          76:20,22
            18:22 79:24     tech (6)            46:22 53:21     test (69)         77:10,15
            85:19 98:8       155:4,6,7          59:22 64:24      27:15 31:17,21   78:17 89:13
            103:19,20         183:24 184:3      64:25 65:8,15     32:2 56:22      89:19,21,22
            131:2 142:7       184:13            79:5,20 80:18     62:12 63:23     90:5,16,21
            158:14 177:4    techs (8)           80:23 105:25      63:24 76:23     91:4 94:2,20
            177:5 180:14     169:12,14,17       130:21            76:24 82:5,9    108:15
            185:13 205:9      169:19,20,25      133:19 136:3      82:18,23 88:3   112:22 113:6
            205:12            182:17            136:11,12,13      99:23 114:24    114:13,24,24
            206:19            183:21            137:18 139:8      115:2,22        116:3 117:11
            217:15          tell (55)           139:10 140:9      116:2,10,19     118:11 123:3
          takes (3)          10:15 13:25        140:13 141:3      116:19,23,25    123:4,8,23,24
           40:6 43:11         18:19 19:12       141:5 158:13      117:4,7,22,24   124:2 125:5
            141:20            20:24 21:4,9      167:3 211:14      118:5,6,25      125:15,21
          talk (12)           22:11 23:18       211:18            119:4,6,8,10    126:3,9,10,17
           21:19 23:20        26:25 33:12     temperatures...     119:16,16       126:20
            24:2 54:24        33:24 37:17      18:21 19:6         120:3,8         127:17,18
            79:18 91:22       38:13,23 39:3     40:15,18          122:10,16       143:16,18
            92:4 102:17       42:10 48:2        79:23 81:13       123:15          144:13,19,24
            113:25 129:2      57:14 65:22       135:25 154:8      124:14          145:3,5,19,21
            198:3 212:9       66:7,19 67:20     158:14 185:3      125:23 126:6    146:17 147:4
          talked (3)          74:20 75:8      temporal (1)        129:12,14,18    147:8,16

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 266 of 551 PageID #: 1430
                                                                              April 27, 2020
                                                                                     Page 257

            148:8,18,25       162:16             115:11           170:9 171:23    timeframe (1)
            155:23          Thank (7)            117:17           172:12           180:5
            156:17,25        10:7 132:5          118:21 122:2     174:18          times (7)
            157:3,19          154:12 165:2       122:11           186:23           81:10 86:22
            162:9,18          217:19             123:11,16      throat (2)          113:13
            163:20            221:15,16          125:22          197:14,18          173:21
            164:21          Thanks (1)           126:22,25      Thursday (6)        182:15 207:9
            176:23           104:25              127:19          13:13,14           215:12
            185:20 186:3    thereabouts (...     142:15,25        125:17,19       title (2)
            209:24           46:13               152:10           163:2 171:20     15:7 20:8
          testified (5)     thermometer...       162:25         tier (5)          today (9)
           8:18 13:2,5       39:12,13,14         172:12          72:5 73:5,6,8     8:12 11:3 12:6
            91:23 92:16       52:25,25           180:15           74:7              13:10 14:14
          testifies (1)       53:13 131:2        182:21 184:2   tiers (5)           14:17 154:14
           9:12               135:21             184:9 195:7     71:23,24 72:2      215:14 216:3
          testify (1)       thing (8)            198:12 202:4     72:3 73:15      Today's (1)
           12:6              11:21 117:17        202:8,14,18    time (49)          7:4
          testimony (6)       134:6 142:24       202:19          4:10 7:3 16:11   toilet (1)
           9:14 71:11         189:17 192:4       206:13 207:2     16:12 28:2       68:17
            94:12 107:8       203:14             207:12           39:24 40:8      told (22)
            107:12            210:18             210:19 218:7     42:4,8 47:15     43:14 44:21,25
            224:13          things (20)        thinks (1)         62:18,22          45:7,11,14
          testing (13)       11:13 18:20        20:21             64:17 65:14       52:5 66:17
           32:9 82:22         52:2 68:2        third (6)          70:13 75:18       98:16 99:2,9
            114:2 121:9       93:22 118:20      2:15 112:20       99:19 111:6       134:2 144:8
            121:10,20,23      134:17 142:7       114:21           111:10            153:22
            129:8,10          146:15,22          177:24           116:14 125:5      172:10 188:8
            145:8,24          183:10             178:10 182:8     125:20            204:13
            147:9 149:8       184:20           Thirteen (1)       140:18            206:10
          tests (37)          186:17            114:7             156:24            211:19 215:2
           32:5 36:22         199:11 200:9     thirteenth (1)     158:21            215:12 220:9
            37:13 61:22       201:3 212:18      37:7              160:16          tool (10)
            63:7,20 64:18     213:10           thought (3)        161:11           46:24 102:22
            82:16,21,22       220:18,19         107:2 118:10      163:24            102:25
            82:25 87:17     think (51)           143:10           168:16,18         104:18 108:8
            90:5,10 94:4     10:21 22:2        three (22)         172:22 173:3      130:17
            114:3 115:14      43:6 62:7         13:17 43:6        174:13            131:24
            115:16,20,20      71:10 84:4         99:24 110:23     177:13 179:4      132:10,14
            115:25 116:5      86:24 87:5         112:17           179:6 183:20      206:4
            116:11,12,14      89:12 91:23        114:11,13        192:25 197:5    top (14)
            116:16,21         92:19 94:5         119:25           198:11           10:15 13:25
            117:2,13          97:6 99:5          134:24           199:10            21:5 33:12
            121:20 122:3      104:5 109:9        139:14           206:12 209:5      42:10 57:13
            122:14,19,22      109:12             152:18 166:2     217:19 219:7      72:5 73:5,15
            159:22            110:23             166:15 168:3     219:22 221:8      104:12 133:8
            161:12            114:16             168:11,15,16     221:20 222:2      190:16

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 267 of 551 PageID #: 1431
                                                                              April 27, 2020
                                                                                      Page 258

            192:13           130:25 170:3       133:21 139:16      182:25 183:3     72:23 79:23
            212:20          training (3)         184:9 217:11      183:13,17        85:21 157:24
          topic (6)          165:22 166:24       218:18 219:2      210:22           161:16
           129:5 151:19       170:5            Troy (2)            211:18,20        168:23,24
            151:20,21,22    transcribed (1)     88:22 89:7       two (60)           170:9 171:9
            151:24           53:25             true (2)           9:18 13:15,19     173:15
          topics (4)        transcript (2)      35:17 224:12       16:9 24:8        182:11 189:8
           9:10,14 14:14     6:9 221:16        TruLincs (4)        26:16 28:15      189:21
            14:16           transfer (1)        188:14 189:12      33:9,15 37:25    190:14
          total (4)          26:11               192:16            48:7 63:23,24    192:16,18
           36:15 62:8       transferred (2)      193:15            64:9 71:23       193:10 195:5
            114:10           16:13 26:10       truthfully (2)      72:2 73:16       195:14
            126:23          transferring ...    11:5 12:6          77:6,7,23        196:17
          touch (10)         96:11             try (8)             78:4 81:10       198:24 199:9
           39:14 206:12     transfers (2)       11:8 79:12         83:20 84:22      199:18
            219:24 220:2     108:17,19           83:2,22 103:7     87:25 90:23      200:15
            220:5,10,12     transmission ...     175:4 201:17      91:9,12 97:19    220:23
            220:22,24        153:7               207:23            105:3 106:4
            221:9           transported (...   trying (5)          114:11,22             U
          touched (1)        163:7              86:13 134:4        115:12,24       U (1)
           85:17            travel (1)           152:8 182:2       134:9 139:15    8:15
          touching (4)       47:21               182:12            152:17          U.S (1)
           52:2 134:5       traveled (2)       Tuesday (3)         156:16 160:8    26:12
            220:17 221:7     47:13 105:12       171:21 189:13      163:18          Uh-huh (1)
          toured (1)        treat (8)            189:13            165:24 166:2    163:4
           92:7              26:6,7 119:4      turn (5)            166:4 168:6,8   ultimately (1)
          trace (2)           145:21,25         97:17 182:20       168:24 169:5    140:21
           160:6 163:16       146:14,21          211:2,11          172:6,11,13     unable (1)
          tracing (6)         150:16             216:9             178:7,20        174:2
           83:11,15 152:2   treated (5)        turns (1)           179:12          unauthorize...
            159:14 161:3     118:8 124:9,10     192:5              185:16 186:6    5:20
            164:2             199:13 200:6     Twelve (1)          186:13 195:7    unaware (1)
          track (5)         treating (2)        173:6              196:11 209:7    77:3
           94:10 95:25       181:17 207:20     twenty (1)        Tylenol (2)       underlying (1)
            128:14          triage (1)          127:16            81:25 149:13     106:16
            160:10           17:24             twice (27)        type (4)          understand (...
            198:24          triaged (3)         27:6 38:19        106:16 130:11    11:4,10 23:10
          tracked (1)        54:19 188:15        43:22 44:2,14     164:8 216:8       45:5 72:11
           197:12             194:20             48:9,18 49:12   typical (1)         86:13 93:6
          tracking (6)      trial (2)            49:18,20         212:20             112:24
           93:10,21 94:7     1:15 4:11           50:20 51:10     typically (35)      127:25 134:8
            95:10 176:12    tried (2)            52:22 53:21      34:18 38:24        142:9,12
            207:7            195:25 217:19       59:21 79:3        42:15 44:8        172:23 175:3
          trading (1)       trip (3)             129:10            45:19 48:6        205:4 215:19
           221:8             26:13,13 110:3      137:18 154:7      53:24 54:16       220:7
          trained (2)       trouble (6)          158:15            54:18 59:18     understandi...

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 268 of 551 PageID #: 1432
                                                                           April 27, 2020
                                                                                Page 259

           9:23 12:17      69:6,6,15,19      24:3,6,8          174:23 175:2    40:1 41:1
           82:13 83:14     69:22,22 70:3     26:17 28:16       175:5,6         42:1 43:1
           184:10          70:4,7,8,10       30:20,21,24       182:10,10       44:1 45:1
          Understood (2)   70:19,20 71:8     31:5,8 33:9       186:19 206:5    46:1 47:1
          10:7 156:15      71:18,19,21       33:10 37:12       206:7,8 221:3   48:1 49:1
          unfortunatel...  71:22 72:3,6      37:25 38:17     uses (2)          50:1 51:1
          104:8            72:15 73:2        43:9,24 48:12   93:22 191:15      52:1 53:1
          union (2)        75:6,9 76:3       48:14,19        USP (1)           54:1 55:1
          146:24 156:9     76:11 84:6,25     49:16,19        16:7              56:1 57:1
          unit (207)       85:2,11,17        50:13,16,22     usually (9)       58:1 59:1
          22:3,5,20,24     86:11 89:20       50:25 54:20     40:2,2 54:8       60:1 61:1
           22:25 23:3,5    89:24,25          55:25 63:12       127:14 131:5    62:1 63:1
           24:10,17,18     90:25 91:4,6      70:23 72:22       149:24          64:1 65:1
           24:20,21,24     91:11,15,24       76:6 83:9         188:22          66:1 67:1
           25:2,5 26:15    91:25 92:2,4      96:6,12,13        189:20          68:1 69:1
           26:18,20,21     92:6,7,8,15       97:20 98:10       194:21          70:1 71:1
           27:2,3,5,8,21   92:16 93:2,3      98:15,24                          72:1 73:1
           27:22,23 28:2   94:18,24          99:11,13,15            V          74:1 75:1
           28:3,6,9,13     101:4,5           126:4 156:18    V (1)             76:1 77:1
           28:15,17,21     103:20 106:7      172:18          8:15              78:1 79:1
           29:7,9 30:5,9   108:25 109:4      177:25          vaccine (1)       80:1 81:1
           30:12,14,16     109:25 110:7      182:18          204:24            82:1 83:1
           30:17 31:2,4    110:12,24         184:15,21,24    vague (1)         84:1 85:1
           31:11,23,25     117:5,13,14       188:3 209:7     83:12             86:1 87:1
           32:5,7,13,17    117:22,23         210:21          valve (1)         88:1 89:1
           32:20,24,25     118:2,4,11,22   unknown (1)       177:11            90:1 91:1
           33:3,5 37:13    118:23          65:9              varied (2)        92:1 93:1
           37:21 38:7      119:14,17       untreated (1)     127:14 173:3      94:1 95:1
           40:6 43:12,15   120:2 121:16    198:11            Vasquez (227)     96:1 97:1
           43:17 44:8      122:22,23       updated (2)       1:16 7:6 8:1,2    98:1 99:1
           45:3,18 46:4    155:24 163:6    121:8 206:3         8:23 9:1 10:1   100:1 101:1
           47:24 48:4      163:19          updating (2)        10:9,14 11:1    102:1 103:1
           49:7,9 51:11    164:16 174:9    132:16 140:17       12:1 13:1       104:1 105:1
           51:15 54:24     174:25 176:3    upstairs (1)        14:1 15:1       106:1 107:1
           54:25 55:6,10   176:5 182:22    68:23               16:1 17:1       108:1 109:1
           55:14,16,22     183:4 184:6     urgent (6)          18:1 19:1       110:1 111:1
           56:8,20,21      184:11          54:17 182:7,9       20:1 21:1       112:1 113:1
           59:9,10 60:11   188:11            184:2 187:12      22:1 23:1       114:1 115:1
           60:12,13,14     195:15            194:21            24:1 25:1       116:1 117:1
           61:3,23,25      203:17 212:5    use (21)            26:1 27:1       118:1 119:1
           62:4,6,21      United (4)       53:4 82:23          28:1 29:1       120:1 121:1
           63:7,14,16,22 1:2 2:20 7:8        96:16 104:19      30:1 31:1       122:1 123:1
           63:25 64:2,3    208:19            106:6 130:7       32:1 33:1       124:1 125:1
           64:8,11,17,22 units (60)          131:19            34:1 35:1       126:1 127:1
           65:6,9 68:20   21:20,22 22:9      132:11            36:1 37:1       128:1 129:1
           68:21,24 69:3   23:11,14,22       133:15 154:6      38:1 39:1       130:1 131:1

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 269 of 551 PageID #: 1433
                                                                          April 27, 2020
                                                                                 Page 260

            132:1 133:1      222:5 223:1,4   160:8             111:24          26:20 35:18
            134:1 135:1      224:1,9         visitor (2)       112:19,24       59:11 65:11
            136:1 137:1    Velazquez (3)     131:19,20         113:25 119:7    80:23 107:25
            138:1 139:1    97:12 98:14       visual (1)        120:13          109:7 151:14
            140:1 141:1      152:16          103:7             122:11          186:24
            142:1 143:1    verbal (1)        vital (1)         131:22 134:8    188:15
            144:1 145:1    11:12             178:3             140:25 152:9    196:19 197:6
            146:1 147:1    verbally (1)      vitals (3)        152:17          215:11
            148:1 149:1    11:15             18:6 167:2,4      154:13          224:17
            150:1 151:1    verbatim (1)      voice (1)         202:21         wear (24)
            152:1 153:1    105:15            7:16              208:13         49:22 50:6,19
            154:1 155:1    verify (3)        volume (1)        210:12,18       51:2,9,14,24
            156:1 157:1    215:22,25         198:21            211:2,11        58:2 59:19,25
            158:1 159:1      216:5           volunteer (1)     212:17 214:3    60:17 76:20
            160:1 161:1    versions (1)      131:21            216:9,16        137:19 154:6
            162:1 163:1    132:16            vulnerable (1)   wanted (8)       158:20
            164:1 165:1    versus (4)        204:16           9:25 21:18       204:13,13
            166:1 167:1    7:7 17:23                           42:18 73:22     220:4,9,11,16
            168:1 169:1      178:18                 W          86:25 104:6     220:23 221:5
            170:1 171:1      208:19          wait (1)          192:2 217:3     221:11
            172:1 173:1    video (5)         17:23            warden (8)      wearing (16)
            174:1 175:1    1:14 3:3 5:7      waited (2)       1:9 7:7 95:11   52:6,8 60:7
            176:1 177:1      7:5 221:19      215:8,12          95:12 155:20    76:17 83:6
            178:1 179:1    videoconfere...   waived (1)        162:14          84:13 86:5,8
            180:1 181:1    5:2,10,17 6:7     4:7               208:18          163:12,13,23
            182:1 183:1    videographe...    wake (1)          209:11          201:18 203:9
            184:1 185:1    3:3 7:2,12 8:11   217:12           warden's (1)     203:11
            186:1 187:1      9:4 52:17,19    walk (9)         138:19           204:11
            188:1 189:1      103:25 104:3    75:17 76:5,8     warm (1)         219:22
            190:1 191:1      165:4,6          76:10,13,16     136:7           wears (2)
            192:1 193:1      210:14,16        103:5,6         warmer (1)      50:12 60:15
            194:1 195:1      221:18           135:18          136:8           web (1)
            196:1 197:1    VIDEOTAP...       walked (1)       was(were) (1)   138:7
            198:1 199:1    1:14              72:4             224:11          Webex (1)
            200:1 201:1    violation (1)     walks (1)        wash (2)        7:15
            202:1 203:1    5:20              135:14           220:20 221:3    website (1)
            204:1 205:1    violence (1)      walls (2)        wasn't (5)      113:21
            206:1 207:1    23:23             100:22,23        54:17 76:25     Wednesday (2)
            208:1 209:1    viral (1)         want (36)         122:9 134:10   89:8 169:4
            210:1 211:1    201:24            8:3 9:17 11:19    158:2          weed (1)
            212:1 213:1    virus (3)          21:19 48:11     watch (2)       191:25
            214:1 215:1    18:23 182:4        49:2 52:21      51:12 206:16    week (44)
            216:1 217:1      214:22           55:7 97:15      watching (1)    21:6,8 37:8
            218:1 219:1    visit (1)          102:17 103:7    206:15           42:12 48:6
            220:1 221:1    163:6              103:22          way (17)         70:14 74:18
            221:19 222:1   visited (1)        108:25          25:21 26:6,8     75:2 96:21

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 270 of 551 PageID #: 1434
                                                                             April 27, 2020
                                                                                  Page 261

           110:23          WHEREOF ...        154:2,4          46:7 57:12      102:24 200:22
           115:12          224:19             155:11 158:4     66:7 88:16      York (22)
           116:12          whiner (1)         158:7,16,19      108:10 115:3    1:2,18 2:5,5,11
           122:15 125:7    217:16             160:15           122:16            2:11,16,16,21
           125:9,10,17     willing (1)        164:24           126:11 133:6      2:22 7:10,13
           125:18,18,19    136:7              167:18,18,19     142:18            9:3 105:20
           125:22 126:3    wiping (1)         167:20,22        143:20            113:12,24
           126:17          35:9               168:18           163:10 175:2      154:18
           167:15,17,20    witness (15)       171:12 174:3     198:7 210:3,6     201:20
           167:21 168:7    1:15 5:9,13,14     189:16           213:18            208:23 224:3
           168:9,12         5:25 6:2,4 8:2    190:16           218:11            224:4,7
           170:16,17        8:14,16 9:12     worked (4)       wound (1)        young (1)
           171:8 173:8      128:2 129:2      64:17 144:19     184:20           207:8
           174:13           223:3 224:19      145:2 183:8     writes (1)
           179:18,22       witness(es) (2)   worker (1)       187:16                   Z
           182:19          224:10,14         189:4            writing (1)      Z (1)
           186:23 193:4    witnesses (1)     workers (11)     120:6            8:15
           196:12          5:16              30:15,17 49:17   written (6)
                                                                                       0
           214:21 215:8    woman (3)          51:24 127:11    5:19 57:6 88:6
           215:12          100:3,11,14        131:17 165:8     97:11 214:21            1
          weekday (5)      women (10)         167:15 172:8     216:17
                                                                               1 (7)
          167:8,9,10,10    99:21,24 100:6     172:25 173:8    wrong (2)
                                                                               35:21 36:5
           173:2            100:7 101:8      working (14)     140:3 157:9
                                                                                 89:17 111:15
          weekly (2)        101:17,20,21     20:3 60:11       wrote (4)
                                                                                 111:23 151:4
          95:15 116:11      101:24 102:2      131:6 152:12    155:18 156:8
                                                                                 186:6
          weeks (3)        women's (1)        160:24           212:3 215:16
                                                                               1:20-cv-0159...
          48:7 115:12      101:13             163:18
                                                                    X          7:8
           195:7           wondering (2)      167:11,24
                                                              x (2)            1:27 (1)
          wellness (15)    45:6 156:11        170:9 172:7
                                                              1:3,10           52:18
          38:21,23 39:8    word (4)           175:25 176:4
                                                              x-ray (1)        1:37 (1)
           40:8 42:5,15    155:7,25 160:5     184:8 207:7
                                                              180:7            52:20
           43:23 59:22      203:20           works (11)
                                                              x-rays (2)       10 (2)
           65:13 79:5,16   work (48)         109:7 120:20
                                                              180:11,14        129:18 214:4
           81:6 118:15     8:24 9:2 10:13     138:11 143:7
                                                                               10:00 (7)
           167:3,4          10:17 16:20       155:12
                                                                    Y          89:9 168:5,8
          went (8)          25:4 49:14,15     160:19
                                                              Y (1)              169:3,9
          10:6 26:12        49:17 88:25       171:17,18,20
                                                              8:15               171:20,21
           100:2 117:18     89:7 121:6        171:21
                                                              year (4)         100 (2)
           160:8 163:6      127:7 133:25      188:20
                                                              14:23 15:20      138:21,21
           188:6 199:12     137:5,20         world (1)
                                                                16:3 170:5     100.4 (2)
          west (5)          138:12,13        152:12
                                                              years (1)        41:9 57:18
          22:7 23:7         143:11,24        worried (1)
                                                              16:9             10003 (1)
           135:7,8,15       144:9 149:7      128:21
                                                              yellow (1)       2:11
          wheelhouse (4)    150:15,18        wouldn't (22)
                                                              70:16            10020 (1)
          38:16 69:10       152:23 153:2     10:14 21:4
                                                              Yep (2)          2:5
           99:20 150:21     153:6,14,21       22:11 27:10

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 271 of 551 PageID #: 1435
                                                                           April 27, 2020
                                                                                 Page 262

          10022 (1)          125:24,25      129:18           165:5            72 (6)
          2:16               167:9          27 (8)           4:30 (1)         37:21 81:23,24
          10th (1)         1590 (1)         1:12 7:4         165:7              91:16 144:5
          2:4              1:8                126:22         40 (1)             149:12
          11 (1)           15th (1)           147:15 148:2   84:4
          120:14           27:13              148:11 162:8   43 (1)                  8
          11201 (1)        16 (4)             162:11         104:14           8:00 (4)
          2:22             126:8 175:16     271 (1)          450 (1)          167:23 171:18
          11232 (1)          175:18         2:22             127:10             171:20,21
          9:3                193:18         27th (1)         47 (1)           80 (1)
          11th (1)         18 (2)           224:20           104:14           9:2
          2:11             208:22 209:3     28 (2)                            84 (2)
          12 (8)           19 (1)           165:14,17                5        54:24,25
          36:4,10,18       104:8            29 (2)           5'11 (1)
                                                             80:16                   9
            37:6 125:15                     154:14,16
            172:8 173:8            2        29th (1)         5:31 (1)         9 (1)
            175:14         2,000 (1)        9:2              210:15           223:4
          12:00 (6)        127:14                            5:45 (1)         9-1-1 (1)
          89:8 168:4,8     2:00 (2)               3          210:17           177:13
            169:3,9        168:25 171:19    30 (7)           53 (1)           9:00 (1)
            171:17         2:42 (1)         75:8 105:5       64:3             163:5
          12:32 (1)        103:25             108:6 165:10   537 (1)          9:30 (1)
          1:12             2:57 (1)           187:15 201:3   205:5            193:17
          12:33 (1)        104:4              211:3          55 (1)           919 (1)
          7:3              20 (4)           30(b)(6) (3)     2:11             2:15
          124 (1)          1:8 201:20       9:10,11,13                        98.7 (1)
                             208:14,17      3113(d) (1)              6        136:11
          43:14
          13 (7)           2006 (1)         5:6              6:00 (14)
          36:21,22 37:3    217:14           33 (1)           167:18,23,25
            62:8 97:6      2012 (1)         131:23             168:3,11,19
            152:11         15:2             35 (1)             168:25 169:6
            218:16         2013 (1)         165:10             171:8,11,19
          14 (19)          15:2             380 (1)            172:19
          25:11,12 29:2    2019 (2)         205:8              221:20 222:2
            30:3,6 43:20   15:14,15         39 (1)           600 (1)
            46:4 71:20     2020 (4)         214:8            2:4
            103:21         1:12 7:5 222:8                    664 (2)
                             224:21                4         216:10,12
            105:14 137:2
            137:18         23 (5)           4/15 (2)         679 (1)
            152:24         37:5 125:14,16   111:4,5          217:4
            158:12           163:3 219:17   4:00 (10)
                                            89:11 167:19           7
            192:19,20      24 (1)
                           175:14             168:2,3,11,19 7 (1)
            194:14,14
            195:6          25 (2)             169:7 170:13 143:16
                           111:25 181:4       171:8,11      7:30 (2)
          15 (5)
                           264 (1)          4:16 (1)        89:11 170:13
          22:2 27:17

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 272 of 551 PageID #: 1436




                         EXHIBIT 2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 273 of 551 PageID #: 1437



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF CHANELLE
    situated,                                                POWELL

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Chanelle Powell declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:


       1. My name is Chanelle Powell and I have been housed at the Metropolitan Detention
          Center (“MDC”) for almost two months. My Registration Number is 91270-053. I have
          been housed on Unit 3N.
       2. I am 30 years old.
       3. There are 33 people on my unit. New people last joined my unit on March 19, 2020.
       4. We are housed in an open dorm. Our beds are spaced less than three feet apart from one
          another.
       5. We share phones, email terminals, dining tables, and showers. The entire unit has been
          given only two bottles of diluted disinfectant spray. I am not able to disinfect the phone
          and keyboard before and after using it because the spray bottles are being used by other
          people.
       6. We are required to purchase soap and other sanitary products through commissary. We
          are limited to spending $50. There is not enough bar soap for everyone. I have been
          purchasing dishwashing soap as an alternative.
       7. We were told in late March that we would receive new face masks every week. I have
          been given two face masks in the past thirty days. I did not receive a replacement mask
          last week. The masks are flimsy and not reusable.
       8. We have not been provided gloves or hand sanitizer.
       9. On April 2, 2020, Lieutenant Summerville brought me an incident form to file. He stood
          next to me while I completed it. He did not have on any gloves or a mask. I learned
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 274 of 551 PageID #: 1438



            from a correctional officer on April 17, 2020 that Lieutenant Summerville tested positive
            for COVID-19.
        10. On April 13, 2020, I began noticing COVID-19 symptoms, including shortness of breath,
            fever, and headaches.
        11. I submitted sick call requests through Corrlinks every day from April 13, 2020 to April
            15, 2020.
        12. I was seen by a nurse on April 17, 2020. I was not prescribed any medication responsive
            to my symptoms. Instead, the nurse said she was prescribing me medication for high
            blood pressure. I do not suffer from high blood pressure.
        13. I asked the nurse for a COVID-19 test. She told me that they are not conducting tests in
            the facility.
        14. I am scheduled for a follow-up examination on Wednesday 20, 2020. I was told the
            follow-up examination was not related to COVID-19, but to determine whether I have
            lupus. I have no family history of lupus, nor do I show any of the symptoms for lupus.
        15. Several of the officers on my unit do not wear any personal protective equipment.
        16. To my knowledge, the staff on my unit work on other units in a rotation.
        17. I am scared because I do not know what is happening in my body. I have no way to find
            out if I have the virus or not. I do not want to die.


    Executed on: April 20, 2020
                 Brooklyn, New York

                                                                As reported by Chanelle Powell to
                                                                Chiraayu Gosrani of Federal
                                                                Defenders of New York



                                                                Chiraayu Gosrani




                                                    2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 275 of 551 PageID #: 1439




                         EXHIBIT 3
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 276 of 551 PageID #: 1440



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF STEVEN
    situated,                                                BYNUM

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Steven Bynum declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


         1. My name is Steven Bynum and I have been housed at the Metropolitan Detention
            Center (“MDC”) since May 9, 2019. My Registration Number is 91608-053. I have
            been housed on 53 unit.
         2. I am 38 years old.
         3. There are 70 to 80 people on my unit. We are housed in double cells. We share
            phones, email terminals, tables to eat at, and showers.
         4. I was last given soap a couple of weeks ago. There is a shortage of soap. I have asked
            for soap and been told, “It should be here Tuesday or Wednesday.” I have asked for
            hand sanitizer and been told no, they don’t give us that. About five weeks ago they
            gave us some pink stuff, but aside from that I have not been given cleaning supplies for
            my cell. I asked for cleaning supplies after my cellmate left with a high fever a few
            weeks ago. They said they would look into it, but never gave me any cleaning supplies.
         5. I was last given a mask about a week ago, and before that about 2 weeks earlier. The
            regular blue paper ones, not washable. I have never been given gloves, only the CO’s
            and orderlies get gloves.
         6. We have been locked down since March 13, 2020. This means I am in a small double
            cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun). We’re let our 3
            days a week (M/W/F). Until last week it was for 30 minutes, now it’s for 60 minutes.
         7. At meal time, they were briefly bringing food to our cells, but now they let us out to
            grab our food and bring it back to our cells, 6 to 7 cells at a time. At the same time we
            are coming out to get our meals, they let people out to use the phones, the computers
            and the showers. So there are many people out at that time with no social distancing.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 277 of 551 PageID #: 1441



            It is particularly crowded around the computer terminals, and I have seen many people
            coughing or sneezing on the keyboards and terminals. There is no cleaning of the
            phones or the email terminals between use. If you wanted to clean a phone or
            keyboard, there are no cleaning supplies you could use.
        8. I experienced COVID-19 symptoms, and am pretty sure I had COVID-19. I had a
            headache, harsh stomach pain and shortness of breath. What concerned me the most
            was that I lost my sense of taste and smell for 17 days, I just got it back 2 days ago. I
            requested medical care throughout this time, and I also requested screening and testing
            for COVID-19. The only response I received was a nurse coming to my cell and taking
            my temperature. I reported my symptoms and requested to be tested for COVID-19
            and to see a doctor, but the nurse told me I could not get tested or see a doctor because I
            did not have a fever and had not fainted .
        9. My cellmate experienced symptoms around the same time. He had pain in his stomach,
            chest and back. He also had a 102 or 103 degree fever and extreme diarrhea, which
            was so bad that he discharged feces on the floor of our cell. After a couple of days,
            they moved him out of my cell. He did not return to my unit and ended up in Unit 43.
        10. When someone on the unit is symptomatic, the only response is for a nurse to come to
            his cell and take his temperature. Nothing else is done unless the nurse determines that
            the person has a fever, in which case they take them off the unit. Aside from my
            cellmate, another person in my unit had a high fever and was taken out for about 2
            weeks and then returned to the unit.
        11. Overall, they are doing very little to protect us from getting sick. The common areas
            are not cleaned that often, and they are cleaned only by orderlies who do not have
            adequate supplies. The only area that is adequately cleaned is the shower area, and
            that’s only because the orderly who is in charge of that is very particular.
        12. The staff usually wears gloves and masks, but not always.
        13. I have seen many staff members showing symptoms, including coughing and appearing
            to be very tired. Many of them complain to us that they are not feeling well and don’t
            want to be here.


    Executed on: April 21, 2020
                 Brooklyn, New York

                                                                As reported by Steven Bynum to
                                                                Kannan Sundaram

                                                                        /s/ Kannan Sundaram




                                                   2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 278 of 551 PageID #: 1442




                         EXHIBIT 4
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 279 of 551 PageID #: 1443



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                  No. 20 Civ. 01590

    individually and on behalf of all others similarly         DECLARATION OF JUDIE
    situated,                                                  OLIVERA

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Judie Olivera declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Judie Olivera and I have been housed at the Metropolitan Detention Center
           (“MDC”) for around one month and a half. I was transferred here from Hazelton. My
           Registration Number is 75936-054. I am housed on unit 3 North.
       2. I am 42 years old.
       3. I have a medical condition that makes me vulnerable to COVID-19.
       4. There are 33 people on my unit. We are housed in an open dorm. Bunk beds are lined up
           right next to each other. In some places they alternate beds women are using with empty
           beds, but in some places women sleep right next to each other. I sleep around two feet
           away from the person closest to me.
       5. I have been trying my best to sit as far as possible from everyone else in the unit, but we
           sleep two feet away from each other so there is no way to social distance. We are told to
           quarantine in our beds, and we are given only a half hour or an hour to move around the
           unit to shower, use the phones, and do whatever else we need to do. It is not enough time.
       6. We do not have enough soap. The staff provides us with one bar of soap and two rolls of
           toilet paper every week, but that is not enough to last the whole week. Not everyone on
           the unit has money in their commissary to buy additional items. We do not have any hand
           sanitizer, although we have requested it. We have only two spray bottles of cleaning
           solution for the entire unit.
       7. I do not currently have any COVID-19 symptoms.
       8. There are three to four women on my unit who are sick. They have been complaining to
           staff and putting in sick calls. One woman on the unit cannot get out of bed because she
           is so sick. She is barely eating and has been sick for two weeks. The medical staff saw
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 280 of 551 PageID #: 1444



            her and said that she has COVID-19 but that they are not testing anyone at the MDC. The
            medical staff gave her no treatment.
        9. There was an officer watching us overnight who had COVID-19. One morning around 7
            a.m., I heard another officer talking about it on the phone and arguing that the unit had to
            be cleaned. I do not understand why they let that officer do the night watch. I have not
            seen officers showing symptoms but it is scary that the night officer had COVID-19 and I
            heard 17 staff members at MDC have COVID-19.


    Executed on: April 20, 2020
                 Brooklyn, New York

                                                                 As reported by Judie Olivera to
                                                                 Hannah Sotnick of Federal
                                                                 Defenders of New York

                                                                 /s/Hannah Sotnick
                                                                 Hannah Sotnick




                                                     2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 281 of 551 PageID #: 1445




                         EXHIBIT 5
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 282 of 551 PageID #: 1446



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                  No. 20 Civ. 01590

    individually and on behalf of all others similarly         DECLARATION OF ROSA GOMEZ
    situated,

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Rosa Gomez declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Rosa Gomez and I am housed at the Metropolitan Detention Center
           (“MDC”).
       2. I have been coughing and sneezing. I let staff know and they said they did not have any
           COVID-19 tests.
       3. Someone else on the unit in close proximity to me has been sick for the last two weeks
           with several COVID-19 symptoms.
       4. I am in an open dorm. Staff has told us that we need to stay in our beds and that we
          cannot move around.
       5. I have depression and mental health issues, and it is really difficult to deal with
          everything that is going on.

    Executed on: April 20, 2020
                 Brooklyn, New York

                                                                 As reported by Rosa Gomez to
                                                                 Hannah Sotnick of Federal
                                                                 Defenders of New York

                                                                 /s/Hannah Sotnick
                                                                 Hannah Sotnick
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 283 of 551 PageID #: 1447




                         EXHIBIT 6
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 284 of 551 PageID #: 1448



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF JASON
    situated,                                                 MABRY

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Jason Mabry declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


            1.    My name is Jason Mabry and I have been housed at the Metropolitan Detention

    Center (“MDC”) since October 22, 2019. My Registration Number is 92006-053. I have been

    housed on Unit 43 for several months.

            2.    I am 33 years old.

            3.    I am not sure how many people are on my unit. We are housed two men to a cell.

    We share telephones, approximately 4 computer terminals, and 5 working showers.

            4.    I do not recall ever seeing spray bottles around the computers or in the showers.

            5.    Because we are on lockdown, we are only permitted out of our cells three times

    each week. We are supposed to receive one full hour outside of our cell on each of those three

    days. However, we frequently do not get the full hour. Sometimes we are only permitted out of

    our cells for 40-50 minutes.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 285 of 551 PageID #: 1449



                  6.    In those 40 minutes to an hour, we have to contact our families by phone and

        email, as well as take showers.

                  7.    The COs usually allow 14 individuals out of their cells at a time for access to

        showers, phones, and email.

                  8.    During the short period that 14 of us are allowed out of the cells, there is

        crowding around the limited phones, computers, and showers. We often have to decide whether

        to use the time to take a shower or contact family. I have family who are sick and contacting my

        family is my priority on certain days.

                  9.    Because we are all anxious to use the same phones, computers, and showers

        during a short time period, there are lines and we use the phone and computer one right after the

        other.

                  10.   Orderlies clean up the unit once in a blue moon. They have spray bottles and

        gloves. We have bottles we are allowed to fill up with pink stuff occasionally to clean our cells.

                  11.   Some of the COs wear masks and gloves and others do not. I have seen COs

        coughing and exhibiting symptoms of the virus.

                  12.   There appear to be fewer COs than usual and everything is taking a little bit

        longer.

                  13.   The food portions are smaller than usual and our nutrition is suffering. We used to

        spend commissary money to supplement the food that we are provided. But our commissary

        spending has been limited to $50 per week on hygiene products and so our nutrition has been

        affected.

                  14.   There are others on my unit who I worry about. There are old people and people

        with health problems.



                                                          2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 286 of 551 PageID #: 1450
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 287 of 551 PageID #: 1451




                         EXHIBIT 7
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 288 of 551 PageID #: 1452



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF
    situated,                                                 JERMAL DIXON

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    JERMAL DIXON declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:

       1. My name is JERMAL DIXON, and I have been housed at the Metropolitan Detention
          Center (“MDC”) since on or about February 13, 2020 when I was transferred from MCC.
          My Registration Number is 55002-054. I have been housed on Unit 43 since my arrival
          at MDC except for a few days in Unit 41 for intake and processing at the beginning of my
          time at MDC.
       2. I am 43 years old.
       3. I have no serious underlying medical conditions.
       4. There are about 120 people on my unit in two tiers, upper and lower. We are housed in
          two man, or double cells. Everyone shares phones and email terminals in the common
          areas. Each tier has 5 showers.
       5. New people are brought in from Unit 41, the intake Unit and also new inmates from other
          Units that were in SHU, every couple of days, including in the past few days. Even new
          people from other institutions are brought into Unit 43 after intake.
       6. We are now allowed commissary. We get soap and toilet paper every ten days. They just
          started giving cleaning supplies again. We are supposed to get two rolls of toilet paper a
          week but we only get one. There is no hand sanitizer.
       7. Cleaning supplies are short supply. They put it out in the common area, if you don’t get
          to it in time, you don’t get any. It is a pink solution. I don’t know what is in it. No
          sponges. Just the pink solution. Sometimes once a month bleach.
       8. We were given masks just starting a week ago. No gloves. We will get one mask every
          week. A blue cotton/paper type cloth. Cannot be washed. We did not get gloves.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 289 of 551 PageID #: 1453



       9. We have been locked down since March 13, 2020. Before that we were locked down for
           a few days, then they let us out for a few days, then locked down again. They told us 14
           days then they extended it. This means I am in a small double cell with my cellmate for
           24 hours a day 7 days a week. We are allowed out for 40 minutes to one hour three days
           a week, Monday, Wednesday, and Friday. In that one hour you have to shower, do
           emails, use the phone. We get no “rec.” time. We get no law library time. The food is
           brought to the cells. Sometimes it is hot, sometimes it has gotten cold. Sometimes we get
           hot water for tea or coffee, sometimes no.
       10. On social distancing, pill line meds are brought to the cell, my cellmate gets them. No
           social distancing is possible in the time outside the cell, or inside either. when outside in
           the common areas, some people wear masks, some do not. Social distancing is
           impossible. The orderlies clean the phones and email terminals sometimes but sometimes
           they do not. It is hit or miss. There are no cleaning supplies near the email terminals or
           phones.
       11. Symptoms: I think I caught it (the virus). I was real sick 2 times. I had headache, fever, I
           was cold and shaking. This happened when I was at MCC and again when I was here at
           MDC. I only realize now, looking back that I may have had the virus. I thought it was a
           bad cold. I did not get any medical care. There are guys asking for months to get tested,
           they just do not test for the virus. The staff does not take temperatures at all. They do not
           check oxygen levels.
       12. My cellmate was sick for a long time, with coughing, and shaking, for about a month
           until he got over it.
       13. If you complain you feel sick, the staff just leave you in the cell and tell you deal with it.
           You have to really scream and yell to get medical attention.
       14. Orderlies and cadre come into the Unit to take garbage out and deliver commissary on a
           regular basis. Only sometimes are these orderlies wearing masks.
       15. For a while there was a lot less staff around, now there are more.
       16. The staff just started wearing masks. Its optional. Some do not wear them. They do not
           wear gloves.
       17. I have seen staff coughing a lot. They leave when they start coughing then come back a
           few days later.
       18. I think that staff members are working on more than one unit.
       19. They just opened up laundry service again. We went a month without any laundry, when
           we could only wash clothes in the sink in the cell.

    Executed on: April 28, 2020
                 Savannah, Georgia
                                As reported by JERMAL DIXON to AVROM ROBIN, ESQ.



                                                                  AVROM ROBIN, ESQ.
                                                                  Attorney for Jermal Dixon
                                                                  Law Offices of London & Robin
                                                                  99 Park Ave. Suite 2600
                                                                  New York, NY 10016
                                                                  avrom@mindspring.com

                                                     2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 290 of 551 PageID #: 1454




                         EXHIBIT 8
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 291 of 551 PageID #: 1455
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 292 of 551 PageID #: 1456
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 293 of 551 PageID #: 1457
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 294 of 551 PageID #: 1458
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 295 of 551 PageID #: 1459




                         EXHIBIT 9
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 296 of 551 PageID #: 1460



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                  No. 20 Civ. 01590

    individually and on behalf of all others similarly         DECLARATION OF ROBERT L.
    situated,                                                  COHEN, M.D.

                             Petitioners,

                     -against-

    WARDEN DEREK EDGE,

                            Respondent.


                     I, Robert L. Cohen, M.D., declare under penalty of perjury and pursuant to 28

    U.S.C. § 1746:

    I am board-certified medical doctor in the field of internal medicine and an expert in the field of

    Correctional Medicine. I have 35 years of experience in correctional medicine. I have served as

    a federal and state court-appointed monitor in cases regarding the provision of medical care in

    prisons and jails in Washington, D.C., Philadelphia, Michigan, New York, Ohio, Connecticut,

    and Florida. , VHUYHG DV D PHPEHU RI WKH %RDUG RI WKH 1DWLRQDO &RPPLVVLRQ IRU

    &RUUHFWLRQDO +HDOWK &DUH IRU VHYHQWHHQ \HDUV UHSUHVHQWLQJ WKH $PHULFDQ 3XEOLF

    +HDOWK $VVRFLDWLRQ  , KDYH VHUYHG DV DQ DSSRLQWHG PHPEHU RI WKH 1HZ <RUN &LW\

    %RDUG RI &RUUHFWLRQ VLQFH   7KH %RDUG RI &RUUHFWLRQ LV D QLQHPHPEHU

    LQGHSHQGHQW ERDUG ZKLFK RYHUVHHV WKH 1HZ <RUN &LW\ 'HSDUWPHQW RI &RUUHFWLRQ

    ´'2&µ  DQG KDV UXOH PDNLQJ DXWKRULW\  $V 'LUHFWRU RI WKH 0RQWHILRUH 0HGLFDO
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 297 of 551 PageID #: 1461



    &HQWHUIRU5LNHUV,VODQG+HDOWK6HUYLFHV,VXSHUYLVHGDQGZDVUHVSRQVLEOHIRUWKH

    SURYLVLRQ RI PHGLFDO DQG PHQWDO KHDOWK VHUYLFHV IRU PRUH WKDQ  SULVRQHUV LQ

    WKH 1HZ <RUN &LW\ MDLOV DQG RYHUVDZ D PHGLFDO VWDII RI DSSUR[LPDWHO\ 

    SK\VLFLDQV PLGOHYHO SUDFWLWLRQHUV UHJLVWHUHG QXUVHV OLFHQVHG SUDFWLFDO QXUVHV

    SV\FKLDWULVWV SV\FKRORJLVWV VRFLDO ZRUNHUV SKDUPDFLVWV ODERUDWRU\ WHFKQLFLDQV

    DGPLQLVWUDWLYH DQG FOHULFDO VWDII , KDYH SXEOLVKHG H[WHQVLYHO\ RQ KHDOWK FDUH LQ

    FRUUHFWLRQVVHWWLQJV

    ,VHUYHGDVWKH9LFH3UHVLGHQWIRU0HGLFDO2SHUDWLRQVRIWKH1HZ<RUN&LW\+HDOWK

    DQG +RVSLWDOV &RUSRUDWLRQ UHSRUWLQJ GLUHFWO\ WR WKH 3UHVLGHQW ZLWK UHVSRQVLELOLW\

    IRUFOLQLFDOVHUYLFHVLQFOXGLQJQXUVLQJSK\VLFLDQFDUHDPEXODWRU\FDUHDQGTXDOLW\

    DVVXUDQFHIRU1HZ<RUN&LW\·VHOHYHQKRVSLWDOSXEOLFKHDOWKFDUHV\VWHP,VHUYHGDV

    'LUHFWRURIWKH$,'6&HQWHURI6W9LQFHQW·V

    +RVSLWDOORFDWHGLQ*UHHQZLFK9LOODJH1HZ<RUN

         ,UHWLUHGIURPWKHFOLQLFDOSUDFWLFHRI0HGLFLQHLQ1RYHPEHU,PDLQWDLQ

    E\1<6/LFHQVHDQG,QWHUQDO0HGLFLQH%RDUG&HUWLILFDWLRQ

           1.     $OORIP\RSLQLRQVH[SUHVVHGKHUHLQDUHRSLQLRQVWRDUHDVRQDEOH

    GHJUHHRIPHGLFDOFHUWDLQW\

           2.     SK\VLFLDQVKDZRUNHGRQ5LNHUV,VODQGDVWKH'LUHFWRURIWKH

    0RQWHILRUH5LNHUV,VODQG+HDOWK6HUYLFHVVHUYHGDVWKH9LFH3UHVLGHQWIRU0HGLFDO

    2SHUDWLRQVRIWKH1<&+HDOWKDQG+RVSLWDOV&RUSRUDWLRQDQGDVWKH'LUHFWRURIWKH

    $,'6&HQWHUDW6W9LQFHQW·V+RVSLWDO+HKDVVHUYHGDVD)HGHUDO&RXUWDSSRLQWHG

    PRQLWRURYHUVHHLQJPHGLFDOFDUHIRUSULVRQHUVLQ)ORULGD2KLR1HZ<RUN6WDWH

    0LFKLJDQDQG&RQQHFWLFXW'U&RKHQUHFHLYHGKLVXQGHUJUDGXDWHGHJUHHIURP

                                                 2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 298 of 551 PageID #: 1462



    3ULQFHWRQKLV0'IURP5XVK0HGLFDO&ROOHJHLQ&KLFDJRDQGWUDLQHGLQ,QWHUQDO

    0HGLFLQHDW&RRN&RXQW\+RVSLWDO

           3.      I submit this declaration in support of Petitioners’ request for a Temporary

    Restraining Order in the above-captioned case.

           4.      In my capacity as member of the New York City Board of Correction, I have been

    in regular contact with the City of New York and the New York City Department of Correction

    (“DOC”) regarding its response to to COVID-19 pandemic.

           5.      Based on information provided to me in my capacity as member of the New York

    City Board of Correction, it is my understanding that DOC is testing all symptomatic people in

    DOC custody. Any symptomatic person is kept in quarantine as a cohort with other symptomatic

    people awaiting test results.

           6.      In addition, it is my understanding that DOC also tests asymptomatic people who

    have been exposed to anyone with a confirmed positive COVD-19 test result. I have not been

    informed of what criteria DOC is using to determine which asymptomatic people to test.

           7.      In my opinion, testing symptomatic people and asymptomatic people who have

    been exposed to people who have a confirmed positive COVID-19 test result is necessary to

    ensure the health and safety of incarcerated people, because unlike nonincarcerated people, one

    cannot self-quarantine while incarcerated.



    Executed on: March 30, 2020
                 New York, New York
                                                                       /s/
                                                                Robert C. Cohen, M.D.




                                                     3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 299 of 551 PageID #: 1463




                       EXHIBIT 10
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 300 of 551 PageID #: 1464



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF WILLIAM
    situated,                                                FINCH

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    WILLIAM FINCH declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:


       1. My name is William Finch and I have been housed at the Metropolitan Detention Center
           (“MDC”) since January 28, 2020. My Registration Number is 57713-053. I have been
           housed on K83 unit.
       2. I am 47 years old.
       2.3.I have the following medical conditions: Heart disease (weakened heart muscle),
           hypertension and asthma. I also suffer from depression and bipolar disorder, for which I
           am prescribed medication. I have chronic back pain from a car accident which resulted in
           spinal fusion surgery in 2017.
       3.4.There are about 100 people on my unit. We are housed in double cells. We share
           phones, email terminals, tables to eat at, and showers. The unit across from my unit is a
           cadre unit and it has been quarantined.
       4.5.New people last joined my unit last Monday.
       5.6.I am given soap once a week, and was last given soap last Monday. I am not provided
           with hand sanitizer.
       6.7. There is a shortage of cleaning supplies for my cell. I have asked for more, but their
           response is that they will provide them on only on Mondays, Wednesdays and Fridays.
       7.8.I was given a mask last week. It was made of paper and not washable, and no
           replacements are being offered. I have not been given gloves.
       8.9.We have been locked down since March 13, 2020. This means I am in a small double
           cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out
           for 60 minutes a day 3 days a week (M/W/F)
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 301 of 551 PageID #: 1465



        9.10.      Pills and meals are served in my cell. When we are let out to make phone calls,
           we are let out in groups of up to 8 people to use 4 phones, and we are not supervised in
           any way. The email terminals are open for use, with no regulation. There is no cleaning
           of phones, email terminals between use, and we could not clean the phones or keyboards
           if we wanted to.
        10.11.     I have been having chest pains along with shortness of breath and numbness in
           my limbs. I have an inhaler which I use about 4 times a week for shortness of breath. In
           February I saw a doctor and was given an EKG. I was supposed to see a doctor again,
           but have not despite several requests for sick calls. Two weeks ago a nurse came to my
           cell. She asked me some questions but did not take my pulse or my temperature or do
           anything else. She asked me to rate my pain on a scale of 1 to 10. I told her it was a 10
           and felt like someone was squeezing my chest. I requested aspirin but she refused. I put
           in another written sick call request today by corrlinks. I am very afraid about getting
           COVID because of my asthma and heart condition and also worried I will get a heart
           attack or stroke if I don’t see a doctor very soon.
        11.12.     My cellmate has a runny nose, cough and sore throat. He has not received any
           medical attention.
        12.13.     The sick call buzzer does not seem to work. I have pressed it repeatedly when I
           have had chest pain, and received no response. I have seen one person taken off the unite
           because they were sick. He was brought back 2 weeks later.
        13.14.     Orderlies get the garbage and put it outside the cell, where it gets picked up by
           Cadres. Orderlies wear masks and clean the common areas once a day.
        14.15.     There is still a night officer.
        15.16.     The staff wear surgical masks and gloves.


    Executed on: April 20, 2020
                 Brooklyn, New York

                                                               As reported by William Finch to
                                                               Kannan Sundaram of Federal
                                                               Defenders of New York

                                                                      /s/ Kannan Sundaram 




                                                   2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 302 of 551 PageID #: 1466




                       EXHIBIT 11
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 303 of 551 PageID #: 1467
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 304 of 551 PageID #: 1468
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 305 of 551 PageID #: 1469




                       EXHIBIT 12
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 306 of 551 PageID #: 1470
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 307 of 551 PageID #: 1471
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 308 of 551 PageID #: 1472




                       EXHIBIT 13
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 309 of 551 PageID #: 1473



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend MIGDALIZ
    QUINONES; and JUSTIN RODRIGUEZ, by his
    Next Friend JACKLYN ROMANOFF,
                                                                     No. 20 Civ. 01590
    individually and on behalf of all others similarly
    situated,                                                        DECLARATION OF RAMEL
                                                                     PIERSON
                             Petitioners,

                    -against-

    WARDEN DEREK EDGE,

                            Respondent.


    Ramel Pierson declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Ramel Pierson and I have been housed at the Metropolitan Detention Center

           (“MDC”) since March 11, 2020. My Registration Number is 92318-054. I have been

           housed on G42 unit.

       2. I am 30 years old.

       3. I have asthma for which I am prescribed an inhaler.

       4. There are 128 people on my unit. We are housed in double cells. We share phones, email

           terminals, tables to eat at, showers, toilet and sinks.

       5. New people last joined my unit on April 27, 2020.

       6. I am receiving soap once a week. Usually we get toilet tissue two times a week but now we

           are getting it once a week. Normally they give us soap every time they give us toilet paper

           but now it’s less often.

       7. I have asked for asked for hand sanitizer but they said they don’t have any.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 310 of 551 PageID #: 1474



        8. They provide us cleaning supplies for our cells about once every two weeks.

        9. We have been locked down since March 13, 2020. This means I am in a small double cell

            with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out for 60

            minutes a day 3 days a week (M/W/F). From April 1- April 14 we were only let out for

            about 30 minutes each time but now it is closer 60. However, they have removed the clocks

            from the walls so we can’t be sure we are being let out for the full 60 minutes.

        10.When we are let out to use phones and computers no one cleans the phones or computers

            between use.

        11.In order to put in for a sick call we are supposed to write on a piece of paper and put it

            under the front of the cell. The problem is when we do that usually no one comes.

        12.For a few weeks in March 2020 I was in the Special Housing Unit (“SHU”) for self

            protection. I was kept in what I believe was the “West SHU” which is like a dungeon. I had

            no cell mate.

        13.Officers rarely checked on me. When I called for them sometimes they did not come.

        14.I was never given soap while in the SHU.

        15.When my attorney came to visit me the morning of March 13, 2020 it took officers around

            an hour to let her out after our meeting. She buzzed 4-5 times and no one came.

        16.On March 19, 2020, I had court and when I asked the officer in the SHU why I was not

            being taken he told me “the Marshals didn’t want me” so I was not taken to court.

        17.My lawyer later told me that the government informed the court that I refused to leave my

            cell. This was not true.

        18.On March 26, 2020, I informed my lawyer that the officers were coughing a lot and not

            wearing masks and that medical would not give us masks. Many officers did not wear gloves

            but when some officers did they touched everything with the same pair and then used the


                                                       2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 311 of 551 PageID #: 1475



           same dirty pair when searching us. I noted that we were not getting checked on a regular

           basis to find out if anyone was infected and that I believed we were bound to get infected. I

           said I didn’t think I would make it out of the MDC without catching the virus or dying.

        19.On March 30, 2020 I informed my lawyer that a lot of people had coronavirus symptoms

           but that they only took the temperatures of some inmates who they thought had the virus.

           After taking their temperatures, they returned these inmates to the unit where we were all

           exposed to them. I noted that it seemed like a lot of officers were out, that the ones working

           were doing double shifts and a lot were coughing. I noted that they only sometimes wore

           masks and gloves, and that they wore the same gloves all the time. I said that whenever we

           asked for masks we were not given them.

        20.On March 31, 2020, I informed my lawyer that we were getting raw food and spoiled milk.

        21.On April 3, 2020 I informed my lawyer that my cellmate thought he had the covid19 and

           that he kept asking for medical but that they wouldn’t give it to him. Even though he was

           sick they kept him in the cell with me and did not care that he could infect me.

        22.Since I did not have enough money in my commissary at times the only way I could email

           was because my lawyer put money in my account because corrlinks costs money. Also the

           computers glitch a lot so we lose money that way.

        23.No one takes our temperature or checks our oxygen levels.

        24.I have noticed there are fewer staff around. Some are wearing gloves and masks but others

           don’t. Instead of wearing protective medical gear many officers are wearing full body armor.

        25.Many officers are still coughing. I noticed one who seemed sick but he hasn’t been back.

        26.On April 29, 2020 I had a legal call with my attorney. When guards were bringing me down

           for the call, officer B Price threatened to slam me on the head because I refused to sign a




                                                     3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 312 of 551 PageID #: 1476



          form indicating when masks were provided. I did not wish to sign the form because it didn’t

          contain accurate information.

       27.During the legal call, I was in fear for my physical safety because I could overhear the

          officers outside the counselor’s room talking about hurting me. One of the officers said he

          “liked” the room because there were no cameras. These officers were from USP Canaan, a

          high security penitentiary and told me I “wouldn’t last” at USP Canaan.

       28.Though I was provided with a 30 minute call and my sentencing is tomorrow I ended the

          call early when I noticed one of the guards had left as I believed this would help my chances

          of making it back to my cell safely.

       29.I have been at the MDC since March 11, 2020 and have been scared for my life due to the

          coronavirus. I am afraid I am going to die in jail.



    Executed on: April 29, 2020
                 New York, New York

                                                                  As reported by Ramel Pierson to Carla
                                                                  Sanderson




                                                                  Carla Sanderson




                                                      4
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 313 of 551 PageID #: 1477




                       EXHIBIT 14
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 314 of 551 PageID #: 1478



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                   No. 20 Civ. 01590

    individually and on behalf of all others similarly          DECLARATION OF VICTOR
    situated,                                                   SOJOS-VALLADARES

                            Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Victor Sojos-Valladares declares the following under penalty of perjury and pursuant to 28
    U.S.C. § 1746:

       1. My name is Victor Sojos-Valladares and I have been housed at the Metropolitan
          Detention Center (“MDC”) since August 23, 2019. My Registration Number is 91837-
          053. I had been housed on Unit 72 until I was taken to isolation on April 15. I am still in
          isolation.
       2. I am 30 years old.
       3. I have no physical medical conditions.
       4. We were locked down since March 13, 2020. This means I was in a small double cell
          with my bunky for 24 hours a day every day except for when were let out of our cells for
          60 minutes a day which was on Monday, Wednesday and Friday.
       5. A week before April 15, I started to not feel well. It started with headaches. My bunky
          was sick during this time. Medical came in to take his temperature and left without telling
          us if he had any fever. I would ask the person from medical to take my temperature
          because I was feeling so sick, but the person didn’t do it. They took my temperature once
          before I was feeling sick and I didn’t have any fever so they didn’t test again. When we
          pushed the buzzer for medical, a guard would come and ask what we wanted. When I
          said I was sick, they said they would tell medical but medical never came. Every day I
          got sicker. I started to have a lot of trouble breathing. I got so desperate I decided to start
          refusing to eat. I turned away my dinner tray on April 14 and my breakfast and lunch tray
          the next day. Finally, after lunch time they took my temperature and my bunky’s, and
          then tested me for the virus. After that, they took me to isolation. My bunky ended up
          coming to quarantine later the same day I did. I am still in isolation.
       6. I asked to call my family and my lawyer but I never got to use a phone to call them.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 315 of 551 PageID #: 1479



       7. I am starting to feel better.
       8. There are 120 people on Unit 72. We are housed in double cells. We share phones, email
           terminals, and showers.
       9. New people last joined my unit the Friday before I went into quarantine
       10. I got a bar of soap every week and I got a mask while I was still in my cell but I didn’t
           get any cleaning supplies for my cell.




    Executed on: April 27, 2020
                 Brooklyn, New York

                                                               As reported by Victor Sojos-
                                                               Valladares to Randi Chavis



                                                               Randi L. Chavis, Esq.




                                                   2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 316 of 551 PageID #: 1480




                       EXHIBIT 15
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 317 of 551 PageID #: 1481
                                                                      Page 1
                                                               April 27, 2020



            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
            ---------------------------------------------x
            HASSAN CHUNN; NEHEMIAH McBRIDE; AYMAN RABADI,
            by his Next Friend MIGDALIZ QUINONES; JUSTIN
            RODRIGUEZ, by his Next Friend JACKLYN ROMANOFF;
            ELODIA LOPEZ; and JAMES HAIR, individually and on
            behalf of all others similarly situated,

                                        Petitioners(s),

                                             Civil Action No.
                                             20 Civ 1590
                            -against-

            WARDEN DEREK EDGE,
                                 Respondent(s).
            ---------------------------------------------x

                                        April 27, 2020
                                        9:38 a.m.

                        VIDEOTAPED and VIDEO CONFERENCED
            EXAMINATION BEFORE TRIAL of Witness for
            Respondent MILINDA KING, pursuant to Notice,
            before Laura B. Lowenthal, a Notary Public within
            and for the State of New York.




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 318 of 551 PageID #: 1482
                                                                      Page 2
                                                               April 27, 2020


        1
        2   A P P E A R A N C E S:
        3
                EMERY CELLI BRINCKERHOFF & ABADY, LLP
        4       Attorneys for Petitioner(s)
                  600 Fifth Avenue, 10th Floor
        5         Rockefeller Plaza
                  New York, New York 10020
        6
                BY: SCOUT KATOVICH, ESQ.
        7           E-Mail: skatovich@ecbalaw.com
        8           KATHERINE RUTH ROSENFELD, ESQ.
                    E-Mail: krosenfeld@ecbalaw.com
        9
       10       BENJAMIN N. CARDOZO SCHOOL
                Attorneys for Petitioner(s)
       11         55 Fifth Avenue, 11th Floor
                  New York, New York 10003
       12
                BY: BETSY R. GINSBERG, ESQ.
       13           E-Mail: betsy.ginsberg@yu.edu
       14
                DEBEVOISE & PLIMPTON
       15       Attorneys for Petitioner(s)
                  919 Third Avenue
       16         New York, New York 10022
       17       BY: NOELLE LYLE, ESQ.
                    E-Mail: nelyle@debevoise.com
       18
                     MELANIE CALERO, ESQ.
       19            E-Mail: mdcalero@debevoise.com
       20
                UNITED STATES ATTORNEYS OFFICE, EASTERN NEW
       21       YORK
                Attorneys for Respondent(s)
       22         271 Cadman Plaza East
                  Brooklyn, New York 11201
       23
                BY: JAMES R. CHO, ESQ.
       24           E-Mail: james.cho@usdoj.gov
       25           HOLLY PRATESI, Bureau of Prisons




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 319 of 551 PageID #: 1483
                                                                      Page 3
                                                               April 27, 2020


        1
        2   ALSO PRESENT:
        3       SHERECK VIDEO SERVICES, INC.
                Videographer
        4
                BY: DAVID J. SHERECK
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 320 of 551 PageID #: 1484
                                                                      Page 4
                                                               April 27, 2020


        1
        2                        STIPULATIONS
        3
        4                  IT IS HEREBY STIPULATED AND AGREED by
        5   and between the attorneys for the respective
        6   parties herein, that filing and sealing be and
        7   the same are hereby waived.
        8                  IT IS FURTHER STIPULATED AND AGREED
        9   that all objections, except as to the form of the
       10   question, shall be reserved to the time of the
       11   trial.
       12                  IT IS FURTHER STIPULATED AND AGREED
       13   that the within deposition may be sworn to and
       14   signed before any officer authorized to
       15   administer an oath, with the same force and
       16   effect as if signed and sworn to before the
       17   Court.
       18                        oOo
       19
       20
       21
       22
       23
       24
       25




                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 321 of 551 PageID #: 1485
                                                                      Page 5
                                                               April 27, 2020


        1
        2                   VIDEOCONFERENCE STIPULATION
        3
        4                   IT IS HEREBY STIPULATED AND AGREED by
        5   and between counsel for all parties present that
        6   pursuant to the CPLR section 3113(d) this
        7   deposition is to be conducted by video
        8   conference, that the court reporter, all counsel,
        9   and the witness are all in separate remote
       10   locations and participating via videoconference
       11   (LegalView/Zoom) meeting under the control of
       12   Lexitas Court Reporting Service, that the officer
       13   administering the oath to the witness need not be
       14   in the place of the deposition and the witness
       15   shall be sworn in remotely by the court reporter
       16   after confirming the witnesses identity, that
       17   this videoconference will not be recorded in any
       18   manner and that any recording without the express
       19   written consent of all parties shall be
       20   considered unauthorized, in violation of law, and
       21   shall not be used for any purpose in this
       22   litigation or otherwise.
       23                  IT IS FURTHER STIPULATED that exhibits
       24   may be marked by the attorney presenting the
       25   exhibit to the witness, and that a copy of any




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 322 of 551 PageID #: 1486
                                                                      Page 6
                                                               April 27, 2020


        1
        2   exhibit presented to a witness shall be e-mailed
        3   to or otherwise in possession of all counsel
        4   prior to any questioning of a witness regarding
        5   the exhibit in question. All parties shall bear
        6   their own costs in the conduct of this deposition
        7   by videoconference, notwithstanding the
        8   obligation by CPLR to supply a copy of the
        9   transcript to the deposed party by the taking
       10   party in civil litigation matters.
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 323 of 551 PageID #: 1487
                                                                      Page 7
                                                               April 27, 2020


        1                               M. King
        2                  VIDEOGRAPHER:       We are on the record.
        3                  The time is approximately 9:38 a.m.
        4                  Today's date is Monday, April 27,
        5                  2020. This is the video deposition of
        6                  Milinda King in the matter of Chunn
        7                  versus Warden Derek Edge, Index Number
        8                  is 1:20-cv-01590 in the United States
        9                  District Court Eastern District of New
       10                  York.
       11                  My name is David Shereck, certified
       12                  legal videographer with Lexitas Deitz
       13                  of Rockville Centre, New York. This
       14                  deposition is being conducted via
       15                  Webex.
       16                  Will counsels please voice identify
       17                  yourselves and state whom you
       18                  represent.
       19                  MS. KATOVICH:      This is Scout Katovich
       20                  and I represent petitioners.
       21                  MS. GINSBERG:      Betsy Ginsberg for
       22                  petitioners.
       23                  MS. LYLE:     Noelle Lyle from Debevoise
       24                  & Plimpton and I represent
       25                  petitioners.




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 324 of 551 PageID #: 1488
                                                                      Page 8
                                                               April 27, 2020


        1                              M. King
        2                  MS. CALERO:      Melanie Calero from
        3                  Debevoise & Plimpton representing
        4                  petitioners.
        5                  MR. CHO:    This is Dave Cho with the
        6                  U.S. Attorney's Office on behalf of
        7                  the Respondent and I am also here with
        8                  Holly Pratesi with the Bureau of
        9                  Prisons and of course our witness
       10                  Associate Warden Milinda King.
       11                  VIDEOGRAPHER:      Thank you.
       12                  The court reporter today is Laura
       13                  Lowenthal also with Lexitas.          Will you
       14                  please swear in the witness.
       15   M I L I N D A        K I N G,
       16          called as a witness, having been first duly
       17          sworn by a Notary Public, was examined and
       18          testified as follows:
       19                  MR. CHO:    Miss Katovich, before you
       20                  get started may I note a few things
       21                  for the record?
       22                  MS. KATOVICH:      Sure, go ahead.
       23                  MR. CHO:    I do want to note that we
       24                  have attorneys from Debevoise &
       25                  Plimpton on the record here for the




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 325 of 551 PageID #: 1489
                                                                      Page 9
                                                               April 27, 2020


        1                              M. King
        2                  deposition.     It is my understanding
        3                  that they personally have not filed a
        4                  Notice of Appearance yet.         I do want
        5                  to note for the record that rule 30.3
        6                  governs who is able to participate in
        7                  deposition. So I just do want to note
        8                  that for the record that they have not
        9                  filed appearances yet personally.
       10                  The second thing I want to note that
       11                  this notice is pursuant to rule
       12                  30(b)(6) and Miss King will be
       13                  testifying about those items for which
       14                  she has been designated. To the extent
       15                  that she testifies about things beyond
       16                  the scope of the deposition notice
       17                  that will be in her own individual
       18                  capacity. That's all.        Thank you,
       19                  Scout.
       20                  MS. KATOVICH:       Thanks James.
       21                  (Whereupon, Petitioner's Exhibits
       22                  1-33, various documents, was marked
       23                  for identification.)
       24   EXAMINATION BY
       25   MS. KATOVICH:




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 326 of 551 PageID #: 1490
                                                                     Page 10
                                                               April 27, 2020


        1                               M. King
        2           Q        Can you please state your full name
        3   for the record?
        4           A        Milinda King.
        5           Q        Can you please state your current work
        6   address for the record?
        7           A        I work at 80 29th Street, Brooklyn,
        8   New York        11232.
        9           Q        Good morning, Warden King. Thank you
       10   for your patience this morning.            I know this is
       11   new for all of us and I really appreciate you
       12   making yourself available.
       13                    Can you just briefly state your full
       14   name and work address again for the record?
       15           A        Can you repeat that?      I heard full
       16   name.
       17           Q        Full name and work address for the
       18   record?
       19           A        Milinda King, 80 29th Street,
       20   Brooklyn, New York 11232.
       21           Q        As I explained, my name is Scout
       22   Katovich. I represent the petitioners and I am
       23   joined here by several other attorneys for
       24   petitioners, Betsy Ginsberg, Katie Rosenfeld,
       25   Noelle Lyle and Melanie Calero.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 327 of 551 PageID #: 1491
                                                                     Page 11
                                                               April 27, 2020


        1                                 M. King
        2                    I will be asking you a series of
        3   questions today and do you understand that you
        4   have just taken an oath to answer these questions
        5   truthfully?
        6           A        Yes, I do.
        7           Q        The court reporter is here to record
        8   what we both say.
        9                    I will ask that you please wait until
       10   I finish a question to respond even if you think
       11   you know how I am going to finish the question.
       12   That way we just try to avoid speaking over each
       13   other and the court reporter can get everything
       14   down.
       15           A        Sure.
       16           Q        The other thing I will ask is that you
       17   provide verbal answers to my questions rather
       18   than nodding or saying uh-huh; understood?
       19           A        Okay, yes.
       20           Q        If anything I say is confusing please
       21   just ask me to clarify. There is no need to
       22   guess.
       23                    Is there any reason that you cannot
       24   testify truthfully today?
       25           A        No.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 328 of 551 PageID #: 1492
                                                                     Page 12
                                                               April 27, 2020


        1                               M. King
        2          Q        Do you have an attorney representing
        3   you today at this deposition?
        4          A        Yes.
        5          Q        Who is that attorney?
        6          A        Mr. Cho.
        7          Q        Have you done anything to prepare for
        8   this deposition?
        9          A        Yes.
       10          Q        What have you done?
       11          A        We pretty much gone over topics.
       12          Q        Have you read any documents?
       13          A        I have.
       14          Q        Which documents?
       15          A        I think I read the two depositions
       16   that was given -- that were given.
       17          Q        Which two depositions are you
       18   referring to?
       19          A        Well, can I look at the depositions?
       20   Do you have those?         Can I look at them?
       21                   MR. CHO:      Scout, let me clarify.        I
       22                   think it's a semantic issue. I don't
       23                   want to answer but I think she is
       24                   referring to her declarations, not
       25                   deposition.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 329 of 551 PageID #: 1493
                                                                     Page 13
                                                               April 27, 2020


        1                              M. King
        2          A        Yes, I apologize.
        3          Q        Whose declarations?
        4          A        Whose declarations?       They would be
        5   mine. My declarations.
        6          Q        Are you referring to your declaration
        7   dated March 31 that was filed in this case?
        8          A        Yes, that would be one of them.
        9                   MS. KATOVICH:     Just for the record, we
       10                   have that marked as Petitioner's
       11                   Exhibit 19.
       12          Q        Is the second declaration you're
       13   referring to the declaration of Lieutenant
       14   Commander Jordan?
       15          A        No.
       16          Q        What is this other second declaration?
       17                   MR. CHO:      Document 21.
       18          Q        This is your declaration also?
       19                   MR. CHO:      It's not an exhibit. But it
       20                   is document number 21.
       21          Q        Is this, Warden King, another
       22   declaration made by Warden King?             I don't have
       23   the doc in front of me unfortunately.
       24                   MR. CHO:      Answer the question as best
       25                   you can, Miss King.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 330 of 551 PageID #: 1494
                                                                     Page 14
                                                               April 27, 2020


        1                               M. King
        2           A        I remember reviewing two declarations.
        3   I am not sure what dates they were. I remember
        4   March 31 and I think there was one prior to the
        5   31st.
        6           Q        Aside from these two declarations did
        7   you review any other documents to prepare for
        8   this deposition?
        9           A        No document. I have not had time. I
       10   was notified that I was sent documents but I have
       11   not reviewed.
       12           Q        Did you meet with an attorney to
       13   prepare for this deposition?
       14           A        I did meet with Mr. Cho. We spoke via
       15   telephone.
       16           Q        When did you speak?
       17           A        We spoke to the best of my knowledge
       18   we spoke on Friday and yesterday.
       19           Q        So you spoke twice?
       20           A        Yes, correct.
       21           Q        For how long did you speak?
       22           A        The first meeting was approximately an
       23   hour and the second conversation was about 15
       24   minutes.
       25           Q        Was anyone else on these phone calls?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 331 of 551 PageID #: 1495
                                                                     Page 15
                                                               April 27, 2020


        1                               M. King
        2           A        Yes.
        3           Q        Who else was there?
        4           A        Miss Pratesi, Holly Pratesi.
        5           Q        Anyone else?
        6           A        No one else, no.
        7           Q        Have you met with or spoken with
        8   anyone else besides Mr. Cho and Miss Pratesi to
        9   prepare for the deposition?
       10           A        No.
       11           Q        Anyone at the MDC?
       12           A        No.
       13           Q        Do you know that Warden Edge has
       14   designated you to testify on behalf of him on
       15   three topics today?
       16           A        Three topics?    Could you say those
       17   three topics?
       18           Q        Yes, these are the three topics that
       19   are marked as topic five, topic seven and topic
       20   nine.
       21                    As I understand that you have been
       22   designated to address all of topic five and part
       23   of topic seven and part of topic nine; is that
       24   correct?
       25                    MR. CHO:    It might be helpful if you




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 332 of 551 PageID #: 1496
                                                                     Page 16
                                                               April 27, 2020


        1                              M. King
        2                   refer to the note itself.        In the
        3                   document it might be hard to
        4                   understand.
        5                   MS. KATOVICH:     Sure.
        6          Q        This is the notice is Exhibit 18,
        7   Petitioner's Exhibit 18. I am sorry.             That is not
        8   the notice.
        9                   Exhibit 18 is Respondent's 30(b)(6)
       10   response letter in which Warden Edge designates
       11   you for these topics?
       12          A        Yes.
       13          Q        Are you prepared to testify today on
       14   these topics?
       15          A        Yes.
       16          Q        Did you do anything to prepare for
       17   your testimony on these topics specifically?
       18          A        No.
       19          Q        So you're testifying based on your
       20   personal experience and your personal knowledge?
       21          A        Yes.
       22          Q        What is your current job title?
       23          A        Associate Warden of Operation.
       24          Q        How long have you held this position?
       25          A        I have been here approximately 21




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 333 of 551 PageID #: 1497
                                                                     Page 17
                                                               April 27, 2020


        1                              M. King
        2   months at MDC Brooklyn.
        3          Q        How long have you worked for the BOP?
        4          A        Twenty years and eight months.
        5          Q        A long time.
        6                   Who do you report to in your current
        7   position?
        8          A        Derek Edge, Warden.
        9          Q        Do you supervise anyone?
       10          A        Yes.
       11          Q        Who do you supervise?
       12          A        Self Fund Supervisor, Financial
       13   Management, Education, Recreation and Safety.
       14          Q        What you just referred to those are
       15   departments that you supervise?
       16          A        Yes.
       17          Q        Approximately how many individuals do
       18   you supervise?
       19          A        Right now, I think I missed one, five,
       20   approximately five.
       21          Q        Five individuals?
       22          A        Yes.
       23          Q        So you supervise the heads of those
       24   departments?
       25          A        Yes.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 334 of 551 PageID #: 1498
                                                                     Page 18
                                                               April 27, 2020


        1                               M. King
        2           Q        Could you name those heads that you
        3   supervise?
        4           A        Supervisor of Education is Michelle
        5   Gantt, the Trust Fund supervisor is David
        6   Valkaran, I have a facilities manager who is John
        7   Malleo, I have an Acting Safety Manager which is
        8   Rohlls, I can't think of his name first name, his
        9   last name is Rohlls.         He is the Acting Safety
       10   Manager, and right now I have a vacant financial
       11   management position but the acting person for
       12   that would be Michael Viola.
       13           Q        At what location do you currently
       14   work?
       15           A        MDC Brooklyn.
       16           Q        How long have you been at that
       17   location?
       18           A        Twenty months, approximately 21
       19   months.
       20           Q        What are your current job
       21   responsibilities?
       22           A        Is to oversee, I have the oversight of
       23   operation which consists of inmate laundry versus
       24   the Trust Fund, commissary and laundry falls
       25   under Trust Fund and oversee the education




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 335 of 551 PageID #: 1499
                                                                     Page 19
                                                               April 27, 2020


        1                              M. King
        2   department for all of education and recreational
        3   programs. The maintenance for the facilities and
        4   the finance for the institution.
        5          Q        Have you held other job positions with
        6   the BOP?
        7          A        Yes, I have.
        8          Q        What are the previous job positions
        9   you have held with the BOP?
       10          A        My first job with the BOP I was the
       11   correctional officer. My second --
       12          Q        Can you also give me the approximate
       13   dates for these positions?
       14          A        Okay, June 1999 through March 2001 I
       15   was the Correctional Officer.
       16                   From 2001 until 2004 I was the
       17   Teacher.
       18                   From 2004 until 2013 I was the
       19   Supervisor of Education.
       20                   And from 2016 until now Associate
       21   Warden.
       22          Q        You said from 2016 you were an
       23   Associate Warden but not at MDC.
       24                   At which facility were you an
       25   Associate Warden prior the MDC?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 336 of 551 PageID #: 1500
                                                                     Page 20
                                                               April 27, 2020


        1                              M. King
        2          A        FCI Pekin Illinois.
        3          Q        Were your job duties for this last
        4   position as an Associate Warden similar to what
        5   your job duties currently are?
        6          A        Yes.
        7          Q        So now in your current role at the MDC
        8   as part of this role do you have responsibility
        9   for the MDC's response to the COVID-19 pandemic?
       10          A        Yes.
       11          Q        What are your responsibilities with
       12   regard to the response?
       13          A        To ensure the safety of all staff and
       14   inmates in the institution. To ensure the safety
       15   of staff and inmates in the institution.
       16          Q        Are you responsible for policies,
       17   procedures and practices related to hygiene and
       18   sanitation?
       19          A        Yes.
       20          Q        Are you responsible for policies,
       21   procedures and practices related to personal
       22   protective equipment?
       23          A        Yes.
       24                   MR. CHO:     Objection to the form. Go
       25                   ahead.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 337 of 551 PageID #: 1501
                                                                     Page 21
                                                               April 27, 2020


        1                              M. King
        2          Q        Are you responsible for policies,
        3   procedures or practices related to social
        4   distancing?
        5                   MR. CHO:     Objection to the form.
        6          A        Can you repeat that?
        7          Q        Are you responsible for the MDC's
        8   policies, procedures and practices related to
        9   social distancing at the facility?
       10                   MR. CHO:     Objection to the form.
       11          A        Yes.
       12          Q        Are you responsible for policies,
       13   procedures and practices related to quarantine
       14   and isolation?
       15                   MR. CHO:     Objection to the form.
       16          A        Yes.
       17          Q        Who at the MDC is responsible for
       18   overseeing the supply and distribution of hygiene
       19   products or supplies and by hygiene supplies I
       20   mean soap, hand sanitizer, tissues, paper towels
       21   and personal cleaning supplies?
       22                   MR. CHO:     Objection to the form.
       23          A        That would be a combination of Trust
       24   Fund and Safety which falls under me.
       25          Q        What is Trust Fund?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 338 of 551 PageID #: 1502
                                                                     Page 22
                                                               April 27, 2020


        1                              M. King
        2          A        Trust Fund is pretty much inmate
        3   account where they deal with the inmate which
        4   consists of e-mails, commissary, laundry.
        5          Q        So it's a department?
        6          A        Yes, Trust Fund department.
        7          Q        Are there individuals, you said a
        8   Trust Fund and Safety Department, are the two
        9   that oversee hygiene supplies?
       10          A        Hygiene.   Did you say cleaning
       11   supplies?
       12          Q        I said hygiene supplies?
       13          A        Yes, Trust Fund.
       14          Q        That is all Trust Fund?
       15          A        Yes.
       16          Q        Is there a particular individual
       17   within that Trust Fund department who is
       18   responsible for supply and distribution of
       19   hygiene supplies?
       20          A        Yes.
       21          Q        Who is that?
       22          A        David Valkaran.
       23          Q        What about is there a different person
       24   who is responsible for supply and distribution of
       25   personal cleaning supplies?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 339 of 551 PageID #: 1503
                                                                     Page 23
                                                               April 27, 2020


        1                               M. King
        2          A        Yes, that would be safety.
        3          Q        Stacey?
        4          A        Safety.
        5          Q        Is there a particular individual
        6   within safety who is responsible for that?
        7          A        Cristan Rohlls, he is the Acting
        8   Safety Manager.
        9          Q        Are there written procedures for the
       10   supply and distribution of hygiene supplies?
       11          A        Written procedures for distribution?
       12          Q        For the supply and distribution of
       13   hygiene supplies?
       14          A        Yes.
       15          Q        Where are those written down?
       16          A        It would be in our Institution
       17   Supplement.
       18          Q        Institution Supplement.
       19                   When were these procedures created or
       20   written down?
       21          A        We have institution of supplement,
       22   they could have been at the beginning or the
       23   activation of the institution.            They may change
       24   at some point.         If they do we just change the
       25   date that we made revisions or revisions were




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 340 of 551 PageID #: 1504
                                                                     Page 24
                                                               April 27, 2020


        1                               M. King
        2   made.
        3           Q        So they're constantly being updated
        4   this institution supplement?
        5           A        Yes, according to policy.
        6                    MS. KATOVICH:    We call for production
        7                    of this Institution Supplement.
        8                    MR. CHO:    Anything you would request
        9                    put in writing to us so we have a
       10                    record of it. Thank you.
       11                    MS. KATOVICH:    Sure.
       12           Q        Currently which hygiene supplies are
       13   being provided to inmates at the MDC?
       14           A        Hygiene supplies that are being
       15   provided to inmates at MDC at this time they do
       16   receive deodorant soap from the Trust Fund
       17   department.
       18                    As far as commissary the inmates are
       19   also afforded the opportunity to buy their own
       20   personal hygiene items.
       21                    But as far as what Trust Fund gives
       22   them for free would be deodorant soap, towels and
       23   that is pretty much it from the Trust Fund
       24   department that they give them biweekly.
       25           Q        By biweekly do you mean twice per week




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 341 of 551 PageID #: 1505
                                                                     Page 25
                                                               April 27, 2020


        1                               M. King
        2   or every two weeks?
        3           A        Every two weeks.
        4           Q        Just to be clear, you said deodorant
        5   soap.        Is that a kind of soap or are you saying
        6   deodorant and soap?
        7           A        Deodorant soap, that is a Dial soap.
        8   It is just soap.
        9           Q        Are current practices for supplying
       10   inmates with soap different than the ordinary
       11   practice at MDC?
       12           A        The current practices are supplying
       13   deodorant soap.         Inmates are afforded the
       14   opportunity, the unit teams can pick up the soap
       15   on a biweekly basis and they're on the housing
       16   unit, so those inmates who cannot buy soap from
       17   the commissary they can request soap from the
       18   unit team and the unit team assures they have
       19   soap if needed.
       20           Q        The unit team is that staff?
       21           A        Yes.
       22           Q        That is staff that is assigned to that
       23   particular unit?
       24           A        Yes.
       25           Q        So if I understand you correctly this




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 342 of 551 PageID #: 1506
                                                                     Page 26
                                                               April 27, 2020


        1                              M. King
        2   unit team will pick up soap every two weeks and
        3   have it available upon request for the inmates in
        4   that unit?
        5          A        Correct.
        6          Q        So if an inmate does not request soap
        7   they will not be given soap automatically;
        8   correct?
        9          A        Correct.
       10          Q        How does an inmate request soap from
       11   the unit team?
       12          A        The unit team makes rounds through the
       13   unit on a daily basis.         At that time inmates can
       14   request soap from the unit team or they can
       15   notify the unit officer to notify the unit team
       16   that they need soap.
       17          Q        What is the difference between a unit
       18   officer and a member of the unit team?
       19          A        A unit officer is there pretty much to
       20   provide security.
       21                   You have unit team who are there to
       22   assist the inmates on cases and different
       23   sanitation issues.
       24                   The unit counselor oversees the
       25   sanitation and the housing unit and he also




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 343 of 551 PageID #: 1507
                                                                     Page 27
                                                               April 27, 2020


        1                               M. King
        2   provides them with the hygiene products, the soap
        3   that you are talking about.
        4          Q        You said that is a unit counselor?
        5          A        Yes.
        6          Q        How do inmates request soap of the
        7   unit officer; is this verbally or did they do it
        8   in writing?
        9          A        Verbally.
       10          Q        Is there any record kept of these
       11   verbal requests?
       12          A        No.
       13          Q        So you said that the unit team
       14   restocks the supply of soap in the unit every two
       15   weeks; correct?
       16          A        Correct.
       17          Q        Is that schedule different than what
       18   would ordinarily occur at the MDC?
       19          A        No.
       20          Q        So that is just business as usual
       21   every two weeks the unit team brings a new stock
       22   of soap onto the unit?
       23          A        Yes, correct.
       24                   There are two different types of soap
       25   that the inmates receive. They also receive like




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 344 of 551 PageID #: 1508
                                                                     Page 28
                                                               April 27, 2020


        1                               M. King
        2   liquid soap but that is given from safety. The
        3   safety department.         The soap is available on the
        4   unit pretty much at all times.            But that is to be
        5   you are talking about hygiene that is deodorant
        6   soap.
        7           Q        So tell me about the liquid soap that
        8   safety hands out.         What is the procedure for
        9   distributing this liquid soap?
       10           A        Liquid soap is given out on a weekly
       11   basis at this time.         In response to the pandemic
       12   we used to give it out on a biweekly basis but
       13   now we are giving out soap on a weekly basis.
       14           Q        Who gives that soap out?
       15           A        The Safety Department.
       16           Q        Do they automatically provide inmates
       17   with liquid soap every week or do inmates have to
       18   ask?
       19           A        No, they do not provide inmates with
       20   soap every week. There are dispensers throughout
       21   the institution that our field for the staff to
       22   use in inmates restrooms they do have liquid
       23   soap.
       24           Q        So when you say every week you are
       25   talking about how often they would refill those




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 345 of 551 PageID #: 1509
                                                                     Page 29
                                                               April 27, 2020


        1                              M. King
        2   soap dispensers?
        3          A        Most of them are probably not going to
        4   have to be filled every week. However, they pick
        5   up soap to have in their spot for them on a
        6   weekly basis.
        7          Q        Could you explain that.
        8                   Who picks up soap from where on a
        9   weekly basis?
       10          A        Once again, that will be the unit team
       11   that picks up the soap as well.
       12          Q        So the unit team basically re supplies
       13   the available liquid soap on the unit every week
       14   and then they decide how often to refill the
       15   dispensers; is that correct?
       16          A        The liquid soap will be filled
       17   throughout the institution and on some sites or
       18   inmates do have inmate restrooms where they work
       19   at so we make sure that they have soap in those
       20   dispensers throughout the week.
       21                   We have staff who go around and check
       22   all the soap dispensers in response to the
       23   pandemic to ensure all restroom have soap and
       24   paper towel and running water.
       25          Q        Are inmates provided with liquid soap




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 346 of 551 PageID #: 1510
                                                                     Page 30
                                                               April 27, 2020


        1                              M. King
        2   in their cells?
        3          A        No, they're not. They are afforded the
        4   opportunity to buy liquid soap, antibacterial
        5   soap, from the commissary department which falls
        6   under Trust Fund.
        7          Q        So, I just, I am a little confused,
        8   sorry, and this say be my fault about what is
        9   happening, so you said with the liquid soap it
       10   used to be provided on a biweekly basis, now it's
       11   provided on a weekly basis?
       12          A        Yes.
       13          Q        When you say provided in that context
       14   what does that mean?
       15          A        Staff can go and pick up soap every
       16   two weeks from the Safety Department to ensure
       17   their dispensers are filled or to ensure they
       18   have it on hand.
       19                   However, during pandemic they're
       20   picking it up weekly on a weekly basis to have on
       21   the spot to make sure they have it when needed.
       22          Q        Understood.
       23                   If a person -- so you said that
       24   inmates in their cells only have the bar soap,
       25   the deodorant soap, correct, unless they buy it




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 347 of 551 PageID #: 1511
                                                                     Page 31
                                                               April 27, 2020


        1                              M. King
        2   from the commissary, unless they buy liquid soap
        3   from the commissary?
        4          A        Correct.
        5          Q        If an inmate runs out of bar soap may
        6   they request additional soap?
        7          A        Yes.
        8          Q        Are there any limits to how often they
        9   can receive additional soap at no cost?
       10          A        From my knowledge when ever they
       11   request soap it is available to them. They can
       12   request it at any time. We do not have a time
       13   limit or how many bars of soap we handout to the
       14   inmates. If they request it we give it to them.
       15          Q        This would be an oral request to the
       16   unit officer; is that correct?
       17          A        They can contact the unit officer if
       18   there is no unit team available.
       19          Q        There is no record of these requests;
       20   correct?
       21          A        Correct.
       22          Q        Do you know how many bars of soap MDC
       23   currently has in stock?
       24          A        No, but I know it is a lot. The last
       25   time I checked I think we had like way in the




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 348 of 551 PageID #: 1512
                                                                     Page 32
                                                               April 27, 2020


        1                               M. King
        2   thousands and more soap have been brought since
        3   then.
        4           Q        Do you know when the last shipment of
        5   bar soap arrived?
        6           A        To the best of my knowledge within the
        7   last month.
        8           Q        Is there a schedule for how often the
        9   facility receives additional shipments of bar
       10   soap?
       11           A        No, there is no schedule. It is just
       12   inventory conducted and they make sure they keep
       13   a supply on hand.
       14           Q        Who is responsible for keeping this
       15   inventory and deciding when to re stock?
       16           A        The Trust Fund supervisor.
       17           Q        That is David Valkaran; correct?
       18           A        Correct.
       19           Q        I imagine that is true as well for
       20   liquid soap?
       21           A        Yes.
       22           Q        Do you know how much liquid soap MDC
       23   currently has in stock?
       24           A        Plenty of it. A lot. We are stocked.
       25           Q        Do you know when the last delivery of




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 349 of 551 PageID #: 1513
                                                                     Page 33
                                                               April 27, 2020


        1                               M. King
        2   liquid soap was?
        3           A        Probably within the last month as
        4   well.
        5           Q        Do you know when the next scheduled --
        6   is there a scheduled delivery in the future for
        7   liquid soap?
        8           A        I am not sure if it is scheduled but I
        9   know that all supervisors and managers have been
       10   told to order more to make sure we have many.
       11           Q        Are all supervisors and managers able
       12   to put in orders of new soap or is that only Mr.
       13   Valkaran who does that?
       14           A        Mr. Valkaran will be for Dial soap,
       15   deodorant soap and Mr. Rohlls will be for the
       16   liquid soap, the Gojo throughout the institution.
       17           Q        Is it correct that it's BOP's position
       18   that inmates have access to sinks, water and soap
       19   at all times?
       20           A        Yes.
       21                    MR. CHO:    Objection to the form.
       22           Q        Do inmates have sinks in their cells?
       23           A        Yes.
       24           Q        Are there also sinks in shared areas?
       25           A        They have them in their cells. They




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 350 of 551 PageID #: 1514
                                                                     Page 34
                                                               April 27, 2020


        1                               M. King
        2   are in the restrooms. I think those are the only
        3   places we have sinks and there may be one in the
        4   laundry room.
        5           Q        Are there shared restrooms in each
        6   unit?
        7           A        For the inmates?
        8           Q        Yes.
        9           A        Their restroom is in their cell. There
       10   are two inmates per cell approximately most of
       11   the time but their restrooms are in their cells.
       12           Q        So there are no shared restrooms for
       13   inmates?
       14                    MR. CHO:    Objection to the form.
       15           A        There may be on different sites where
       16   they work at -- for example, food service where
       17   inmates have their own restrooms but they don't
       18   share them together. Individually.
       19           Q        So in the common area of a unit there
       20   is no restroom for inmates?
       21           A        No.
       22           Q        Do all sinks in the inmates cells have
       23   hot water at all times?
       24           A        To the best of my knowledge. If not
       25   it's reported and it's fixed immediately.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 351 of 551 PageID #: 1515
                                                                     Page 35
                                                               April 27, 2020


        1                              M. King
        2          Q        So when you were talking about the
        3   liquid hand soap that is available and put
        4   throughout in the restrooms that is not being
        5   distributed into the restroom in inmates cells;
        6   correct?
        7          A        Correct.   That would be a restroom
        8   like food service where they work on their site
        9   and they can go use the restroom there but not in
       10   their cells.
       11          Q        Where do staff have access to sinks
       12   with warm water and soap?
       13          A        In their restrooms, in the staff
       14   restroom.
       15          Q        Are those restrooms in each unit or on
       16   each floor?
       17          A        They're throughout the institution.
       18   They have them on the units.           They have them in
       19   other locations as well.
       20          Q        Does the MDC currently have hand
       21   sanitizer on site?
       22          A        You do have hand sanitizer.         We have
       23   hand sanitizer throughout the institution.
       24                   As far as hand sanitizer with alcohol
       25   medical has hand sanitizer with alcohol on hand.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 352 of 551 PageID #: 1516
                                                                     Page 36
                                                               April 27, 2020


        1                              M. King
        2   It is against OSHA's policy for us to allow
        3   inmates to have hand sanitizer with alcohol.                So
        4   no, we do not distribute hand sanitizer to the
        5   inmates.
        6          Q        But you do -- you said you have
        7   non-alcohol based hand sanitizer throughout the
        8   institution; correct?
        9          A        Correct.
       10          Q        Is that non-alcohol based hand
       11   sanitizer available to inmates?
       12          A        If they're working on detail, just
       13   sanitation throughout the building and they're
       14   out and there is a hand sanitizer available they
       15   can use the hand sanitizer.
       16          Q        But they're not -- there is no hand
       17   sanitizer in units; is that correct?
       18          A        Correct.   On the units there will be
       19   hand sanitizer to the best of my knowledge in the
       20   officers stations.
       21          Q        Does the MDC ordinarily have hand
       22   sanitizer throughout the building or is this
       23   something that is new with the pandemic?
       24          A        This is something that we have done in
       25   an attempt to protect the staff during this




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 353 of 551 PageID #: 1517
                                                                     Page 37
                                                               April 27, 2020


        1                              M. King
        2   pandemic.
        3          Q        Do you know how much hand sanitizer
        4   the MDC currently has on stock?
        5          A        I can't say off the top of my head how
        6   much hand sanitizer but I know it's plentiful.
        7          Q        You said the only alcohol based hand
        8   sanitizer is available in the medical unit;
        9   correct?
       10          A        It would be medical and I can't answer
       11   why that is the reason but I know medical is the
       12   only department in the institution who are
       13   allowed to pretty much have hand sanitizer with
       14   alcohol.
       15          Q        So staff working throughout the
       16   building but not in the medical unit does not
       17   have access to alcohol based hand sanitizer?
       18          A        No, they don't unless they bring their
       19   own I can't answer that but. We do not provide.
       20          Q        Are staff allowed to bring their own
       21   alcohol based hand sanitizer to the MDC?
       22          A        On a regular basis no but during the
       23   pandemic yes, we are allowed to bring hand
       24   sanitizer.
       25          Q        When was that new rule instituted?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 354 of 551 PageID #: 1518
                                                                     Page 38
                                                               April 27, 2020


        1                              M. King
        2          A        It is not a rule that was instituted,
        3   it is nothing in writing.          It's just something
        4   that we are doing to protect the safety of the
        5   staff and inmates at this time.
        6          Q        When did you start allowing staff to
        7   bring alcohol based hand sanitizer?
        8          A        I cannot say but it would probably be
        9   in March.
       10          Q        Are they permitted to carry the hand
       11   sanitizer, the alcohol based hand sanitizer, with
       12   them on their rounds or throughout the day on
       13   their person?
       14          A        Yes.
       15          Q        So you mentioned before that inmates
       16   are provided with towels and provided with
       17   deodorant soap.
       18                   Are inmates also provided with tissues
       19   at no cost?
       20          A        Yes, they are.
       21          Q        How often are they given tissues?
       22          A        Before we would give them one roll a
       23   week. However during this pandemic we are giving
       24   them two rolls a week.
       25          Q        When you say two rolls you mean toilet




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 355 of 551 PageID #: 1519
                                                                     Page 39
                                                               April 27, 2020


        1                               M. King
        2   paper?
        3           A        Yes. Two rolls of toilet paper.
        4   However this is also an item that they can
        5   purchase from commissary.
        6           Q        If an inmate runs out of toilet paper
        7   before they're given additional rolls are they
        8   able to request additional rolls at no cost or do
        9   they need to go to commissary?
       10           A        They are able to request as they are
       11   sold.
       12           Q        Again, there is no record of these
       13   requests kept; correct?
       14           A        No.
       15           Q        Are inmates provided with other kinds
       16   of like facial tissue or only toilet paper rolls?
       17           A        Only toilet paper is what toilet paper
       18   is what we give them.
       19           Q        Is each inmate at the MDC provided
       20   with personal cleaning supplies?
       21           A        Personal cleaning supplies?        I am not
       22   sure if they have personal cleaning supplies on
       23   commissary for them. However we do provide them
       24   cleaning supplies.
       25           Q        What supplies do you provide?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 356 of 551 PageID #: 1520
                                                                     Page 40
                                                               April 27, 2020


        1                              M. King
        2          A        We provide -- right now in response to
        3   this pandemic we have been authorized the use a
        4   stronger chemical which I think it's called the
        5   hdqC2.       That is a chemical, stronger chemical,
        6   that was authorized to use for sanitize
        7   throughout the institution during this pandemic.
        8                   Other than that they do have the
        9   opportunity to have the cleaning bowel which is I
       10   think it is Tilex with bleach and paper towels
       11   and of course they can buy detergent off
       12   commissary if needed and there are, I can't speak
       13   of the entire list of chemicals, but they are
       14   supplied chemical to clean their unit themselves.
       15          Q        So each inmate is provided with this
       16   hdqC2 cleaner?
       17          A        We have a cleaning schedule that we
       18   are using right now. We allow inmates to come out
       19   on Mondays, Wednesdays and Friday and we have the
       20   chemicals that is available there for them to
       21   fill their bottles and make sure they spray down
       22   their cells, let it set for ten minutes and then
       23   they can wipe it down.
       24                   We also on a daily basis we provide
       25   the chemical on the unit and they're cleaning on




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 357 of 551 PageID #: 1521
                                                                     Page 41
                                                               April 27, 2020


        1                              M. King
        2   a daily basis with hdqC2 in order to combat the
        3   COVID-19 virus on a daily basis and we have
        4   implemented a cleaning schedule Tuesday, Thursday
        5   and Saturday where they clean.            So we have
        6   increased the cleaning and the sanitation
        7   throughout the institution.
        8          Q        You said that on Mondays, Wednesdays
        9   and Fridays inmates can come out of their cells
       10   and fill up spray bottles I assume with the
       11   cleaning supply?
       12          A        Yes.
       13          Q        Then they can take it back to their
       14   cells and clean?
       15          A        Yes.
       16          Q        The other thing you mentioned was
       17   there is a cleaning bowel; what is that?
       18          A        A cleaning bowel, I think I said
       19   toilet bowel cleaner.
       20          Q        Okay.
       21          A        Yes.
       22          Q        That they also have access to when
       23   they come out of their cells on Monday, Wednesday
       24   and Friday; correct?
       25          A        Yes, but some of them may have that as




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 358 of 551 PageID #: 1522
                                                                     Page 42
                                                               April 27, 2020


        1                              M. King
        2   well because their unit counselor provides that
        3   to them anyway to clean so most of them have that
        4   in their cells anyway.
        5          Q        Is there a schedule on which they're
        6   provided with this toilet bowel cleaner in their
        7   cells?
        8          A        No, there is no schedule. It is our
        9   expectation for them to clean daily.
       10          Q        So in terms of their access to these
       11   chemicals for cleaning they have access either
       12   when they are let out of their cell Monday,
       13   Wednesday, Friday or if their unit, the officers
       14   on their unit, choose to give them the cleaning
       15   supplies more often; is that correct?
       16          A        Can you repeat that please.
       17          Q        So my understanding of what you said
       18   is inmates have access to cleaning supplies every
       19   Monday, Wednesday, Friday when they're let out of
       20   their cell, they can go to the common area and
       21   obtain cleaning supplies there; correct?
       22          A        Yes.
       23          Q        And then in addition to that on some
       24   units it sounds like staff working on the units
       25   provide the inmates with cleaning supplies even




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 359 of 551 PageID #: 1523
                                                                     Page 43
                                                               April 27, 2020


        1                              M. King
        2   if they're not leaving their cells; is that
        3   correct?
        4          A        Correct.
        5                   MR. CHO:     Objection to the form.
        6          Q        Is there any record in that later
        7   category where you have staff providing inmates
        8   with cleaning supplies in their cells is there
        9   any record of when those supplies are being
       10   provided and to whom?
       11          A        No, there is no record. Unit
       12   counselors are responsible to inspect and assure
       13   sanitation while making rounds.
       14          Q        If a person -- let's say it's a
       15   Tuesday, and a person has run out of cleaning
       16   supplies, can they request additional cleaning
       17   supplies then or do they have wait until
       18   Wednesday when they're let out of their cell?
       19          A        Once again, most of the inmates have
       20   cleaning supplies in their cells already. Monday,
       21   Wednesday, Friday is when they're let out and
       22   they can get the hdqC2 which is the additional
       23   cleaning chemical to clean their cells.
       24          Q        So the ordinary cleaning -- what are
       25   the ordinary cleaning supplies that most have in




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 360 of 551 PageID #: 1524
                                                                     Page 44
                                                               April 27, 2020


        1                               M. King
        2   their cells?
        3           A        That would be the Tilex cleaner.
        4           Q        That is the toilet bowel cleaner?
        5           A        I think it's a multi purpose cleaner.
        6   They have Comet that they can use.
        7           Q        Are these items that they have to
        8   purchase from the commissary or are they provided
        9   with those at no cost?
       10           A        They are provided at no cost for them
       11   to clean.
       12           Q        How often are they provided with those
       13   items?
       14           A        Cleaning supplies we used to
       15   distribute every two weeks to the unit team.                Now
       16   we are distributing it once a week for the unit
       17   team.
       18                    So once a week the unit team gets the
       19   cleaning supplies and they distribute to the
       20   inmates as needed to clean their cells, housing
       21   unit throughout the institution.
       22           Q        Is this like the soap where an inmate
       23   has to request the cleaning supplies from the
       24   unit team?
       25           A        Well actually the counselor ensures




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 361 of 551 PageID #: 1525
                                                                     Page 45
                                                               April 27, 2020


        1                                M. King
        2   that the unit and inmates get cleaning supplies
        3   because they have to clean on a daily basis.
        4          Q        So the unit team is handing out these
        5   supplies even if an inmate does not request them?
        6          A        Correct.
        7          Q        But you said there is no set schedule
        8   for that?
        9          A        There is no set schedule. The
       10   counselor is on the unit every day.             His
       11   responsibility is to ensure sanitation.
       12          Q        So my understanding is that currently
       13   inmates cells are only cleaned by the inmates who
       14   are occupying those cells; correct?
       15          A        That is correct.
       16          Q        Is that ordinary practice at the MDC?
       17          A        Yes, it is.
       18          Q        Are inmates expected to clean their
       19   cells on those days when they are let out of
       20   their cells or every day?
       21          A        Every day.
       22          Q        How is it communicated to inmates that
       23   they should be cleaning every day?
       24          A        The counselor talks to the inmates to
       25   let them know that they should be cleaning every




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 362 of 551 PageID #: 1526
                                                                     Page 46
                                                               April 27, 2020


        1                              M. King
        2   day. There are guidelines that we have that is
        3   posted in the units of our expectations of how
        4   their cells should look on a daily basis.
        5          Q        What happens if an inmate is not
        6   cleaning their cell on a daily basis?
        7          A        If they are not cleaning their cells
        8   on a daily basis?
        9                   MR. CHO:      Objection to the form.
       10                   Beyond the scope of the notice. You
       11                   can answer.
       12          A        I can say there is not a whole lot
       13   that we can do.        We don't lock them up for not
       14   cleaning their cells. However, they are counseled
       15   on that issue.
       16          Q        You have mentioned a few times that in
       17   addition to the items that are given out that
       18   there are hygiene supplies available for purchase
       19   at the commissary; correct?
       20          A        Yes, correct.
       21          Q        Do you know which supplies are
       22   available at the commissary?
       23          A        There are -- I can't give you the name
       24   or brand of it but we do have the antibacteria
       25   soap that they can purchase, they have shampoo,




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 363 of 551 PageID #: 1527
                                                                     Page 47
                                                               April 27, 2020


        1                              M. King
        2   they have razors they can purchase, they have
        3   lotion they can purchase, deodorant and towels.
        4          Q        I know that currently the MDC is on
        5   lockdown.
        6                   How do inmates purchase items from the
        7   commissary during lockdown?
        8          A        The staff go to the unit and receive
        9   their request for what they want to purchase.
       10   They go back, they bring it, they stock it and
       11   they deliver to the unit.
       12          Q        Are these written requests that
       13   inmates give?
       14          A        Yes, they have a commissary request.
       15   Commissary list on everything that they can buy,
       16   they fill it out, give to the staff and the staff
       17   fill their order.
       18          Q        Did the commissary run out of soap for
       19   sale at any point in the last few months?
       20          A        No.
       21          Q        What stock of soap is maintained in
       22   the commissary ordinarily?
       23          A        When you say what stock?
       24          Q        How much -- is there usually a certain
       25   amount of soap that is always on hand at the




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 364 of 551 PageID #: 1528
                                                                     Page 48
                                                               April 27, 2020


        1                                M. King
        2   commissary?
        3          A        I can't tell you the number of it but
        4   I can tell you there is plenty of soap in the
        5   commissary.
        6                   MS. KATOVICH:      I think at this point
        7                   I would like for us it take a short
        8                   break if that is okay with everyone.
        9                   MR. CHO:     How much time do you need?
       10                   MS. KATOVICH:     Just five minutes.
       11                   MR. CHO:     We will be back in five
       12                   minutes.
       13                   VIDEOGRAPHER:      Going off the record
       14                   at 10:28 a.m.
       15                   VIDEOGRAPHER:      We are back on the
       16                   record at 10:41 a.m.
       17          Q        Warden King, I wanted to go back to a
       18   couple of things that we talked about.
       19                   First, does every inmate have a spray
       20   bottle?
       21          A        I can't say every inmate has a spray
       22   bottle. That is my knowledge.           They can purchase
       23   one from the commissary but they do have spray
       24   bottle available.          I can't say that every inmate
       25   has a spray bottle.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 365 of 551 PageID #: 1529
                                                                     Page 49
                                                               April 27, 2020


        1                              M. King
        2          Q        Do they have spray bottles available
        3   only through the commissary or are they handed
        4   out at no cost?
        5          A        They are handed out at no cost for
        6   them to clean, yes.
        7          Q        But not -- you are not sure if every
        8   inmate is handed one?
        9          A        Oh no, I am almost positive if all
       10   inmates don't have a spray bottle they do have
       11   access to a spray bottle.
       12          Q        So how would they have access to a
       13   spray bottle without having one?
       14          A        The counselor makes it available to
       15   them and if I am not mistaken they can buy,
       16   purchase, a spray bottle from the commissary.
       17          Q        How often does the counselor make a
       18   spray bottle available to each inmate?
       19          A        Spray bottles are available on the
       20   unit daily. There are places -- orderlies have
       21   access to the spray bottles, they can be kept in
       22   officer stations with different various chemicals
       23   for them to clean. Most of them do have a spray
       24   bottle in their cell but I am not -- I can't say
       25   that every inmate has a spray bottle.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 366 of 551 PageID #: 1530
                                                                     Page 50
                                                               April 27, 2020


        1                              M. King
        2          Q        Would an inmate in SHU have a spray
        3   bottle?
        4          A        Would an inmate what?       Can you repeat
        5   that please?
        6          Q        Would an inmate in the Special Housing
        7   Unit have a spray bottle?
        8          A        I am not sure about that. I can't.
        9          Q        You said that -- does every inmate
       10   have Comet and Tilex in their cells?
       11          A        I can't say every inmate has Comet and
       12   Tilex in their cells. I can say that it is made
       13   available to them to clean their cells.
       14          Q        Is it provided to them at no cost?
       15          A        Yes, we give them the supplies to
       16   clean free.
       17          Q        They're handed these supplies on a
       18   regular basis?
       19          A        They have access to it. They need to
       20   clean on a daily basis.          It is available.
       21          Q        How many spray bottles are available
       22   on each unit at a time for general use?
       23          A        I can't say how many but there are --
       24   there are many.        I don't know how many but there
       25   are many on the unit.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 367 of 551 PageID #: 1531
                                                                     Page 51
                                                               April 27, 2020


        1                              M. King
        2          Q        Have you seen, personally seen,
        3   inmates cleaning their cells?
        4          A        Yes, I have.
        5          Q        Under what circumstances would an
        6   inmate request soap and be told that there is no
        7   soap available?
        8                   MR. CHO:     Objection to the form.
        9          A        I can't really say that they would say
       10   that no soap is available.           It may not be readily
       11   available right there at that moment.              Maybe they
       12   have to contact the unit team or someone to get
       13   them soap but at no time should there be a time
       14   where there is no soap available.
       15          Q        You mentioned that now MDC is allowing
       16   staff to bring in alcohol based hand sanitizer
       17   and carry it with them.
       18                   How has this been communicated to
       19   staff?
       20          A        Well it has not been communicated to
       21   staff. It is off the record. We do talk to our
       22   staff in meetings at various times as well as we
       23   talk to the inmates.         So it's nothing that is in
       24   writing or anything but in order to protect the
       25   staff and the safety of the inmates and the staff




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 368 of 551 PageID #: 1532
                                                                     Page 52
                                                               April 27, 2020


        1                              M. King
        2   during this pandemic that is what they do. They
        3   can do that.
        4          Q        What is the current procedure for
        5   cleaning common areas in the MDC?
        6          A        Right now they are cleaning common
        7   areas on a daily basis.          They're wiping down --
        8                   MR. CHO:     You interrupted her.        There
        9                   is a bit of a lag so if you can at
       10                   least give her a minute to finish her
       11                   answer before you interrupt help that
       12                   would be appreciated.
       13                   MS. KATOVICH:     Sure.    I will try.      Go
       14                   ahead.
       15          A        Right now we have implemented that
       16   they must clean, we are cleaning throughout the
       17   institution on a daily basis, wiping down rails,
       18   tables, computers, anything that is highly
       19   touched areas.        We do that on a daily basis.
       20          Q        Who is it that clean common areas?
       21          A        Inmates clean their common areas in
       22   the unit. We have unit orderlies who are let out
       23   daily to clean. This is what they do on a daily
       24   basis.
       25          Q        So you said in a unit the unit




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 369 of 551 PageID #: 1533
                                                                     Page 53
                                                               April 27, 2020


        1                              M. King
        2   orderlies clean the common areas; correct?
        3          A        Correct.
        4          Q        Do staff ever clean common areas?
        5          A        Yes, I can say that without -- if
        6   there are no inmates available where we can't
        7   have inmates, yes, staff do wipe down their
        8   areas.       I know I wipe mine down every day.
        9          Q        What supplies do the inmate orderlies
       10   use to sanitize the common spaces?
       11          A        They do have the hdqC2 available to
       12   them as I mentioned. They have the Comet and they
       13   have the Tilex spray and there may be a couple
       14   more chemicals that I can't name disinfectant but
       15   they have these chemicals available to them.
       16          Q        Are the orderlies provided with
       17   different cleaning supplies than other inmates?
       18          A        No, they have the same cleaning
       19   supplies.
       20          Q        But they're let out every day to clean
       21   the common areas?
       22          A        Correct.
       23          Q        How many orderlies are assigned to
       24   cleaning duty currently per unit?
       25          A        I am not sure how many exactly but a




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 370 of 551 PageID #: 1534
                                                                     Page 54
                                                               April 27, 2020


        1                              M. King
        2   minimum of maybe four.
        3          Q        Has this number increased or decreased
        4   since COVID-19 started?
        5          A        There may have been an increase
        6   because right now it is our expectation for them
        7   to clean daily but that would be the unit
        8   counselors if they see a need to increase their
        9   need for cleaning they will make that decision.
       10          Q        Ordinarily how often do orderlies
       11   clean common areas?
       12          A        Ordinarily they clean on a daily
       13   basis. That is their job is to clean the common
       14   areas after meals, in between group visit or what
       15   ever but now it's their responsibility to wipe
       16   down with the cleaning agent which is the hdqC2
       17   in order to combat this COVID-19.
       18          Q        So they're not cleaning any more
       19   frequently now than ordinary; correct?
       20          A        Yes, they are cleaning more frequently
       21   now.
       22          Q        But you said before that they were
       23   cleaning every day and now they still are
       24   cleaning every day?
       25          A        They were cleaning every day but it




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 371 of 551 PageID #: 1535
                                                                     Page 55
                                                               April 27, 2020


        1                                M. King
        2   was like after meals they may wipe down and maybe
        3   in between group where they play cards where they
        4   wipe down the tables.          Now they're wiping down
        5   throughout the day. They're let out to wipe down
        6   throughout the day.
        7          Q        How often are they let out to clean?
        8          A        Every day.
        9          Q        One time per day?
       10          A        I would say every day.
       11          Q        How many times per day are they let
       12   out of their cell to clean?
       13          A        When the unit orderlies come out
       14   they're out for the day until count time.
       15          Q        So they're just out all day cleaning?
       16          A        Pretty much cleaning, yes.         And
       17   assisting with food.
       18          Q        Is there any schedule set in place for
       19   how often they are supposed to wipe down high
       20   touch surfaces?
       21          A        There is nothing in place. However, in
       22   the beginning of this pandemic I make rounds and
       23   I talk to all of the inmates throughout the
       24   institution every 17, 48, 12, what ever we have,
       25   and I count house them and that is the




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 372 of 551 PageID #: 1536
                                                                     Page 56
                                                               April 27, 2020


        1                              M. King
        2   expectation.       They know that they're expected to
        3   make sure they're cleaning their cells, make sure
        4   they are cleaning the common area regularly after
        5   they use the phone, after they use the computer,
        6   anything that they're touching in the unit.               That
        7   is the expectation that I give them when ever I
        8   talk to them.
        9                   Also, that is the counselor's
       10   expectation and he makes sure that is what they
       11   are doing and it is his responsibility to make
       12   sure that the orderlies are out cleaning daily.
       13          Q        How often are computers disinfected?
       14          A        After each use.
       15          Q        After each use.
       16                   Who is responsible for cleaning them
       17   after each use?
       18          A        The orderlies can be responsible for
       19   cleaning but however during this pandemic what we
       20   have done is we put spray bottles by the
       21   computers where they use the computers, we put
       22   them by the phones, so after they use the
       23   computer the expectation is for them to clean
       24   behind themselves. However, if they miss that the
       25   next person who goes to use the computer should




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 373 of 551 PageID #: 1537
                                                                     Page 57
                                                               April 27, 2020


        1                              M. King
        2   be cleaning the computers.
        3          Q        So every inmate who uses the phone or
        4   computer is told that they need to disinfect
        5   after use?
        6          A        Correct. Before. Before use and after
        7   use.
        8          Q        And after use?
        9          A        Yes.
       10          Q        Is there any record kept of each time
       11   the computers or phones are disinfected?
       12          A        No.
       13          Q        Do you know approximately how many
       14   inmates use the computers in a unit in a day?
       15          A        Okay, I really don't know how many use
       16   them. I know they use them a lot. I know they use
       17   them because they check their e-mail or what ever
       18   they need to do but I don't know how many use the
       19   e-mails or the computer.
       20          Q        You said that there are spray bottles
       21   with this disinfectant next to each computer and
       22   phone?
       23          A        Next to the computers and phones, yes.
       24          Q        What do inmates then use to wipe down
       25   the -- so they will spray the disinfectant do




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 374 of 551 PageID #: 1538
                                                                     Page 58
                                                               April 27, 2020


        1                               M. King
        2   they then have something to wipe off the
        3   disinfectant or to wipe down the computer?
        4           A        Paper towel.
        5           Q        Are paper towels available there as
        6   well?
        7           A        Yes.
        8           Q        How often are paper towels and spray
        9   bottles full of cleaning liquid restocked near
       10   the computers and phones?
       11           A        On a daily basis. Specifically
       12   Mondays, Wednesdays and Fridays that is when they
       13   are available or that is when they can use the
       14   telephone or e-mail so definitely Mondays,
       15   Wednesdays and Friday when they're coming out.
       16           Q        How often are showers and common areas
       17   disinfected?
       18           A        Showers should be disinfected before
       19   each use.        They have the chemicals there too to
       20   spray down the shower before they enter and after
       21   they exit.
       22           Q        So it's the responsibility of the
       23   inmate who is taking a shower to disinfect before
       24   and after?
       25           A        Correct.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 375 of 551 PageID #: 1539
                                                                     Page 59
                                                               April 27, 2020


        1                              M. King
        2          Q        Which chemicals are there for them to
        3   do so with?
        4          A        They have the Tilex and once again
        5   they have the hdqC2 on each unit.            Some units
        6   that I put eyes on and units that I see is that
        7   they have it in a barrel and they have the hdqC2
        8   in the common areas for all inmates to have if
        9   they need it.
       10          Q        Is the Tilex and the hdqC2 cleaner in
       11   the shower itself?
       12          A        The spray bottle there, yes, next to
       13   the shower for them.
       14          Q        How often is equipment used to
       15   distribute food disinfected?
       16          A        On a daily basis.
       17          Q        Is that the responsibility of the
       18   orderlies who are serving food?
       19          A        Yes.
       20          Q        When did MDC first learn of its first
       21   positive COVID test?
       22                   MR. CHO:      Objection to the form.
       23                   Beyond the scope of the notice. You
       24                   can answer.
       25          A        Maybe March 16 possibly.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 376 of 551 PageID #: 1540
                                                                     Page 60
                                                               April 27, 2020


        1                              M. King
        2          Q        Do you know which unit this positive
        3   test inmate was in?
        4          A        I can't remember.
        5          Q        Once the MDC learned of this positive
        6   test how was the area in which the positive
        7   inmate was housed cleaned?
        8                   MR. CHO:      Objection to the form. You
        9                   can answer.
       10          A        From the best of my knowledge it was
       11   deep cleaned after, I can't remember what unit it
       12   was, but I do remember having that conversation
       13   about that area it should have been deep cleaned.
       14          Q        What does it mean for an area to be
       15   deep cleaned?
       16          A        Deep cleaned means once again that is
       17   what we are doing every day pretty much now.
       18   That is when you spray the disinfectant or the
       19   chemical that you're using and you let it sit for
       20   a period of time for a minimum of ten to 15
       21   minutes, then you go in and wipe down the area
       22   really good.
       23          Q        So were the supplies used for the deep
       24   clean the same as the supplies that are
       25   ordinarily used for cleaning?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 377 of 551 PageID #: 1541
                                                                     Page 61
                                                               April 27, 2020


        1                              M. King
        2          A        If I am not mistaken the supplies that
        3   was used was also the hdqC2 supply.
        4          Q        That is what is used in all units
        5   every day?
        6          A        That is what we are using right now,
        7   yes.
        8          Q        Was that used -- is that new to the
        9   MDC or did that the MDC have that cleaner on hand
       10   before the COVID outbreak?
       11          A        I am not sure but I do know that right
       12   before everything started to happen that is when
       13   I learned of the chemical that was recommended
       14   per CDC guidelines and at that time it was not
       15   long that I knew that we had that on hand.               I am
       16   not sure if we had it on hand before the
       17   pandemic.
       18          Q        Going back to when the positive test
       19   was first discovered, who was assigned to clean
       20   this area to do this deep clean; was it orderlies
       21   or staff?
       22          A        I am not sure. I think it was, it was
       23   orderlies. They were assigned.
       24          Q        Do you know what personal protective
       25   equipment those orderlies were given before they




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 378 of 551 PageID #: 1542
                                                                     Page 62
                                                               April 27, 2020


        1                              M. King
        2   did the deep clean?
        3          A        PPE gloves and masks.
        4          Q        What kind of masks were they given?
        5          A        I am not sure.
        6          Q        Recently there were two inmates on
        7   Unit 72 who were removed from that unit because
        8   of COVID positive test or COVID like symptoms.
        9                   Do you know how the unit was cleaned
       10   after those two inmates were removed?
       11                   MR. CHO:     Objection to the form.
       12          A        No, I cannot.     I do not know.
       13          Q        Since the outbreak of COVID-19 have
       14   laundry practices changed at the MDC?
       15          A        Yes, pretty much right now the inmates
       16   are not coming out every day to wash. However, we
       17   do have inmate orderlies on the unit who are
       18   still washing the clothes so they're receiving
       19   clean clothes.
       20          Q        So inmates are washing their clothes
       21   during the half hour that they're let out of
       22   their cells three times a week?
       23          A        No, we have inmate orderlies who are
       24   out all day who work on the unit who are doing
       25   the laundry at this time.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 379 of 551 PageID #: 1543
                                                                     Page 63
                                                               April 27, 2020


        1                              M. King
        2          Q        How many inmate orderlies are out of
        3   the unit at one time?
        4          A        I am not -- the most I probably seen
        5   would be six, maybe six, but I am not saying
        6   there is that many because it varies on different
        7   units.
        8          Q        That is six out of approximately how
        9   many inmates in a unit?
       10          A        I think you have maybe 100, 120
       11   inmates on a unit.
       12          Q        Is it the same let's say six orderlies
       13   that are released each day to do the cleaning and
       14   the laundry?
       15          A        It should be. That can change too.           It
       16   depends on if they go home.           We have a high
       17   turnover rate. It could be a different inmate on
       18   a daily basis.        It could change.
       19          Q        You said now orderlies are washing
       20   clothes for other inmates on the unit; correct?
       21          A        Correct.
       22          Q        Is that -- how does an inmate request
       23   an orderly to do their laundry for them?
       24          A        Well actually inmates have laundry
       25   bags and when they come out they're able to put




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 380 of 551 PageID #: 1544
                                                                     Page 64
                                                               April 27, 2020


        1                              M. King
        2   that bag outside their door for the orderlies to
        3   pick up and wash and return to them.
        4          Q        Those orderlies that are doing laundry
        5   what PPE do they have?
        6          A        We have issued all inmates masks, they
        7   give one mask per week now, and also unit
        8   orderlies who are on the unit can use gloves, so
        9   their counselors do give them gloves to clean and
       10   do what ever they need to do.
       11          Q        Are those inmate orderlies required to
       12   wear gloves?
       13          A        As of now yes, all inmates are
       14   required to wear their masks and those who are
       15   working with laundry or food or anything else are
       16   required to wear gloves.
       17          Q        When was that rule instituted?
       18          A        For food it's always been instituted.
       19   However, since we doing the laundry and what is
       20   going on now we have instituted that they wear
       21   gloves when handling dirty laundry.
       22          Q        Do you remember when that rule was
       23   instituted for the laundry?
       24          A        No, I can't tell you exactly when but
       25   it's pretty much since this whole COVID-19




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 381 of 551 PageID #: 1545
                                                                     Page 65
                                                               April 27, 2020


        1                              M. King
        2   pandemic.
        3          Q        Going back to -- I mentioned that Unit
        4   72 had two people who were moved off the unit for
        5   COVID positive test or COVID like symptoms.               You
        6   said you were not sure how the unit was cleaned
        7   after they left.
        8                   Do you know who would know how the
        9   unit was cleaned?
       10                   MR. CHO:     Objection. Beyond the scope
       11                   of the notice. You can answer.
       12          A        Well, the unit was deep cleaned, I am
       13   sure it was deep cleaned and after it was deep
       14   cleaned they had to report it to our Command
       15   Center telling them that the units had been deep
       16   cleaned. So I am not sure who would know but the
       17   unit, the area was deep cleaned.
       18          Q        Every time an area is deep cleaned is
       19   it reported to the Command Center?
       20          A        I am not going to say every time
       21   because it's different staff who don't do the
       22   same thing but that is my expectation is for
       23   everything that is going on that we are doing in
       24   combat of COVID-19 we report it.
       25          Q        Is there a written record of those




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 382 of 551 PageID #: 1546
                                                                     Page 66
                                                               April 27, 2020


        1                               M. King
        2   reports to the Command Center of deep cleaning?
        3           A        No, it doesn't have to be a written
        4   record.        You can pickup the telephone and say
        5   mission has been completed for Unit 72.
        6           Q        But you don't personally know whether
        7   or not Unit 72 was -- how it was cleaned after
        8   that?
        9           A        No, because I did not put my eyes on
       10   it. However, I remember that it was the guidance
       11   was given for that unit to be cleaned or that
       12   area.
       13           Q        The MDC has N-95 masks on site;
       14   correct?
       15           A        Yes.
       16           Q        How many N-95 masks does it have?
       17           A        Approximately now we have
       18   approximately 3,000 N-95 masks.
       19           Q        Where are these masks stored?
       20           A        In various areas between the Safety
       21   Department and Medical and maybe Correctional
       22   Services but most of them are stored in the
       23   Safety Department.
       24           Q        Are most of these N-95 masks being
       25   stored but not distributed at the MDC?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 383 of 551 PageID #: 1547
                                                                     Page 67
                                                               April 27, 2020


        1                              M. King
        2          A        Yes, most of them are. The only way
        3   you can receive an N-95 mask you should be fit
        4   tested.       Everybody is not fit tested.         However at
        5   this time we are trying to get 100 percent staff
        6   fit tested.
        7          Q        How many staff have been fit tested?
        8          A        The last I looked at the list it was
        9   153.
       10          Q        Approximately what percentage of staff
       11   at MDC is that?
       12          A        I would say 70 percent.
       13          Q        How many inmates have been fit tested
       14   for N-95 mask?
       15          A        I do not have a record of any inmates
       16   being fit tested.
       17          Q        If you don't have a record does that
       18   mean that they were not fit tested?
       19          A        That means that I would say I don't
       20   have knowledge of any inmates being fit tested.
       21          Q        Is it true that --
       22                   MR. CHO:     I am sorry.     Go ahead.      She
       23                   was answering a question. Give her a
       24                   minute to answer the question.
       25                   MS. KATOVICH:      Sure.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 384 of 551 PageID #: 1548
                                                                     Page 68
                                                               April 27, 2020


        1                                M. King
        2          A        Not to my knowledge.
        3          Q        How many staff --
        4                   MS. KATOVICH:      I think I may be
        5                   losing them there.      It looks like we
        6                   lost the witness and there is a little
        7                   exclamation mark.      Can we go off the
        8                   record.
        9                   VIDEOGRAPHER:      Off the record at
       10                   11:05 a.m.
       11                   VIDEOGRAPHER:      Back on the record at
       12                   11:06 a.m.
       13          Q        How many staff at MDC have N-95 masks?
       14          A        I cannot tell you how many have N-95
       15   masks. I can only -- people with who have been
       16   fit tested.
       17          Q        You said 70 percent of staff have --
       18   about 70 percent of staff have been fit tested
       19   but you don't know -- do you know if any staff
       20   have been given N-95?
       21          A        Sure, many staff have been given N-95.
       22          Q        But you don't know how many?
       23          A        I can tell you we start out with about
       24   6,000. We are down to 3,000.
       25          Q        So approximately 3,000 masks have been




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 385 of 551 PageID #: 1549
                                                                     Page 69
                                                               April 27, 2020


        1                               M. King
        2   given to staff at MDC?
        3           A        Approximately 3,000 masks.
        4           Q        Did the MDC give a number of it's N-95
        5   masks to the MCC for use?
        6           A        Yes, they did. They give them, we gave
        7   them 1,000 masks. 3,000 masks was what we pretty
        8   much gave out and we are counting MCC staff, they
        9   got 1,000 of those masks.
       10           Q        Are staff at MDC currently required to
       11   wear masks?
       12           A        Yes.
       13           Q        What kind of mask are they required to
       14   wear?
       15           A        It depends on what they're working.
       16   If they have direct contact with any positive
       17   patients or any symptomatic they are required to
       18   wear the N-95, those are on isolation and
       19   quarantine housing units. Others are required to
       20   wear these surgical masks that you see me wear.
       21   We give staff two surgical masks a week and we
       22   also give the inmates a surgical at mask a week.
       23   So everybody is required to wear a mask.
       24           Q        So every staff person working on an
       25   isolation unit or a quarantine unit is required




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 386 of 551 PageID #: 1550
                                                                     Page 70
                                                               April 27, 2020


        1                               M. King
        2   to wear an N-95?
        3           A        They should. They are provided N-95
        4   mask.        However, per CDC guidelines it is not a
        5   requirement.        Surgical mask could be used in
        6   place of N-95 but N-95 are put on those units and
        7   staff make rounds to make sure those staff have
        8   what they need as far as PPE on a daily basis.
        9           Q        So I understand that CDC has not
       10   required N-95 masks but is the MDC requiring that
       11   staff on isolation and quarantine units wear
       12   N-95?
       13           A        Yes, that is our expectation.
       14           Q        How is that expectation communicated
       15   to staff?
       16           A        Well, staff has put out e-mail on a
       17   different unit where they should be wearing N-95
       18   masks or they can wear surgical masks. But our
       19   captains and our emergency preparedness officers
       20   they're MDC group walk around on all the housing
       21   units the two include especially the isolation
       22   and quarantine units on a daily basis to make
       23   sure they have their N-95 mask available.
       24           Q        What happens if one of those people
       25   makes their round and sees an officer on the




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 387 of 551 PageID #: 1551
                                                                     Page 71
                                                               April 27, 2020


        1                              M. King
        2   quarantine unit or on the isolation unit not
        3   wearing a N-95 mask?
        4          A        That shouldn't happen at all. However,
        5   it would be my expectation for them to make sure
        6   that staff member puts on an N-95 mask or mask.
        7          Q        When was this requirement put in place
        8   that staff working in isolation and quarantine
        9   units must wear N-95 mask?
       10          A        Surgical mask in place of it was
       11   around the time that the DOP sent out guidance, I
       12   can't tell you exactly when, but we are following
       13   the guidance of CDC guidelines.            So that would be
       14   probably around the time March 16 maybe or
       15   before.
       16          Q        I just want to be clear, so it's a
       17   requirement that staff wear masks everywhere;
       18   correct?
       19          A        That is the requirement right now,
       20   yes. If they cannot maintain social distance or
       21   six feet they must be wearing their mask.
       22          Q        Where are staff required to wear N-95?
       23          A        They're not required to wear N-95.
       24   However, they are given N-95 specifically on the
       25   isolation and quarantine housing units.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 388 of 551 PageID #: 1552
                                                                     Page 72
                                                               April 27, 2020


        1                              M. King
        2          Q        Each officer who works on the
        3   isolation or quarantine housing unit is handed an
        4   N-95; correct?
        5          A        They're given an N95.
        6          Q        How often are they given N-95?
        7          A        On a daily basis.
        8          Q        So they don't keep, if they're given
        9   one N-95 on Monday, do they keep that same N95
       10   for the rest of the week?
       11          A        No, on a daily basis the captains and
       12   the ETO make sure we have N-95 masks available
       13   for all staff members who are working the housing
       14   unit on a daily basis.
       15          Q        So what does it mean for N-95 to be
       16   made available to staff?
       17          A        N-95 are right now located on the
       18   isolation unit.        When you walk in to the
       19   isolation unit you will see N-95 masks, gowns,
       20   goggles, surgical mask and a face shield.               Those
       21   are the PPE that we put on those units. We make
       22   sure they're there.
       23          Q        Are those in the sally ports?         Where
       24   exactly are they located?
       25          A        Some are located in the officers




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 389 of 551 PageID #: 1553
                                                                     Page 73
                                                               April 27, 2020


        1                              M. King
        2   station.       They can be it depends on what unit you
        3   are going to. Some can be in officers station.
        4   It may be some right there in the sally port in
        5   the isolation unit right there it should be in
        6   the sally port because i think the unit that we
        7   are using is the K85 unit made for isolation so
        8   they should be in the sally port.
        9          Q        Is it up to the officer in the
       10   isolation unit which of these PPE they take?
       11          A        Can you repeat that.
       12          Q        Is it up to the individual officer to
       13   decide whether or not face shield or an N-95 mask
       14   or a gown before entering the isolation unit?
       15          A        That is the expectation that has been
       16   put out to the staff. They know what PPE they
       17   should be wearing when entering those housing
       18   units. They should be wearing the PPE that is
       19   made available to them.
       20          Q        Is that expectation communicated as a
       21   requirement to staff?
       22          A        Right now, yes, the captain has made
       23   that a requirement for his staff because the
       24   officers are the ones who work the housing unit
       25   and it's a requirement of the warden, it is a




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 390 of 551 PageID #: 1554
                                                                     Page 74
                                                               April 27, 2020


        1                                M. King
        2   requirement of myself and other executive staff.
        3          Q        When was that requirement put in
        4   place?
        5          A        Around the same time it was initiated.
        6   I can't remember the exact date.
        7          Q        Would that be around March 13?
        8          A        Maybe March 1 or thereafter. After the
        9   pandemic.
       10          Q        Do you know why when our expert toured
       11   the MDC on Thursday that no -- there were --
       12                   Withdrawn.
       13                   Do you know why in the isolation unit
       14   on Thursday officers were wearing surgical masks
       15   rather than N-95?
       16          A        No, I can't tell you why but once
       17   again the initial guidance was given that came
       18   down from up as long as you have a mask on then
       19   you are okay. However on those units they should
       20   have N-95 available to them.
       21          Q        So is it consistent --
       22          A        If I am thinking, it could possibly be
       23   once again not all staff are fit tested for N-95
       24   every staff that could be, I am not sure, but
       25   that could be one reason that they didn't have an




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 391 of 551 PageID #: 1555
                                                                     Page 75
                                                               April 27, 2020


        1                              M. King
        2   N-95 on them.
        3          Q        An officer who has not yet been fit
        4   tested for an N-95 would still be permitted to
        5   work on the isolation unit; correct?
        6          A        Yes, it is possible, correct.
        7          Q        So would it be consistent with MDC's
        8   current requirements that an officer working on
        9   the isolation unit would be wearing a surgical
       10   mask rather than an N-95?
       11          A        Once again, I am not sure what MDC is
       12   doing. I know MDC Brooklyn is following the
       13   guidelines given.
       14          Q        I don't know if you misheard me.          I
       15   said MDC?
       16          A        I don't know what they're doing. Could
       17   you repeat that.
       18          Q        Would it be consistent with MDC's
       19   current requirements that an officer on the
       20   isolation unit would be wearing a surgical mask
       21   but not an N-95?
       22          A        That is our guidance that we are
       23   giving staff who are working on those units.                  We
       24   make sure that they have N-95 masks and it was my
       25   recommendation that again that only fit tested




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 392 of 551 PageID #: 1556
                                                                     Page 76
                                                               April 27, 2020


        1                              M. King
        2   staff working those housing units.
        3                   However, in a prison in that
        4   environment it could be a case where staff may
        5   enter there and not have an N-95 mask on because
        6   they're not fit tested only because they're just
        7   making rounds throughout the unit.             Most of staff
        8   are comfortable knowing that they don't have
        9   direct contact or they have to be handling a
       10   positive inmate or around people with symptoms of
       11   COVID-19.       It just depends on the staff member.
       12          Q        You said N-95 are available to anyone
       13   on isolation or quarantine.
       14                   Could a staff member request an N-95
       15   if they are not working on isolation or
       16   quarantine?
       17          A        Sure, we have many staff who are
       18   wearing N-95 who don't work on that unit.
       19          Q        Is it correct that you said staff
       20   members get new masks every two weeks. Those are
       21   handed out by MDC surgical masks?
       22          A        I said staff get two masks weekly
       23   every week now.        Inmates get masks every week.
       24          Q        If an officer's mask rips or both of
       25   their masks break before they're getting their




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 393 of 551 PageID #: 1557
                                                                     Page 77
                                                               April 27, 2020


        1                                M. King
        2   next one is there a way that they can request a
        3   new mask?
        4          A        Yes.
        5          Q        What about inmates?
        6          A        Inmates can too.       If they come out of
        7   their cells and we making rounds and they don't
        8   have a mask and they say they don't have a mask
        9   we make sure they have a mask.
       10                   However right now I have walk around
       11   the institution talked to 1,700 plus inmates
       12   individually.          They know that they should be
       13   wearing their mask when ever they come out of
       14   their cell.
       15          Q        How do they request a new mask if they
       16   need one?
       17          A        We have officers there. The officers
       18   shouldn't be allowing them to come out of their
       19   cells without masks as well so I am sure if an
       20   officer see an inmate come out of their cell
       21   without a mask he is going to question it because
       22   he is going to tell them he can't come out of
       23   their cell without a mask and at that time I am
       24   hoping that the inmate will say well I don't have
       25   a mask or I need a new mask.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 394 of 551 PageID #: 1558
                                                                     Page 78
                                                               April 27, 2020


        1                               M. King
        2           Q        Are inmates required to wear masks at
        3   all times?
        4           A        Only when they're coming out of their
        5   cells at this time.
        6           Q        What about when they come out to take
        7   showers are they required to wear masks then?
        8           A        Well no, if they're going to the
        9   showers they don't have to wear -- they can't
       10   wear their mask in the shower but once they come
       11   out they're expected to have it, if they're out
       12   in the general area where they can't maintain
       13   their six feet social distancing they need to
       14   have on their mask.
       15           Q        Are inmates in isolation given N-95
       16   masks?
       17           A        Not to my knowledge.
       18           Q        Are inmates that test positive for
       19   COVID given N-95 mask?
       20           A        Not to my knowledge. I do know they do
       21   get surgical masks but I am not sure once again
       22   just like an inmate we can't put an N-95 on an
       23   inmate who has not been fit tested.             You can't do
       24   that.
       25           Q        To your knowledge has any inmate been




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 395 of 551 PageID #: 1559
                                                                     Page 79
                                                               April 27, 2020


        1                                M. King
        2   given an N-95 mask?
        3          A        Not that I know. Not under my -- since
        4   I have been here.          However, there are inmates who
        5   have been there for a while and somehow they have
        6   N-95 mask.       I have seen it.       And they said they
        7   have had it for a while.          Where they get it I
        8   don't know. All I know is I don't know of any
        9   inmate who have been given an N-95 mask.
       10          Q        Are inmates who are in a double bunk
       11   cell required to wear a mask in the cell?
       12          A        Once again, the only guidance
       13   expectation we have if they can't maintain social
       14   distance when they leave out of their cell they
       15   should have on mask.          We have not told them that
       16   they should be wearing their mask while they're
       17   in their cell.
       18          Q        So I understand that MDC has a large
       19   number of N-95 in storage you said currently
       20   3,000.
       21                   Why has MDC not given some of these
       22   N-95 to inmates?
       23                   MR. CHO:      Objection to the form.
       24                   Beyond the scope of the notice.          You
       25                   can answer.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 396 of 551 PageID #: 1560
                                                                     Page 80
                                                               April 27, 2020


        1                              M. King
        2          A        Once again, I have never known but if
        3   they're not fit tested and to my knowledge we
        4   have not fit tested any inmates.            So we don't
        5   give them N-95 mask and that is per OSHA
        6   guidelines.
        7          Q        Could you tell me what OSHA guideline
        8   that is pursuant to?
        9          A        I can't tell you which guidelines.           I
       10   know it is a safety guideline for all our staff
       11   and the bureau who ever wear N-95 mask they say
       12   they must be fit tested.
       13          Q        You said that N-95 would be available
       14   in the isolation unit, in the sally port, you
       15   said there were be a lot of PPE available on a
       16   cart in the sally port; is that correct?
       17          A        I didn't say anything about a cart.
       18          Q        I am sorry.
       19          A        No, I didn't say anything about a
       20   cart. I said it depends on what isolation or
       21   quarantine units they have.           It can be at various
       22   places. If they have a sally port it can be
       23   located in the sally port where it should be
       24   located for staff entering the unit. However,
       25   there have been places in the officers stations




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 397 of 551 PageID #: 1561
                                                                     Page 81
                                                               April 27, 2020


        1                               M. King
        2   where they do have PPE.
        3          Q        In terms of the isolation unit which
        4   is I believe Unit 84 is that -- are there N-95
        5   available wherever it is in the sally port before
        6   entering the unit?
        7                   MR. CHO:     Objection. Asked and
        8                   answered.    Answer again.
        9          A        It could available this morning before
       10   staff go in but once staff go in and get their
       11   PPE it may not be available at that time.
       12   However, any staff who go up there knows that
       13   they should be wearing PPE and they know how to
       14   request the PPE they need.
       15          Q        Is there a plan to fit test inmates
       16   for N-95?
       17          A        I have not heard of one.
       18          Q        Are staff at MDC required to wear
       19   gloves at all times?
       20          A        No, they are not required to wear
       21   gloves at all times. However, they do wear
       22   gloves.       They have increased wearing gloves at
       23   this time. It is a recommendation.             However, some
       24   staff choose to wash their hands and follow the
       25   CDC guidelines, make sure they wash their hands




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 398 of 551 PageID #: 1562
                                                                     Page 82
                                                               April 27, 2020


        1                              M. King
        2   regularly with soap and water.
        3          Q        Are staff members provided with
        4   gloves?
        5          A        Yes, they are.
        6          Q        What kind of gloves are they given?
        7          A        Just the regular PPE gloves. I don't
        8   know what type.
        9          Q        Like a latex glove or a rubber glove?
       10          A        Yes, I would say latex gloves.
       11          Q        How often are they given gloves?
       12          A        They can get gloves on a daily basis
       13   throughout the day.        It depends.      They have to
       14   get the gloves, we don't just issue the gloves
       15   out. Most supervisors in the department have
       16   gloves available for their staff.
       17          Q        Is it consistent with facility
       18   guidelines that staff in the lobby conducting
       19   temperature checks would be wearing a mask but no
       20   gloves?
       21          A        Staff who conduct temperature should
       22   have on gloves.
       23          Q        Any staff that conduct a temperature
       24   check should be wearing gloves?
       25          A        Yes.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 399 of 551 PageID #: 1563
                                                                     Page 83
                                                               April 27, 2020


        1                              M. King
        2          Q        So you said that gloves are required
        3   for staff doing temperatures checks but for other
        4   staff it is not a requirement to wear gloves?
        5          A        It would be your choice, it is a
        6   recommendation that they wear gloves.              If they're
        7   dealing with positive or working on a unit or
        8   what ones again some staff prefer not to wear
        9   gloves.
       10          Q        Who is required to wear gloves or when
       11   are they required to wear gloves?
       12          A        When ever they're handling anything
       13   that is not safe or they're doing shakedowns or
       14   when they are handling working on the isolation
       15   unit, when they are handling people who may be
       16   positive or anything like that.
       17          Q        Are inmates provided with gloves?
       18          A        Inmates are provided with gloves,
       19   those inmate who are cleaning on the housing unit
       20   or working cleaning, deep cleaning, yes, they are
       21   provided gloves.
       22          Q        If an inmate is not on a cleaning
       23   detail are they provided gloves?
       24          A        No, not to my knowledge.        We do not
       25   give gloves and that is a good question.              I am




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 400 of 551 PageID #: 1564
                                                                     Page 84
                                                               April 27, 2020


        1                              M. King
        2   not sure if they're being sold on the commissary.
        3          Q        When were inmates who are on cleaning
        4   duty first supplied gloves?
        5          A        That has always been the case. Any
        6   inmates who is cleaning unit orderlies what ever
        7   they're given gloves.
        8          Q        So there has been no change in glove
        9   distribution to inmates since COVID-19?
       10          A        Inmates who are on detail, work
       11   detail, they are provided gloves.            When they were
       12   not provided gloves before but those that get out
       13   and deal with sanitation yes, they're detail
       14   supervisors they do provide them with gloves.
       15   Those who are working in different areas.
       16          Q        Inmates in isolation are they provided
       17   gloves?
       18          A        Not to my knowledge.
       19          Q        Are staff ever required to wear
       20   disposable gowns or coveralls?
       21          A        Staff who are working the quarantine
       22   unit or isolation units are doing that is most of
       23   the time the recommendation. Those most medical
       24   staff assured who are doing the temperature check
       25   throughout the day daily you see them with their




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 401 of 551 PageID #: 1565
                                                                     Page 85
                                                               April 27, 2020


        1                              M. King
        2   gloves, their gowns, their N-95 face shield in
        3   the full gear.
        4          Q        Face shields similarly it is a
        5   recommendation but not a requirement that staff
        6   on isolation and quarantine wear face shields?
        7          A        It is goggles or face shield.
        8          Q        It is a recommendation, not a
        9   requirement; correct?
       10          A        It would be a requirement they do have
       11   goggles when they are dealing with those inmates
       12   or who ever have tested positive, yes.
       13          Q        That is required?
       14          A        Yes.
       15          Q        Is it required that staff wear a
       16   disposable gown or coverall when dealing with an
       17   inmate who has tested positive?
       18          A        Yes.
       19          Q        Even for security staff?
       20          A        Security staff.
       21          Q        As in a security officer rather than a
       22   medical staff member?
       23          A        Most of those staff who have to deal
       24   or go and shower are positive inmates yes, they
       25   are required to have their full PPE gear on.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 402 of 551 PageID #: 1566
                                                                     Page 86
                                                               April 27, 2020


        1                                M. King
        2          Q        Does MDC's current practices comply
        3   with the CDC guidance recommendations for PPE?
        4          A        Yes, we follow current recommendations
        5   for PPE.
        6                   MS. KATOVICH:      I would like to take a
        7                   quick break now again.
        8                   VIDEOGRAPHER:     Going off the record at
        9                   11:29 a.m.
       10                   VIDEOGRAPHER:      Back on the record
       11                   11:38 a.m.
       12          Q        Warden King, what policies are
       13   currently in place at the MDC for providing CDC
       14   recommended social distancing between inmate?
       15          A        In the initial once again I make
       16   weekly Town Halls and I speak to every inmate in
       17   there. At the beginning I can't remember as far
       18   as what day it went back to but I did explain to
       19   them that they need to social distance.
       20                   Also, I am giving out many inmate
       21   bulletins where they see this information on the
       22   TruLincs and we do have copies of that.
       23                   They are aware of self distancing a
       24   couple of ways.        So that was their communication
       25   that I had with each one of them one on one.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 403 of 551 PageID #: 1567
                                                                     Page 87
                                                               April 27, 2020


        1                              M. King
        2   During Town Hall meetings, we posted it on their
        3   TruLincs so they can see it on their e-mail, we
        4   got signs posted throughout the institution about
        5   social distancing and CDC guidelines, we sent
        6   e-mails out to staff reminding them of the social
        7   distance of six feet.         We have plenty of
        8   correspondence or communication with staff and
        9   inmate about social distancing.
       10          Q        How many inmates are allowed to be in
       11   a common area at one time?
       12          A        Right now we let them out on work
       13   detail no more than ten. Anything over ten has to
       14   be approved or approved by the regional director
       15   and we are not calling the regional director to
       16   allow more ten inmate at this time.
       17          Q        When was that put in place this policy
       18   of not letting out more than ten at a time?
       19          A        I can't tell you the date but we have
       20   gotten several different guidances from out of
       21   Central Offices, the Director of Bureau of
       22   Prisons with guidance that we should be
       23   following. I don't know the exact date.
       24          Q        Currently is it correct that all
       25   inmates are confined to their cells except for




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 404 of 551 PageID #: 1568
                                                                     Page 88
                                                               April 27, 2020


        1                               M. King
        2   release for half an hour at a time three days a
        3   week?
        4                    MR. CHO:    Objection to the form.
        5           A        Say that again.
        6           Q        Is it correct that currently inmates
        7   are confined to their cells except that they're
        8   released three times a week for half an hour at a
        9   time?
       10                    MR. CHO:    Objection to the form.
       11           A        In the beginning, yes, that was 30
       12   minutes that we allowed them to come out, shower,
       13   use the telephone, use the computer, go back to
       14   their cell.
       15                    However, within the last few weeks or
       16   couple of weeks we now give them an hour.
       17   Guidance said give them an hour when they come
       18   out on Mondays, Wednesdays, Fridays.
       19                    Also there is a limited amount of
       20   inmates like I said that come out daily to clean
       21   on there is also inmates that go other places to
       22   work such as the kitchen but no more than ten
       23   inmates come out at a time and in a group.
       24           Q        So now that the inmates on a unit are
       25   let out for one hour at a time are they all let




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 405 of 551 PageID #: 1569
                                                                     Page 89
                                                               April 27, 2020


        1                              M. King
        2   out at the same time or is it staggered?
        3          A        It is staggered. They're not all let
        4   out at the same time. In the beginning we let
        5   five out for 30 minutes.          Now that we given them
        6   an hour we probably let ten out but no more than
        7   ten.
        8          Q        In that hour that they're released is
        9   that the only time that inmates have to shower,
       10   exercise, use phones and computers?
       11          A        They use showers, they use the
       12   telephone, they use the computers.             Right now
       13   it's Mondays, Wednesdays and Fridays.
       14          Q        You said earlier that laundry is
       15   available during that time or no longer
       16   available?
       17          A        I said that laundry is available
       18   during Mondays, Wednesdays, Fridays.
       19          Q        Are inmates still able to do their own
       20   laundry when they come out of their cells on
       21   Mondays, Wednesdays, Fridays?
       22          A        No, the only thing they are able to do
       23   is use the telephone, shower, computers.              That is
       24   it.
       25          Q        Are they able to exercise?         Can they




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 406 of 551 PageID #: 1570
                                                                     Page 90
                                                               April 27, 2020


        1                              M. King
        2   go to the yard?
        3          A        Not to my knowledge.
        4          Q        When the inmates are let out ten at a
        5   time how many phones are available on the unit?
        6          A        Maybe four. Maybe four.
        7          Q        How many computers are available on
        8   the unit?
        9          A        Approximately four on each unit.          I am
       10   thinking four.
       11          Q        Do inmates need to wait in line to use
       12   the computer or the phone?
       13          A        Well what they do is right now they
       14   program, some are in the shower, some are using
       15   the telephone, some are using the computers, they
       16   rotate.
       17          Q        Is there a time limit for how long an
       18   inmate can use the computer or the phone?
       19          A        I don't think there is a time limit.
       20   They're actually given more minutes but not to my
       21   knowledge. It is not a time limit. It may be 15
       22   minutes.       I think it used to be the case where
       23   they can use the phone for 15 minutes and it
       24   automatically cuts off. However, I don't think
       25   that there is any strict guide for inmates where




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 407 of 551 PageID #: 1571
                                                                     Page 91
                                                               April 27, 2020


        1                              M. King
        2   they can't use the phone more than once or make
        3   more than one phone call.
        4          Q        How close together are the phones in
        5   the unit?
        6          A        They're approximately -- they may be
        7   six feet.
        8          Q        How close together are the computers
        9   in the unit?
       10          A        The computers are pretty close. The
       11   computers are like side by side.
       12          Q        You said there are four of them so
       13   presumably there are four inmates sitting side by
       14   side at once?
       15          A        Yes, it is possible.
       16          Q        How does the MDC ensure social
       17   distancing among the orderly crews?
       18          A        They know, once again, they have been
       19   Town Halled as well about social distancing and
       20   the unit officers they are on the units at all
       21   times to ensure that they are social distancing.
       22          Q        Are inmates who are working together
       23   to serve food able to social distance from each
       24   other?
       25          A        To my understanding they are. The food




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 408 of 551 PageID #: 1572
                                                                     Page 92
                                                               April 27, 2020


        1                               M. King
        2   service area is a large area and they shouldn't
        3   have any problem with social distancing in food
        4   service.
        5           Q        What about when they are bringing food
        6   to the units?
        7           A        The staff takes the food to the units
        8   at this time.
        9           Q        Do staff also distribute the food to
       10   inmates?
       11           A        The staff drops the food off on the
       12   unit, prepare what ever, and the inmates
       13   orderlies, the officer coordinates feeding the
       14   inmates cell by cell.
       15           Q        So all meals are now taken in cells?
       16           A        Yes.
       17           Q        When did that first happen?
       18           A        Probably when they went on the
       19   modified operations which I don't know the exact
       20   date.
       21           Q        When you said that you held a number
       22   of Town Hall meetings in March?
       23           A        Yes.
       24           Q        Where were those, where did those Town
       25   Hall meetings take place?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 409 of 551 PageID #: 1573
                                                                     Page 93
                                                               April 27, 2020


        1                              M. King
        2          A        The first one took place on the unit
        3   and the inmates were still out when it first
        4   happened and the last two or three I have gone
        5   door to door and talked to each inmate in the
        6   institution.
        7          Q        It was only that first Town Hall
        8   meeting where all the inmates were out together
        9   on the unit?
       10          A        It could have been the first two.            I
       11   am not sure but I am not sure, but I do remember
       12   them being out like the first time and it could
       13   have been a second time that they were out when I
       14   did the Town Hall.
       15          Q        How does the MDC ensure social
       16   distancing in cells?
       17          A        Once again, I mean we have told
       18   inmates to do their best to stay six feet away.
       19   I know it could be challenging in the cell,
       20   however we have discussed them not touching each
       21   other, not being close to each other.              We have
       22   discussed all of that.
       23                   When they are in their cells all we
       24   can do is tell them make sure you stay away if
       25   you can.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 410 of 551 PageID #: 1574
                                                                     Page 94
                                                               April 27, 2020


        1                              M. King
        2          Q        Are all units filled with double
        3   occupancy cells?
        4          A        Yes.
        5          Q        Are there any that have triple
        6   occupancy cells?
        7          A        No, not to my knowledge, no.
        8          Q        How large are the double occupancy
        9   cells?
       10          A        Approximately, I can't say, maybe 800
       11   square feet. I am not sure. I am not sure.
       12          Q        Are all cells the same size?
       13          A        Some of them are larger. They do have
       14   I think the handicap cells are larger than the
       15   normal cells.
       16          Q        In double occupancy cells how far
       17   apart are the beds?
       18          A        The beds are actually on top of each
       19   other.
       20          Q        It is bunk beds in each double
       21   occupancy cell?
       22          A        Correct.
       23          Q        Do you know how much -- how much
       24   higher the top cell is or the top bunk is from
       25   the bottom bunk?




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 411 of 551 PageID #: 1575
                                                                     Page 95
                                                               April 27, 2020


        1                               M. King
        2           A        Three feet, four feet, I am not sure.
        3   Three or four feet.
        4           Q        How many dormitories does the MDC
        5   have?
        6           A        How many dormitories?
        7           Q        Yes.
        8           A        Are you saying how many dorms or I
        9   have to go from the top floor. 13. 13 I think.
       10   Let me go through the top. We have four on eight
       11   and then seven, six, five, four and three, seven,
       12   six, five and four they have three so that would
       13   be three times four is 12, 16.
       14           Q        How does the MDC ensure social
       15   distancing in these dormitories?
       16                    MR. CHO:    Objection to the form.
       17           A        I think I must have misunderstood you.
       18   You said how do we ensure social distancing in
       19   the dormitories?
       20           Q        Yes.
       21           A        Okay, are you saying in the inmates --
       22   once again we Town Hall the inmates, we talk
       23   about social distancing, the inmates know they
       24   shouldn't be touching or within six feet.
       25   However, like I said it could be challenging in




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 412 of 551 PageID #: 1576
                                                                     Page 96
                                                               April 27, 2020


        1                              M. King
        2   the cells maintaining six feet.
        3          Q        So I just want to make sure that I am
        4   clear that we are talking about the same thing.
        5                   When I mean dormitories I don't mean
        6   housing units. I just mean sleeping together and
        7   there are many more than just two inmates, it is
        8   a large room, areas where people sleep in open
        9   dorms versus cells?
       10          A        Okay, we don't have any of those on
       11   the west side.        However, over on the east side we
       12   do have female dormitories, and that is the only
       13   dormitory style we have.
       14          Q        Have there been any changes to those
       15   dormitories since COVID-19?
       16          A        Well once again, we Town Hall them as
       17   well about social distancing.           They do have the
       18   bed bunk style setup as well in the dormitory and
       19   we try to stagger them as far as up, down, up,
       20   down but it's a situation where you have some
       21   female who can't actually sleep on the top bunk
       22   or for medical purposes or what ever but we do
       23   Town Hall them, we do communicate to them to make
       24   sure they maintain the six feet distance and when
       25   they can't maintain the six feet distance they




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 413 of 551 PageID #: 1577
                                                                     Page 97
                                                               April 27, 2020


        1                               M. King
        2   need to be wearing their mask.
        3           Q        Is it correct that inmates in these
        4   dormitories continue to share a bathroom and
        5   table and chairs with other inmates?
        6           A        Continue to share?     They do shower.
        7   They don't shower together. The tables from my
        8   understanding they should be six feet apart.                We
        9   just recently went over there on Friday to make
       10   sure that they know that they need to be
       11   distancing themselves and right now we try to
       12   have at least no more than two inmates at a table
       13   at a time so that is what we are doing to try
       14   maintain social distancing in the dormitories
       15   room.
       16           Q        How far apart are the beds in the
       17   dormitory rooms?
       18           A        About four feet maybe, I am not, about
       19   four feet.
       20           Q        You said that inmates there have they
       21   share showers, they have a shared shower or
       22   individual showers?
       23           A        It is individual showers, no sharing.
       24           Q        Is it a shared bathroom?
       25           A        No, I don't think there is a shared




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 414 of 551 PageID #: 1578
                                                                     Page 98
                                                               April 27, 2020


        1                               M. King
        2   bathroom there.
        3           Q        Like a room with stalls?
        4           A        I am trying to picture it. I am pretty
        5   sure there are stalls. There are stalls. There is
        6   no sharing of restrooms. There should be stalls.
        7           Q        Has the MDC rearranged the bunk in the
        8   dormitories so that inmates are sleeping head to
        9   foot?
       10           A        Not to my knowledge, no.
       11           Q        So is it correct that in the
       12   dormitories inmates continue to sleep about four
       13   feet away from each other?
       14                    MR. CHO:    Objection to the form.
       15           A        That is approximately, yes,
       16   approximately.         I am not sure of the exact
       17   footage.
       18           Q        Is it correct that the isolation unit
       19   in MDC west building also serves as a Special
       20   Housing Unit or has some cells that are SHU
       21   cells?
       22           A        Yes, there have been cases where we
       23   have used K84 as Special Housing Unit.
       24           Q        Is the west building SHU full?
       25                    MR. CHO:    Objection to the form.




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 415 of 551 PageID #: 1579
                                                                     Page 99
                                                               April 27, 2020


        1                                M. King
        2           A        Not at this time. Not at this time.
        3   But there have been cases where they have been
        4   full.
        5           Q        Would you use K84 as a SHU if the
        6   regular SHU is not full?
        7                    MR. CHO:     Objection to the form.
        8           A        No, at this time we would try to the
        9   use the east side.          We have two SHU, one on the
       10   east and one on the west.
       11           Q        Is the east building SHU full?
       12                    MR. CHO:     Objection to the form.
       13           A        No, not to my knowledge.       It was not
       14   when I left Friday.
       15           Q        I just want to go back to one thing
       16   you said about the dormitories in the east
       17   building.
       18                    Did you say that on Friday the women
       19   were given new instructions about how to social
       20   distance?
       21           A        Yes, on Friday they went over to tell
       22   them it could be no more than two at a table, to
       23   make sure if they were not using social
       24   distancing if they couldn't maintain a six feet
       25   distance they need to be wearing their mask and




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 416 of 551 PageID #: 1580
                                                                    Page 100
                                                               April 27, 2020


        1                              M. King
        2   they made that clear to them, they reiterated
        3   that on Friday, yes.
        4          Q        Have they been told that before?
        5          A        Yes, they were. They were told that
        6   before but in some cases there have been time we
        7   went over there they were not wearing their masks
        8   and they were not using social distance
        9   guidelines.       Therefore, we told them that they
       10   had could not come out to the tables until they
       11   learned how to do the social distancing.
       12                   So Friday we went back to explain that
       13   to them and followup to make sure that they know
       14   that they cannot be out or if they can't maintain
       15   a social distance of six feet then there will be
       16   consequences because they have been told.
       17          Q        Prior to Friday were more than two
       18   people allowed to use the table at a time?
       19          A        Prior to Friday, if I am not mistaken
       20   and that is really not my unit, but they were I
       21   was told that had been practicing the social
       22   distancing where they were not using their mask
       23   so that meant that they had to go behind the line
       24   and that meant that they couldn't come to the
       25   tables, they couldn't use the tables, because




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 417 of 551 PageID #: 1581
                                                                    Page 101
                                                               April 27, 2020


        1                              M. King
        2   they were not practicing social distancing.
        3                   Prior to that it could have been a
        4   case where they were able to use the tables but I
        5   am not sure when the last time they were all able
        6   to use the tables.
        7          Q        Are the women in the dormitories
        8   instructed to wear their masks at all times?
        9          A        They are instructed to wear their
       10   masks when they cannot maintain social
       11   distancing.
       12          Q        Did you say and they cannot maintain
       13   or if they cannot maintain?
       14          A        If they cannot maintain social
       15   distance they should be wearing their mask.
       16          Q        Are they required to wear their masks
       17   while in their beds?
       18          A        No, we have not made them have to wear
       19   their mask while they're in their bed.              That is
       20   the only place that they don't have to wear their
       21   mask when they are sitting on their bed or in
       22   their beds.
       23          Q        Even though they would be within six
       24   feet of another inmate?
       25                   MR. CHO:     Objection to the form.




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 418 of 551 PageID #: 1582
                                                                    Page 102
                                                               April 27, 2020


        1                              M. King
        2          A        Once again, I am not sure
        3   approximately how far they are apart but they are
        4   told if they can't maintain social distancing to
        5   wear their mask and we do not require them to
        6   wear their mask in the bed.
        7          Q        So when you went on Friday to tell
        8   them to reiterate that they needed to practice
        9   social distancing were you aware that we had
       10   added a woman as a petitioner in this case on
       11   Thursday?
       12          A        I was not aware.      I did not go over on
       13   Friday. Actually my Captain went over on Friday
       14   and my Associate Warden they both went over on
       15   Friday because that is pretty much she is over
       16   the housing unit, she went over on Friday to
       17   reiterate social distancing so I did not go into
       18   the unit.
       19                   MR. CHO:     Counsel, my record reflects
       20                   you have about five minutes left of
       21                   the deposition.
       22          Q        Warden King, are there emergency call
       23   buttons in all cells at the MDC?
       24          A        There are emergency call buttons in
       25   the cells.       However, if all of those are working,




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 419 of 551 PageID #: 1583
                                                                    Page 103
                                                               April 27, 2020


        1                               M. King
        2   no, I am sure they're not all working.
        3           Q        How do you know if an emergency call
        4   button is working or not?
        5           A        Well you have to push it and the
        6   officer should be able to hear in their spaces.
        7   However, I have been made aware that all of the
        8   direct buttons throughout the institution are not
        9   working because we had requested funding for the
       10   direct button system a couple of months ago, a
       11   few months ago, and we denied the funding and we
       12   were told to put the request back in coming up
       13   the next fiscal year.
       14           Q        How do people in the isolation unit
       15   access computers?
       16           A        There are computers on the isolation
       17   unit.        However, we do not bring positive inmates
       18   or people with symptoms out of the cells to use
       19   computers.
       20           Q        So does that mean that everyone in the
       21   isolation unit does not have access to computers?
       22                    MR. CHO:    Objection to the form.
       23           A        That is not everyone.      Those are the
       24   inmates in the isolation units.            An isolated
       25   inmate won't move positive then no, they're not




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 420 of 551 PageID #: 1584
                                                                    Page 104
                                                               April 27, 2020


        1                              M. King
        2   able to use the computer. The staff does not
        3   bring them out to use computers.
        4          Q        What about using phones, how do people
        5   in isolation use phones?
        6          A        There are phones in the unit where
        7   they can take the phone to them at this time you
        8   can roll the phone to them and allow them to use
        9   the phone if needed.
       10          Q        How do people in quarantine access
       11   computers?
       12          A        There are -- the last quarantine unit
       13   or the last unit we had quarantined there were
       14   computers on the unit.
       15          Q        Has there been a unit under quarantine
       16   that didn't have computers on the unit?
       17          A        No, not to my knowledge, no.
       18          Q        What about phones, are there phones on
       19   the quarantine units?
       20          A        Yes.
       21          Q        How often do people in quarantine get
       22   to use the phones?
       23          A        Right now Mondays, Wednesdays and
       24   Fridays, same thing we do throughout the entire
       25   institution but right now we don't have any one




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 421 of 551 PageID #: 1585
                                                                    Page 105
                                                               April 27, 2020


        1                                M. King
        2   under quarantine so.
        3          Q        People in quarantine would have the
        4   same access to computers and phones as every
        5   other inmate at the MDC currently?
        6          A        At this point, yes, at this time.
        7          Q        In isolation you said that people who
        8   have tested positive cannot access the computers.
        9                   What about people who have symptoms
       10   but have not tested positive?
       11          A        People who have symptoms they're not
       12   brought out either to use the computers.              We try
       13   to limit the spray it throughout the institution,
       14   we try to keep them where they need to be if they
       15   don't have to be there.
       16                   VIDEOGRAPHER:      We are just about two
       17                   hours.
       18                   MS. KATOVICH:     Let's take a quick
       19                   break before finishing up any last
       20                   questions on this.
       21                   VIDEOGRAPHER:     Off the record at 12:04
       22                   p.m.
       23                   VIDEOGRAPHER:      Back on the record at
       24                   12:07 p.m.
       25          Q        Warden King, I just have a couple of




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 422 of 551 PageID #: 1586
                                                                    Page 106
                                                               April 27, 2020


        1                               M. King
        2   more questions for you.
        3                    First, you said I believe you said
        4   just now that there are currently no units that
        5   are quarantined; is that correct?
        6           A        Not to my knowledge. It was not Friday
        7   when I left.
        8           Q        Does that mean that there is no one
        9   entering or leaving the facilities as well?
       10                    MR. CHO:    Objection to the form.
       11           A        That is a possibility. I couldn't
       12   remember any being Friday because if they're
       13   going to the halfway house or whatever they have
       14   to be quarantined for 14 days before they're
       15   released. So that could be different today. I am
       16   not sure.
       17           Q        I just want to go back to our
       18   discussion of PPE for just a couple of minutes
       19   more.
       20                    I understand that under the BOP's
       21   pandemic influenza plan that each facility has a
       22   safety manager or a designee who is trained to
       23   conduct fit testing for N-95; is that correct?
       24           A        Correct.
       25           Q        Who is that person at the MDC?




                        DEITZ Court Reporting... A Lexitas Company
                                       800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 423 of 551 PageID #: 1587
                                                                    Page 107
                                                               April 27, 2020


        1                                M. King
        2          A        Cristan Rohlls and Mr. Karp.         There
        3   are two people right now who is trained.
        4          Q        How often do they conduct fit testing?
        5          A        Right now we are attempting to conduct
        6   them on a daily but we are trying to get up to a
        7   hundred percent.
        8          Q        Once a staff member is fit tested they
        9   can then access N-95; correct?
       10          A        Correct.
       11          Q        If an inmate wanted to be fit tested
       12   could they request a fit test?
       13          A        Not to my knowledge.       I have never
       14   known of that.          Not to my knowledge.
       15                   MS. KATOVICH:     I think that is all for
       16                   today. Those are all of my questions,
       17                   Warden King.     I thank you for your
       18                   time and your cooperation.
       19                   MR. CHO:     Thank you.    We will read and
       20                   sign the transcript.       Thank you.
       21                   VIDEOGRAPHER:     This concludes the
       22                   video deposition of Warden Milinda
       23                   King.     The time is 12:10 p.m. and we
       24                   are going off the record.
       25       (Continued on next page to include jurat.)




                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 424 of 551 PageID #: 1588
                                                                    Page 108
                                                               April 27, 2020


        1                              M. King
        2
        3
        4
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 425 of 551 PageID #: 1589
                                                                    Page 109
                                                               April 27, 2020


        1                              M. King
        2                   (Time noted: 12:10 p.m.)
        3
        4
        5                                    MILINDA KING
        6
        7   Subscribed and sworn to before me
        8   this            day of                     , 2020.
        9
       10
       11                        NOTARY PUBLIC
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 426 of 551 PageID #: 1590
                                                                    Page 110
                                                               April 27, 2020


        1                              M. King
        2   --------------- EXHIBIT INDEX-----------------
        3   WITNESS              EXAMINATION BY         PAGE
        4   MILINDA KING         MS. KATOVICH           9
        5
        6   ------------------ EXHIBITS------------------
        7   EXHIBITS                                    PAGE
        8   Exhibits 1-33 (Deemed marked)               9
        9
       10       "INFORMATION/DOCUMENTATION REQUEST INDEX"
       11
       12   -------------- DOCUMENT REQUEST --------------
       13   PAGE            24   Institution Supplement
       14
       15   --------- INFORMATION TO BE FURNISHED --------
       16                        -NONE-
       17
       18   ----------------- RULINGS --------------------
       19                        -NONE-
       20                                 oOo
       21
       22
       23
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 427 of 551 PageID #: 1591
                                                                    Page 111
                                                               April 27, 2020


        1                                M. King
        2                           CERTIFICATION
        3   STATE OF NEW YORK        )
                                         )   ss.:
        4   COUNTY OF NEW YORK )
        5
        6                        I, LAURA B. LOWENTHAL, a Notary
        7   Public within and for the State of New York, do
        8   hereby certify:
        9                        That MILINDA KING the witness(es)
       10   whose deposition(s) is(are) hereinbefore set
       11   forth, was(were) duly sworn by me and that such
       12   deposition(s) is(are) a true and accurate record
       13   of the testimony given by such witness(es).
       14                        I further certify that I am not
       15   related to any of the parties to the action by
       16   blood or marriage; and that I am in no way
       17   interested in the outcome of this matter.
       18                        IN WITNESS WHEREOF, I have
       19   hereunto set my hand this 27th day of
       20   April, 2020.
       21
       22                                __________________________
       23                                     LAURA B. LOWENTHAL
       24
       25




                    DEITZ Court Reporting... A Lexitas Company
                                   800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 428 of 551 PageID #: 1592
                                                                                April 27, 2020
                                                                                       Page 112

                 A          administerin...   antibacteria ...    33:24 52:5,7        10:23
          a.m (8)           5:13              46:24                 52:19,20,21     authorized (3)
          1:12 7:3 48:14    afforded (3)      antibacterial ...     53:2,4,8,21     4:14 40:3,6
            48:16 68:10     24:19 25:13       30:4                  54:11,14        automaticall...
            68:12 86:9,11     30:3            anyway (2)            58:16 59:8      26:7 28:16
          ABADY (1)         against- (1)      42:3,4                66:20 84:15       90:24
          2:3               1:8               apart (4)             96:8            available (47)
          able (13)         agent (1)         94:17 97:8,16       arrived (1)       10:12 26:3
          9:6 33:11 39:8    54:16               102:3             32:5                28:3 29:13
            39:10 63:25     ago (2)           apologize (1)       Aside (1)           31:11,18 35:3
            89:19,22,25     103:10,11         13:2                14:6                36:11,14 37:8
            91:23 101:4,5   AGREED (4)        Appearance ...      Asked (1)           40:20 46:18
            103:6 104:2     4:4,8,12 5:4      9:4                 81:7                46:22 48:24
          access (17)       ahead (4)         appearances ...     asking (1)          49:2,14,18,19
          33:18 35:11       8:22 20:25        9:9                 11:2                50:13,20,21
            37:17 41:22       52:14 67:22     appreciate (1)      assigned (4)        51:7,10,11,14
            42:10,11,18     alcohol (10)      10:11               25:22 53:23         53:6,11,15
            49:11,12,21     35:24,25 36:3     appreciated (...      61:19,23          58:5,13 70:23
            50:19 103:15      37:7,14,17,21   52:12               assist (1)          72:12,16
            103:21            38:7,11 51:16   approved (2)        26:22               73:19 74:20
            104:10 105:4    allow (4)         87:14,14            assisting (1)       76:12 80:13
            105:8 107:9     36:2 40:18        approximate ...     55:17               80:15 81:5,9
          account (1)         87:16 104:8     19:12               Associate (7)       81:11 82:16
          22:3              allowed (6)       approximate...      8:10 16:23          89:15,16,17
          accurate (1)      37:13,20,23       7:3 14:22             19:20,23,25       90:5,7
          111:12              87:10 88:12       16:25 17:17         20:4 102:14     Avenue (3)
          acting (4)          100:18            17:20 18:18       assume (1)        2:4,11,15
          18:7,9,11 23:7    allowing (3)        34:10 57:13       41:10             avoid (1)
          action (2)        38:6 51:15          63:8 66:17,18     assure (1)        11:12
          1:7 111:15          77:18             67:10 68:25       43:12             aware (4)
          activation (1)    amount (2)          69:3 90:9         assured (1)       86:23 102:9,12
          23:23             47:25 88:19         91:6 94:10        84:24               103:7
          added (1)         answer (13)         98:15,16          assures (1)       AYMAN (1)
          102:10            11:4 12:23          102:3             25:18             1:3
          addition (2)        13:24 37:10     April (3)           attempt (1)
                              37:19 46:11     1:12 7:4            36:25                   B
          42:23 46:17
          additional (7)      52:11 59:24       111:20            attempting (1)    B (3)
          31:6,9 32:9         60:9 65:11      area (15)           107:5             1:17 111:6,23
            39:7,8 43:16      67:24 79:25     34:19 42:20         attorney (4)      back (16)
            43:22             81:8              56:4 60:6,13      5:24 12:2,5       41:13 47:10
          address (4)       answered (1)        60:14,21            14:12            48:11,15,17
          10:6,14,17        81:8                61:20 65:17       Attorney's (1)     61:18 65:3
            15:22           answering (1)       65:18 66:12       8:6                68:11 86:10
          administer (1)    67:23               78:12 87:11       attorneys (8)      86:18 88:13
          4:15              answers (1)         92:2,2            2:4,10,15,20       99:15 100:12
                            11:17             areas (17)            2:21 4:5 8:24    103:12

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 429 of 551 PageID #: 1593
                                                                           April 27, 2020
                                                                                  Page 113

           105:23          23:22 55:22         57:20 58:9      button (2)       102:10
           106:17            86:17 88:11      bottom (1)       103:4,10       cases (4)
          bag (1)            89:4             94:25            buttons (3)    26:22 98:22
          64:2             behalf (3)         bowel (6)        102:23,24        99:3 100:6
          bags (1)         1:5 8:6 15:14      40:9 41:17,18     103:8         category (1)
          63:25            believe (2)         41:19 42:6      buy (8)        43:7
          bar (4)          81:4 106:3          44:4            24:19 25:16    CDC (8)
          30:24 31:5       BENJAMIN ...       brand (1)         30:4,25 31:2  61:14 70:4,9
           32:5,9          2:10               46:24             40:11 47:15     71:13 81:25
          barrel (1)       best (7)           break (4)         49:15           86:3,13 87:5
          59:7             13:24 14:17        48:8 76:25                      cell (21)
          bars (2)           32:6 34:24        86:7 105:19             C      34:9,10 42:12
          31:13,22           36:19 60:10      briefly (1)      C (1)            42:20 43:18
          based (9)          93:18            10:13            2:2              46:6 49:24
          16:19 36:7,10    Betsy (3)          BRINCKER...      Cadman (1)       55:12 77:14
           37:7,17,21      2:12 7:21          2:3              2:22             77:20,23
           38:7,11 51:16     10:24            bring (8)        Calero (4)       79:11,11,14
          basically (1)    betsy.ginsber...   37:18,20,23      2:18 8:2,2       79:17 88:14
          29:12            2:13                38:7 47:10        10:25          92:14,14
          basis (34)       beyond (5)          51:16 103:17    call (5)         93:19 94:21
          25:15 26:13      9:15 46:10          104:3           24:6 91:3        94:24
           28:11,12,13       59:23 65:10      bringing (1)       102:22,24    CELLI (1)
           29:6,9 30:10      79:24            92:5               103:3        2:3
           30:11,20        bit (1)            brings (1)       called (2)     cells (56)
           37:22 40:24     52:9               27:21            8:16 40:4      30:2,24 33:22
           41:2,3 45:3     biweekly (5)       Brooklyn (6)     calling (1)      33:25 34:11
           46:4,6,8        24:24,25 25:15     2:22 10:7,20     87:15            34:22 35:5,10
           50:18,20 52:7     28:12 30:10       17:2 18:15      calls (1)        40:22 41:9,14
           52:17,19,24     bleach (1)          75:12           14:25            41:23 42:4,7
           54:13 58:11     40:10              brought (2)      capacity (1)     43:2,8,20,23
           59:16 63:18     blood (1)          32:2 105:12      9:18             44:2,20 45:13
           70:8,22 72:7    111:16             building (7)     captain (2)      45:14,19,20
           72:11,14        BOP (4)            36:13,22 37:16   73:22 102:13     46:4,7,14
           82:12           17:3 19:6,9,10      98:19,24        captains (2)     50:10,12,13
          bathroom (3)     BOP's (2)           99:11,17        70:19 72:11      51:3 56:3
          97:4,24 98:2     33:17 106:20       bulletins (1)    CARDOZO (...     62:22 77:7,19
          bear (1)         bottle (14)        86:21            2:10             78:5 87:25
          6:5              48:20,22,24,25     bunk (7)         cards (1)        88:7 89:20
          bed (4)            49:10,11,13      79:10 94:20,24   55:3             92:15 93:16
          96:18 101:19       49:16,18,24       94:25 96:18     carry (2)        93:23 94:3,6
           101:21 102:6      49:25 50:3,7      96:21 98:7      38:10 51:17      94:9,12,14,15
          beds (6)           59:12            bureau (4)       cart (3)         94:16 96:2,9
          94:17,18,20      bottles (9)        2:25 8:8 80:11   80:16,17,20      98:20,21
           97:16 101:17    40:21 41:10         87:21           case (6)         102:23,25
           101:22            49:2,19,21       business (1)     13:7 76:4 84:5   103:18
          beginning (5)      50:21 56:20      27:20              90:22 101:4  Center (3)

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 430 of 551 PageID #: 1594
                                                                             April 27, 2020
                                                                                     Page 114

            65:15,19 66:2     21:15,22 24:8     62:9 65:6,9     21:23             completed (1)
          Central (1)         33:21 34:14       65:12,13,14     come (19)         66:5
          87:21               43:5 46:9         65:16,17,18     40:18 41:9,23     comply (1)
          Centre (1)          48:9,11 51:8      66:7,11           55:13 63:25     86:2
          7:13                52:8 59:22      cleaner (8)         77:6,13,18,20   computer (11)
          certain (1)         60:8 62:11      40:16 41:19         77:22 78:6,10   56:5,23,25
          47:24               65:10 67:22       42:6 44:3,4,5     88:12,17,20       57:4,19,21
          CERTIFICA...        79:23 81:7        59:10 61:9        88:23 89:20       58:3 88:13
          111:2               88:4,10 95:16   cleaning (68)       100:10,24         90:12,18
          certified (1)       98:14,25 99:7   21:21 22:10,25    Comet (4)           104:2
          7:11                99:12 101:25      39:20,21,22     44:6 50:10,11     computers (28)
          certify (2)         102:19            39:24 40:9,17     53:12           52:18 56:13,21
          111:8,14            103:22            40:25 41:4,6    comfortable ...     56:21 57:2,11
          chairs (1)          106:10            41:11,17,18     76:8                57:14,23
          97:5                107:19            42:11,14,18     coming (4)          58:10 89:10
          challenging (2)   choice (1)          42:21,25 43:8   58:15 62:16         89:12,23 90:7
          93:19 95:25       83:5                43:15,16,20       78:4 103:12       90:15 91:8,10
          change (5)        choose (2)          43:23,24,25     Command (3)         91:11 103:15
          23:23,24 63:15    42:14 81:24         44:14,19,23     65:14,19 66:2       103:16,19,21
            63:18 84:8      Chunn (2)           45:2,23,25      Commander ...       104:3,11,14
          changed (1)       1:3 7:6             46:6,7,14       13:14               104:16 105:4
          62:14             circumstance...     51:3 52:5,6     commissary (...     105:8,12
          changes (1)       51:5                52:16 53:17     18:24 22:4        concludes (1)
          96:14             Civ (1)             53:18,24 54:9     24:18 25:17     107:21
          check (4)         1:8                 54:16,18,20       30:5 31:2,3     conduct (6)
          29:21 57:17       civil (2)           54:23,24,25       39:5,9,23       6:6 82:21,23
            82:24 84:24     1:7 6:10            55:15,16 56:3     40:12 44:8        106:23 107:4
          checked (1)       clarify (2)         56:4,12,16,19     46:19,22 47:7     107:5
          31:25             11:21 12:21         57:2 58:9         47:14,15,18     conducted (3)
          checks (2)        clean (36)          60:25 63:13       47:22 48:2,5    5:7 7:14 32:12
          82:19 83:3        40:14 41:5,14       66:2 83:19,20     48:23 49:3,16   conducting (1)
          chemical (8)        42:3,9 43:23      83:20,22 84:3     84:2            82:18
          40:4,5,5,14,25      44:11,20 45:3     84:6            common (16)       conference (1)
            43:23 60:19       45:18 49:6,23   clear (4)         34:19 42:20       5:8
            61:13             50:13,16,20     25:4 71:16          52:5,6,20,21    CONFEREN...
          chemicals (8)       52:16,20,21       96:4 100:2        53:2,4,10,21    1:14
          40:13,20 42:11      52:23 53:2,4    close (4)           54:11,13 56:4   confined (2)
            49:22 53:14       53:20 54:7,11   91:4,8,10           58:16 59:8      87:25 88:7
            53:15 58:19       54:12,13 55:7     93:21             87:11           confirming (1)
            59:2              55:12 56:23     clothes (4)       communicate...    5:16
          Cho (46)            60:24 61:19     62:18,19,20       96:23             confused (1)
          2:23 8:5,5,19       61:20 62:2,19     63:20           communicate...    30:7
            8:23 12:6,21      64:9 88:20      combat (3)        45:22 51:18,20    confusing (1)
            13:17,19,24     cleaned (17)      41:2 54:17          70:14 73:20     11:20
            14:14 15:8,25   45:13 60:7,11       65:24           communicati...    consent (1)
            20:24 21:5,10     60:13,15,16     combination ...   86:24 87:8        5:19

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 431 of 551 PageID #: 1595
                                                                                  April 27, 2020
                                                                                       Page 115

          consequence...       53:3,22 54:19    couple (7)          69:10 79:19      84:25 86:18
          100:16               57:6 58:25       48:18 53:13         86:13 87:24      109:8 111:19
          considered (1)       63:20,21           86:24 88:16       88:6 105:5      days (3)
          5:20                 66:14 71:18        103:10            106:4           45:19 88:2
          consistent (4)       72:4 75:5,6        105:25          cuts (1)           106:14
          74:21 75:7,18        76:19 80:16        106:18          90:24             deal (3)
            82:17              85:9 87:24       course (2)                          22:3 84:13
          consists (2)         88:6 94:22       8:9 40:11                D           85:23
          18:23 22:4           97:3 98:11,18    court (9)         D (1)             dealing (3)
          constantly (1)       106:5,23,24      1:2 4:17 5:8,12   8:15              83:7 85:11,16
          24:3                 107:9,10           5:15 7:9 8:12   daily (31)        Debevoise (4)
          contact (4)        correctional ...     11:7,13         26:13 40:24       2:14 7:23 8:3
          31:17 51:12        19:11,15 66:21     coverall (1)       41:2,3 42:9       8:24
            69:16 76:9       correctly (1)      85:16              45:3 46:4,6,8    decide (2)
          context (1)        25:25              coveralls (1)      49:20 50:20      29:14 73:13
          30:13              corresponde...     84:20              52:7,17,19,23    deciding (1)
          continue (3)       87:8               COVID (7)          52:23 54:7,12    32:15
          97:4,6 98:12       cost (8)           59:21 61:10        56:12 58:11      decision (1)
          Continued (1)      31:9 38:19           62:8,8 65:5,5    59:16 63:18      54:9
          107:25               39:8 44:9,10       78:19            70:8,22 72:7     declaration (6)
          control (1)          49:4,5 50:14     COVID-19 (...      72:11,14         13:6,12,13,16
          5:11               costs (1)          20:9 41:3 54:4     82:12 84:25       13:18,22
          conversation ...   6:6                  54:17 62:13      88:20 107:6      declarations ...
          14:23 60:12        counsel (4)          64:25 65:24     date (6)          12:24 13:3,4,5
          cooperation (...   5:5,8 6:3            76:11 84:9      7:4 23:25 74:6     14:2,6
          107:18               102:19             96:15            87:19,23         decreased (1)
          coordinates (1)    counseled (1)      CPLR (2)           92:20            54:3
          92:13              46:14              5:6 6:8           dated (1)         Deemed (1)
          copies (1)         counselor (8)      created (1)       13:7              110:8
          86:22              26:24 27:4         23:19             dates (2)         deep (15)
          copy (2)             42:2 44:25       crews (1)         14:3 19:13        60:11,13,15,16
          5:25 6:8             45:10,24         91:17             Dave (1)           60:23 61:20
          correct (62)         49:14,17         Cristan (2)       8:5                62:2 65:12,13
          14:20 15:24        counselor's (1)    23:7 107:2        David (5)          65:13,15,17
            26:5,8,9         56:9               current (12)      3:4 7:11 18:5      65:18 66:2
            27:15,16,23      counselors (3)     10:5 16:22         22:22 32:17       83:20
            29:15 30:25      43:12 54:8           17:6 18:20      day (30)          definitely (1)
            31:4,16,20,21      64:9               20:7 25:9,12    38:12 45:10,20    58:14
            32:17,18         counsels (1)         52:4 75:8,19     45:21,23 46:2    Deitz (1)
            33:17 35:6,7     7:16                 86:2,4           53:8,20 54:23    7:12
            36:8,9,17,18     count (2)          currently (17)     54:24,25 55:5    deliver (1)
            37:9 39:13       55:14,25           18:13 20:5         55:6,8,9,10      47:11
            41:24 42:15      counting (1)         24:12 31:23      55:11,14,15      delivery (2)
            42:21 43:3,4     69:8                 32:23 35:20      57:14 60:17      32:25 33:6
            45:6,14,15       COUNTY (1)           37:4 45:12       61:5 62:16,24    denied (1)
            46:19,20 53:2    111:4                47:4 53:24       63:13 82:13      103:11

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 432 of 551 PageID #: 1596
                                                                                  April 27, 2020
                                                                                       Page 116

          deodorant (11)     Dial (2)             100:15            dormitories (...17:13 18:4,25
          24:16,22 25:4      25:7 33:14           101:15            95:4,6,15,19      19:2,19
           25:6,7,13         difference (1)     distancing (26)      96:5,12,15     effect (1)
           28:5 30:25        26:17              21:4,9 78:13         97:4,14 98:8   4:16
           33:15 38:17       different (15)       86:14,23 87:5      98:12 99:16    eight (2)
           47:3              22:23 25:10          87:9 91:17,19      101:7          17:4 95:10
          department (...      26:22 27:17        91:21 92:3        dormitory (3)   either (2)
          19:2 22:5,6,8        27:24 34:15        93:16 95:15       96:13,18 97:17  42:11 105:12
           22:17 24:17         49:22 53:17        95:18,23          dorms (2)       ELODIA (1)
           24:24 28:3,15       63:6,17 65:21      96:17 97:11       95:8 96:9       1:5
           30:5,16 37:12       70:17 84:15        97:14 99:24       double (5)      emergency (4)
           66:21,23            87:20 106:15       100:11,22         79:10 94:2,8    70:19 102:22
           82:15             direct (4)           101:2,11           94:16,20         102:24 103:3
          departments ...    69:16 76:9           102:4,9,17        drops (1)       EMERY (1)
          17:15,24             103:8,10         distribute (5)      92:11           2:3
          depends (6)        director (3)       36:4 44:15,19       duly (2)        ensure (11)
          63:16 69:15        87:14,15,21          59:15 92:9        8:16 111:11     20:13,14 29:23
           73:2 76:11        dirty (1)          distributed (2)     duties (2)        30:16,17
           80:20 82:13       64:21              35:5 66:25          20:3,5            45:11 91:16
          deposed (1)        discovered (1)     distributing (...   duty (2)          91:21 93:15
          6:9                61:19              28:9 44:16          53:24 84:4        95:14,18
          deposition (17)    discussed (2)      distribution (...                   ensures (1)
          4:13 5:7,14 6:6    93:20,22           21:18 22:18,24             E        44:25
           7:5,14 9:2,7      discussion (1)       23:10,11,12       E (2)           enter (2)
           9:16 12:3,8       106:18               84:9              2:2,2           58:20 76:5
           12:25 14:8,13     disinfect (2)      District (4)        e-mail (10)     entering (5)
           15:9 102:21       57:4 58:23         1:2,2 7:9,9         2:7,8,13,17,19 73:14,17 80:24
           107:22            disinfectant (5)   doc (1)               2:24 57:17      81:6 106:9
          deposition(s)...   53:14 57:21,25     13:23                 58:14 70:16   entire (2)
          111:10,12            58:3 60:18       document (5)          87:3          40:13 104:24
          depositions (3)    disinfected (5)    13:17,20 14:9       e-mailed (1)    environment ...
          12:15,17,19        56:13 57:11          16:3 110:12       6:2             76:4
          Derek (3)            58:17,18         documents (5)       e-mails (3)     equipment (3)
          1:9 7:7 17:8         59:15            9:22 12:12,14       22:4 57:19      20:22 59:14
          designated (3)     dispensers (6)       14:7,10             87:6            61:25
          9:14 15:14,22      28:20 29:2,15      doing (14)          earlier (1)     especially (1)
          designates (1)       29:20,22         38:4 56:11          89:14           70:21
          16:10                30:17              60:17 62:24       east (6)        ESQ (6)
          designee (1)       disposable (2)       64:4,19 65:23     2:22 96:11      2:6,8,12,17,18
          106:22             84:20 85:16          75:12,16 83:3       99:9,10,11,16   2:23
          detail (6)         distance (12)        83:13 84:22       Eastern (3)     ETO (1)
          36:12 83:23        71:20 79:14          84:24 97:13       1:2 2:20 7:9    72:12
           84:10,11,13         86:19 87:7       door (3)            Edge (5)        everybody (2)
           87:13               91:23 96:24      64:2 93:5,5         1:9 7:7 15:13   67:4 69:23
          detergent (1)        96:25 99:20      DOP (1)               16:10 17:8    exact (4)
          40:11                99:25 100:8      71:11               education (5)   74:6 87:23

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 433 of 551 PageID #: 1597
                                                                              April 27, 2020
                                                                                      Page 117

            92:19 98:16        100:12            101:24            17:20,21        four (16)
          exactly (4)        explained (1)     female (2)          48:10,11 89:5    54:2 90:6,6,9
          53:25 64:24        10:21              96:12,21           95:11,12          90:10 91:12
            71:12 72:24      express (1)       field (1)           102:20            91:13 95:2,3
          EXAMINAT...        5:18               28:21            fixed (1)           95:10,11,12
          1:15 9:24          extent (1)        Fifth (2)          34:25              95:13 97:18
            110:3            9:14               2:4,11           floor (4)           97:19 98:12
          examined (1)       eyes (2)          filed (3)          2:4,11 35:16     free (2)
          8:17               59:6 66:9          9:3,9 13:7         95:9             24:22 50:16
          example (1)                          filing (1)        follow (2)        frequently (2)
          34:16                      F          4:6               81:24 86:4        54:19,20
          exclamation ...    face (6)          fill (4)          following (3)     Friday (22)
          68:7                72:20 73:13       40:21 41:10       71:12 75:12       14:18 40:19
          executive (1)        85:2,4,6,7        47:16,17          87:23             41:24 42:13
          74:2               facial (1)        filled (4)        follows (1)         42:19 43:21
          exercise (2)        39:16             29:4,16 30:17     8:18               58:15 97:9
          89:10,25           facilities (3)      94:2            followup (1)        99:14,18,21
          exhibit (9)         18:6 19:3        finance (1)        100:13             100:3,12,17
          5:25 6:2,5           106:9            19:4             food (14)           100:19 102:7
            13:11,19 16:6    facility (5)      financial (2)      34:16 35:8         102:13,13,15
            16:7,9 110:2      19:24 21:9        17:12 18:10        55:17 59:15       102:16 106:6
          exhibits (4)         32:9 82:17      finish (3)          59:18 64:15       106:12
          5:23 9:21            106:21           11:10,11 52:10     64:18 91:23     Fridays (7)
            110:7,8          falls (3)         finishing (1)       91:25 92:3,5     41:9 58:12
          EXHIBITS--...       18:24 21:24       105:19             92:7,9,11         88:18 89:13
          110:6                30:5            first (16)        foot (1)            89:18,21
          exit (1)           far (9)            8:16 14:22        98:9               104:24
          58:21               24:18,21 35:24     18:8 19:10      footage (1)       Friend (2)
          expectation (...     70:8 86:17        48:19 59:20      98:17             1:4,4
          42:9 54:6 56:2       94:16 96:19       59:20 61:19     force (1)         front (1)
            56:7,10,23         97:16 102:3       84:4 92:17       4:15              13:23
            65:22 70:13      fault (1)           93:2,3,7,10     form (25)         full (11)
            70:14 71:5        30:8               93:12 106:3      4:9 20:24 21:5    10:2,13,15,17
            73:15,20         FCI (1)           fiscal (1)          21:10,15,22       58:9 85:3,25
            79:13             20:2              103:13             33:21 34:14       98:24 99:4,6
          expectations ...   feeding (1)       fit (24)            43:5 46:9         99:11
          46:3                92:13             67:3,4,6,7,13      51:8 59:22      Fund (17)
          expected (3)       feet (20)           67:16,18,20       60:8 62:11       17:12 18:5,24
          45:18 56:2          71:21 78:13        68:16,18          79:23 88:4,10     18:25 21:24
            78:11              87:7 91:7         74:23 75:3,25     95:16 98:14       21:25 22:2,6
          experience (1)       93:18 94:11       76:6 78:23        98:25 99:7,12     22:8,13,14,17
          16:20                95:2,2,3,24       80:3,4,12         101:25            24:16,21,23
          expert (1)           96:2,24,25        81:15 106:23      103:22            30:6 32:16
          74:10                97:8,18,19        107:4,8,11,12     106:10          funding (2)
          explain (3)          98:13 99:24     five (11)         forth (1)          103:9,11
          29:7 86:18           100:15           15:19,22 17:19    111:11           FURNISHE...

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 434 of 551 PageID #: 1598
                                                                          April 27, 2020
                                                                                  Page 118

            110:15          90:20 99:19       77:21,22 78:8   106:13           16:3
          further (4)       111:13            86:8 106:13     Hall (8)         HASSAN (1)
           4:8,12 5:23    gives (2)           107:24          87:2 92:22,25    1:3
            111:14        24:21 28:14       Gojo (1)           93:7,14 95:22   hdqC2 (10)
          future (1)      giving (4)        33:16              96:16,23        40:5,16 41:2
           33:6           28:13 38:23       good (3)          Halled (1)         43:22 53:11
                            75:23 86:20     10:9 60:22        91:19              54:16 59:5,7
                 G        glove (3)           83:25           Halls (1)          59:10 61:3
          G (1)           82:9,9 84:8       gotten (1)        86:16            head (2)
          8:15            gloves (40)       87:20             hand (35)        37:5 98:8
          Gantt (1)       62:3 64:8,9,12    governs (1)       21:20 30:18      heads (2)
          18:5              64:16,21        9:6                32:13 35:3,20   17:23 18:2
          gear (2)          81:19,21,22     gown (2)           35:22,23,24     hear (1)
          85:3,25           81:22 82:4,6    73:14 85:16        35:25,25 36:3   103:6
          general (2)       82:7,10,11,12   gowns (3)          36:4,7,10,14    heard (2)
          50:22 78:12       82:14,14,16     72:19 84:20        36:15,16,19     10:15 81:17
          getting (1)       82:20,22,24       85:2             36:21 37:3,6    held (4)
          76:25             83:2,4,6,9,10   group (4)          37:7,13,17,21   16:24 19:5,9
          Ginsberg (4)      83:11,17,18     54:14 55:3         37:23 38:7,10     92:21
          2:12 7:21,21      83:21,23,25       70:20 88:23      38:11 47:25     help (1)
            10:24           84:4,7,11,12    guess (1)          51:16 61:9,15   52:11
          give (24)         84:14,17 85:2   11:22              61:16 111:19    helpful (1)
          19:12 24:24     go (29)           guidance (9)      handed (6)       15:25
            28:12 31:14   8:22 20:24        66:10 71:11,13    49:3,5,8 50:17   hereinbefore ...
            38:22 39:18     29:21 30:15       74:17 75:22      72:3 76:21      111:10
            42:14 46:23     35:9 39:9         79:12 86:3      handicap (1)     hereunto (1)
            47:13,16        42:20 47:8,10     87:22 88:17     94:14            111:19
            50:15 52:10     48:17 52:13     guidances (1)     handing (1)      high (2)
            56:7 64:7,9     60:21 63:16     87:20             45:4             55:19 63:16
            67:23 69:4,6    67:22 68:7      guide (1)         handling (5)     higher (1)
            69:21,22 80:5   81:10,10,12     90:25             64:21 76:9       94:24
            83:25 88:16     85:24 88:13     guideline (2)      83:12,14,15     highly (1)
            88:17           88:21 90:2      80:7,10           handout (1)      52:18
          given (32)        95:9,10 99:15   guidelines (11)   31:13            Holly (3)
          12:16,16 26:7     100:23          46:2 61:14        hands (3)        2:25 8:8 15:4
            28:2,10 38:21   102:12,17         70:4 71:13      28:8 81:24,25    home (1)
            39:7 46:17      106:17            75:13 80:6,9    happen (3)       63:16
            61:25 62:4    goes (1)            81:25 82:18     61:12 71:4       hoping (1)
            66:11 68:20   56:25               87:5 100:9       92:17           77:24
            68:21 69:2    goggles (3)                         happened (1)     hot (1)
            71:24 72:5,6  72:20 85:7,11            H          93:4             34:23
            72:8 74:17    going (15)        HAIR (1)          happening (1)    hour (9)
            75:13 78:15   11:11 29:3        1:5               30:9             14:23 62:21
            78:19 79:2,9    48:13 61:18     half (3)          happens (2)        88:2,8,16,17
            79:21 82:6,11   64:20 65:3,20   62:21 88:2,8      46:5 70:24         88:25 89:6,8
            84:7 89:5       65:23 73:3      halfway (1)       hard (1)         hours (1)

                         DEITZ Court Reporting... A Lexitas Company
                                        800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 435 of 551 PageID #: 1599
                                                                              April 27, 2020
                                                                                      Page 119

           105:17           Index (2)          107:11            97:12,20 98:8       74:13 75:5,9
          house (2)          7:7 110:10      inmates (131)       98:12 103:17        75:20 76:13
          55:25 106:13      INDEX-------... 20:14,15 24:13       103:24              76:15 78:15
          housed (1)         110:2             24:15,18        inspect (1)           80:14,20 81:3
          60:7              individual (6)     25:10,13,16      43:12                83:14 84:16
          housing (17)       9:17 22:16        26:3,13,22      instituted (6)        84:22 85:6
          25:15 26:25         23:5 73:12       27:6,25 28:16    37:25 38:2           98:18 103:14
           44:20 50:6         97:22,23         28:17,19,22       64:17,18,20         103:16,21,24
           69:19 70:20      individually ...   29:18,25          64:23               104:5 105:7
           71:25 72:3,13     1:5 34:18         30:24 31:14     institution (28)    issue (3)
           73:17,24 76:2      77:12            33:18,22 34:7    19:4 20:14,15       12:22 46:15
           83:19 96:6       individuals (3)    34:10,13,17       23:16,18,21         82:14
           98:20,23          17:17,21 22:7     34:20,22 35:5     23:23 24:4,7      issued (1)
           102:16           influenza (1)      36:3,5,11         28:21 29:17        64:6
          hundred (1)        106:21            38:5,15,18        33:16 35:17       issues (1)
          107:7             information (...   39:15 40:18       35:23 36:8         26:23
          hygiene (15)       86:21 110:15      41:9 42:18,25     37:12 40:7        item (1)
          20:17 21:18,19    INFORMAT...        43:7,19 44:20     41:7 44:21         39:4
           22:9,10,12,19     110:10            45:2,13,13,18     52:17 55:24       items (6)
           23:10,13         initial (2)        45:22,24 47:6     77:11 87:4         9:13 24:20
           24:12,14,20       74:17 86:15       47:13 49:10       93:6 103:8          44:7,13 46:17
           27:2 28:5        initiated (1)      51:3,23,25        104:25              47:6
           46:18             74:5              52:21 53:6,7      105:13
                            inmate (57)        53:17 55:23       110:13                   J
                  I          18:23 22:2,3      57:14,24 59:8   instructed (2)      J (1)
          identification...   26:6,10 29:18    62:6,10,15,20    101:8,9             3:4
           9:23               31:5 39:6,19     63:9,11,20,24   instructions (...   JACKLYN (1)
          identify (1)        40:15 44:22      64:6,13 67:13    99:19               1:4
           7:16               45:5 46:5        67:15,20        interested (1)      James (3)
          identity (1)        48:19,21,24      69:22 76:23      111:17              1:5 2:23 9:20
           5:16               49:8,18,25       77:5,6,11       interrupt (1)       james.cho@...
          Illinois (1)        50:2,4,6,9,11    78:2,15,18       52:11               2:24
           20:2               51:6 53:9        79:4,10,22      interrupted (1)     job (8)
          imagine (1)         57:3 58:23       80:4 81:15       52:8                16:22 18:20
           32:19              60:3,7 62:17     83:17,18 84:3   inventory (2)         19:5,8,10
          immediately ...     62:23 63:2,17    84:6,9,10,16     32:12,15             20:3,5 54:13
           34:25              63:22 64:11      85:11,24        is(are) (2)         John (1)
          implemented...      76:10 77:20      87:10,25 88:6    111:10,12           18:6
           41:4 52:15         77:24 78:22      88:20,21,23     isolated (1)        joined (1)
          include (2)         78:23,25 79:9    88:24 89:9,19    103:24              10:23
           70:21 107:25       83:19,22         90:4,11,25      isolation (36)      Jordan (1)
          increase (2)        85:17 86:14      91:13,22         21:14 69:18,25      13:14
           54:5,8             86:16,20 87:9    92:10,12,14       70:11,21 71:2     June (1)
          increased (3)       87:16 90:18      93:3,8,18         71:8,25 72:3       19:14
           41:6 54:3          93:5 101:24      95:21,22,23       72:18,19 73:5     jurat (1)
            81:22             103:25 105:5     96:7 97:3,5       73:7,10,14         107:25

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 436 of 551 PageID #: 1600
                                                                          April 27, 2020
                                                                                 Page 120

          JUSTIN (1)        16:1 17:1        106:1 107:1      94:7 98:10        102:20 106:7
          1:4               18:1 19:1        107:17,23        99:13 104:17   legal (1)
                            20:1 21:1        108:1 109:1,5    106:6 107:13    7:12
                K           22:1 23:1        110:1,4 111:1    107:14         LegalView/Z...
          K (1)             24:1 25:1        111:9           known (2)        5:11
          8:15              26:1 27:1      kitchen (1)       80:2 107:14     let's (3)
          K84 (2)           28:1 29:1      88:22             knows (1)        43:14 63:12
          98:23 99:5        30:1 31:1      knew (1)          81:12              105:18
          K85 (1)           32:1 33:1      61:15             krosenfeld@...  letter (1)
          73:7              34:1 35:1      know (60)         2:8              16:10
          Karp (1)          36:1 37:1      10:10 11:11                       letting (1)
          107:2             38:1 39:1        15:13 31:22              L       87:18
          KATHERIN...       40:1 41:1        31:24 32:4,22   L (1)           Lexitas (3)
          2:8               42:1 43:1        32:25 33:5,9     8:15            5:12 7:12 8:13
          Katie (1)         44:1 45:1        37:3,6,11       lag (1)         Lieutenant (1)
          10:24             46:1 47:1        45:25 46:21      52:9            13:13
          Katovich (21)     48:1,17 49:1     47:4 50:24      large (4)       limit (5)
          2:6 7:19,19       50:1 51:1        53:8 56:2        79:18 92:2      31:13 90:17,19
            8:19,22 9:20    52:1 53:1        57:13,15,16       94:8 96:8        90:21 105:13
            9:25 10:22      54:1 55:1        57:16,18 60:2   larger (2)      limited (1)
            13:9 16:5       56:1 57:1        61:11,24 62:9    94:13,14        88:19
            24:6,11 48:6    58:1 59:1        62:12 65:8,8    latex (2)       limits (1)
            48:10 52:13     60:1 61:1        65:16 66:6       82:9,10         31:8
            67:25 68:4      62:1 63:1        68:19,19,22     laundry (17)    line (2)
            86:6 105:18     64:1 65:1        73:16 74:10      18:23,24 22:4   90:11 100:23
            107:15 110:4    66:1 67:1        74:13 75:12       34:4 62:14,25 liquid (19)
          keep (4)          68:1 69:1        75:14,16          63:14,23,24    28:2,7,9,10,17
          32:12 72:8,9      70:1 71:1        77:12 78:20       64:4,15,19,21    28:22 29:13
            105:14          72:1 73:1        79:3,8,8,8        64:23 89:14      29:16,25 30:4
          keeping (1)       74:1 75:1        80:10 81:13       89:17,20         30:9 31:2
          32:14             76:1 77:1        82:8 87:23      Laura (4)          32:20,22 33:2
          kept (4)          78:1 79:1        91:18 92:19      1:17 8:12         33:7,16 35:3
          27:10 39:13       80:1 81:1        93:19 94:23       111:6,23         58:9
            49:21 57:10     82:1 83:1        95:23 97:10     law (1)         list (3)
          kind (4)          84:1 85:1        100:13 103:3     5:20            40:13 47:15
          25:5 62:4         86:1,12 87:1   knowing (1)       learn (1)          67:8
            69:13 82:6      88:1 89:1      76:8               59:20          litigation (2)
          kinds (1)         90:1 91:1      knowledge (2...   learned (3)      5:22 6:10
          39:15             92:1 93:1      14:17 16:20        60:5 61:13     little (2)
          King (124)        94:1 95:1        31:10 32:6        100:11         30:7 68:6
          1:16 7:1,6 8:1    96:1 97:1        34:24 36:19     leave (1)       LLP (1)
            8:10 9:1,12     98:1 99:1        48:22 60:10      79:14           2:3
            10:1,4,9,19     100:1 101:1      67:20 68:2      leaving (2)     lobby (1)
            11:1 12:1       102:1,22         78:17,20,25      43:2 106:9      82:18
            13:1,21,22,25   103:1 104:1      80:3 83:24      left (4)        located (5)
            14:1 15:1       105:1,25         84:18 90:3,21    65:7 99:14      72:17,24,25

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 437 of 551 PageID #: 1601
                                                                       April 27, 2020
                                                                               Page 121

            80:23,24       14:1 15:1      106:1 107:1       70:4,5,23        27:18 31:22
          location (2)     16:1 17:1      108:1 109:1       71:3,6,6,9,10    32:22 35:20
           18:13,17        18:1 19:1      110:1 111:1       71:21 72:20      36:21 37:4,21
          locations (2)    20:1 21:1     maintain (13)      73:13 74:18      39:19 45:16
           5:10 35:19      22:1 23:1     71:20 78:12        75:10,20 76:5    47:4 51:15
          lock (1)         24:1 25:1      79:13 96:24       76:24 77:3,8     52:5 59:20
           46:13           26:1 27:1      96:25 97:14       77:8,9,13,15     60:5 61:9,9
          lockdown (2)     28:1 29:1      99:24 100:14      77:21,23,25      62:14 66:13
           47:5,7          30:1 31:1      101:10,12,13      77:25 78:10      66:25 67:11
          long (8)         32:1 33:1      101:14 102:4      78:14,19 79:2    68:13 69:2,4
           14:21 16:24     34:1 35:1     maintained (1)     79:6,9,11,15     69:10 70:10
            17:3,5 18:16   36:1 37:1     47:21              79:16 80:5,11    70:20 74:11
            61:15 74:18    38:1 39:1     maintaining ...    82:19 97:2       75:11,12,15
            90:17          40:1 41:1     96:2               99:25 100:22     76:21 79:18
          longer (1)       42:1 43:1     maintenance ...    101:15,19,21     79:21 81:18
           89:15           44:1 45:1     19:3               102:5,6          86:13 91:16
          look (3)         46:1 47:1     making (4)        masks (42)        93:15 95:4,14
           12:19,20 46:4   48:1 49:1     10:12 43:13       62:3,4 64:6,14    98:7,19
          looked (1)       50:1 51:1      76:7 77:7         66:13,16,18      102:23 105:5
           67:8            52:1 53:1     Malleo (1)         66:19,24         106:25
          looks (1)        54:1 55:1     18:7               68:13,15,25     MDC's (5)
           68:5            56:1 57:1     management...      69:3,5,7,7,9    20:9 21:7 75:7
          LOPEZ (1)        58:1 59:1     17:13 18:11        69:11,20,21      75:18 86:2
           1:5             60:1 61:1     manager (5)        70:10,18,18     mdcalero@d...
          losing (1)       62:1 63:1     18:6,7,10 23:8     71:17 72:12     2:19
           68:5            64:1 65:1      106:22            72:19 74:14     meals (3)
          lost (1)         66:1 67:1     managers (2)       75:24 76:20     54:14 55:2
           68:6            68:1 69:1     33:9,11            76:21,22,23      92:15
          lot (5)          70:1 71:1     manner (1)         76:25 77:19     mean (13)
           31:24 32:24     72:1 73:1     5:18               78:2,7,16,21    21:20 24:25
            46:12 57:16    74:1 75:1     March (9)          100:7 101:8      30:14 38:25
            80:15          76:1 77:1     13:7 14:4          101:10,16        60:14 67:18
          lotion (1)       78:1 79:1      19:14 38:9       matter (2)        72:15 93:17
           47:3            80:1 81:1      59:25 71:14      7:6 111:17        96:5,5,6
          Lowenthal (4)    82:1 83:1      74:7,8 92:22     matters (1)       103:20 106:8
           1:17 8:13       84:1 85:1     mark (1)          6:10             means (2)
            111:6,23       86:1 87:1     68:7              McBRIDE (1)      60:16 67:19
          Lyle (4)         88:1 89:1     marked (5)        1:3              meant (2)
           2:17 7:23,23    90:1 91:1     5:24 9:22         MCC (2)          100:23,24
            10:25          92:1 93:1      13:10 15:19      69:5,8           medical (9)
                           94:1 95:1      110:8            MDC (54)         35:25 37:8,10
                 M         96:1 97:1     marriage (1)      15:11 17:2        37:11,16
          M (106)          98:1 99:1     111:16             18:15 19:23      66:21 84:23
          7:1 8:1,15 9:1   100:1 101:1   mask (52)          19:25 20:7       85:22 96:22
           10:1 11:1       102:1 103:1   64:7 67:3,14       21:17 24:13     meet (2)
           12:1 13:1       104:1 105:1    69:13,22,23       24:15 25:11     14:12,14

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 438 of 551 PageID #: 1602
                                                                        April 27, 2020
                                                                                Page 122

          meeting (3)      75:14           69:4,18 70:2    never (2)         7:7 13:20 48:3
          5:11 14:22       missed (1)      70:3,6,6,10     80:2 107:13        54:3 69:4
           93:8            17:19           70:12,17,23     new (28)           79:19 92:21
          meetings (4)     mission (1)     71:3,6,9,22     1:2,18 2:5,5,11
          51:22 87:2       66:5            71:23,24 72:4     2:11,16,16,20          O
           92:22,25        mistaken (3)    72:6,9,12,15      2:22 7:9,13     oath (3)
          Melanie (3)      49:15 61:2      72:17,19          10:8,11,20      4:15 5:13 11:4
          2:18 8:2 10:25    100:19         73:13 74:15       27:21 33:12     Objection (26)
          member (6)       misundersto...  74:20,23 75:2     36:23 37:25     20:24 21:5,10
          26:18 71:6       95:17           75:4,10,21,24     61:8 76:20        21:15,22
           76:11,14        modified (1)    76:5,12,14,18     77:3,15,25        33:21 34:14
           85:22 107:8     92:19           78:15,19,22       99:19 111:3,4     43:5 46:9
          members (3)      moment (1)      79:2,6,9,19       111:7             51:8 59:22
          72:13 76:20      51:11           79:22 80:5,11   nine (2)            60:8 62:11
           82:3            Monday (6)      80:13 81:4,16   15:20,23            65:10 79:23
          mentioned (6)    7:4 41:23       85:2 106:23     nodding (1)         81:7 88:4,10
          38:15 41:16       42:12,19       107:9           11:18               95:16 98:14
           46:16 51:15      43:20 72:9    N95 (2)          Noelle (3)          98:25 99:7,12
           53:12 65:3      Mondays (9)    72:5,9           2:17 7:23           101:25
          met (1)          40:19 41:8     name (12)          10:25             103:22
          15:7              58:12,14      7:11 10:2,14     non-alcohol (2)     106:10
          Michael (1)       88:18 89:13    10:16,17,21     36:7,10           objections (1)
          18:12             89:18,21       18:2,8,8,9      NONE- (2)         4:9
          Michelle (1)      104:23         46:23 53:14     110:16,19         obligation (1)
          18:4             month (2)      near (1)         normal (1)        6:8
          MIGDALIZ ...     32:7 33:3      58:9             94:15             obtain (1)
          1:4              months (7)     need (23)        Notary (4)        42:21
          Milinda (9)      17:2,4 18:18   5:13 11:21       1:17 8:17         occupancy (5)
          1:16 7:6 8:10     18:19 47:19    26:16 39:9        109:11 111:6    94:3,6,8,16,21
           10:4,19          103:10,11      48:9 50:19      note (6)          occupying (1)
           107:22 109:5    morning (3)     54:8,9 57:4     8:20,23 9:5,7     45:14
           110:4 111:9     10:9,10 81:9    57:18 59:9        9:10 16:2       occur (1)
          mine (2)         move (1)        64:10 70:8      noted (1)         27:18
          13:5 53:8        103:25          77:16,25        109:2             Office (2)
          minimum (2)      moved (1)       78:13 81:14     notice (10)       2:20 8:6
          54:2 60:20       65:4            86:19 90:11     1:16 9:4,11,16    officer (22)
          minute (2)       multi (1)       97:2,10 99:25     16:6,8 46:10    4:14 5:12
          52:10 67:24      44:5            105:14            59:23 65:11       19:11,15
          minutes (12)                    needed (6)         79:24             26:15,18,19
          14:24 40:22             N       25:19 30:21      notified (1)        27:7 31:16,17
           48:10,12        N (4)           40:12 44:20     14:10               49:22 70:25
           60:21 88:12     2:2,10 8:15,15  102:8 104:9     notify (2)          72:2 73:9,12
           89:5 90:20,22   N-95 (62)      NEHEMIAH...      26:15,15            75:3,8,19
           90:23 102:20    66:13,16,18,24 1:3              notwithstand...     77:20 85:21
           106:18           67:3,14 68:13 nelyle@debe...   6:7                 92:13 103:6
          misheard (1)      68:14,20,21   2:17             number (7)        officer's (1)

                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 439 of 551 PageID #: 1603
                                                                                April 27, 2020
                                                                                        Page 123

            76:24             54:17           105:22,24           104:4,10,21          58:10 89:10
          officers (11)     orderlies (25)     107:23 109:2       105:3,7,9,11         90:5 91:4
          36:20 42:13       49:20 52:22       page (4)            107:3                104:4,5,6,18
            70:19 72:25       53:2,9,16,23    107:25 110:3,7     percent (5)           104:18,22
            73:3,24 74:14     54:10 55:13      110:13            67:5,12 68:17         105:4
            77:17,17          56:12,18        pandemic (17)       68:18 107:7        pick (5)
            80:25 91:20       59:18 61:20     20:9 28:11         percentage (1)      25:14 26:2
          Offices (1)         61:23,25         29:23 30:19       67:10                 29:4 30:15
          87:21               62:17,23 63:2    36:23 37:2,23     period (1)            64:3
          Oh (1)              63:12,19 64:2    38:23 40:3,7      60:20               picking (1)
          49:9                64:4,8,11        52:2 55:22        permitted (2)       30:20
          okay (8)            84:6 92:13       56:19 61:17       38:10 75:4          picks (2)
          11:19 19:14       orderly (2)        65:2 74:9         person (9)          29:8,11
            41:20 48:8      63:23 91:17        106:21            18:11 22:23         pickup (1)
            57:15 74:19     orders (1)        paper (12)          30:23 38:13        66:4
            95:21 96:10     33:12             21:20 29:24         43:14,15           picture (1)
          once (24)         ordinarily (6)     39:2,3,6,16        56:25 69:24        98:4
          29:10 43:19       27:18 36:21        39:17,17           106:25             place (12)
            44:16,18 59:4     47:22 54:10      40:10 58:4,5      personal (10)       5:14 55:18,21
            60:5,16 74:16     54:12 60:25      58:8              16:20,20 20:21        70:6 71:7,10
            74:23 75:11     ordinary (5)      part (3)            21:21 22:25          74:4 86:13
            78:10,21        25:10 43:24,25    15:22,23 20:8       24:20 39:20          87:17 92:25
            79:12 80:2        45:16 54:19     participate (1)     39:21,22             93:2 101:20
            81:10 86:15     OSHA (2)          9:6                 61:24              places (5)
            91:2,14,18      80:5,7            participating...   personally (4)      34:3 49:20
            93:17 95:22     OSHA's (1)        5:10               9:3,9 51:2 66:6       80:22,25
            96:16 102:2     36:2              particular (3)     petitioner (1)        88:21
            107:8           outbreak (2)      22:16 23:5         102:10              plan (2)
          ones (2)          61:10 62:13        25:23             Petitioner's (3)    81:15 106:21
          73:24 83:8        outcome (1)       parties (5)        9:21 13:10          play (1)
          oOo (2)           111:17            4:6 5:5,19 6:5      16:7               55:3
          4:18 110:20       outside (1)        111:15            Petitioner(s) ...   Plaza (2)
          open (1)          64:2              party (2)          2:4,10,15           2:5,22
          96:8              oversee (3)       6:9,10             petitioners (6)     please (8)
          operation (2)     18:22,25 22:9     patience (1)       7:20,22,25 8:4      7:16 8:14 10:2
          16:23 18:23       overseeing (1)    10:10               10:22,24             10:5 11:9,20
          operations (1)    21:18             patients (1)       Petitioners(s)...     42:16 50:5
          92:19             oversees (1)      69:17              1:6                 plentiful (1)
          opportunity ...   26:24             Pekin (1)          phone (12)          37:6
          24:19 25:14       oversight (1)     20:2               14:25 56:5          plenty (3)
            30:4 40:9       18:22             people (17)         57:3,22 90:12      32:24 48:4
          oral (1)                            65:4 68:15          90:18,23 91:2        87:7
          31:15                   P            70:24 76:10        91:3 104:7,8       Plimpton (4)
          order (5)         P (2)              83:15 96:8         104:9              2:14 7:24 8:3
          33:10 41:2        2:2,2              100:18            phones (14)           8:25
            47:17 51:24     p.m (4)            103:14,18         56:22 57:11,23      plus (1)

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 440 of 551 PageID #: 1604
                                                                           April 27, 2020
                                                                                   Page 124

           77:11             80:15 81:2,11    6:4 14:4 19:25    53:16 70:3       104:21 105:2
          point (4)          81:13,14 82:7     100:17,19        82:3 83:17,18    105:3
          23:24 47:19        85:25 86:3,5      101:3            83:21,23        quarantined ...
           48:6 105:6        106:18           prison (1)        84:11,12,16     104:13 106:5
          policies (6)      practice (3)      76:3             provides (2)      106:14
          20:16,20 21:2     25:11 45:16       Prisons (3)      27:2 42:2        question (9)
           21:8,12 86:12     102:8            2:25 8:9 87:22   providing (2)    4:10 6:5 11:10
          policy (3)        practices (9)     probably (7)     43:7 86:13        11:11 13:24
          24:5 36:2         20:17,21 21:3     29:3 33:3 38:8   Public (4)        67:23,24
           87:17             21:8,13 25:9      63:4 71:14      1:17 8:17         77:21 83:25
          port (8)           25:12 62:14       89:6 92:18       109:11 111:7    questioning (1)
          73:4,6,8 80:14     86:2             problem (1)      purchase (10)    6:4
           80:16,22,23      practicing (2)    92:3             39:5 44:8        questions (6)
           81:5             100:21 101:2      procedure (2)     46:18,25 47:2   11:3,4,17
          ports (1)         Pratesi (5)       28:8 52:4         47:3,6,9         105:20 106:2
          72:23             2:25 8:8 15:4,4   procedures (8)    48:22 49:16      107:16
          position (5)       15:8             20:17,21 21:3    purpose (2)      quick (2)
          16:24 17:7        prefer (1)         21:8,13 23:9    5:21 44:5        86:7 105:18
           18:11 20:4       83:8               23:11,19        purposes (1)     QUINONES ...
           33:17            prepare (6)       production (1)   96:22            1:4
          positions (3)     12:7 14:7,13      24:6             pursuant (4)
          19:5,8,13          15:9 16:16       products (2)     1:16 5:6 9:11           R
          positive (20)      92:12            21:19 27:2        80:8           R (3)
          49:9 59:21        prepared (1)      program (1)      push (1)        2:2,12,23
           60:2,5,6         16:13             90:14            103:5           RABADI (1)
           61:18 62:8       preparednes...    programs (1)     put (17)        1:3
           65:5 69:16       70:19             19:3             24:9 33:12      rails (1)
           76:10 78:18      present (2)       protect (3)       35:3 56:20,21  52:17
           83:7,16 85:12    3:2 5:5           36:25 38:4        59:6 63:25     rate (1)
           85:17,24         presented (1)      51:24            66:9 70:6,16   63:17
           103:17,25        6:2               protective (2)    71:7 72:21     razors (1)
           105:8,10         presenting (1)    20:22 61:24       73:16 74:3     47:2
          possession (1)    5:24              provide (11)      78:22 87:17    read (3)
          6:3               presumably (...   11:17 26:20       103:12         12:12,15
          possibility (1)   91:13              28:16,19        puts (1)          107:19
          106:11            pretty (14)        37:19 39:23     71:6            readily (1)
          possible (2)      12:11 22:2         39:25 40:2,24                   51:10
          75:6 91:15         24:23 26:19       42:25 84:14           Q         really (5)
          possibly (2)       28:4 37:13       provided (28)    quarantine (... 10:11 51:9
          59:25 74:22        55:16 60:17      24:13,15 29:25   21:13 69:19,25    57:15 60:22
          posted (3)         62:15 64:25       30:10,11,13      70:11,22 71:2    100:20
          46:3 87:2,4        69:7 91:10        38:16,16,18      71:8,25 72:3 rearranged (1)
          PPE (17)           98:4 102:15       39:15,19         76:13,16       98:7
          62:3 64:5 70:8    previous (1)       40:15 42:6       80:21 84:21    reason (3)
           72:21 73:10      19:8               43:10 44:8,10    85:6 104:10    11:23 37:11
           73:16,18         prior (6)          44:12 50:14      104:12,15,19     74:25

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 441 of 551 PageID #: 1605
                                                                                April 27, 2020
                                                                                        Page 125

          receive (6)        12:18,24 13:6      42:16 50:4         83:11 84:19       27:14
          24:16 27:25,25       13:13            73:11 75:17        85:13,15,25       restroom (7)
            31:9 47:8        refill (2)       report (3)           101:16            29:23 34:9,20
            67:3             28:25 29:14      17:6 65:14,24      requirement ...       35:5,7,9,14
          receives (1)       reflects (1)     reported (2)       70:5 71:7,17        restrooms (11)
          32:9               102:19           34:25 65:19          71:19 73:21       28:22 29:18
          receiving (1)      regard (1)       reporter (5)         73:23,25 74:2       34:2,5,11,12
          62:18              20:12            5:8,15 8:12          74:3 83:4           34:17 35:4,13
          recommenda...      regarding (1)      11:7,13            85:5,9,10           35:15 98:6
          75:25 81:23        6:4              Reporting (1)      requirement...      return (1)
            83:6 84:23       regional (2)     5:12               75:8,19             64:3
            85:5,8           87:14,15         reports (1)        requiring (1)       review (1)
          recommenda...      regular (4)      66:2               70:10               14:7
          86:3,4             37:22 50:18      represent (4)      reserved (1)        reviewed (1)
          recommende...        82:7 99:6      7:18,20,24         4:10                14:11
          61:13 86:14        regularly (2)      10:22            respective (1)      reviewing (1)
          record (36)        56:4 82:2        representing ...   4:5                 14:2
          7:2 8:21,25 9:5    reiterate (2)    8:3 12:2           respond (1)         revisions (2)
            9:8 10:3,6,14    102:8,17         request (29)       11:10               23:25,25
            10:18 11:7       reiterated (1)   24:8 25:17         Respondent (...     right (25)
            13:9 24:10       100:2              26:3,6,10,14     1:16 8:7            17:19 18:10
            27:10 31:19      related (6)        27:6 31:6,11     Respondent'...        40:2,18 51:11
            39:12 43:6,9     20:17,21 21:3      31:12,14,15      16:9                  52:6,15 54:6
            43:11 48:13        21:8,13          39:8,10 43:16    Respondent(...        61:6,11 62:15
            48:16 51:21        111:15           44:23 45:5       1:10 2:21             71:19 72:17
            57:10 65:25      release (1)        47:9,14 51:6     response (6)          73:4,5,22
            66:4 67:15,17    88:2               63:22 76:14      16:10 20:9,12         77:10 87:12
            68:8,9,11        released (4)       77:2,15 81:14      28:11 29:22         89:12 90:13
            86:8,10          63:13 88:8         103:12             40:2                97:11 104:23
            102:19             89:8 106:15      107:12           responsibiliti...     104:25 107:3
            105:21,23        remember (11)      110:10,12        18:21 20:11           107:5
            107:24           14:2,3 60:4,11   requested (1)      responsibilit...    rips (1)
            111:12             60:12 64:22    103:9              20:8 45:11          76:24
          recorded (1)         66:10 74:6     requests (4)         54:15 56:11       Rockefeller (1)
          5:17                 86:17 93:11    27:11 31:19          58:22 59:17       2:5
          recording (1)        106:12           39:13 47:12      responsible (...    Rockville (1)
          5:18               reminding (1)    require (1)        20:16,20 21:2       7:13
          Recreation (1)     87:6             102:5                21:7,12,17        RODRIGUE...
          17:13              remote (1)       required (25)        22:18,24 23:6     1:4
          recreational ...   5:9              64:11,14,16          32:14 43:12       Rohlls (5)
          19:2               remotely (1)       69:10,13,17        56:16,18          18:8,9 23:7
          refer (1)          5:15               69:19,23,25      rest (1)              33:15 107:2
          16:2               removed (2)        70:10 71:22      72:10               role (2)
          referred (1)       62:7,10            71:23 78:2,7     restocked (1)       20:7,8
          17:14              repeat (6)         79:11 81:18      58:9                roll (2)
          referring (4)      10:15 21:6         81:20 83:2,10    restocks (1)        38:22 104:8

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 442 of 551 PageID #: 1606
                                                                            April 27, 2020
                                                                                    Page 126

          rolls (6)           23:2,4,6,8        79:24          59:18             50:2 98:20,24
          38:24,25 39:3       28:2,3,8,15     Scout (5)        set (6)             99:5,6,9,11
            39:7,8,16         30:16 38:4      2:6 7:19 9:19    40:22 45:7,9      side (7)
          ROMANOF...          51:25 66:20       10:21 12:21      55:18 111:10    91:11,11,13,14
          1:4                 66:23 80:10     sealing (1)        111:19            96:11,11 99:9
          room (4)            106:22          4:6              setup (1)         sign (1)
          34:4 96:8         sale (1)          second (6)       96:18             107:20
            97:15 98:3      47:19             9:10 13:12,16    seven (4)         signed (2)
          rooms (1)         sally (9)           14:23 19:11    15:19,23 95:11    4:14,16
          97:17             72:23 73:4,6,8      93:13            95:11           signs (1)
          Rosenfeld (2)       80:14,16,22     section (1)      shakedowns ...    87:4
          2:8 10:24           80:23 81:5      5:6              83:13             similar (1)
          rotate (1)        sanitation (8)    security (4)     shampoo (1)       20:4
          90:16             20:18 26:23,25    26:20 85:19,20   46:25             similarly (2)
          round (1)           36:13 41:6        85:21          share (4)         1:5 85:4
          70:25               43:13 45:11     see (8)          34:18 97:4,6      sinks (6)
          rounds (7)          84:13           54:8 59:6          97:21           33:18,22,24
          26:12 38:12       sanitize (2)        69:20 72:19    shared (6)          34:3,22 35:11
            43:13 55:22     40:6 53:10          77:20 84:25    33:24 34:5,12     sit (1)
            70:7 76:7       sanitizer (26)      86:21 87:3       97:21,24,25     60:19
            77:7            21:20 35:21,22    seen (4)         sharing (2)       site (3)
          rubber (1)          35:23,24,25     51:2,2 63:4      97:23 98:6        35:8,21 66:13
          82:9                36:3,4,7,11       79:6           Shereck (3)       sites (2)
          rule (6)            36:14,15,17     sees (1)         3:3,4 7:11        29:17 34:15
          9:5,11 37:25        36:19,22 37:3   70:25            shield (4)        sitting (2)
            38:2 64:17,22     37:6,8,13,17    self (2)         72:20 73:13       91:13 101:21
          RULINGS (1)         37:21,24 38:7   17:12 86:23        85:2,7          situated (1)
          110:18              38:11,11        semantic (1)     shields (2)       1:5
          run (2)             51:16           12:22            85:4,6            situation (1)
          43:15 47:18       Saturday (1)      sent (3)         shipment (1)      96:20
          running (1)       41:5              14:10 71:11      32:4              six (19)
          29:24             saying (5)          87:5           shipments (1)     63:5,5,8,12
          runs (2)          11:18 25:5        separate (1)     32:9                71:21 78:13
          31:5 39:6           63:5 95:8,21    5:9              short (1)           87:7 91:7
          RUTH (1)          schedule (10)     series (1)       48:7                93:18 95:11
          2:8               27:17 32:8,11     11:2             shower (13)         95:12,24 96:2
                              40:17 41:4      serve (1)        58:20,23 59:11      96:24,25 97:8
                S             42:5,8 45:7,9   91:23              59:13 78:10       99:24 100:15
          S (1)               55:18           serves (1)         85:24 88:12       101:23
          2:2               scheduled (3)     98:19              89:9,23 90:14   size (1)
          safe (1)          33:5,6,8          service (5)        97:6,7,21       94:12
          83:13             SCHOOL (1)        5:12 34:16       showers (8)       skatovich@e...
          safety (22)       2:10                35:8 92:2,4    58:16,18 78:7     2:7
          17:13 18:7,9      scope (5)         Services (2)       78:9 89:11      sleep (3)
            20:13,14        9:16 46:10        3:3 66:22          97:21,22,23     96:8,21 98:12
            21:24 22:8        59:23 65:10     serving (1)      SHU (7)           sleeping (2)

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 443 of 551 PageID #: 1607
                                                                               April 27, 2020
                                                                                       Page 127

            96:6 98:8          67:22 80:18        42:24 43:7      1:2 2:20 7:8      supplied (2)
          soap (87)          sounds (1)           47:8,16,16      station (2)       40:14 84:4
          21:20 24:16,22     42:24                51:16,19,21     73:2,3            supplies (43)
            25:5,5,6,7,7,8   spaces (2)           51:22,25,25     stations (3)      21:19,19,21
            25:10,13,14      53:10 103:6          53:4,7 61:21    36:20 49:22         22:9,11,12,19
            25:16,17,19      speak (4)            65:21 67:5,7      80:25             22:25 23:10
            26:2,6,7,10      14:16,21 40:12       67:10 68:3,13   stay (2)            23:13 24:12
            26:14,16 27:2      86:16              68:17,18,19     93:18,24            24:14 29:12
            27:6,14,22,24    speaking (1)         68:21 69:2,8    STIPULATE...        39:20,21,22
            28:2,3,6,7,9     11:12                69:10,21,24     4:4,8,12 5:4,23     39:24,25
            28:10,13,14      Special (3)          70:7,7,11,15    STIPULATI...        42:15,18,21
            28:17,20,23      50:6 98:19,23        70:16 71:6,8    5:2                 42:25 43:8,9
            29:2,5,8,11      specifically (3)     71:17,22        STIPULATI...        43:16,17,20
            29:13,16,19      16:17 58:11          72:13,16        4:2                 43:25 44:14
            29:22,23,25        71:24              73:16,21,23     stock (8)           44:19,23 45:2
            30:4,5,9,15      spoke (4)            74:2,23,24      27:21 31:23         45:5 46:18,21
            30:24,25 31:2    14:14,17,18,19       75:23 76:2,4      32:15,23 37:4     50:15,17 53:9
            31:5,6,9,11      spoken (1)           76:7,11,14,17     47:10,21,23       53:17,19
            31:13,22 32:2    15:7                 76:19,22        stocked (1)         60:23,24 61:2
            32:5,10,20,22    spot (2)             80:10,24        32:24             supply (10)
            33:2,7,12,14     29:5 30:21           81:10,10,12     storage (1)       6:8 21:18
            33:15,16,18      spray (28)           81:18,24 82:3   79:19               22:18,24
            35:3,12 38:17    40:21 41:10          82:16,18,21     stored (3)          23:10,12
            44:22 46:25        48:19,21,23        82:23 83:3,4    66:19,22,25         27:14 32:13
            47:18,21,25        48:25 49:2,10      83:8 84:19,21   Street (2)          41:11 61:3
            48:4 51:6,7        49:11,13,16        84:24 85:5,15   10:7,19           supplying (2)
            51:10,13,14        49:18,19,21        85:19,20,22     strict (1)        25:9,12
            82:2               49:23,25 50:2      85:23 87:6,8    90:25             supposed (1)
          social (33)          50:7,21 53:13      92:7,9,11       stronger (2)      55:19
          21:3,9 71:20         56:20 57:20        104:2 107:8     40:4,5            sure (60)
            78:13 79:13        57:25 58:8,20    stagger (1)       style (2)         8:22 11:15
            86:14,19 87:5      59:12 60:18      96:19             96:13,18            14:3 16:5
            87:6,9 91:16       105:13           staggered (2)     Subscribed (1)      24:11 29:19
            91:19,21,23      square (1)         89:2,3            109:7               30:21 32:12
            92:3 93:15       94:11              stalls (4)        supervise (6)       33:8,10 39:22
            95:14,18,23      ss (1)             98:3,5,5,6        17:9,11,15,18       40:21 49:7
            96:17 97:14      111:3              start (2)           17:23 18:3        50:8 52:13
            99:19,23         Stacey (1)         38:6 68:23        supervisor (5)      53:25 56:3,3
            100:8,11,15      23:3               started (3)       17:12 18:4,5        56:10,12
            100:21 101:2     staff (100)        8:20 54:4           19:19 32:16       61:11,16,22
            101:10,14        20:13,15 25:20       61:12           supervisors (4)     62:5 65:6,13
            102:4,9,17         25:22 28:21      state (7)         33:9,11 82:15       65:16 67:25
          sold (2)             29:21 30:15      1:18 7:17 10:2      84:14             68:21 70:7,23
          39:11 84:2           35:11,13           10:5,13 111:3   supplement (6)      71:5 72:12,22
          sorry (4)            36:25 37:15        111:7           23:17,18,21         74:24 75:11
          16:7 30:8            37:20 38:5,6     States (3)          24:4,7 110:13     75:24 76:17

                       DEITZ Court Reporting... A Lexitas Company
                                      800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 444 of 551 PageID #: 1608
                                                                             April 27, 2020
                                                                                     Page 128

            75:24 76:17       104:7 105:18      84:24             41:16 65:22       62:25 63:3
            77:9,19 78:21   taken (2)         temperatures...     89:22 96:4        65:18,20 67:5
            81:25 84:2       11:4 92:15        83:3               99:15 104:24      71:11,14 74:5
            93:11,11,24     takes (1)         ten (10)          things (3)          77:23 78:5
            94:11,11 95:2    92:7              40:22 60:20       8:20 9:15          81:11,23
            96:3,24 97:10   talk (5)            87:13,13,16       48:18             84:23 87:11
            98:5,16 99:23    51:21,23 55:23     87:18 88:22     think (26)          87:16,18 88:2
            100:13 101:5      56:8 95:22        89:6,7 90:4      11:10 12:15,22     88:9,23,25
            102:2 103:2     talked (3)        terms (2)           12:23 14:4        89:2,4,9,15
            106:16           48:18 77:11       42:10 81:3         17:19 18:8        90:5,17,19,21
          surfaces (1)        93:5            test (9)            31:25 34:2        92:8 93:12,13
          55:20             talking (5)        59:21 60:3,6       40:4,10 41:18     97:13 99:2,2
          surgical (12)      27:3 28:5,25       61:18 62:8        44:5 48:6         99:8 100:6,18
          69:20,21,22         35:2 96:4         65:5 78:18        61:22 63:10       101:5 104:7
            70:5,18 71:10   talks (1)           81:15 107:12      68:4 73:6         105:6 107:18
            72:20 74:14      45:24            tested (24)         90:19,22,24       107:23 109:2
            75:9,20 76:21   Teacher (1)        67:4,4,6,7,13      94:14 95:9,17   times (14)
            78:21            19:17              67:16,18,20       97:25 107:15     28:4 33:19
          swear (1)         team (21)           68:16,18        thinking (2)        34:23 46:16
          8:14               25:18,18,20        74:23 75:4,25    74:22 90:10        51:22 55:11
          sworn (6)           26:2,11,12,14     76:6 78:23      Third (1)           62:22 78:3
          4:13,16 5:15        26:15,18,21       80:3,4,12        2:15               81:19,21 88:8
            8:17 109:7        27:13,21          85:12,17        thousands (1)       91:21 95:13
            111:11            29:10,12          105:8,10         32:2               101:8
          symptomatic...      31:18 44:15       107:8,11        three (13)        tissue (1)
          69:17               44:17,18,24     testified (1)      15:15,16,17,18    39:16
          symptoms (6)        45:4 51:12       8:18               62:22 88:2,8    tissues (3)
          62:8 65:5         teams (1)         testifies (1)       93:4 95:2,3      21:20 38:18,21
            76:10 103:18     25:14             9:15               95:11,12,13     title (1)
            105:9,11        telephone (7)     testify (3)       Thursday (4)       16:22
          system (1)         14:15 58:14       11:24 15:14       41:4 74:11,14    today (8)
          103:10              66:4 88:13        16:13             102:11           8:12 11:3,24
                              89:12,23        testifying (2)    Tilex (7)           12:3 15:15
                 T            90:15            9:13 16:19        40:10 44:3         16:13 106:15
          table (4)         tell (15)         testimony (2)       50:10,12          107:16
           97:5,12 99:22     28:7 48:3,4       16:17 111:13       53:13 59:4,10   Today's (1)
            100:18            64:24 68:14     testing (2)       time (64)          7:4
          tables (8)          68:23 71:12      106:23 107:4      4:10 7:3 14:9    toilet (9)
           52:18 55:4         74:16 77:22     thank (7)           17:5 24:15       38:25 39:3,6
            97:7 100:10       80:7,9 87:19     8:11 9:18 10:9     26:13 28:11       39:16,17,17
            100:25,25         93:24 99:21       24:10 107:17      31:12,12,25       41:19 42:6
            101:4,6           102:7             107:19,20         34:11 38:5        44:4
          take (8)          telling (1)       Thanks (1)          48:9 50:22      told (12)
           41:13 48:7        65:15             9:20               51:13,13 55:9    33:10 51:6
            73:10 78:6      temperature ...   thing (8)           55:14 57:10       57:4 79:15
            86:6 92:25       82:19,21,23       9:10 11:16         60:20 61:14       93:17 100:4,5

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 445 of 551 PageID #: 1609
                                                                           April 27, 2020
                                                                                   Page 129

            100:9,16,21      86:22 87:3              U          60:2,11 62:7    28:22 35:9
            102:4 103:12    Trust (16)        U.S (1)           62:7,9,17,24      36:15 40:3,6
          top (7)            18:5,24,25       8:6               63:3,9,11,20      44:6 50:22
           37:5 94:18,24      21:23,25 22:2   uh-huh (1)        64:7,8 65:3,4     53:10 56:5,5
            94:24 95:9,10     22:6,8,13,14    11:18             65:6,9,12,17      56:14,15,17
            96:21             22:17 24:16     unauthorize...    66:5,7,11         56:21,22,25
          topic (6)           24:21,23 30:6   5:20              69:25,25          57:5,6,7,8,14
           15:19,19,19,22     32:16           understand (7)    70:17 71:2,2      57:15,16,16
            15:23,23        truthfully (2)    11:3 15:21        72:3,14,18,19     57:18,24
          topics (8)         11:5,24           16:4 25:25       73:2,5,6,7,10     58:13,19 64:8
           12:11 15:15,16   try (8)            70:9 79:18       73:14,24          69:5 88:13,13
            15:17,18         11:12 52:13       106:20           74:13 75:5,9      89:10,11,11
            16:11,14,17       96:19 97:11     understandi...    75:20 76:7,18     89:12,23
          touch (1)           97:13 99:8      9:2 42:17         80:14,24 81:3     90:11,18,23
           55:20              105:12,14        45:12 91:25      81:4,6 83:7       91:2 99:5,9
          touched (1)       trying (3)         97:8             83:15,19 84:6     100:18,25
           52:19             67:5 98:4        understood (2)    84:22 88:24       101:4,6
          touching (3)        107:6           11:18 30:22       90:5,8,9 91:5     103:18 104:2
           56:6 93:20       Tuesday (2)       unfortunatel...   91:9,20 92:12     104:3,5,8,22
            95:24            41:4 43:15       13:23             93:2,9 98:18      105:12
          toured (1)        turnover (1)      unit (148)        98:20,23        uses (1)
           74:10             63:17            25:14,16,18,18    100:20          57:3
          towel (2)         Twenty (2)         25:20,23 26:2    102:16,18       usual (1)
           29:24 58:4        17:4 18:18        26:4,11,12,13    103:14,17,21    27:20
          towels (7)        twice (2)          26:14,15,15      104:6,12,13     usually (1)
           21:20 24:22       14:19 24:25       26:17,18,19      104:14,15,16    47:24
            38:16 40:10     two (33)           26:21,24,25    United (3)
            47:3 58:5,8      12:15,17 14:2                    1:2 2:20 7:8             V
                                               27:4,7,13,14
          Town (10)           14:6 22:8        27:21,22 28:4  units (33)        vacant (1)
           86:16 87:2         25:2,3 26:2      29:10,12,13    35:18 36:17,18    18:10
            91:19 92:22       27:14,21,24      31:16,17,18      42:24,24 46:3   Valkaran (5)
            92:24 93:7,14     30:16 34:10      34:6,19 35:15    59:5,6 61:4     18:6 22:22
            95:22 96:16       38:24,25 39:3    37:8,16 40:14    63:7 65:15        32:17 33:13
            96:23             44:15 62:6,10    40:25 42:2,13    69:19 70:6,11     33:14
          trained (2)         65:4 69:21       42:14 43:11      70:21,22 71:9   varies (1)
           106:22 107:3       70:21 76:20      44:15,16,18      71:25 72:21     63:6
          transcript (2)      76:22 93:4,10    44:21,24 45:2    73:18 74:19     various (5)
           6:9 107:20         96:7 97:12       45:4,10 47:8     75:23 76:2      9:22 49:22
          trial (2)           99:9,22          47:11 49:20      80:21 84:22       51:22 66:20
           1:15 4:11          100:17           50:7,22,25       91:20 92:6,7      80:21
          triple (1)          105:16 107:3     51:12 52:22      94:2 96:6       verbal (2)
           94:5             type (1)           52:22,25,25      103:24          11:17 27:11
          true (3)           82:8              53:24 54:7       104:19 106:4    verbally (2)
           32:19 67:21      types (1)          55:13 56:6     updated (1)       27:7,9
            111:12           27:24             57:14 59:5     24:3              versus (3)
          TruLincs (2)                                        use (54)          7:7 18:23 96:9

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 446 of 551 PageID #: 1610
                                                                        April 27, 2020
                                                                                Page 130

          video (5)       20:4 48:17       82:24 97:2      40:23 53:7,8      written (8)
          1:14 3:3 5:7    73:25 86:12      99:25 100:7      54:15 55:2,4     5:19 23:9,11
            7:5 107:22    102:14,22        101:15           55:5,19 57:24     23:15,20
          videoconfere... 105:25          Webex (1)         58:2,3 60:21      47:12 65:25
          5:2,10,17 6:7   107:17,22       7:15             wiping (3)         66:3
          videographe... warm (1)         Wednesday (5)    52:7,17 55:4
          3:3 7:2,12 8:1135:12            41:23 42:13,19   Withdrawn (1)              X
            48:13,15 68:9was(were) (1)     43:18,21        74:12             x (2)
            68:11 86:8,10111:11           Wednesdays ...   witness (13)      1:3,10
            105:16,21,23 wash (4)         40:19 41:8       1:15 5:9,13,14
                                                                                    Y
            107:21       62:16 64:3        58:12,15         5:25 6:2,4 8:9
          VIDEOTAP...     81:24,25         88:18 89:13      8:14,16 68:6     yard (1)
          1:14           washing (3)       89:18,21         110:3 111:18     90:2
          Viola (1)      62:18,20 63:19    104:23          witness(es) (2)   year (1)
          18:12          water (5)        week (20)        111:9,13          103:13
          violation (1)  29:24 33:18      24:25 28:17,20   witnesses (1)     years (1)
          5:20            34:23 35:12      28:24 29:4,13   5:16              17:4
          virus (1)       82:2             29:20 38:23     woman (1)         yesterday (1)
          41:3           way (5)           38:24 44:16     102:10            14:18
          visit (1)      11:12 31:25       44:18 62:22     women (2)         York (17)
          54:14           67:2 77:2        64:7 69:21,22   99:18 101:7       1:2,18 2:5,5,11
          voice (1)       111:16           72:10 76:23     work (15)           2:11,16,16,21
          7:16           ways (1)          76:23 88:3,8    10:5,7,14,17        2:22 7:10,13
                         86:24            weekly (9)        18:14 29:18        10:8,20 111:3
                 W       wear (41)        28:10,13 29:6     34:16 35:8         111:4,7
          wait (3)       64:12,14,16,20    29:9 30:11,20    62:24 73:24               Z
          11:9 43:17      69:11,14,18      30:20 76:22      75:5 76:18
           90:11          69:20,20,23      86:16            84:10 87:12               0
          waived (1)      70:2,11,18      weeks (10)        88:22
          4:7             71:9,17,22,23   25:2,3 26:2      worked (1)                 1
          walk (3)        78:2,7,9,10      27:15,21        17:3              1 (1)
          70:20 72:18     79:11 80:11      30:16 44:15     working (22)      74:8
           77:10          81:18,20,21      76:20 88:15     36:12 37:15       1-33 (2)
          want (10)       83:4,6,8,10      88:16            42:24 64:15      9:22 110:8
          8:23 9:4,7,10   83:11 84:19     went (10)         69:15,24 71:8    1,000 (2)
           12:23 47:9     85:6,15 101:8   86:18 92:18       72:13 75:8,23    69:7,9
           71:16 96:3     101:9,16,18      97:9 99:21       76:2,15 83:7     1,700 (1)
           99:15 106:17   101:20 102:5     100:7,12         83:14,20         77:11
          wanted (2)      102:6            102:7,13,14      84:15,21         1:20-cv-0159...
          48:17 107:11   wearing (19)      102:16           91:22 102:25     7:8
          warden (22)    70:17 71:3,21    west (4)          103:2,4,9        10:28 (1)
          1:9 7:7 8:10    73:17,18        96:11 98:19,24   works (1)         48:14
           10:9 13:21,22  74:14 75:9,20    99:10           72:2              10:41 (1)
           15:13 16:10    76:18 77:13     WHEREOF ...      writing (4)       48:16
           16:23 17:8     79:16 81:13     111:18           24:9 27:8 38:3    100 (2)
           19:21,23,25    81:22 82:19     wipe (12)         51:24            63:10 67:5

                      DEITZ Court Reporting... A Lexitas Company
                                     800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 447 of 551 PageID #: 1611
                                                                April 27, 2020
                                                                      Page 131

          10003 (1)      17 (1)           9:5
          2:11           55:24            31 (2)
          10020 (1)      18 (3)           13:7 14:4
          2:5            16:6,7,9         3113(d) (1)
          10022 (1)      19 (1)           5:6
          2:16           13:11            31st (1)
          10th (1)       1999 (1)         14:5
          2:4            19:14
          11:05 (1)                                4
          68:10                  2        48 (1)
          11:06 (1)      20 (1)           55:24
          68:12          1:8
                         2001 (2)                  5
          11:29 (1)
          86:9           19:14,16         55 (1)
          11:38 (1)      2004 (2)         2:11
          86:11          19:16,18
                                                  6
          11201 (1)      2013 (1)
                         19:18            6,000 (1)
          2:22
                         2016 (2)         68:24
          11232 (2)
                         19:20,22         600 (1)
          10:8,20
                         2020 (4)         2:4
          11th (1)
          2:11           1:12 7:5 109:8            7
          12 (2)           111:20
                                          70 (3)
          55:24 95:13    21 (4)
                                          67:12 68:17,18
          12:04 (1)      13:17,20 16:25
                                          72 (4)
          105:21           18:18
                                          62:7 65:4 66:5
          12:07 (1)      24 (1)
                                            66:7
          105:24         110:13
          12:10 (2)      27 (2)                    8
          107:23 109:2   1:12 7:4         80 (2)
          120 (1)        271 (1)          10:7,19
          63:10          2:22             800 (1)
          13 (3)         27th (1)         94:10
          74:7 95:9,9    111:19           84 (1)
          14 (1)         29th (2)         81:4
          106:14         10:7,19
          15 (4)                                   9
                                3         9 (2)
          14:23 60:20
            90:21,23     3,000 (6)        110:4,8
          153 (1)        66:18 68:24,25   9:38 (2)
          67:9             69:3,7 79:20   1:12 7:3
          1590 (1)       30 (2)           919 (1)
          1:8            88:11 89:5       2:15
          16 (3)         30(b)(6) (2)
          59:25 71:14    9:12 16:9
            95:13        30.3 (1)


                     DEITZ Court Reporting... A Lexitas Company
                                    800-678-0166
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 448 of 551 PageID #: 1612




                       EXHIBIT 16
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 449 of 551 PageID #: 1613



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF EDSON
    situated,                                                 ALTINO

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Edson Altino declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Edson Altino and I have been housed at the Metropolitan Detention Center
          (“MDC”) since December 2019. My Registration Number is 78895-053. I have been
          housed on Unit I-61.
       2. I am 42 years old.
       3. I have the following medical conditions: asthma, nasal congestion, and hemorrhoids.
       4. There are 120 people on my unit. We are housed in an open dorm setting with double
          cells. We share phones, email terminals, tables to eat at, and showers.
       5. New people last joined my unit sometime this week. It seems like new people are
          constantly coming in. Since the lockdown started about 10-15 new people have come into
          the unit.
       6. We get regular soap once a week; sometimes they skip a week or two. The soap is not
          anti-bacterial. I last received new soap on Monday, four day ago. I have asked for more
          soap and for hand sanitizer. The staff responds by saying something like “it’s coming
          around,” but it never comes.
       7. There are no cleaning supplies for my cell. We are not given any. My cellmate and I
          have to use our personal soap or buy some cleaning product from the commissary, if we
          can afford it. I have asked for cleaning supplies and have been told that “it’s coming,”
          but it doesn’t. Same with toilet tissue. I get one roll every one or two weeks, which isn’t
          enough because we have to use toilet paper for tissues and for cleaning.
       8. I am given one mask per week. It is a blue and white paper mask. It isn’t washable. I
          have not been given any gloves.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 450 of 551 PageID #: 1614



       9. We have been locked down since March 13, 2020. This means I am in a small double
           cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out
           for 30 minutes a day 3 days a week (M/W/F). Last week they started letting us stay out
           of our cells for an hour.
       10. We are kept in our cells – that’s where people get their medicine and meals. The phones
           and computers are supposed to be clean, but I have no idea if they are.
       11. I recently had a cold, with a sore throat and cough for about three days. I did not go to
           medical for this.
       12. My cellmate had the same cold and cough before I had it.
       13. If someone is really sick, they are taken out, but I’m not sure what really happens. It
           seems very secretive. The sick buzzer does work.
       14. To keep from getting sick, we wash our hands with the regular soap and try to do social
           distancing, but it is hard to do that on the unit. When we are let out of cells, about 10-15
           of us are out at a time – there are usually some orderlies in the common area. They
           usually open five cells at a time.
       15. There is a night officer who comes by.
       16. The staff wear masks; some wear gloves, but not all of them.
       17. I can’t tell if any of the staff have been sick.
       18. I’m not sure if any of the staff members are working on more than one unit. Some staff
           just go missing though.
       19. I’m scared living here.


    Executed on: April 24, 2020
                 New York, New York

                                                                 As reported by Edson Altino to
                                                                 Sean M. Maher


                                                                 Attorney
                                                                    orney Sean M. Maher




                                                    2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 451 of 551 PageID #: 1615




                       EXHIBIT 17
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 452 of 551 PageID #: 1616



       
       
    
            5    5            
         42!",1-+"'   5               
        '   42!",1-+"'                   
           4                                         
                                                                 (7DB"/7BCGKB
        "'"/".%%2'('!%(%%(-!+,,"&"%+%2       
        ,"-.-4                                                
                                                                  
                           -"-"('+,4
        
                      : "',-:
        
         4
        
                           ,)(''-7
    

      %+,-!(%%(0"' .'+)'%-2()+#.+2').+,.'--(DJ777
    
    ?CIFH6

          C7 2'&","!++2-('' !/'!(.,--!-+()(%"-'-'-"('

              '-+=89>,"'+.+2DD4DBCK72 ",-+-"('.&+",JHHCE:BGF7 !/

              '!(.,"''"-HD7

          D7 &FF2+,(%7

          E7 !/-!(%%(0"' &"%('"-"(',6!",-(+2(,-!&5",%(-%-,!(.%+

              (+0!"! !'+"/"' -!+)2(+-!%($(0'5 !/%.&)('-!,"

              (&2%-'"))%(+0!"! 0,-,-&('-!, (40%%(+-!(+('/"+.,

              )'&"4.- !/'(-+"/-!+,.%-,(-,-"' 7

          F7 !++CCJ)()%('&2.'"-7+!(.,"'D:)+,('%%,7"-!"'-!%%4 

              ,!+,"'$4-("%-',&%%-%7.-,"-!%%4-!++(&&('-%)!(',4


                                                          1
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 453 of 551 PageID #: 1617



         (&).-+-+&"'%,4'-%,7!,!(0++((&!,(.+,)+-(':)+,(',!(0+

         ,-%%,40!"!(++%",('(-%'.'-"%-+/+2(2,!(0+,7

      G7 ,-!.+,2(++"2=)+"%CH(+CI>4'"'&-0,&(/+(&-! -(-!

         %%#'--(&"'7 !'"' .,!('-+--!/"+.,+(&

         " +"'"'&-7 ",)+,'!,&&'(-!+,'+/(.,7

      H7 +)+(/",&%%4&"'"+(,()/+20$-(-'2,7!",",.,.)0"-!"'

         -!+2,7 !/,$(+.-!/'(-')+(/"!','"-"3+7"'-!

         !(",+(&(&&",,+2!/',(%"&"-+'-%24 ''(-(-"'&(+,()(+

         (-!+%'"' ,.))%",-!-027

      I7 '&":+!400+ "/',(&%'"' ","'-'-'0+-(%-("%.-"-0"-!

         0-+-(&$"-%,-7+-(%-!+",,!(+- (%'"' ,.))%",''-(

         &$(0"-!0!-0!/7

      J7 0(0$, (4 0, "/'&,$(+-!"+,--"&'!/'-(% 0"%%+"/

         +,!('/+2-0(0$,7!,&,$=%.('(',"40!"-('-!(-!+>+&

         ())+&-+"%'0"%%","'- +-"0,!7

      K7 !/'('%($(0',"'+!CE4DBDB'0+-(%-!",0"%%%,-.'-"%2

         CJ7!",&',0+('"'-((.+,&%%(.%%%,0"-!%%&-%%21)-

         (+('24',24'+"20!'0++%,"' +(.),(CB=G%%,>(+

         EB&"'.-,-(,!(0+4&"%(+.,-!)!('7!",","' "'+,-(('!(.+

         .,"'&-,-"'"'-! (+",")%"'+2+,(',+)+&"---((.-(

         -!"+%%,(+('!(.+7+'(-%%(0,,-(-!%"++2(+% %",(/+24

         0!"!+*."+,.,((&).-+-(+/"07



                                                      2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 454 of 551 PageID #: 1618



       CB7+"'%(,4-" !-*.+-+,"',"'(.-,"(.+%%,7("%",-'"' ",

           "&)(,,"%"'-!%%7%,++())(--!.'"-((+4",-+".--(-!%%,2

           (++%",4'&%,+-'0"-!"'(.+%%,7!+!,'/'%,,/+"-2"'(.+

           "--!'.,.%7(&&('+,;,!(0+,4)!(',4&"%-+&"'%,:+'(-%'

           -+.,2"'"/".%"'&-,7

       CC7 &"'.'$CG-()7 !+-!--!"'&-"'#'-.'$CH-()0,-$'-(-!

            0"-!,2&)-(&,(-!/"+.,7

       CD7(&,-0+&,$,40!"!!,!))'('%2+'-%24.-(-!+,,-"%%('(-7


    
    1.-('6)+"%DC4DBDB
                  
                                                  ,+)(+-2  
                                                  -( 7  47
                  
                                              Bobbi C. Sternheim
                                              <<<<<<<<<<<<<<<<<<<<<<<<<<<<<
                                               7  47




                                                         3
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 455 of 551 PageID #: 1619




                       EXHIBIT 18
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 456 of 551 PageID #: 1620



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                  No. 20 Civ. 01590

    individually and on behalf of all others similarly         DECLARATION OF IRA HALL
    situated,

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Ira Hall declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Ira Hall and I have been housed at the Metropolitan Detention Center
          (“MDC”) since May 2018. My Registration Number is 90886-053. I have been housed
          on Unit AH-51 for about the last three weeks. Before that, I was on Unit I-63 for almost
          two years.
       2. I am 32 years old.
       3. I have the following medical conditions: when I was younger, my lung was punctured
          and collapsed. Sometimes I get light-headed, possibly because of low blood pressure.
       4. There are 110 people on my unit. We are housed in double cells with bunks. We share
          phones, email terminals, tables to eat at, and showers.
       5. I just was moved to Unit AH-51 about three weeks ago. Since I was moved to AH-51, I
          think one or two more people have joined the unit.
       6. We are given soap once a week that must last for a week. I have asked for more soap and
          been told to wait until the following week. It is not enough. There also is a shortage of
          toilet paper. I have not asked for hand sanitizer because I know there is none to be given
          out.
       7. I have not been given any cleaning supplies, like spray bottles of disinfectant, for my cell.
          You can’t get cleaning supplies while you are locked in your cell. I have asked for
          cleaning supplies and been told by the staff that they didn’t have any.
       8. I am given one mask per week. The mask is paper, blue and white. It is not washable. I
          have not been given any gloves.
       9. We have been locked down since March 13, 2020. This means I am in a small double
          cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 457 of 551 PageID #: 1621



           for 30 minutes a day 3 days a week (M/W/F). During that 30 minutes, I have to take a
           shower, make any phones, and do any emails at the same time as other detainees. We are
           let out in groups of 9-10 men to do that.
       10. Pills, medicine, and meals are given out cell to cell. All phone calls and emailing have to
           do done in the 30 minutes of time we are let out of the cell three time per week. I have
           not seen any cleaning equipment or cleaning products by the phones or computers. I
           have no idea if or when the phones and computer are cleaned.
       11. A few days ago my throat was really tight and I had some shortness of breath. I have
           never been given a COVID-19 test.
       12. I am not aware of my cellmate having any COVID-19 symptoms.
       13. If someone on the unit is symptomatic, they pull them out. The person is brought back to
           the unit in anywhere from an hour to several hours later and put back in their cell with
           their cellmate. The medical unit responds to get these people. Our sick call buzzer does
           work.
       14. To keep from getting sick I wash my hands. Orderlies on our unit pick up the trash; they
           wear masks. Throughout the day there are people in the common areas doing some
           cleaning, but I don’t know how thorough they are. They had been checking my
           temperature, but stopped last Thursday. No one has ever taken my oxygen levels.
       15. I have not seen the numbers of staff drop, but I have seen new staff around. Some new
           guys look like they are from the Marines.
       16. The staff have the same type of masks as us. Not all of the staff wear a mask. I don’t see
           the staff wearing gloves.
       17. I have not seen any staff members coughing or otherwise showing symptoms.
       18. I believe that staff members are working on more than one unit. I also see guys who look
           like Marines standing around.
       19. I am really scared to be here. The environment is dirty. I’m afraid to catch corona and
           die in the cell.


    Executed on: April 24, 2020
                 New York, New York

                                                                As reported by Ira Hall to
                                                                  an M. Maher
                                                                Sean    Mahe


                                                                Attorney
                                                                  torney Sean M. Maher




                                                    2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 458 of 551 PageID #: 1622




                       EXHIBIT 19
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 459 of 551 PageID #: 1623



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF Trevor
    situated,                                                 Carpenter

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Trevor Carpenter declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:


       1. My name is Trevor Carpenter and I have been housed at the Metropolitan Detention
           Center (“MDC”) since January 24, 2020. My Registration Number is 78799-054. I have
           been housed on Unit 53 since the end of January 2020.
       2. I am 37 years old.
       3. I have the following medical conditions: high blood pressure.
       4. There are 100 or more people on my unit. We are housed in double cells. We share
           phones, email terminals, tables to eat at, showers. There is one toilet in my cell that I
           share with my cellmate.
       5. Multiple people in my Unit have tested positive for COVID-19. These people were taken
           from my unit but then were returned to the unit very quickly. I believe these people were
           still contagious and put the rest of the unit at risk for catching the virus.
       6. We were not given soap last week, but we were this week. We are not entitled to hand
           sanitizer. The prison staff said they are not allowed to provide hand sanitizer.
       7. Cleaning supplies are not provided unless we ask for it. However, we are often refused
           cleaning supplies when we ask for it.
       8. We received a mask for the first time last week. We receive one a week. We have not
           received any gloves.
       9. We have been locked down since March 13, 2020. This means I am in a small double
           cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out
           for 30 minutes a day 3 days a week (M/W/F), this week they are allowing us an hour each
           day.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 460 of 551 PageID #: 1624



        10. During the time we are allowed out of the cell, not everyone wears the mask and we are
            clustered together at the computers, the phones, and other shared spaces.
        11. I have experienced illness since the lockdown started. I do not know if I had the virus
            because I was not tested. I had the chills, fever, and felt very ill. I was not given a test,
            and it was more than 3 days after other inmates were taken off the unit because they were
            sick before we even had our temperatures taken.
        12. My cellmate experienced similar symptoms as did others, but only five people were
            tested.
        13. The staff is not responsive when people on my unit are sick. They are not testing people
            who appear to have symptoms that are the same as the virus.
        14. The orderlies on my unit are wearing masks, and they have garbage bags to clean the
            unit.
        15. The staff are wearing masks and gloves for the most part, but some do not. I got into an
            argument with one of the staff members because I told him her should be wearing them.
        16. I am afraid of getting sick, and I think they BOP should be doing more to protect us, test
            us and keep us safe.


    Executed on: April 22, 2020
                 Brooklyn, New York

                                                                  As reported by Trevor Carpenter to
                                                                  April 22, 2020


                                                                  Ian H. Marcus Amelkin
                                                                  Assistant Federal Defender




                                                      2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 461 of 551 PageID #: 1625




                       EXHIBIT 20
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 462 of 551 PageID #: 1626



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                   No. 20 Civ. 01590

    individually and on behalf of all others similarly          DECLARATION OF RONELL
    situated,                                                   WATSON

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Ronell Watson declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Ronell Watson and I have been housed at the Metropolitan Detention Center
          (“MDC”) since December 9, 2018. My Registration Number is 83703-053. I am 32
          years old.
       2. Since April 15, 2020, I have been housed in unit 41, which is the intake unit. Before that
          I had been in unit 61.
       3. Unit 41 is a quarantine unit reserved for all newly arriving inmates in the jail. I have
          been told that I will be on the intake unit until April 29, 2020. At that point, I will then be
          placed on another unit in the facility. I do not know if I will return to unit 61.
       4. I was placed in unit 41 because I was briefly removed from the jail on April 15 to be seen
          by an ophthalmologist at the New York Eye and Ear Infirmary (“NYEEI”) glaucoma
          clinic, where I have been a patient since I was a child. I was supposed to have been seen
          by an ophthalmologist at NYEEI on March 6, before the lockdown, but was never taken.
          I was only produced to NYEEI after weeks of complaining, personally and through
          counsel, to the jail about my late ophthalmology appointment. This appointment is
          essential to monitor the progress of my degenerative eye conditions, described below, and
          to assess what prescriptions or other interventions I need to treat it.
       5. I have juvenile open angle glaucoma, high myopia, and a history of retinal detachments. I
          have essentially no vision in my left eye and very limited vision in my right. Because of
          my glaucoma, my eyes frequently tear and I have to constantly wipe my face and eyes
          throughout the day. I also have trouble maintaining my balance and rely on guardrails,
          walls, and other common surfaces to stand and ambulate.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 463 of 551 PageID #: 1627



        6. There are anywhere from 40-60 people on my unit. We are housed in double cells.
            Although I do not have a cellmate right now, I can expect to have someone join my cell
            when new inmates arrive and the unit fills up. The inmates on my unit share phones,
            email terminals, showers, and common areas for the brief periods we are allowed out of
            our cells during this lockdown period.
        7. Unit 41 constantly has new people arriving and people leaving. New people have joined
            my unit every day since I arrived.
        8. When I was placed on unit 41, I was given a small bar of soap. That was five days ago. I
            have not received a new bar, even though my bar is running out and I have asked for a
            new one. Hand sanitizer is not available to inmates.
        9. There are no cleaning supplies for inmates to clean their cells. This is true on unit 41 and
            was true on unit 61.
        10. I was given a paper mask in unit 61 and when I was moved to unit 41. It seems very
            flimsy and can tear easily. I have never received a pair of gloves.
        11. The jail has been locked down for weeks. I cannot leave my cell except for 30-minute
            periods on Monday, Wednesday, and Friday, during which I have to shower, use the
            phone, and email. There are no wipes or cleaning products by the showers, phones, or
            email. They are not cleaned between inmates’ use. No inmates have gloves or are able
            to wash their hands after using the phones and email. Inmates can wear their masks, but
            not all of them do. There is no enforcement of any rule that inmates wear masks when
            they leave their cells.
        12. Food is delivered to my cell several times a day. Although the food has not changed
            during this lockdown, the portions appear to be smaller. Inmates are complaining that the
            jail seems to be starving them.
        13. Commissary has been reduced, and I can now only spend $25 a week. Before, I could
            spend $80. This limits how much food I can keep in my cell. It also puts me in a
            position of having to decide between whether to buy food, soap, and other essential items
            that the jail only provides in insufficient amounts.
        14. The guards do not consistently wear masks and gloves in the building, even on unit 41,
            which is supposed to be quarantined. There are officers who walk into our unit without
            any personal protective equipment on.
        15. To the best I can tell, staff members are working on more than one unit. Officers come
            and go from unit 41, even though it is on quarantine. I do not know where they go to or
            come from, but based on what I’ve overheard them say I believe they are working in
            other parts of the jail.
        16. The monitoring for COVID-19 on unit 41 is very limited. I had my temperature taken on
            the first day I arrived. Every day since, someone from the infirmary stops by and asks if
            I’m okay. They do not take my temperature. They only seem to respond to people who
            are actively coughing or with a temperature. Inmates like me who don’t have symptoms
            receive no attention.
        17. Other medical care has been delayed during the lockdown. As mentioned above, it took
            the jail nearly six weeks to produce me for my regular ophthalmological visit. And when
            I returned to the jail, it took the MDC three days to give me my new prescriptions. These
            are medications I have to take multiple times on a daily basis in order to prevent the loss
            of what little vision I still possess. Delaying or withholding my medications is
            intolerable for my glaucoma.


                                                     2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 464 of 551 PageID #: 1628



        18. On April 6, while still in unit 61, I lost my balance. My hand was in pain and swelled. I
            asked the guard on duty to notify the infirmary and bring me for an exam. The guard
            never put in my request. In fact, he told me that he was not going to make the request for
            me and told me to tough it out. Although my hand has gotten better, I am concerned
            about what will happen the next time I lose my balance and fall.
        19. As mentioned above, my glaucoma causes my eyes to water and tear. This means that
            I’m constantly wiping my eyes and face during the day. I don’t have gloves, disinfectant,
            or adequate soap. And I have to use common facilities, like the shower, phone, and
            computer terminal, in order to clean myself and maintain contact with my family and
            lawyers. I am very worried that I am at higher risk of contracting COVID-19 because of
            my eye condition and the jail’s inadequate hygienic conditions.
        20. During the lockdown, I have been unable to meet with my attorneys. And my phone calls
            have been limited to brief 15-minute sessions, which is barely enough time to update
            them about the conditions of my confinement and medical treatment. I have sentencing
            scheduled for June 26. I am facing a potentially very long sentence and it is essential that
            I have access to my attorneys to discuss our sentencing arguments, objections to the
            presentence report, and character letters and other materials that will aid my presentation.
            I have not been able to do that with my attorneys because of the lockdown. I am deeply
            concerned that my sentencing is going to be delayed for a long time or seriously impaired
            by my inability to meet or even speak with counsel.


    Executed on: April 20, 2020
                 Brooklyn , New York

                                                                 As reported by Ronell Watson to
                                                                 Benjamin Yaster of Federal
                                                                 Defenders of New York

                                                                 /s/ Benjamin Yaster
                                                                  Benjamin Yaster

                                                                 Counsel for Ronell Watson




                                                     3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 465 of 551 PageID #: 1629




                       EXHIBIT 21
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 466 of 551 PageID #: 1630



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF AJAHINIQUE
    situated,                                                WILSON

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Ajahinique Wilson declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:

       1. My name is Ajahinique Wilson and I am housed at the Metropolitan Detention Center
          (“MDC”). My Registration Number is 77192-066. I am housed on the unit 3 North.
       2. I am 33 years old.
       3. I have had asthma for my entire life. In the past, I have been hospitalized for months at a
          time because of my asthma.
       4. There are 33 people on my unit. We are housed in an open dorm. We sleep in bunk beds
          lined up next to each other. Next to my bed, there is one empty bed and then there is a
          woman sleeping in the next bed. I am around 3 feet away from her when I am sleeping.
          We share the same tables to eat and we share the phones, bathrooms, and showers.
       5. I arrived in the unit on March 19, 2020, and I was the last person to join the unit.
       6. The staff gives us soap when they feel like it. Most recently, we received soap last week.
          We are allowed to buy items from commissary every two weeks, and we are only allowed
          to get up to three bars of soap. We do not have any hand sanitizer. The staff told us they
          would not give us any hand sanitizer. We have two spray bottles of cleaning solution for
          the entire unit to share to clean the bathroom, tables, and everything else in the unit.
          Today a staff member came by and I asked for more cleaning supplies, and he said he
          would try to get us some more.
       7. We do not have any gloves. We were each provided with two surgical masks for the
          entire month. I try to wash the masks but it is difficult because they are very thin.
       8. We are not able to practice social distancing at all on our unit when we are doing things
          such as eating and going to the pill line.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 467 of 551 PageID #: 1631



        9. We have been cleaning the phones and email terminals ourselves. The facility put out a
            notice on March 21st saying they were going to clean every area of the facility because of
            COVID-19, but that never happened.
        10. I have been experiencing COVID-19 symptoms. I have a sore throat, swollen glands,
            headaches, and tiredness, and I have lost my sense of taste. There are certain times of
            day, more often at nighttime, when I have trouble breathing. I try to sleep in certain
            positions so that I will be able to breathe more regularly. I put in a cop-out for medical
            attention early last week and on Sunday, and I have documentation of that. When I told
            staff I was experiencing COVID-19 symptoms, they told me that they were taking care of
            emergencies first. I do not understand why it is not an emergency that I am experiencing
            COVID-19 symptoms. I requested a COVID-19 test when I spoke to a nurse, and the
            nurse informed me that they are not going to do any COVID-19 testing in the facility. I
            also saw a doctor today, who did not provide me with any treatment. All I have is the
            asthma inhaler I typically use. The doctor said that they did not think I had COVID-19
            and they are not doing any COVID-19 testing at the MDC.
        11. I receive a hormone shot because I am transgender, and when I arrived at the MDC the
            doctor changed it from a weekly shot to one shot every two weeks. The doctor did not
            specify why they did this, but it has changed my menstrual cycle. I have requested
            medical attention.
        12. At least five other women around me are experiencing COVID-19 symptoms. They are
            losing their taste buds, experiencing tiredness, and coughing. At least two women put in a
            sick call. They got no response and staff told them they are not doing COVID-19 testing.
            Some women are scared of going into isolation so they are not reporting their COVID-19
            symptoms.
        13. No one has been entering our unit from different units.
        14. There is still a night officer.
        15. The officers are not wearing any masks and gloves. It is scary that staff comes in off the
            street and they use the same ice and water machines that we do. The staff mostly stays in
            their office, but they come into the unit to do rounds. The nurses in the pill line have been
            using masks.
        16. I got written up for using the phones when I was not supposed to because I was scared
            and was trying to reach out to my family. My mom is so worried about me. She went to
            the hospital and tried to get facemasks to mail to me, but the staff told me they’re not
            going to allow her to send me any facemasks.
        17. It is really scary to be here because I have asthma and the facility is not taking the
            appropriate precautions. It is impossible to practice social distancing here. I don’t know
            who has COVID-19 around me, staff comes into the facility from the street, and we are
            all in an open area. We are all so scared.

    Executed on: April 20, 2020
                 Brooklyn, New York
                                                                  As reported by Ajahnique Wilson to
                                                                  Hannah Sotnick of Federal
                                                                  Defenders of New York

                                                                  /s/Hannah Sotnick

                                                      2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 468 of 551 PageID #: 1632



                                                  Hannah Sotnick




                                         3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 469 of 551 PageID #: 1633




                       EXHIBIT 22
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 470 of 551 PageID #: 1634



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                  No. 20 Civ. 01590

    individually and on behalf of all others similarly         DECLARATION OF THOMAS. J.
    situated,                                                  MILLER

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Thomas J. Miller declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:

       1. My name is Thomas J. Miller, and I have been housed at the Metropolitan Detention
           Center (“MDC”) since approximately July 2, 2019. My Registration Number is 89712-
           053.



       2. I am 32 years old. I have a genetic cardiovascular disorder that causes high blood
           pressure and frequent, severe shortness of breath and a feeling that my chest is collapsing.



       3. When I was first transferred from MDC, I was initially housed in Unit 82 of the MDC.
           Since approximately February 26, 2020, I have been housed in the Special Housing Unit
           (“SHU”), except for a two-week period in and around the beginning of March 2020,
           when I and several other SHU inmates were transferred to Unit 84 for what the guards
           told us was an “isolation lockdown.”



       4. During that two weeks I spent in Unit 84, another inmate was transferred into the unit
           from outside the facility. He was coughing and complaining of Covid-19 symptoms—he
           had a medical tag wristband on his wrist, and MDC doctors visited him frequently to take
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 471 of 551 PageID #: 1635



           his temperature. That inmate, like the rest of us in Unit 84, had one bunk-mate in his two
           man cell, and, like the rest of us, was confined to that cell with his bunkmate at all times,
           except for three one-hour periods per week when we were all permitted to shower and
           make legal and social calls. After only seven days, the inmate was moved out to general
           population, as demonstrated by the fact that, before he left the unit, the guards switched
           him out of an orange jumpsuit to a brown one. I do not know why the inmate was not
           required to stay in isolation for the full, required 14-day period.



        5. I am currently housed in Tier 3 of the SHU. There are approximately 50 inmates on the
            tier, all housed with another inmate in double cells. Every inmate on the tier shares a
            single phone, which is wheeled around on a cart by the guards and handed to us through
            the cell door. We do not have gloves in our cells, and there is no ability to clean the
            phone handset.




        6. New inmates arrive nearly every day on my tier in SHU, and people are also transferred
            out of SHU to the general population or quarantine nearly every day. For example, on
            April 23, 2020, an inmate was taken to quarantine from the tier because he was showing
            symptoms of Covid-19. I was assigned to clean his cell because I am an orderly, and I
            did so. I was given a gown and gloves and goggles for the task, but the only mask I had
            was a loose-fitting surgical mask, not an N-95, that felt like it was made of paper. The
            other man in that cell is still there—he has not been moved to quarantine.



        7. Our access to soap and masks has been minimal. We get soap supplies twice a month,
            and for cleaning there is only Comet, no disinfectant. I was provided a mask about a
            month ago, again, just the paper one that I cannot wash, and I was not provided another
            one until April 22, 2020.



        8. No medical personnel have come to check on me since I have been in the SHU. Even
            when I was on Tier 84 and informed medical personnel there about my shortness of
            breath, no one came to check on me, and no one came to take my temperature.



        9. No staff have cleaned my tier of the SHU since I have been housed here, except for one
            occasion during the third week of March, when a group came through spraying
            something around the hall and doors.

                                                     2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 472 of 551 PageID #: 1636




    Executed on: April 29, 2020
                 Brooklyn, New York

                                                  As reported by Thomas J. (“T.J.”
                                                  Miller to James Darrow

                                                  /s James Darrow

                                                  James Darrow




                                         3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 473 of 551 PageID #: 1637




                       EXHIBIT 23
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 474 of 551 PageID #: 1638



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF
    situated,                                                HECTOR SORIA
                                                             82038-053
                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.
    Hector Soria declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:

       1. My name is Hector Soria and I have been housed at the Metropolitan Detention Center
          (“MDC”) since June, 2019. My Registration Number is 82038-053. I am on UNIT 61.

       2. I am 29 years old. I have been told on the outside I am borderline diabetic. I have had no
          medical checkups here other than a TB shot. I have been highly anxious and not sleeping
          and have asked the officer on duty for a psych visit. He said she will come around but I
          have not seen her. They used to have guards come around to give us anything for
          copouts but that does not happen anymore.

       3. Tensions are high among inmates and between staff and inmates. I fear it is going to get
          worse with every day of this lockdown. New people keep coming into the unit now, even
          during lockdown – we had 15 to 20 new inmates in the first weeks of April.

       4. The panic buttons don’t work in our cells, and that is part of the reason inmates are
          banging on their cells. But we don’t have any other way to get help, and there are
          inmates getting put in SHU for trying to get the guard’s attention the only way they can.

       5. In the first few weeks of April there must have been 15-20 new people in our unit.

       6. For a month during the lockdown we only got a half hour a day to use phones, computers,
          showers, find supplies for cleaning our cells, or charge our MP3s. Now we get an hour 3
          days a week. But that is for 10 people at a time and it is hard for everyone to do what
          they need. There are only 4 phones, 8 showers, and 3 computers that work. An hour is
          not enough to do everything we need and it is hard to organize for many inmates. If you
          miss your opportunity to put in a copout during the hour out there is no alternative. After
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 475 of 551 PageID #: 1639



           that we are stuck in our cells the rest of the time.


        7. Here is what we have for cleaning supplies per week: one washcloth to clean our bodies
           and our cells, 1 bar of soap and 1 (sometimes 2) rolls of toilet paper, but all of this can be
           inconsistent. I have been using a t-shirt to wipe down my cell because I don’t want to use
           the same cloth I use for my body. For about a month we didn’t have laundry at all so I
           had nothing clean to clean with. After that they started asking us to hang laundry on the
           outside of the cell to be picked up.

        8. Now with no social visits we depend on mail even more. But mail has been
           unpredictable. I know from the way my wife numbers her letters that there are letters I
           have not received. We believe the mail room is not delivering mail to us. Other inmates
           tell me they have ordered things that show “delivered” but were never delivered or it is
           delivered long after it showed delivered. We know the commissary has not been staffed
           properly and this might be the case for mail too.

        9. The commissary no longer provides comfort to inmates as it used to either. It now opens
           up only every two weeks. The last commissary before I had this interview was April 13.
           There was not enough staff and not enough stock. We usually have a $160 limit per
           commissary day but they reduced it to $50 now. There are no soups, no batteries, no
           hygiene products like tissue, toothpaste, lotion, any kind of cleaning supplies, no
           aspirin/Tylenol. Inmates are told they are out of these things. The batteries are a huge
           problem because the only thing way we get news is to listen to the TVs and you cannot
           do that without batteries to power the headsets. At least we used to have the book cart
           come around but that has stopped.

        10. Inmates are scared and frustrated. I can see how it will get more tense and how the
            tension and the deprivation can lead to violence. This is not my first time in prison and I
            have never seen conditions that bad. I am personally so anxious I cannot sleep. I think
            about my family all the time. My mom is sick and my wife is sick and I can’t call them
            because my phone privileges were taken away until May 31, 2020. I asked for special
            consideration so that I can call my family but they denied me that. I cannot control my
            anxiety not having any outlets to speak to family or a psychiatrist.


    As reported by Hector Soria to Jan Rostal Esq. of Federal Defenders of New York on 04/17/20.




                                                   Lawyer/paralegal signature




    2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 476 of 551 PageID #: 1640




                       EXHIBIT 24
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 477 of 551 PageID #: 1641



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF HUGH BRIAN
    situated,                                                HANEY

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    HUGH BRIAN HANEY declares the following under penalty of perjury and pursuant to 28
    U.S.C. § 1746:


       1. My name is HUGH BRIAN HANEY and I have been housed at the Metropolitan
          Detention Center (“MDC”) since around August 21, 2019. My Registration Number is
          67030-061. I am housed on Unit 72.

       2. I am 61 years old.

       3. I have the following medical conditions: neuropathy and high cholesterol.

       4. There are 120 people on my unit. We are housed in double cells. We share phones, e-
          mail terminals, and showers (there are four showers for 60 men).

       5. Several new people were brought into my unit during the period that COVID-19 has been
          spreading, but I don’t know the date that the last new person was brought here.

       6. I was given one bar of soap three weeks ago, and get one roll of toilet paper per week. I
          have purchased soap from the commissary, but they are running out of things. We have
          not been given hand sanitizer, and you cannot purchase hand sanitizer from the
          commissary.

       7. We have not been given any cleaning supplies for our cell.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 478 of 551 PageID #: 1642



        8. A little over a week ago, I received my first mask. It was replaced one week later, so it
           seems we may be getting one mask per week. I believe the brand is “Medicom Safe Mask
           Premier,” at least that’s what the box said when I looked through my cell window. I have
           never received any gloves or any other protective equipment.

        9. We have been locked down continuously since around April 1, 2020. This means that I
           am in a small double cell with my cellmate for 24 hours a day 4 days a week
           (T/Th/Sat/Sun), and that we are let out for one hour 3 days a week (M/W/F). During that
           hour, we have to choose between taking a shower, sending an e-mail, trying to make a
           phone call, washing our clothes (which we do in the shower – there has not been any
           laundry for three weeks), and everything else. There is not time to do everything that we
           need to do in that one hour. I believe that pills are being brought to the unit, but I have
           stopped receiving the medication prescribed for my neuropathy (Cymbalta).

        10. Almost everyone in the unit just stays in their cells with the lights off. It is miserable.
            Dinner is now brought to us in sealed trays, in our cells, where we eat. The quality of the
            food has diminished greatly. Much of what we are now given is inedible.

        11. When we do get out, we now try to maintain a distance from others. But we have no
            ability to clean anything, such as the phones or e-mail terminals, which we share with
            everyone in the unit.

        12. A friend of mine – Victor Sojos – and his cell mate were taken from the Unit on April 15
            or April 16, 2020. The rumor is that one or both of them are symptomatic for COVID-19.
            If so, it means they became ill during the period where our unit was locked down.

        13. I don’t believe that I have experienced COVID-19 symptoms to date. I am terrified,
            though – not so much of the fact that I will contract the virus, but by the fact that the
            MDC is not set up to care for people who do. I, and my family, are terrified that I will die
            a painful death because of the lack of care.

        14. When the emergency button in our cell was tested by Dr. Gerson on April 16, 2020, it did
            not work.

        15. When I returned to the unit from my legal call on April 20, 2020, I saw a sign which said,
            as best as I can recall, “Quarantine Unit. Masks and gloves must be worn when opening
            cell doors.”

        16. These days, the staff are different all the time. I do not recognize most of them, who are
            now wearing masks and gloves.

        17. I know that I have been designated to another facility, but they keep extending the
            lockdown and I am fearful that it will just continue for six months to a year, or even
            longer. Before the lockdown, I was using my time here as productively as I could,
            including leading a class for other inmates that I called “Purpose Driven Life.” The
            conditions now are brutal and traumatic.



                                                     2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 479 of 551 PageID #: 1643
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 480 of 551 PageID #: 1644




                       EXHIBIT 25
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 481 of 551 PageID #: 1645



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF Dana Dray
    situated,                                                 McCann

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Dana Dray McCann declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:


       1. My name is Dana Dray McCann and I have been housed at the Metropolitan Detention
          Center (“MDC”) since January 9, 2020. My Registration Number is 19157-034. I have
          been housed on Unit 62 since January 15, 2020.
       2. I am 67 years old.
       3. I have the following medical conditions: asthma, occasional tremors, an inguinal hernia,
          an enzyme deficiency, chronic plantar fasciitis, disc degeneration, sciatic pain, and lower
          back pain.
       4. There are 120 people on my unit. We are housed in two-man cells. We share phones,
          email terminals, tables to eat at, showers, and all other aspects of communal living. There
          is one toilet in my cell which I share with my bunkmate.
       5. New people join my unit each week. We last received new people on Thursday, April
          16, 2020.
       6. We receive soap weekly. There is no hand sanitizer, we are not allowed to have it
          because of the alcohol content.
       7. Cleaning supplies are not available in my cell. We have access to them during the brief
          period we are allowed to shower.
       8. We are given one mask each week. This week, the staff had me sign that I received it. We
          are not given any gloves.
       9. We have been locked down since March 13, 2020. This means I am in a small double
          cell with my cellmate for 24 hours a day 4 days a week and we are let out for 30 minutes
          a day 3 days a week. This week, I was told we will receive one hour a week.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 482 of 551 PageID #: 1646



        10. Because we are locked in our cells all day, we separated from the other people on our
            unit, but we cannot socially distance from our bunkmates.
        11. Orderlies on our unit wear masks and have a trash bag for our trash.
        12. The staff wear mask and some wear gloves. I have noticed that many of the staff are
            working double shifts, and we get different staff members on the unit each day.


    Executed on: April 21, 2020
                 Brooklyn, New York

                                                                As reported by Dana Dray McCann
                                                                to Ian H. Marcus Amelkin


                                                                Ian H. Marcus Amelkin
                                                                Federal Defenders of New York, Inc.




                                                    2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 483 of 551 PageID #: 1647




                       EXHIBIT 26
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 484 of 551 PageID #: 1648



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF DINO
    situated,                                                SANCHEZ

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Dino Sanchez declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Dino Sanchez and I have been housed at the Metropolitan Detention Center
          (“MDC”) since January 16, 2019. My Registration Number is 91380-053. I have been
          housed on unit 72. I am 41 years old.
       2. For most of my life I have been diagnosed with moderate to severe asthma. I have been
          hospitalized on multiple occasions for asthma attacks and rely on two asthma pumps to
          prevent inflammation in my lungs. I am also diabetic and take Metformin to control my
          blood-sugar level. And I take medication for high blood pressure and cholesterol. Both
          of my parents have suffered from heart problems, and my father ultimately passed away
          from them in 2018, before my arrest.
       3. There are approximately 115 people on unit 72. We are housed in double cells.
          Although we are on lockdown, we continue to share phones, computer terminals, and
          showers for the brief periods that we are allowed outside of our cells.
       4. On April 16, 2020, two inmates were identified as presumptively positive on unit 72.
          The inmates were cellmates housed three cells away from me. I could hear one of them
          coughing and he sounded very sick. After the inmates were removed from our unit, we
          were put on quarantine status. New people have not been introduced into the unit since
          then. But in the days before April 16, new inmates had joined the unit.
       5. When the lockdown began at the beginning of April, I was given a small bar of soap to
          use in my cell, where I have a sink and toilet. It took about two weeks to get another bar
          of soap, which lasted me only a couple of days. It has been about a week since I received
          that second bar, which is now used up. We only receive one small roll of toilet paper a
          week, which is not enough to last seven days. Hand sanitizer is not available in the jail.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 485 of 551 PageID #: 1649



        6. Because we receive such small provisions from the jail, we have to order additional soap
            and toilet paper through the commissary, which we pay for out of our personal accounts.
            During the lockdown, however, the amount we can spend a week on commissary has
            dropped from $80 to $25. This means that while I have to purchase soap, toilet paper,
            and other preventative necessities during the lockdown, I have less money to pay for
            them. Every week, I have to decide whether to buy food or soap for myself.
        7. The inmates have never received cleaning supplies for our own cells. I am an orderly on
            my unit and I help clean the common areas by wiping down doorknobs, telephones, and
            computers, and sweeping the hallway. The cleaning supplies I receive to clean the
            common areas are not made available for us to use our own cells.
        8. I have been given a paper mask to wear in my cell and when I clean the unit. It is very
            flimsy and easy to rip. If my mask is damaged, I have to wait until more masks are being
            distributed on the unit. That can take a week or more. There is no set timetable for when
            replacement masks are provided and seems to depend on when the jail gets more, which
            can happen anytime or never.
        9. As an orderly, I was not given gloves to wear while cleaning the unit until I asked for
            them. I do not have gloves in my cell, nor do any other inmates in unit 72.
        10. During this lockdown period, we have been kept in our cells 24 hours a day, except for
            Mondays, Wednesdays, and Fridays, when we are let out for 30 minutes to take showers,
            use the phones, and send email. As an orderly, I am also let out of my cell to clean the
            common areas, as described above. There are only about five or six orderlies for the
            entire unit.
        11. When inmates leave their cells on unit 72, they are not provided wipes or other materials
            to clean the phones, computers, and other commons surfaces before and after using them.
            Nor, as mentioned above, do they have gloves. Inmates are allowed to leave their cells
            without their masks on. The guards do not make anyone wear a mask, even though it is
            impossible to maintain social distance in the common area.
        12. I have not experienced any COVID-19 symptoms. But I have been having asthma
            attacks, which relates to my ongoing anxiety about my risk of contracting the virus and
            experiencing serious health complications. Since February I have put in multiple written
            requests on the TRULINCS system to be seen by the infirmary and my attorney has also
            made medical requests for me with the MDC legal department. I have not been examined
            by any doctor or nurse for more than two months, despite my many requests. The only
            attention I received was on April 16, after the sick inmates were removed and our unit
            was put on quarantine. A nurse came by to take my temperature and ask if I have been
            having any health problems. Other than that fleeting inspection — during which my
            blood pressure and glucose were not measured, and my asthma was only briefly
            addressed — I have received no medical assistance.
        13. During a recent asthma attack, I attempted to press the emergency button in my cell to get
            the guards’ attention. No one came. I subsequently learned that my emergency button
            does not work. Although the jail is aware of this problem, nobody has attempted to fix it.
            I am worried about what I will do when my next serious asthma attack occurs.
        14. The two inmates were escorted out of our unit on April 16 only because one of them was
            so obviously sick he could not get out of bed. He was coughing loudly and the guards
            could not ignore him. It is my belief that other inmates who may be symptomatic are not
            volunteering that they are feeling badly. Everyone knows that being suspected of


                                                    2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 486 of 551 PageID #: 1650



            carrying COVID-19 means removal and placement in insolation in the Special Housing
            Unit. No one wants to go there. So inmates are hiding their symptoms from each other
            and the guards, at great risk to themselves and others.
        15. During the pandemic there has been a staff shortage. We have gone weeks without a
            counselor or unit team because they were sick or in quarantine. Even now, when the
            counselor and unit team members are present again, they are all facilitating legal calls
            and are unavailable on the unit. The staff shortage has gotten so bad that the orderlies
            have been conscripted into performing unit-team jobs, like distributing food and
            commissary to the inmates. Last week, the assistant warden had to get involved in this
            distribution because no one else was available.
        16. The guards on my unit have expressed concern about getting sick. They comment that
            many of the workers have already tested positive for the virus. Still, they do not reliably
            wear protective gear in our unit. Even now that we are on quarantine they do not always
            wear gloves and masks.
        17. The staff’s refusal to consistently wear protective gear is upsetting because we do not
            know where they are coming from and what germs they are carrying with them. Based
            on conversations among guards I have overheard, it is my understanding that staff are
            working on more than one unit in the facility, even though my unit is quarantined. This
            makes their lack of gloves and masks all the more disturbing.
        18. Because I am asthmatic, diabetic, and have a history of heart disease, I am at high risk for
            complications from COVID-19 infection. I am very concerned that the jail’s inadequate
            quarantine program, slow to nonexistent medical care, and inconsistent preventative
            measures have not meaningfully reduced the likelihood that I will get sick and suffer
            potentially catastrophically health outcomes. Indeed, I am afraid for my life.


    Executed on: April 20, 2020
                 Brooklyn, New York

                                                                 As reported by Dino Sanchez to
                                                                 Benjamin Yaster of Federal
                                                                 Defenders of New York

                                                                 /s/ Benjamin Yaster
                                                                 Benjamin Yaster

                                                                 Counsel to Dino Sanchez




                                                     3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 487 of 551 PageID #: 1651




                       EXHIBIT 27
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 488 of 551 PageID #: 1652



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF RADHYS
    situated,                                                 MOLINA

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    RADHYS MOLINA declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:


       1. My name is Radhys Molina and I have been housed at the Metropolitan Detention Center
          (“MDC”) since February 7, 2020. My Registration Number is 79090-054. I have been
          housed on the J71 unit.
       2. I am 34 years old.
       3. I have the following medical conditions: I have frequent back spasms for which I take
          medication regularly. I also have a fractured wrist and elbow.
       4. There are 100-120 people on my unit (including both floors). We are housed in double
          cells. We share phones, email terminals, and showers.
       5. New people last joined my unit on April 16, 2020. MDC staff are bringing new people up
          to my unit almost daily.
       6. I have asked for soap and hand sanitizer. I got a bar of soap on Wednesday (April 16,
          2020). I was not given any hand sanitizer. I was told to use pink liquid, which is watered
          down disinfectant, from a barrel in the back of my unit. There is one large barrel that
          everyone on the unit is using for liquid disinfectant. There are no smaller containers to
          put the liquid disinfectant in to bring back to our cells. There are no spray bottles to put
          the disinfectant in.
       7. I asked for cleaning supplies for my cell and was told to use the shared barrel of soap on
          the unit. There is no way to transport that liquid to clean our cells.
       8. I was given a mask last week. It looks like a disposable mask that a dental hygienist
          would use. It is not washable or reusable. We were told we would get a new one each
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 489 of 551 PageID #: 1653



            week. I was not given any gloves. The Correctional Officers told me the gloves were only
            for them.
        9. We have been locked down for about three weeks. This means I am in a small double
            cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out
            for 60 minutes a day 3 days a week (M/W/F).
        10. Pill line and meals are brought to our cells.
        11. I don’t think sick call is working because I haven’t seen anyone get called down after
            putting in a request. I saw a psychologist who was walking around the unit. I’ve had two
            family members pass away and was having trouble breathing so I spoke to the
            psychologist.
        12. Orderlies are coming to collect garbage and are wearing masks but not gloves.
        13. There is still a night officer on my unit.
        14. Staff are wearing masks. Staff started wearing gloves a week ago on my unit.
        15. Have you seen any staff members coughing or otherwise showing symptoms? Describe in
            detail.
        16. To your knowledge, are staff members working on more than one unit?
        17. I came to MDC Brooklyn from another facility and was supposed to be in transit. At the
            facility I was in before we received soap and toilet paper two times a week. Here we only
            get those supplies once a week. I’m afraid because I don’t feel protected and I’m worried
            about getting sick. Everyone is saying there’s someone on the next unit over (J72) that is
            sick with COVID-19.


    Executed on: April 17, 2020
                 Brooklyn, New York

                                                                As reported by Radhys Molina to
                                                                Hana Yamahiro of Federal
                                                                Defenders of New York

                                                                /s Hana Yamahiro




                                                    2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 490 of 551 PageID #: 1654




                       EXHIBIT 28
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 491 of 551 PageID #: 1655



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                No. 20 Civ. 01590

    individually and on behalf of all others similarly       DECLARATION OF MARCO
    situated,                                                BATISTA

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Marco Batista declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Marco Batista and I have been housed at the Metropolitan Detention Center
          (“MDC”) since November 13, 2019. My Registration Number is 64079-054. With the
          exception of my first five days at the facility, where I was housed in unit 41, I have been
          in unit 71 the entire time I’ve been at the MDC.
       2. I am 54 years old.
       3. I have seasonal allergies. Usually, I take medication for the allergies, but the MDC has
          not given me any medicine since I’ve been here. They said they wouldn’t give me allergy
          medicine because I wouldn’t be at MDC that long. I haven’t been able to sleep, have had
          a runny nose, feel something like phlegm in my throat, and have a little trouble breathing.
       4. There are 120 people on my unit. We are housed in double cells and I have a cellmate.
          Since March 13, 2020, I have had three different bunkies. I think my past cellmates were
          all transferred to different prisons. None of them were sick. The cellmate I have now is
          pre-diabetic. I share a toilet and a sink with my bunkie. Everyone in the unit shares all
          other facilities—a shower, dining room, computers.
       5. We’ve been given masks for the last two weeks, but none before that. They are plain
          white disposable masks—they do not have any words or letters on them. They first gave
          us masks on a Monday and gave us a replacement mask the next Monday. We have not
          gotten any gloves.
       6. The orderlies clean in the unit outside of our cells with some type of wipes. They do not
          clean inside the cells. We are supposed to clean our cells ourselves, but we haven’t gotten
          any cleaning supplies or solvents to clean our cells. We use shampoo or soap or whatever
          else we have to clean our cells.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 492 of 551 PageID #: 1656



        7. Normally the orderlies from my unit take out the garbage and clean the unit. But
            yesterday orderlies from a different unit came and sprayed the surfaces in the unit, like
            door knobs and tables in the dining room. I think they were spraying with bleach. Before
            yesterday, I never saw anybody doing that.
        8. We have been locked down since March 13, 2020. This means I am in a small double cell
            with my cellmate for 24 hours a day 4 days a week, Tuesday, Thursday, Saturday and
            Sunday. We are let out of our cells for 60 minutes a day (it used to be 30 minutes a day) 3
            days a week, Monday, Wednesday and Friday.
        9. No one is encouraging social distancing at all. No one cleans phones or email terminals
            between uses.
        10. No one has checked my temperature at all since January. When I first got here in
            November, I had a flu, and they checked me and took my temperature. I put in a cop out
            because I wasn’t feeling well and they checked my temperature in January. I have never
            seen any of my cellmates get their temperature taken. I have never seen anyone else in
            the unit get his temperature taken. No one has ever read my oxygen levels with the
            paperclip type machine on my finger. I have never seen anyone ever getting their oxygen
            levels checked with that machine.
        11. I have not received any medical attention at all in the last two months. I have not put in
            another cop out because if it’s just for a cold or allergy medicine they take two or three
            months before they respond to a cop out.
        12. I see them take one or two guys out of the unit once in a while. I don’t know where they
            take them to.
        13. The staff in my unit seems normal. They stay in the office; they don’t really come out
            much. I haven’t seen any staff that seem sick in my unit. I think staff go from one unit to
            another.
        14. Most of the staff wear masks, but some do not. None of the staff wears gloves.
        15. I’ve been worried about the coronavirus. My sister has been ill and my son has asthma.
            Everyone is in the same situation.


    Executed on: April 28, 2020
                 Brooklyn, New York

                                                                 As reported by Marco Batista to
                                                                 Marne Lenox through Spanish
                                                                 interpreter Todd Burrell

                                                                 /s/ Marne L. Lenox




                                                     2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 493 of 551 PageID #: 1657




                       EXHIBIT 29
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 494 of 551 PageID #: 1658



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                 No. 20 Civ. 01590

    individually and on behalf of all others similarly        DECLARATION OF Jason Singer
    situated,

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Jason Singer declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Jason Singer and I have been housed at the Metropolitan Detention Center
           (“MDC”) since January 28, 2020. My Registration Number is 85418-053. I am housed
           on unit 83. Apart from an 8-day period where I was put in SHU for quarantine I have
           remained on the same unit since 3/12/2020.
       2. I am 34 years old.
       3. There are about 116 people on my unit. We are housed in about 61 cells with two people
           in each cell. Five people have solo cells. We share phones, email terminals and showers.
           The phones are cleaned once every two days. I do not know how often the showers are
           cleaned but they are consistently dirty.
       4. New people last joined my unit on April 16, 2020.
       5. We last received soap about three weeks ago. I get soap more frequently because I work
           in the kitchen.
       6. I do not have cleaning supplies in my cell.
       7. Once a week we are given cotton masks. It is hard to wash these masks because everyone
           is going to the laundry on the same day and some people do not get to wash them. We do
           not receive gloves.
       8. Orderlies come to take our garbage from our cells if you tell them you have garbage. I do
           not know if they come from other units but they do wear masks.
       9. There is a night officer but he is often pulled onto different units.
       10. Staff seem to be working on more than one unit and are working double shifts because
           they are short staffed.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 495 of 551 PageID #: 1659



       11. We have been locked down since March 13, 2020. This means I am in a small double
           cell with my cellmate for 24 hours a day 4 days a week (on Tuesday, Thursday, Saturday
           and Sunday) and we are let out for 30 minutes a day 3 days a week (Monday, Wednesday
           and Friday).
       12. Four weeks ago I was placed in SHU for quarantine because I had a headache and had
           cold symptoms. I had no fever and no cough. Prior to being sent to SHU I had put in sick
           calls in writing (via paper) for over a week. When my attorney requested I be seen by
           medical, I saw a doctor who gave me a test for coronavirus and told me it would be 48
           hours before the results of that test came back. After seeing the doctor, I was placed in a
           cell by myself with an inoperable toilet, a mattress with no sheets and my clothes were
           taken. I was then moved to a new cell with a working toilet and given sheets. A nurse
           came around to take my temperature twice a day but I did not receive any medication
           including my psych medication or any pain reliever for my headache, for several days. I
           was in SHU for 8 days. After I left SHU I was told my test was negative.
       13. It was terrifying being in SHU, not knowing when I would be able to leave, or call my
           family. My family and my lawyer had no idea why they were not able to hear from me or
           reach me.
       14. Weeks after I left the SHU and returned to the unit, a doctor came to see me and asked if
           I was still sick and did not seem to know that I was ever in quarantine. That was last
           Friday.


    Executed on: April 27, 2020
                 Brooklyn, New York

                                                                As reported by Jason Singer to
                                                                Amanda David of Federal Defenders
                                                                       of New York


                                                                Amanda David




                                                   2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 496 of 551 PageID #: 1660




                       EXHIBIT 30
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 497 of 551 PageID #: 1661



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF ELODIA LOPEZ; and JAMES                           No. 20 Civ. 01590
    HAIR,
                                                               DECLARATION OF JONATHAN
    individually and on behalf of all others similarly         DEUTSCH
    situated,

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Jonathan Deutsch declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:

       1. My name is Jonathan Deutsch and I have been housed at the Metropolitan Detention
           Center (“MDC”) since September 19, 2018. My Registration Number is 91137-053. For
           the past few months, I have been housed on unit 42.
       2. I have borderline diabetes. This lockdown has been difficult, because we are not
           receiving many hot meals, and are primarily receiving carbohydrates from white bread,
           which elevates my sugar count. My diabetic symptoms are still very present: I constantly
           feel hungry, but I am not satisfied, and I constantly feel tired. I am urinating frequently.
           I have been having heart palpitations, possibly from anxiety. My allergies are terrible,
           and prevent me from sleeping. I have shortness of breath and tightness in my chest,
           possibly from allergies. There is no relief from any of this. I have put in sick calls. On
           April 27, 2020, I requested a COVID-19 test by sick call on the computer.

       Lockdown on Unit 42
       3. There are approximately 120 people currently housed on unit 42. We are housed in
           double cells. Although we are on lockdown, we continue to share phones, computer
           terminals, and showers for the brief periods that we are allowed outside of our cells.
       4. During this lockdown period, we have been kept in our cells 24 hours a day, except for
           Mondays, Wednesdays, and Fridays, when we are let out to take showers, use the phones,
           and send email. Until recently, we were only let out of our cells for 30 minutes at a time.
           Now, we are mostly let out for one hour at a time.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 498 of 551 PageID #: 1662



        5. They are denying inmates access to the law library. My cellmate tried to go down to the
            law library on three during our unit's scheduled time and he was told that he could not
            because he has "seps". He was then categorically denied access because he was "not the
            head of his indictment" (which he is), because he "does not have discovery to view"
            (which he does, on CD, and he cannot view it on the unit because the CD drives in the
            discovery computer have been broken for days), and finally, he was told to access the law
            library on the unit during his hour out of the cell. Our hour is supposed to be used for
            contacting family and loved ones, and personal hygiene.

        Hygiene Supplies
        6. We get a bar of soap when the unit team has soap available, which is not every week. We
            get only one small roll of toilet paper a week. Hand sanitizer is not available in the
            common area of my unit. I have not seen hand sanitizer anywhere in the jail.
        7. Because we receive such small amounts from the jail, we have to order additional soap
            and toilet paper through the commissary, which we pay for out of our personal accounts.
            During the lockdown, however, the amount we can spend a week on commissary has
            dropped from $80 to $25. This means that while I have to purchase soap, toilet paper,
            and over the counter medications like Tylenol, during the lockdown, I have less money to
            pay for them. Every week, I have to decide whether to buy food or soap for myself. This
            is particularly hard because they have been giving us smaller and smaller portions of food
            during the lockdown, and very little protein. I usually buy tuna and sardines from
            commissary to make sure I have enough protein to keep my blood sugar level.

    Cleaning and Personal Protective Equipment
       8. The inmates have never received cleaning supplies for our own cells. The orderlies have
           cleaning supplies for the common areas.
       9. The orderlies have recently started wiping down the tables and the phones and computers
           once a day, but by that time about 100 people may have used them without cleaning in
           between. It is like being stuck between Scylla and Charybdis: call my mom on a phone
           that may have COVID-19 on it, or don’t call my mom, who is not feeling well, at all;
           email my lawyer, who I hardly get to talk to any more, or lose all contact with her.
           There are no wipes or sprays or paper towels we could use ourselves to clean the phones
           or computers or shower handles.
       10.On April 7, 2020, we received masks for the first time. I have been given a paper mask.
           It is very flimsy and easy to rip. The staff told us to wash it out, but it will disintegrate if
           wet. There does not seem to be a set timetable for when replacement masks are provided.
       11.Sometimes the guards wear masks and gloves. Sometimes they don’t, even when they
           are very close to us. Staff pose more of a threat than anyone else, since they refuse to
           wear masks, and interact outside the unit and in the community. Our counselor tells all of
           us to wear masks but he refuses to wear one himself.
       12.The orderlies don’t always wear masks and gloves when preparing and serving our food.
       13.I don’t have any gloves.
       14.On Friday, April 24, staff brought a big cleaning machine into the unit. They cleaned the
           common areas but not our cells with it.




                                                      2
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 499 of 551 PageID #: 1663



    Sick Inmates on Unit 42
       15.On April 2, 2020, a medical staff member responded to an inmate in the upper tier
           complaining of chest pains and shortness of breath. We all heard the inmate asking for
           help. The medical officer told the inmate to fill out a sick call request in order to be
           placed on “the list” to be seen, but they have two weeks to respond.
       16.Last week, an inmate from my unit was taken to the hospital for COVID-19. I don’t
           know his name or all of the details. I do know that his cellmate was not removed from
           the cell after he was taken to the hospital. I know that his cellmate is still out making
           calls and using all of the common items we use, and is not in isolation.
       17.This inmate from my unit being sick scares me. My shortness of breath and tightness in
           my chest continues, as does my continually stuffed nose. I worry that these are symptoms
           (even mild ones) of the virus. I am sending another sick call to medical (which I did last
           week, and was told that I can buy allergy medicine on commissary) requesting that I be
           tested for COVID-19. I do not have time to wait and see if this develops into something
           else. I am worried and concerned about my health.


    Difficulty Accessing Medical Care
       18.The medical staff here does not respond to our sick calls. We just get put on a list over
           and over.
       19.I put in a sick call request on the computer saying I was having shortness of breath, and
           the medical people wrote back telling me to try over the counter allergy medication.


    Staff Shortages and Complaints
       20.During the pandemic there has been a staff shortage. A lot of staff are out sick or in
           quarantine. Orderlies have been doing unit-team jobs, like distributing food and
           commissary.
       21.Now, there are guards from FDC-Philadelphia who have been assigned to work at MDC
           due to the staff shortages. Those guards have said they are worried about getting sick.

        Conclusion
        22.Because I am diabetic, I am at risk from complications from COVID-19 infection. I am
            very concerned that the jail’s inadequate quarantine program, slow to nonexistent medical
            care, and inconsistent preventative measures have not meaningfully reduced the
            likelihood that I will get sick and suffer potentially catastrophically health outcomes.
            Indeed, I am afraid for my life.

    Executed on: April 29, 2020
                 Brooklyn, New York

                                                                As reported by Jonathan Deutsch to
                                                                Deirdre von Dornum of Federal
                                                                Defenders of New York

                                                                /s/ Deirdre von Dornum

                                                    3
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 500 of 551 PageID #: 1664



                                                  Deirdre von Dornum




                                         4
    
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 501 of 551 PageID #: 1665




                       EXHIBIT 31
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 502 of 551 PageID #: 1666



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                   No. 20 Civ. 01590

    individually and on behalf of all others similarly          DECLARATION OF
    situated,                                                   JAMEL ROBERTS

                            Petitioners,

                    -against-

    WARDEN DEREK EDGE,

                            Respondent.



    Jamel Roberts declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:

       1. My name is Jamel Roberts and I have been housed at the Metropolitan Detention Center

            (“MDC”) since July 13, 2018. My Registration Number is 76155-067. I have been

            housed on Unit 62 for the last week or so. Prior to that, starting around March 30, 2020, I

            was under quarantine on unit 84.

       2.   I am 34 years old.

       3.   I suffer from asthma, for which I have an inhaler, and anxiety. I don’t take medication

            for anxiety because I don’t like the way psychiatric medication makes me feel.

       4. We are given soap weekly but not always. I have had to spend my own money out of

            commissary on soap.

       5. I was put in quarantine because my cell was next to a cell containing two individuals,

            ____ Saddiq and T. Robinson who were both positive for the coronavirus.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 503 of 551 PageID #: 1667



       6. The inmate orderlies do all the cleaning. I don’t know if the computers are being cleaned

            because I have sanctions that do not permit computer access.

       7. As for safety precautions, we get new masks once a week. We don’t get gloves. The

            biggest concern is many of the guards do not wear gloves or masks. When I was on

            quarantine the guards would change often. Many of them appeared to be new and in

            training.

       8. New inmates would join my unit when I was on quarantine. I do not know if they were

            coming from the street or some other unit.

       9.   I don’t ask for medical care because if you say you are not feeling well they take you off

            the block and put you in the SHU or quarantine – it is really the same. They do not let

            you take your personal items to quarantine with you. I had a hard time getting my

            personal items back when I left quarantine.

       10. The rules now are we are locked down all day. We get one hour out of our cells, three

            days a week, to make calls and have showers and for some to use computers.

       11. My cells is completely cold.




    Executed on:    April 24, 2020
                    Brooklyn, New York

                                                                As reported by Jamel Roberts to his
                                                                lawyer Michael Weil

                                                                       /s/
                                                                Michael Weil
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 504 of 551 PageID #: 1668




                       EXHIBIT 32
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 505 of 551 PageID #: 1669



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                                  No. 20 Civ. 01590

    individually and on behalf of all others similarly         DECLARATION OF LATIE
    situated,                                                  WHITLEY

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


    Latie Whitley declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:


       1. My name is Latie Whitley and I have been housed at the Metropolitan Detention Center
          (“MDC”) for over three years. My Registration Number is 57287-054. I am housed on
          Unit H52, but was recently in SHU.
       2. I am 50 years old.
       3. I have asthma, and other medical conditions.
       4. The people in our unit our housed in double cells. We share phones, email terminals, and
          showers.
       5. I have not been given any soap. I have to buy soap through commissary. I have not been
          given hand sanitizer.
       6. We are given very limited cleaning supplies for our cells. They do not give us spray
          bottles to clean our cells with. We also have very little time to spend cleaning our cells –
          an hour three times a week, when we are also expected to make calls, shower, and use the
          computers.
       7. I was given a mask yesterday. For ten days prior to that I had no mask on my unit. I
          previously had a mask while I was in the SHU. I believe they keep a sign-out log for
          masks so they are able to confirm how many are given out.
       8. We have been locked down since March 13, 2020. This means I am in a small double
          cell with my cellmate for 24 hours a day 4 days a week (T/Th/Sat/Sun) and we are let out
          for 60 minutes a day 3 days a week (M/W/F).
       9. When we are let out of our cells, approximately 25-30 people are in the area at the same
          time. This includes the people in 5 cells, orderlies, and staff. Although we try to keep
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 506 of 551 PageID #: 1670



           physical distance from other inmates but that is impossible to do when people are using
           the phones because they are right next to one another.
       10. When we eat, they open the cell door to give us our food because there is not slot for
           providing the food trays to us.
       11. I do not know if people on my unit have symptoms. I have seen staff coughing.
       12. I believe staff are working on more than one unit. For example, I have seen a CO who is
           supposed to work on unit 53 in my unit.
       13. For the past ten days since my arrival back on unit 52 from SHU, I have been wearing the
           same single set of clothing, including the same set of underwear. I have not been able to
           wash these clothes because I have to wear them when laundry is done.
       14. I have been told that it is difficult to receive attention for a sick call because they are
           short staffed here.


    Executed on: April 28, 2020
                 Brooklyn, New York

                                                As reportedd by Latie Whitley to Annalisa
                                                                                 An       Mirón


                                                                Lawyer signature




                                                    2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 507 of 551 PageID #: 1671




                       EXHIBIT 33
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 508 of 551 PageID #: 1672




                                                  April 6, 2020

    Michael Carvajal
    Director of Federal Bureau of Prisons (BOP)
    U.S. Department of Justice
    320 First Street, NW, Room 628
    Washington, DC 20534

    * SENT VIA E-MAIL *

    Dear Director Carvajal:

    As you know, in early March, I joined several colleagues in writing to you regarding the Bureau’s
    preparations for the almost inevitable spread of COVID-19 within the U.S. federal prison system.
    You are also likely aware that the Metropolitan Detention Center (MDC Brooklyn) as well as
    Residential Reentry Center (RRC Brooklyn), and Metropolitan Correctional Center in Manhattan
    (MCC New York) are all located in my Congressional district. With more than 1,700 individuals
    detained at MDC Brooklyn, it is among the largest facilities in the BOP’s network. It is also where
    one of the first cases of COVID-19 was diagnosed within the federal prison system.

    Following our March letter, several members of my staff had a conversation with BOP personnel.
    In that conversation, BOP staff emphasized that the agency was taking sufficient steps to limit the
    spread of coronavirus. My staff were assured that the Bureau had enough soap and running water
    to meet the Centers for Disease Control’s (CDC) guidelines to prevent the illness.

    Since then, my staff have engaged in conversations with representatives of MDC staff, and my
    office has been apprised of disconcerting developments. As you know, the illness is rapidly
    spreading at BOP’s facilities. It was recently reported that, in Louisiana, for example, four
    individuals housed at FCI Oakdale have died from coronavirus infection.1

    I am deeply concerned that, absent swift action by the Bureau, coronavirus will continue to spread
    rapidly throughout the federal prison system. This presents a serious public health risk to facility
    staff, their families and detainees. To that end, I would respectfully request answers to the
    following questions:

        1. It is my understanding that staff at a number of facilities, particularly MDC, have
           complained about lack of soap and water access. To ameliorate this problem, staff
           expressed interest in being able to bring alcohol-based sanitizer to work in order to reduce
           the risk of contamination. I understand the Bureau prohibits employees from doing so out

    1
     Keegan Hamilton. 4 Inmates Dead from Coronavirus as Outbreak Spirals at Louisiana Federal Prison. April 2,
    2020. VICE News. https://www.vice.com/en_us/article/m7qdvq/4-inmates-dead-from-covid-19-as-outbreak-spirals-
    at-louisiana-federal-prison
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 509 of 551 PageID #: 1673



         of concern that the substance could be misused. However, it is likely that prison employees
         will be unable to wash their hands constantly during their respective shifts. I am further
         troubled to hear that BOP employees have been told they are prohibited from bringing
         protective equipment, such as masks, to work. Given these extenuating circumstances,
         will you consider lifting the prohibition on staff bringing personal alcohol-based
         sanitizers into detention facilities for use while they are working to help reduce the
         spread of the virus? Will you permit staff to bring masks and other appropriate
         protective equipment from home given ongoing shortages?

      2. I have been informed that four housing units at MDC Brooklyn have been placed under
         quarantine. Yet, guards and staff are being rotated regularly between quarantined and non-
         quarantined sections of the facility. There have been requests for further protection such as
         N-95 masks by guards, and particularly for quarantined areas, bodysuits. Without
         protective measures, I am concerned this could potentially elevate the risk of the spread of
         COVID-19. Have you taken any steps to consider altering staff assignments so that
         staff assigned to quarantined units have minimal contact with those detained in other
         parts of MDC?

      3. I have received reports that guards and other staff have been sent home by the medical
         department at MDC after exhibiting coronavirus symptoms, like fever, only to be called
         back into work a few days later. This is far shorter than the CDC-recommended 14-day
         period. I have been further informed that decisions to call back employees into work are
         being made at the BOP Central Office. In addition, we have heard that employees exposed
         to COVID-19 both outside MDC and within the facility have been instructed to return to
         work, potentially elevating risk of transmission.

         What guidelines is the BOP using to determine when it is safe to call staff back into
         work? Does the BOP have plans in place to meet staffing shortages as more
         employees grow ill or are exposed to COVID-19? As you are aware, New York City and
         many other localities are actively recruiting nurses, doctors, and other health professionals
         to meet growing staff shortages at hospitals and healthcare facilities. Does BOP have, or
         are they developing, any parallel contingency plans to meet anticipated staff
         shortages?

      4. I have been informed that staff taking time off have been instructed to expend personal sick
         leave, rather than being allowed to use administrative time. Such practice would potentially
         dissuade some COVID-19-infected employees from going home. Will BOP clarify that
         staff are allowed access to administrative time for coronavirus-related absences?

      5. MDC Brooklyn is a “high-traffic” facility with detainees from other parts of the prison
         system frequently brought in and others departing MDC for other facilities. It is my
         understanding that between 150 to 200 individuals are arriving or departing MDC a week.
         It is also my understanding that the BOP has now implemented a lockdown as of this past
         Tuesday. Does the lockdown policy extend to the movement or transfer of detainees
         between prison facilities, or does it only require those detained to remain in their
         cells? If the lockdown does not suspend transfers between different facilities, is
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 510 of 551 PageID #: 1674



           movement being limited to the most urgent cases? What criteria are being used to
           determine which cases would qualify?

    As you know, employees at MDC Brooklyn reside in all five boroughs of New York City and New
    Jersey. The continued spread of COVID-19 in this facility would jeopardize not only detainee
    populations, but also communities in the region, thereby undermining local public health efforts
    to bring the virus under control.

    Given the timeliness of this matter, I request answers to this inquiry no later than close of business
    on Wednesday, April 8th.

    Thank you in advance for your prompt reply.

                                           Sincerely,




                                           Nydia M. Velázquez
                                           Member of Congress
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 511 of 551 PageID #: 1675




                       EXHIBIT 34
            Case 7:13-cr-00353-KMK
Case 1:20-cv-01590-RPK-RLM          Document
                              Document        9004/30/20
                                       72 Filed   Filed 04/09/20  Page
                                                           Page 512     1 ofPageID
                                                                    of 551   3     #: 1676




                                                              April 9, 2020

       BY ECF AND EMAIL

       Honorable Kenneth M. Karas
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10007

              Re:     United States v. Rabadi
                      13 Cr. 353 (KMK)

       Dear Judge Karas:

              We write to briefly supplement our reply, filed this morning, based on
       factual information we just received from correctional staff at the MDC that
       directly contradicts information provided by the BOP to the government, and
       relied on by the government in opposing Mr. Rabadi’s compassionate release,
       with respect to the measures being taken by the BOP to control the spread of
       COVID-19 within the facility. Specifically, we learned that the Vice-
       President of the Union that represents correctional staff at the MDC sent the
       below email to the Warden of the MDC this morning:



       Good morning,
       The Preamble states that we recognize that the employees are the most valuable resource of the
       agency.
       It has come to the Union's attention that management has shown that inmates are the most
       valuable asset to the Bureau. Can we please address the following concerns:

       Why are staff not quarantined who have been in direct contact with inmates who have tested
       positive or were symptomatic? Meanwhile, you are quarantining an entire unit, and not saying a
       word to those staff members left behind.
       When will we show staff that we care about them? You only gave us 2 surgical masks to enter the
       building for protection, one more mask than you gave the inmates to reuse weekly.

       Why do we have 2 inmates who tested positive on regular housing units? J-73 and G-43. These
       inmates were released to general population even before 7days of quarantine. Why aren't those
            Case 7:13-cr-00353-KMK
Case 1:20-cv-01590-RPK-RLM          Document
                              Document        9004/30/20
                                       72 Filed   Filed 04/09/20  Page
                                                           Page 513     2 ofPageID
                                                                    of 551   3     #: 1677
       Honorable Kenneth M. Karas                                                        April 8, 2020
       United States District Judge                                                            Page 2


       housing units on quarantine with appropriate PPE for staff? if a staff member gets sick or even
       dies from the COVID19 virus in one of these units it's now noted that you were well aware. We are
       asking for N-95's on those units and for all staff entering these housing units.

       Once staff test positive why haven't we informed all staff who have been in direct contact with
       those individuals? Why are they not quarantined? Why are we not appropriately informing the
       staff?

       Rhonda Barnwell,
       A.F.G.E Local 2005 - Deputy Chief
       U.S. Department of Justice
       Federal Bureau of Prisons
       Metropolitan Detention Center
       80 29th Street Brooklyn, NY 11232




              The BOP has repeatedly asserted in litigation in the Southern and
       Eastern Districts of New York that it is containing the spread of coronavirus
       by keeping positive and symptomatic inmates on isolation (Gov’t Opp. at 17-
       18; April 9 Letter to Chief Judge Mauskopf, pursuant to Administrative
       Order No. 2020-14, from Warden Edge and Warden Licon-Vitale, attached as
       Ex. A), but the Union, whose members are required to work inside the facility
       every day, states that two inmates who have tested positive were returned to
       regular housing units after less than 7 days, that those units are not now
       quarantined, and staff on those units have not been given appropriate
       personal protective gear. The Union also raises the clear problem of exposed
       staff not being quarantined, but rather, continuing to work on the units, and
       of staff members not being informed when other staff members whom they
       were in contact with have tested positive.

             These assertions by the Union call the credibility of the BOP’s
       representations about the practices at MDC Brooklyn into serious question
       and further speak to the risk to all the inmates from such practices that are
       contrary to the CDC’s advice, and in particular the risk to vulnerable inmates
       such as Mr. Rabadi.

                                                                Respectfully Submitted,

                                                                /s/
                                                                Sylvie J. Levine
                                                                Deirdre D. von Dornum
                                                                Federal Defenders of New York
            Case 7:13-cr-00353-KMK
Case 1:20-cv-01590-RPK-RLM          Document
                              Document        9004/30/20
                                       72 Filed   Filed 04/09/20  Page
                                                           Page 514     3 ofPageID
                                                                    of 551   3     #: 1678
       Honorable Kenneth M. Karas                                     April 8, 2020
       United States District Judge                                         Page 3




       CC:   AUSA Daniel Richenthal
             AUSA Margery Feinzig
             Chief U.S. Probation Officer Michael Fitzpatrick
             Albert Dayan, Esq.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 515 of 551 PageID #: 1679




                       EXHIBIT 35
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 516 of 551 PageID #: 1680



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; and JUSTIN
    RODRIGUEZ, by his Next Friend JACKLYN
    ROMANOFF,                                               No. 20 Civ. 01590

    individually and on behalf of all others similarly      DECLARATION OF CESAR
    situated,                                               CASTILLO

                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.
    CESAR CASTILLO declares the following under penalty of perjury and pursuant to 28 U.S.C.
    § 1746:

       1. My name is CESAR CASTILLO I have been housed at the Metropolitan Detention
          Center (“MDC”) since February 2019. My Registration Number is 91218-054
       2. I am 42 years old.
       3. I have the following medical conditions: lumps in my breasts, suspected male breast
          cancer.
       4. I first experienced these symptoms six months earlier when I was at MCC. The doctor
          there told me it could be serious and ordered that I have a mammogram, which never
          happened. No mammogram or any other follow-up was done.
       5. When I arrived at MDC in 2019 I told the medical staff there about the lumps, they
          examined the lumps and again told me it could be serious and they ordered that I have a
          mammogram.. That never happened either.
       6. I still have the lumps, they are becoming painful and are oozing fluid..
       7. I am afraid I may have cancer. My entire family is afraid I may have cancer. The
          medical staff thinks this is serious enough for me to have a mammogram, but nothing has
          been done.

    Executed on: April 29, 2020
    Brooklyn, New York

                                                             As reported by CESAR CASTILLO
                                                             To Attorney Bennett M. Epstein
                                                             (Electronic Signature)
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 517 of 551 PageID #: 1681




                                         2
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 518 of 551 PageID #: 1682




                       EXHIBIT 36
 Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 519 of 551 PageID #: 1683




01234
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 520 of 551 PageID #: 1684




                                                                   011ÿ3405
 Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 521 of 551 PageID #: 1685




ÿ




01234ÿ67438 ÿ7483 ÿ6  ÿ
                        ÿ 8 7 186ÿ
                                    ÿ 8 7 186ÿ17ÿ7ÿ
                                                      ÿ 7  7ÿ
                                                                 ÿ 3 338ÿ 67ÿ
                                                                                    ÿ
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 522 of 551 PageID #: 1686




                       EXHIBIT 37
  Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 523 of 551 PageID #: 1687


       012ÿ4567ÿ859ÿ 5 5ÿ11ÿ5 1ÿ5616ÿÿ
1ÿÿ
4ÿ5671ÿ8519ÿÿ56:ÿ;1915<ÿ00
  !"ÿ$%&&ÿ'(ÿ)*+ÿ*,-ÿ./01ÿ$2+ÿ3&3&

                                                                                            ;5ÿ




pqrstuvwÿyz{|}s~ytÿqÿsÿ{y}tÿ}~tÿqÿqÿ}ÿ}yÿm^
=00>ÿ?ÿ@ABÿDEFGÿHEIJÿKLMFABÿNOEPEÿQRSMÿTUOFQMRVÿWUAÿQWRWAXQÿQWRVYRWYUEPAÿEFMAFÿBSZZÿ[AÿA\WALMAMÿOLWSZÿRW
ZARQWÿ]RVÿ^_ÿRQÿUAÿBRFLAMÿWURWÿRLVÿ̀URLaAÿSLÿ[AURISEFÿ̀EOZMÿFASaLSWAÿWUAÿQbFARMÿEcÿ̀EFELRISFOQJ
d@ABÿDEFGÿeWRWAÿELÿfROQAgdÿWUAÿQWRWAXQÿQE`SRZÿMSQWRL`SLaÿbZRLgÿBSZZÿ[AÿA\WALMAMÿSLÿ̀EEFMSLRWSELÿBSWUÿEWUAFÿQWRWAQJ
@ABÿDEFGÿSQÿbRFWÿEcÿRÿFAaSELRZÿbR`WÿEcÿLEFWUARQWAFLÿQWRWAQÿWURWÿURIAÿ[RLMAMÿWEaAWUAFÿWEÿPRbÿEOWÿRÿbZRLÿcEF
ZEEQALSLaÿWUAQAÿFAQWFS̀WSELQÿSLÿWUAÿ̀EPSLaÿPELWUQÿBUSZAÿPSLSPShSLaÿSLcA`WSELQÿRLMÿMARWUQJ
TUAÿQWRFGÿZSPSWQÿELÿLELYAQQALWSRZÿR`WSISWSAQÿ̀EOZMÿA\WALMÿ[AVELMÿ]RVÿ^_gÿNOEPEÿQRSMJ
diURWÿURbbALQÿRcWAFÿWUALgÿjÿMELXWÿGLEBJÿiAÿBSZZÿQAAÿMAbALMSLaÿELÿBURWÿWUAÿMRWRÿQUEBQgdÿUAÿQRSMJ
TUAÿFRWAQÿEcÿUEQbSWRZShRWSELgÿjNkÿRMPSQQSELÿRLMÿSLWO[RWSELÿSLÿWUAÿQWRWAÿRFAÿRZZÿMA`FARQSLagÿNOEPEÿQRSMJÿTUAÿWEWRZ
LOP[AFÿEcÿbAEbZAÿUEQbSWRZShAMÿRZQEÿMA`ZSLAMgÿRLÿSLMS̀RWSELÿWURWÿ@ABÿDEFGÿPRVÿURIAÿbRQQAMÿWUAÿbARGÿEcÿSWQ
EOW[FARGJ
dTUAÿaEEMÿLABQÿSQÿBAÿ̀RLÿ̀ELWFEZÿWUAÿISFOQÿJJJÿBAÿ̀RLÿ̀ELWFEZÿWUAÿQbFARMgdÿUAÿQRSMJ
eWSZZgÿPEFAÿWURLÿlmmÿbAEbZAÿMSAMÿSLÿWUAÿQWRWAÿELÿiAMLAQMRVgÿbOQUSLaÿ@ABÿDEFGXQÿWEWRZÿWEÿEIAFÿ^ngmmmÿMARWUQÿcFEP
`EFELRISFOQJÿoAÿBRFLAMÿWURWÿWUAÿISFOQXQÿQbFARMÿ̀EOZMÿRaRSLÿSL`FARQAÿScÿbAEbZAÿMEÿLEWÿcEZZEBÿQWRVYRWYUEPAÿbEZS̀SAQ
WURWÿ[RLÿLELYAQQALWSRZÿR`WSISWSAQÿRLMÿURIAÿ̀ZEQAMÿPO`UÿEcÿbO[ZS̀ÿZScAJ
 Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 524 of 551 PageID #: 1688
012ÿ456789ÿ19 1ÿ1 5ÿ6 1ÿ1 ÿ752ÿ9ÿ1ÿ5ÿ9ÿ ÿ5ÿÿ5 5ÿ9 ÿÿ 16
5!16ÿ"ÿ 1 9ÿ ÿ1ÿ!69ÿ2ÿ9#61 ÿ5ÿ 561ÿÿ 561ÿ#15#1ÿ21ÿÿ 16ÿ16ÿ"ÿ 1 9ÿ ÿ1ÿ!6989
9#61 ÿ9ÿ161 9
                                             $1ÿ9 ÿ ÿÿ9 ÿ 1 9ÿ ÿ012ÿ4567ÿ9ÿ5ÿ9
                                             161 9ÿ1ÿ9#61 ÿÿÿ 1ÿÿ#ÿ1 !56
                                             5ÿ6ÿ1ÿ1 5ÿ6 1ÿ 7ÿ#
                                             % ÿ519ÿ5ÿ1 !1ÿ5ÿÿ5ÿ5ÿ21ÿ655 ÿ1ÿ9 
         YZ                                  &61 9ÿ19ÿ9ÿÿ71ÿ# 6ÿ5ÿ1ÿ615[\ ÿ#`]ÿ5ÿ615#1
                                              1ÿ9 19ÿ5 5ÿ61 16 1ÿ9ÿ##1 ÿ56ÿ]^ÿ
                                                                                    1ÿ116
                                             5!16 1ÿ5ÿ1#ÿ61 91ÿ19ÿÿ012ÿ4567ÿÿÿ ÿ2 
                                              1ÿ' 1ÿ$591ÿ%69 ÿ 56ÿ%1ÿ9 1ÿ#1656 1
                                             (ÿ199ÿÿ)ÿ 9ÿÿ 561ÿ ÿ 56 ÿ*56 ÿ
                                             + ÿ5 1ÿÿÿ1ÿ#ÿ61 ÿ161ÿ9ÿ9 19
-./01.2ÿ45167/.8ÿ9195ÿ5ÿ1 91               11ÿ116ÿ999 1ÿ5 5ÿ9 
565 !69ÿ9529ÿ2ÿ5 1ÿ52 &ÿ21ÿ2567ÿ5116ÿ21ÿ ÿ5ÿ1 16ÿ ÿÿ5ÿ9ÿ51
 5ÿ51ÿ71ÿÿ9 1ÿ5: 9ÿ9                1ÿ9 
                                             ,ÿ'119 ÿ5 5ÿ9 ÿ ÿ012ÿ4567169ÿ 9ÿ21 6
                                                979ÿ21ÿÿ#ÿÿ 1ÿ5ÿ95 ÿ9 1ÿ9ÿ9
5ÿ1ÿ92 ÿ56ÿÿÿ6521ÿ6516ÿ9561


  <JN?EOÿVWWXXX

                                              ;<
                                             =>?@A
                                            B>@CDCEF
                                           GHFCIJFF
                                            KLCIC>I
                                            MJN@DO
                                         PIDJ?DNCIQJID
                                             RJEO
                                             <DS@J
                                             R?NTJ@
                                            <L>?DF
                                             012345
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 525 of 551 PageID #: 1689


                                            6478495
                                                43

                                                                                     89:ÿ;9

                                           ÿ


  35ÿ4ÿ53 1ÿ41 4ÿ!4"ÿ#3ÿ ÿ3549ÿ$94"149 %26&4135 %'47"ÿ5 6!!ÿ#"7214ÿ475
            6!!ÿ#"43 !3(53""35 9518"5 )13953ÿ*44"+3 6!!ÿ!3(5473 #1"38

              ,ÿ-.-.ÿ6'3ÿ!3(5ÿ!3"(4/0793ÿ1425"19+ÿ#5"32ÿ$90%ÿ31+&"5ÿ3353320
                               6!!ÿ#95ÿ4ÿ5ÿ,ÿ-.67ÿ6'3ÿ!3(5ÿ!3"(4/0
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 526 of 551 PageID #: 1690




                       EXHIBIT 38
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 527 of 551 PageID #: 1691
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 528 of 551 PageID #: 1692
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 529 of 551 PageID #: 1693




                       EXHIBIT 39
  Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 530 of 551 PageID #: 1694



                          March 18, 2020


                          The Honorable William P. Barr
                          Attorney General
                          U.S. Department of Justice
                          950 Pennsylvania Avenue, N.W.
                          Washington, D.C. 20530

                          Mr. Michael Carvajal
                          Director
                          Federal Bureau of Prisons
                          320 First Street, N.W.
                          Washington, DC 20534

                          Re:   Reducing the Federal Prison Population in
                                Response to Coronavirus
National Political
Advocacy Department       Dear Attorney General Barr and Director Carvajal:
915 15th St. NW, 6th FL
Washington, D.C. 20005
aclu.org                  The public health crisis presented by coronavirus highlights the
                          need for the Department of Justice (DOJ) and the Bureau of
Susan Herman
President
                          Prisons (BOP) to take immediate action to safeguard the health
                          of those under its care. Time is of the essence and BOP must act
Anthony Romero            swiftly and responsibly to ensure that the 122 facilities in its
Executive Director
                          system housing nearly a quarter of a million people, over 10,000
Ronald Newman             of whom are over 60 years old,1 are safe. The public health
National Political        concerns presented by coronavirus in confined spaces creates an
Director
                          urgent need to ensure the health of those incarcerated,
                          particularly those who are elderly and those with chronic health
                          conditions. BOP must act in conjunction with U.S. Attorneys and
                          the recommendations of public health professionals2 to release
                          those most vulnerable to coronavirus and to diminish intake of
                          others to reduce overcrowding.

                          In addition, DOJ must direct the U.S. Marshals Service (USMS)
                          to release any individuals in their custody who are particularly
                          susceptible to coronavirus, such as the elderly and those with
                          chronic health conditions. The USMS has a total average daily
                          detention population of 61,489 people in USMS state and local,
                          private, and BOP facilities,3 and it is important that people under
                          their authority are not further exposed to coronavirus due to
                          overcrowding in these facilities.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 531 of 551 PageID #: 1695



    DOJ has the discretion and authority to reduce the number of people entering the
    BOP and USMS systems. This discretion and authority should be employed with a
    view toward decreasing the number of people who are unnecessarily incarcerated in
    BOP or USMS facilities. The same social distancing principles guiding public and
    private sector responses should guide the BOP’s response and ensure that its facilities
    do not unnecessarily bring people into confined spaces that may lead to greater
    exposure to coronavirus. Deliberate action must be taken to meet the responsibility
    to ensure the health of those incarcerated in the federal system. Any delay will only
    serve to exacerbate the circumstances with possible fatal consequences.

    DOJ should immediately seek sentences consistent with retroactive application of
    provisions of the First Step Act, including the 851 enhancement, safety valve, and
    924(c) “stacking” provisions. DOJ should also support federal legislation, U.S.
    Sentencing Commission guidelines, and executive clemency advancing First Step
    retroactivity. Public health officials agree that decreasing the number of people in
    custody is one of the best ways to deal with the inevitable spread of coronavirus in
    the carceral system.4

    We call upon DOJ, BOP, and USMS to increase the use of compassionate release5
    for those who:

               x   Are 65 and older;
               x   Have a terminal medical condition;
               x   Have a debilitated medical condition;
               x   Suffer from a chronic medical condition; or
               x   Have suffered a death of a family member who is a primary caregiver
                   to a child of the person incarcerated.




    1 BOP, Inmate Age, last updated Mar. 7, 2020, available at
    https://www.bop.gov/about/statistics/statistics_inmate_age.jsp.
    2 Calls mount to free low-risk US inmates to curb coronavirus impact on prisons, The Guardian, Mar.

    13, 2020, quoting Josiah Rich, Brown University epidemiologist: “’The more people behind bars, the
    more transmissions you are going to have’… the number one change people can make to minimize
    this threat is simply to reduce the number of imprisoned people. Temporarily forgiving bail is one
    way. Another is to release low-level, older offenders,” available at https://www.theguardian.com/us-
    news/2020/mar/13/coronavirus-us-prisons-jails.
    3 USMS, Facts and Figures, Feb. 25, 2020, available at

    https://www.usmarshals.gov/duties/factsheets/facts.pdf.
    4 Id.
    5 See DOJ, BOP, Program Statement: Compassionate Release/Reduction in Sentence: Procedures for

    Implementation of 18 U.S.C. §§ 3582 and 4205(g), Jan. 17, 2019, available at
    https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 532 of 551 PageID #: 1696



    In addition to utilizing compassionate release, we call upon DOJ, BOP, and USMS
    to release people who are elderly and/or particularly vulnerable to serious illness or
    death from COVID-19 due to the following conditions:

               x   Blood disorders;
               x   Chronic kidney disease;
               x   Chronic liver disease;
               x   Compromised immune system (immunosuppression);
               x   Current or recent pregnancy;
               x   Endocrine disorders;
               x   Metabolic disorders;
               x   Heart disease;
               x   Lung diseases;
               x   Neurological and neurologic and neurodevelopment conditions; and
               x   Hypertension.

    BOP should also immediately move those who are within one year of being
    transferred to community supervision to their designated communities, as well as
    utilize the elderly home confinement program for those who are 60 and older.6 With
    the World Health Organization recommending maintaining three feet of distance
    from anyone coughing or sneezing, accelerating release to reduce the number of
    people in prison is a common-sense response. Further, we also call upon DOJ to
    ensure that more people are not admitted to BOP and USMS facilities by:

               x   Declining prosecution in minor appropriate cases, especially cases
                   involving possession of drugs in which addiction plays a role;
               x   Declining to seek incarceration in cases prosecuted;
               x   Offering diversion in appropriate cases prosecuted;
               x   Not pursuing revocation of minor supervised release infractions; and
               x   Suspending prosecutions for unauthorized entry or reentry to the
                   United States (8 U.S.C. § 1325 & 1326).7


    Judges, probation officers, and federal law enforcement should use their discretion to
    ensure against an increase in incarceration, especially among those most vulnerable
    to coronavirus. DOJ should encourage state and local actors to take the same



    6 18 U.S.C. 3624(c)(2). “The authority under this subsection may be used to place a prisoner in home
    confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”
    7 On March 13, 2020, a tweet from Acting Deputy Secretary of Homeland Security Ken Cuccinelli

    suggested that prosecutions for unauthorized entry are suspended in New Mexico and Arizona, and
    prosecutions for unauthorized reentry are suspended in New Mexico (These individuals will continue
    to be subject to civil immigration proceedings), available at
    https://twitter.com/HomelandKen/status/1238589443247878145?s=20.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 533 of 551 PageID #: 1697



    approach, which it could do formally by reinstating certain guidance, including that
    previously issued around fines and fees.8 Finally, DOJ and BOP should immediately
    respond to congressional oversight inquiries to ensure agency transparency in the
    response to coronavirus.

    Thank you in advance for your consideration. If you have any questions, please
    contact the ACLU’s Justice Division Deputy Director, Cynthia Roseberry, at
    croseberry@aclu.org or Senior Legislative Counsel, Kanya Bennett, at
    kbennett@aclu.org.


    Sincerely,




    Udi Ofer
    Director, Justice Division
    American Civil Liberties Union




    8DOJ, CRT, ATJ, Dear Colleague on Fines and Fees, Mar. 14, 2016, available at
    https://finesandfeesjusticecenter.org/content/uploads/2018/11/Dear-Colleague-letter.pdf. Consistent
    with this Dear Colleague, DOJ could ask states and localities to release people for failure to pay fines
    and fees and failure to appear in fines and fees cases, as well as advise states and localities to impose
    a moratorium on enforcement, including warrants and court hearings, for failure to pay and failure
    to reappear.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 534 of 551 PageID #: 1698




                       EXHIBIT 40
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 535 of 551 PageID #: 1699
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 536 of 551 PageID #: 1700
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 537 of 551 PageID #: 1701




                       EXHIBIT 41
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 538 of 551 PageID #: 1702

                                                          U.S. DEPARTMENT OF JUSTICE
                                                          Federal Bureau of Prisons
                                                          Metropolitan Correctional Center

    _________________________________________________________________________________
                                                         150 Park Row
                                                         New York, New York 10007


    April 3, 2020

    The Honorable Roslynn R. Mauskopf
    Chief United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

                    Re:    Administrative Order
                           No. 2020-14

    Dear Judge Mauskopf:

    The Court has ORDERED that the MDC and MCC respond to concerns about the institutions’
    response to the COVID-19 pandemic. Specifically, the Court asked about protocols for
    screening and testing inmates, staff and others entering or leaving each facility; the number of
    inmates tested and the number of positive tests, the number of staff and/or others testing positive;
    and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
    any symptomatic inmate(s) and/or positive test(s).

    Staff have been tasked with screening each and every staff member who walks in the door at both
    facilities. Specifically, a temperature is being taken and the staff member is asked to fill out a
    screening form. If the staff member has a fever or answers yes to any of the questions, a medical
    professional can deny entry to the institution.

    Medical staff are also screening new inmate arrivals to the institution the same way. Specifically,
    staff who are conducting the screening are to wear appropriate personal protective equipment
    (PPE) in accordance with guidance promulgated by the Center for Disease Control (CDC).
    Inmates with a temperature greater than or equal to 100.4 degrees, or overt respiratory symptoms
    are placed in isolation. New arrivals with a temperature of less than 100.4 degrees are placed in
    quarantine for fourteen days as a precautionary measure. Inmates leaving either BOP facility are
    also screened.

    Any inmate currently in BOP custody who presents with COVID-19 like symptoms is assessed
    by the institution health services staff. An inmate exhibiting symptoms consistent with COVID-
    19 will be placed in isolation. The remainder of the inmates on his or her unit will be quarantined
    to ensure additional inmates do not develop symptoms. The inmates medical isolation will be
    evaluated by medical staff at least twice a day, and the inmates on a medically quarantined unit
    will have their temperature checked twice a day.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 539 of 551 PageID #: 1703
    Currently, the BOP has enacted a national 14-day action plan to increase social distancing in the
    facilities. Specifically, inmates in every institution will be secured in their assigned cells. At
    MDC and MCC, the inmates will be released from their cells 3 days per week in order to shower,
    use the phones, and utilize the TRULINCs system. This will be done in small groups and social
    distancing has been encouraged. The national action plan will not, however, affect the provision
    of legal phone calls. Inmates will still be taken out of their cells for legal phone calls.

    Inmate orderlies are cleaning the common areas of all housing units, and inmates have been
    instructed to continue to wipe down and sanitize their living quarters.

    MCC and MDC unit team staff and officers are available to the inmate population to address any
    and all issues, including medical concerns, property concerns, and/or food related requests. Unit
    team staff are providing legal calls to attorneys. Any inmate can also request medical care from
    health services providers when they make rounds on the housing units.

    With regard to the numbers as of April 3, 2020 for MDC:
    Inmates tested: 7
    Inmates positive: 2
    Staff Positive: 5

    With regard to the numbers as of April 2, 2020 for MCC:
    Inmates tested: 5
    Inmates positive: 4
    Staff Positive: 7

                                                        Respectfully submitted,


                                                        s/

                                                        M. Licon-Vitale
                                                        Warden
                                                        MCC New York


                                                        s/


                                                        D. Edge
                                                        Warden
                                                        MDC Brooklyn
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 540 of 551 PageID #: 1704
   
   
                                                             86'(3$570(172)-867,&(
                                                             )HGHUDO%XUHDXRI3ULVRQV
                                                             0HWURSROLWDQ&RUUHFWLRQDO&HQWHU
                                                             3DUN5RZ
                                                             1HZ<RUN1HZ<RUN
   
       ͹ǡʹͲʹͲ
   
        Ǥ
         
        
       ʹʹͷ
       ǡͳͳʹͲͳ
   
                        ǣ   
                               ǤʹͲʹͲǦͳͶ
   
        ǣ
   
       7KH&RXUWKDV25'(5('WKDWWKH0'&DQG0&&UHVSRQGWRFRQFHUQVDERXWWKHLQVWLWXWLRQV¶
       UHVSRQVHWRWKH&29,'SDQGHPLF6SHFLILFDOO\WKH&RXUWDVNHGDERXWSURWRFROVIRU
       VFUHHQLQJDQGWHVWLQJLQPDWHVVWDIIDQGRWKHUVHQWHULQJRUOHDYLQJHDFKIDFLOLW\WKHQXPEHURI
       LQPDWHVWHVWHGDQGWKHQXPEHURISRVLWLYHWHVWVWKHQXPEHURIVWDIIDQGRURWKHUVWHVWLQJSRVLWLYH
       DQGDOOHIIRUWVXQGHUWDNHQWRPLWLJDWHWKHVSUHDGRI&29,'ERWKJHQHUDOO\DQGLQUHVSRQVHWR
       DQ\V\PSWRPDWLFLQPDWH V DQGRUSRVLWLYHWHVW V 
   
       6WDIIKDYHEHHQWDVNHGZLWKVFUHHQLQJHDFKDQGHYHU\VWDIIPHPEHUZKRZDONVLQWKHGRRUDWERWK
       IDFLOLWLHV6SHFLILFDOO\DWHPSHUDWXUHLVEHLQJWDNHQDQGWKHVWDIIPHPEHULVDVNHGWRILOORXWD
       VFUHHQLQJIRUP,IWKHVWDIIPHPEHUKDVDIHYHURUDQVZHUV\HVWRDQ\RIWKHTXHVWLRQVDPHGLFDO
       SURIHVVLRQDOFDQGHQ\HQWU\WRWKHLQVWLWXWLRQ
   
       0HGLFDOVWDIIDUHDOVRVFUHHQLQJQHZLQPDWHDUULYDOVWRWKHLQVWLWXWLRQWKHVDPHZD\6SHFLILFDOO\
       VWDIIZKRDUHFRQGXFWLQJWKHVFUHHQLQJDUHWRZHDUDSSURSULDWHSHUVRQDOSURWHFWLYHHTXLSPHQW
        33( LQDFFRUGDQFHZLWKJXLGDQFHSURPXOJDWHGE\WKH&HQWHUIRU'LVHDVH&RQWURO &'& 
       ,QPDWHVZLWKDWHPSHUDWXUHJUHDWHUWKDQRUHTXDOWRGHJUHHVRURYHUWUHVSLUDWRU\V\PSWRPV
       DUHSODFHGLQLVRODWLRQ1HZDUULYDOVZLWKDWHPSHUDWXUHRIOHVVWKDQGHJUHHVDUHSODFHGLQ
       TXDUDQWLQHIRUIRXUWHHQGD\VDVDSUHFDXWLRQDU\PHDVXUH,QPDWHVOHDYLQJHLWKHU%23IDFLOLW\DUH
       DOVRVFUHHQHG
   
       $Q\LQPDWHFXUUHQWO\LQ%23FXVWRG\ZKRSUHVHQWVZLWK&29,'OLNHV\PSWRPVLVDVVHVVHG
       E\WKHLQVWLWXWLRQKHDOWKVHUYLFHVVWDII$QLQPDWHH[KLELWLQJV\PSWRPVFRQVLVWHQWZLWK&29,'
       ZLOOEHSODFHGLQLVRODWLRQ7KHUHPDLQGHURIWKHLQPDWHVRQKLVRUKHUXQLWZLOOEHTXDUDQWLQHG
       WRHQVXUHDGGLWLRQDOLQPDWHVGRQRWGHYHORSV\PSWRPV7KHLQPDWHVPHGLFDOLVRODWLRQZLOOEH
       HYDOXDWHGE\PHGLFDOVWDIIDWOHDVWWZLFHDGD\DQGWKHLQPDWHVRQDPHGLFDOO\TXDUDQWLQHGXQLW
       ZLOOKDYHWKHLUWHPSHUDWXUHFKHFNHGWZLFHDGD\
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 541 of 551 PageID #: 1705
     &XUUHQWO\WKH%23KDVHQDFWHGDQDWLRQDOGD\DFWLRQSODQWRLQFUHDVHVRFLDOGLVWDQFLQJLQWKH
     IDFLOLWLHV6SHFLILFDOO\LQPDWHVLQHYHU\LQVWLWXWLRQZLOOEHVHFXUHGLQWKHLUDVVLJQHGFHOOV$W
     0'&DQG0&&WKHLQPDWHVZLOOEHUHOHDVHGIURPWKHLUFHOOVGD\VSHUZHHNLQRUGHUWRVKRZHU
     XVHWKHSKRQHVDQGXWLOL]HWKH758/,1&VV\VWHP7KLVZLOOEHGRQHLQVPDOOJURXSVDQGVRFLDO
     GLVWDQFLQJKDVEHHQHQFRXUDJHG7KHQDWLRQDODFWLRQSODQZLOOQRWKRZHYHUDIIHFWWKHSURYLVLRQ
     RIOHJDOSKRQHFDOOV,QPDWHVZLOOVWLOOEHWDNHQRXWRIWKHLUFHOOVIRUOHJDOSKRQHFDOOV
   
     ,QPDWHRUGHUOLHVDUHFOHDQLQJWKHFRPPRQDUHDVRIDOOKRXVLQJXQLWVDQGLQPDWHVKDYHEHHQ
     LQVWUXFWHGWRFRQWLQXHWRZLSHGRZQDQGVDQLWL]HWKHLUOLYLQJTXDUWHUV
   
     0&&DQG0'&XQLWWHDPVWDIIDQGRIILFHUVDUHDYDLODEOHWRWKHLQPDWHSRSXODWLRQWRDGGUHVVDQ\
     DQGDOOLVVXHVLQFOXGLQJPHGLFDOFRQFHUQVSURSHUW\FRQFHUQVDQGRUIRRGUHODWHGUHTXHVWV8QLW
     WHDPVWDIIDUHSURYLGLQJOHJDOFDOOVWRDWWRUQH\V$Q\LQPDWHFDQDOVRUHTXHVWPHGLFDOFDUHIURP
     KHDOWKVHUYLFHVSURYLGHUVZKHQWKH\PDNHURXQGVRQWKHKRXVLQJXQLWV
   
     :LWKUHJDUGWRWKHQXPEHUVDVRI$SULOIRU0'&
     ,QPDWHVWHVWHG
     ,QPDWHVSRVLWLYH
     6WDII3RVLWLYH
   
     :LWKUHJDUGWRWKHQXPEHUVDVRI$SULOIRU0&&
     ,QPDWHVWHVWHG
     ,QPDWHVSRVLWLYH
     6WDII3RVLWLYH
   
                                                             5HVSHFWIXOO\VXEPLWWHG
   
   
                                                       V
   
                                                       0/LFRQ9LWDOH
                                                       :DUGHQ
                                                       0&&1HZ<RUN
   
   
                                                       V
   
   
                                                       '(GJH
                                                       :DUGHQ
                                                       0'&%URRNO\Q
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 542 of 551 PageID #: 1706
                          


                                                          86'(3$570(172)-867,&(
                                                          )HGHUDO%XUHDXRI3ULVRQV
                                                          0HWURSROLWDQ&RUUHFWLRQDO&HQWHU

                                                          3DUN5RZ
                                                          1HZ<RUN1HZ<RUN


                                                          $SULO

    7KH+RQRUDEOH5RVO\QQ50DXVNRSI
    &KLHI-XGJH
    8QLWHG6WDWHV'LVWULFW-XGJH(DVWHUQ'LVWULFWRI1HZ<RUN
    &DGPDQ3OD]D(DVW
    %URRNO\Q1<

           5H    $GPLQLVWUDWLYH2UGHU1R

    'HDU-XGJH0DXVNRSI

             7KH&RXUWKDV25'(5('WKDWWKH0'&DQG0&&UHVSRQGWRFRQFHUQVDERXWWKH
    LQVWLWXWLRQV¶UHVSRQVHWRWKH&29,'SDQGHPLF6SHFLILFDOO\WKH&RXUWDVNHGDERXWSURWRFROV
    IRUVFUHHQLQJDQGWHVWLQJLQPDWHVVWDIIDQGRWKHUVHQWHULQJRUOHDYLQJHDFKIDFLOLW\WKHQXPEHURI
    LQPDWHVWHVWHGDQGWKHQXPEHURISRVLWLYHWHVWVWKHQXPEHURIVWDIIDQGRURWKHUVWHVWLQJSRVLWLYH
    DQGDOOHIIRUWVXQGHUWDNHQWRPLWLJDWHWKHVSUHDGRI&29,'ERWKJHQHUDOO\DQGLQUHVSRQVHWR
    DQ\V\PSWRPDWLFLQPDWH V DQGRUSRVLWLYHWHVW V 

             6WDIIKDYHEHHQWDVNHGZLWKVFUHHQLQJHDFKDQGHYHU\VWDIIPHPEHUZKRZDONVLQWKH
    GRRUDWERWKIDFLOLWLHV6SHFLILFDOO\DWHPSHUDWXUHLVEHLQJWDNHQDQGWKHVWDIIPHPEHULVDVNHGWR
    ILOORXWDVFUHHQLQJIRUP,IWKHVWDIIPHPEHUKDVDIHYHURUDQVZHUV\HVWRDQ\RIWKHTXHVWLRQVD
    PHGLFDOSURIHVVLRQDOFDQGHQ\HQWU\WRWKHLQVWLWXWLRQ

            0HGLFDOVWDIIDUHDOVRVFUHHQLQJQHZLQPDWHDUULYDOVWRWKHLQVWLWXWLRQWKHVDPHZD\
    6SHFLILFDOO\VWDIIZKRDUHFRQGXFWLQJWKHVFUHHQLQJDUHWRZHDUDSSURSULDWHSHUVRQDOSURWHFWLYH
    HTXLSPHQW 33( LQDFFRUGDQFHZLWKJXLGDQFHSURPXOJDWHGE\WKH&HQWHUIRU'LVHDVH&RQWURO
      &'& 
    ,QPDWHVZLWKDWHPSHUDWXUHJUHDWHUWKDQRUHTXDOWRGHJUHHVRURYHUWUHVSLUDWRU\V\PSWRPV
    DUHSODFHGLQLVRODWLRQ1HZDUULYDOVZLWKDWHPSHUDWXUHRIOHVVWKDQGHJUHHVDUHSODFHGLQ
    TXDUDQWLQHIRUIRXUWHHQGD\VDVDSUHFDXWLRQDU\PHDVXUH,QPDWHVOHDYLQJHLWKHU%23IDFLOLW\DUH
    DOVRVFUHHQHG
    
            $Q\LQPDWHFXUUHQWO\LQ%23FXVWRG\ZKRSUHVHQWVZLWK&29,'OLNHV\PSWRPVLV
    DVVHVVHGE\WKHLQVWLWXWLRQKHDOWKVHUYLFHVVWDII$QLQPDWHH[KLELWLQJV\PSWRPVFRQVLVWHQWZLWK
    &29,'ZLOOEHSODFHGLQLVRODWLRQ7KHUHPDLQGHURIWKHLQPDWHVRQKLVRUKHUXQLWZLOOEH
    TXDUDQWLQHGWRHQVXUHDGGLWLRQDOLQPDWHVGRQRWGHYHORSV\PSWRPV7KHLQPDWHV¶PHGLFDO
    LVRODWLRQZLOOEHHYDOXDWHGE\PHGLFDOVWDIIDWOHDVWWZLFHDGD\DQGWKHLQPDWHVRQDPHGLFDOO\
    TXDUDQWLQHGXQLWZLOOKDYHWKHLUWHPSHUDWXUHFKHFNHGWZLFHDGD\
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 543 of 551 PageID #: 1707
    7KH+RQRUDEOH5RVO\QQ50DXVNRSI
    $SULO
    3DJH
    
            &XUUHQWO\WKH%23KDVHQDFWHGDQDWLRQDOGD\DFWLRQSODQWRLQFUHDVHVRFLDOGLVWDQFLQJ
    LQWKHIDFLOLWLHV6SHFLILFDOO\LQPDWHVLQHYHU\LQVWLWXWLRQZLOOEHVHFXUHGLQWKHLUDVVLJQHGFHOOV
    $W0'&DQG0&&WKHLQPDWHVZLOOEHUHOHDVHGIURPWKHLUFHOOVGD\VSHUZHHNLQRUGHUWR
    VKRZHUXVHWKHSKRQHVDQGXWLOL]HWKH758/,1&VV\VWHP7KLVZLOOEHGRQHLQVPDOOJURXSV
    DQGVRFLDOGLVWDQFLQJKDVEHHQHQFRXUDJHG7KHQDWLRQDODFWLRQSODQZLOOQRWKRZHYHUDIIHFWWKH
    SURYLVLRQRIOHJDOSKRQHFDOOV,QPDWHVZLOOVWLOOEHWDNHQRXWRIWKHLUFHOOVIRUOHJDOSKRQHFDOOV
    
            ,QPDWHRUGHUOLHVDUHFOHDQLQJWKHFRPPRQDUHDVRIDOOKRXVLQJXQLWVDQGLQPDWHVKDYH
    EHHQLQVWUXFWHGWRFRQWLQXHWRZLSHGRZQDQGVDQLWL]HWKHLUOLYLQJTXDUWHUV
    
            0&&DQG0'&XQLWWHDPVWDIIDQGRIILFHUVDUHDYDLODEOHWRWKHLQPDWHSRSXODWLRQWR
    DGGUHVVDQ\DQGDOOLVVXHVLQFOXGLQJPHGLFDOFRQFHUQVSURSHUW\FRQFHUQVDQGRUIRRGUHODWHG
    UHTXHVWV8QLWWHDPVWDIIDUHSURYLGLQJOHJDOFDOOVWRDWWRUQH\V$Q\LQPDWHFDQDOVRUHTXHVW
    PHGLFDOFDUHIURPKHDOWKVHUYLFHVSURYLGHUVZKHQWKH\PDNHURXQGVRQWKHKRXVLQJXQLWV
    
            :LWKUHJDUGWRWKHQXPEHUVDVRI$SULOIRU0'&
            
            ,QPDWHVWHVWHG
            ,QPDWHVSRVLWLYH
            6WDII3RVLWLYH
    
            :LWKUHJDUGWRWKHQXPEHUVDVRI$SULOIRU0&&
            
            ,QPDWHVWHVWHG
            ,QPDWHVSRVLWLYH
            6WDII3RVLWLYH
    
                                                             5HVSHFWIXOO\VXEPLWWHG
    
    
                                                             V
    
                                                             0/LFRQ9LWDOH:DUGHQ
                                                             0&&1HZ<RUN
    
    
                                                             V
    
                                                             '(GJH:DUGHQ
                                                             0'&%URRNO\Q
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 544 of 551 PageID #: 1708
                          


                                                          86'(3$570(172)-867,&(
                                                          )HGHUDO%XUHDXRI3ULVRQV
                                                          0HWURSROLWDQ&RUUHFWLRQDO&HQWHU

                                                          3DUN5RZ
                                                          1HZ<RUN1HZ<RUN


                                                          $SULO

    7KH+RQRUDEOH5RVO\QQ50DXVNRSI
    &KLHI-XGJH
    8QLWHG6WDWHV'LVWULFW-XGJH(DVWHUQ'LVWULFWRI1HZ<RUN
    &DGPDQ3OD]D(DVW
    %URRNO\Q1<

           5H    $GPLQLVWUDWLYH2UGHU1R

    'HDU-XGJH0DXVNRSI

             7KH&RXUWKDV25'(5('WKDWWKH0'&DQG0&&UHVSRQGWRFRQFHUQVDERXWWKH
    LQVWLWXWLRQV¶UHVSRQVHWRWKH&29,'SDQGHPLF6SHFLILFDOO\WKH&RXUWDVNHGDERXWSURWRFROV
    IRUVFUHHQLQJDQGWHVWLQJLQPDWHVVWDIIDQGRWKHUVHQWHULQJRUOHDYLQJHDFKIDFLOLW\WKHQXPEHURI
    LQPDWHVWHVWHGDQGWKHQXPEHURISRVLWLYHWHVWVWKHQXPEHURIVWDIIDQGRURWKHUVWHVWLQJSRVLWLYH
    DQGDOOHIIRUWVXQGHUWDNHQWRPLWLJDWHWKHVSUHDGRI&29,'ERWKJHQHUDOO\DQGLQUHVSRQVHWR
    DQ\V\PSWRPDWLFLQPDWH V DQGRUSRVLWLYHWHVW V 

             6WDIIKDYHEHHQWDVNHGZLWKVFUHHQLQJHDFKDQGHYHU\VWDIIPHPEHUZKRZDONVLQWKH
    GRRUDWERWKIDFLOLWLHV6SHFLILFDOO\DWHPSHUDWXUHLVEHLQJWDNHQDQGWKHVWDIIPHPEHULVDVNHGWR
    ILOORXWDVFUHHQLQJIRUP,IWKHVWDIIPHPEHUKDVDIHYHURUDQVZHUV\HVWRDQ\RIWKHTXHVWLRQVD
    PHGLFDOSURIHVVLRQDOFDQGHQ\HQWU\WRWKHLQVWLWXWLRQ

            0HGLFDOVWDIIDUHDOVRVFUHHQLQJQHZLQPDWHDUULYDOVWRWKHLQVWLWXWLRQWKHVDPHZD\
    6SHFLILFDOO\VWDIIZKRDUHFRQGXFWLQJWKHVFUHHQLQJDUHWRZHDUDSSURSULDWHSHUVRQDOSURWHFWLYH
    HTXLSPHQW 33( LQDFFRUGDQFHZLWKJXLGDQFHSURPXOJDWHGE\WKH&HQWHUIRU'LVHDVH&RQWURO
      &'& 
    ,QPDWHVZLWKDWHPSHUDWXUHJUHDWHUWKDQRUHTXDOWRGHJUHHVRURYHUWUHVSLUDWRU\V\PSWRPV
    DUHSODFHGLQLVRODWLRQ1HZDUULYDOVZLWKDWHPSHUDWXUHRIOHVVWKDQGHJUHHVDUHSODFHGLQ
    TXDUDQWLQHIRUIRXUWHHQGD\VDVDSUHFDXWLRQDU\PHDVXUH,QPDWHVOHDYLQJHLWKHU%23IDFLOLW\DUH
    DOVRVFUHHQHG
    
            $Q\LQPDWHFXUUHQWO\LQ%23FXVWRG\ZKRSUHVHQWVZLWK&29,'OLNHV\PSWRPVLV
    DVVHVVHGE\WKHLQVWLWXWLRQKHDOWKVHUYLFHVVWDII$QLQPDWHH[KLELWLQJV\PSWRPVFRQVLVWHQWZLWK
    &29,'ZLOOEHSODFHGLQLVRODWLRQ7KHUHPDLQGHURIWKHLQPDWHVRQKLVRUKHUXQLWZLOOEH
    TXDUDQWLQHGWRHQVXUHDGGLWLRQDOLQPDWHVGRQRWGHYHORSV\PSWRPV7KHLQPDWHV¶PHGLFDO
    LVRODWLRQZLOOEHHYDOXDWHGE\PHGLFDOVWDIIDWOHDVWWZLFHDGD\DQGWKHLQPDWHVRQDPHGLFDOO\
    TXDUDQWLQHGXQLWZLOOKDYHWKHLUWHPSHUDWXUHFKHFNHGWZLFHDGD\
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 545 of 551 PageID #: 1709
    7KH+RQRUDEOH5RVO\QQ50DXVNRSI
    $SULO
    3DJH
    
            &XUUHQWO\WKH%23KDVHQDFWHGDQDWLRQDOGD\DFWLRQSODQWRLQFUHDVHVRFLDOGLVWDQFLQJ
    LQWKHIDFLOLWLHV6SHFLILFDOO\LQPDWHVLQHYHU\LQVWLWXWLRQZLOOEHVHFXUHGLQWKHLUDVVLJQHGFHOOV
    $W0'&DQG0&&WKHLQPDWHVZLOOEHUHOHDVHGIURPWKHLUFHOOVGD\VSHUZHHNLQRUGHUWR
    VKRZHUXVHWKHSKRQHVDQGXWLOL]HWKH758/,1&VV\VWHP7KLVZLOOEHGRQHLQVPDOOJURXSV
    DQGVRFLDOGLVWDQFLQJKDVEHHQHQFRXUDJHG7KHQDWLRQDODFWLRQSODQZLOOQRWKRZHYHUDIIHFWWKH
    SURYLVLRQRIOHJDOSKRQHFDOOV,QPDWHVZLOOVWLOOEHWDNHQRXWRIWKHLUFHOOVIRUOHJDOSKRQHFDOOV
    
            ,QPDWHRUGHUOLHVDUHFOHDQLQJWKHFRPPRQDUHDVRIDOOKRXVLQJXQLWVDQGLQPDWHVKDYH
    EHHQLQVWUXFWHGWRFRQWLQXHWRZLSHGRZQDQGVDQLWL]HWKHLUOLYLQJTXDUWHUV
    
            0&&DQG0'&XQLWWHDPVWDIIDQGRIILFHUVDUHDYDLODEOHWRWKHLQPDWHSRSXODWLRQWR
    DGGUHVVDQ\DQGDOOLVVXHVLQFOXGLQJPHGLFDOFRQFHUQVSURSHUW\FRQFHUQVDQGRUIRRGUHODWHG
    UHTXHVWV8QLWWHDPVWDIIDUHSURYLGLQJOHJDOFDOOVWRDWWRUQH\V$Q\LQPDWHFDQDOVRUHTXHVW
    PHGLFDOFDUHIURPKHDOWKVHUYLFHVSURYLGHUVZKHQWKH\PDNHURXQGVRQWKHKRXVLQJXQLWV
    
            :LWKUHJDUGWRWKHQXPEHUVDVRI$SULOIRU0'&
            
            ,QPDWHVWHVWHG
            ,QPDWHVSRVLWLYH
            6WDII3RVLWLYH
    
            :LWKUHJDUGWRWKHQXPEHUVDVRI$SULOIRU0&&
            
            ,QPDWHVWHVWHG
            ,QPDWHVSRVLWLYH
            6WDII3RVLWLYH
    
                                                             5HVSHFWIXOO\VXEPLWWHG
    
    
                                                             V
    
                                                             0/LFRQ9LWDOH:DUGHQ
                                                             0&&1HZ<RUN
    
    
                                                             V
    
                                                             '(GJH:DUGHQ
                                                             0'&%URRNO\Q
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 546 of 551 PageID #: 1710




                                                          U.S. DEPARTMENT OF JUSTICE
                                                          Federal Bureau of Prisons
                                                          Metropolitan Correctional Center

                                                          150 Park Row
                                                          New York, New York 10007


                                                        April 14, 2020

    The Honorable Roslynn R. Mauskopf
    Chief Judge
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

           Re:     Administrative Order No. 2020-14

    Dear Judge Mauskopf:

             The Court has ORDERED that the MDC and MCC respond to concerns about the
    institutions’ response to the COVID-19 pandemic. Specifically, the Court asked about protocols
    for screening and testing inmates, staff and others entering or leaving each facility; the number of
    inmates tested and the number of positive tests; the number of staff and/or others testing positive;
    and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
    any symptomatic inmate(s) and/or positive test(s).

             Staff have been tasked with screening each and every staff member who walks in the
    door at both facilities. Specifically, a temperature is being taken and the staff member is asked to
    fill out a screening form. If the staff member has a fever or answers yes to any of the questions, a
    medical professional can deny entry to the institution.

            Medical staff are also screening new inmate arrivals to the institution the same way.
    Specifically, staff who are conducting the screening are to wear appropriate personal protective
    equipment (PPE) in accordance with guidance promulgated by the Center for Disease Control
    (CDC). Inmates with a temperature greater than or equal to 100.4 degrees, or overt respiratory
    symptoms are placed in isolation. New arrivals with a temperature of less than 100.4 degrees
    are placed in quarantine for fourteen days as a precautionary measure. Inmates leaving either
    BOP facility are also screened.

            Any inmate currently in BOP custody who presents with COVID-19 like symptoms is
    assessed by the institution health services staff. An inmate exhibiting symptoms consistent with
    COVID-19 will be placed in isolation. The remainder of the inmates on his or her unit will be
    quarantined to ensure additional inmates do not develop symptoms. The inmates’ medical
    isolation will be evaluated by medical staff at least twice a day, and the inmates on a medically
    quarantined unit will have their temperature checked twice a day.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 547 of 551 PageID #: 1711
    The Honorable Roslynn R. Mauskopf
    April 14, 2020
    Page 2

             On April 1, 2020, the BOP enacted a national 14-day action plan to increase social
    distancing in the facilities. Specifically, inmates in every institution are to be secured in their
    assigned cells. At MDC and MCC, the inmates will be released from their cells 3 days per week
    in order to shower, use the phones, and utilize the TRULINCs system. This will be done in small
    groups and social distancing has been encouraged. The national action plan will not, however,
    affect the provision of legal phone calls. Inmates will still be taken out of their cells for legal
    phone calls.

           Inmate orderlies are cleaning the common areas of all housing units, and inmates have
    been instructed to continue to wipe down and sanitize their living quarters.

           MCC and MDC unit team staff and officers are available to the inmate population to
    address any and all issues, including medical concerns, property concerns, and/or food related
    requests. Unit team staff are providing legal calls to attorneys. Any inmate can also request
    medical care from health services providers when they make rounds on the housing units.

            It is our understanding that the BOP will promulgate additional guidance to address
    COVID-19 within its facilities in the near future. Once that guidance is made available, we
    will inform the Court.

           With regard to the numbers as of April 14, 2020 for MDC:

           Inmates tested: 11
           Inmates positive: 5
           Staff Positive: 14

           With regard to the numbers as of April 14, 2020 for MCC:

           Inmates tested: 6
           Inmates positive: 5
           Staff Positive: 17


                                                         Respectfully submitted,

                                                         /s/

                                                         M. Licon-Vitale
                                                         Warden
                                                         MCC New York

                                                         /s/

                                                         D. Edge
                                                         Warden
                                                         MDC Brooklyn
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 548 of 551 PageID #: 1712




                                                           U.S. DEPARTMENT OF JUSTICE
                                                           Federal Bureau of Prisons
                                                           Metropolitan Correctional Center

                                                           150 Park Row
                                                           New York, New York 10007


                                                         April 16, 2020

    The Honorable Roslynn R. Mauskopf
    Chief Judge
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

           Re:     Administrative Order No. 2020-14

    Dear Judge Mauskopf:

             The Court has ORDERED that the MDC and MCC respond to concerns about the
    institutions’ response to the COVID-19 pandemic. Specifically, the Court asked about protocols
    for screening and testing inmates, staff and others entering or leaving each facility; the number of
    inmates tested and the number of positive tests; the number of staff and/or others testing positive;
    and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
    any symptomatic inmate(s) and/or positive test(s).

            Staff have been tasked with screening each and every staff member who walks in the
    door at both facilities. Specifically, a temperature is taken and the staff member is asked to fill
    out a screening form. If the staff member has a fever or answers yes to any of the questions, a
    medical professional can deny entry to the institution.

            Medical staff are also screening new inmate arrivals to the institution in the same manner.
    Specifically, staff who are conducting the screening are to wear appropriate personal protective
    equipment (PPE) in accordance with guidance promulgated by the Centers for Disease Control
    (CDC). Inmates with a temperature greater than, or equal to, 100.4 degrees, or with overt
    respiratory symptoms, are placed in isolation. New arrivals with a temperature of less than
    100.4 degrees are placed in quarantine for fourteen days as a precautionary measure. Inmates
    leaving either BOP facility are also screened.

            Any inmate currently in BOP custody who presents with COVID-19 like symptoms is
    assessed by institution health services staff. An inmate exhibiting symptoms consistent with
    COVID-19 will be placed in isolation. The remainder of the inmates on his or her unit will be
    quarantined to ensure additional inmates do not develop symptoms. The inmates’ medical
    isolation will be evaluated by medical staff at least twice a day, and the inmates on a medically
    quarantined unit will have their temperature checked twice a day.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 549 of 551 PageID #: 1713
    The Honorable Roslynn R. Mauskopf
    April 16, 2020
    Page 2

            On April 1, 2020, the BOP enacted a national 14-day action plan to increase social
    distancing in the facilities. Specifically, inmates in every institution are to be secured in their
    assigned cells. On April 13, 2020, the BOP ordered an extension of the April 1, 2020 action plan
    through May 18, 2020. At MDC and MCC, inmates will continue to be released from their cells
    3 days per week in order to shower, use the phones, and utilize the TRULINCs system. This will
    continue to be done in small groups and social distancing has been encouraged. The national
    action plan will not, however, affect the provision of legal phone calls. Inmates will still be taken
    out of their cells for legal phone calls.

           Inmate orderlies continue to clean the common areas of all housing units, and inmates
    have been instructed to continue to wipe down and sanitize their living quarters.

            MCC and MDC unit team staff and officers are available to the inmate population to
    address any and all issues, including medical concerns, property concerns, and/or food related
    issues. Unit team staff are providing legal calls to attorneys. Additionally, any inmate can
    also request medical care from health services providers when they make rounds on the
    housing units.

           With regard to the numbers as of April 16, 2020 for MDC:

           Inmates tested: 12
           Inmates positive: 5
           Staff Positive: 16

           With regard to the numbers as of April 16, 2020 for MCC:

           Inmates tested: 7
           Inmates positive: 5
           Staff Positive: 24


                                                          Respectfully submitted,

                                                          /s/

                                                          M. Licon-Vitale
                                                          Warden
                                                          MCC New York

                                                          /s/

                                                          D. Edge
                                                          Warden
                                                          MDC Brooklyn
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 550 of 551 PageID #: 1714




                                                           U.S. DEPARTMENT OF JUSTICE
                                                           Federal Bureau of Prisons
                                                           Metropolitan Correctional Center

                                                           150 Park Row
                                                           New York, New York 10007


                                                         April 21, 2020

    The Honorable Roslynn R. Mauskopf
    Chief Judge
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

           Re:     Administrative Order No. 2020-14

    Dear Judge Mauskopf:

             The Court has ORDERED that the MDC and MCC respond to concerns about the
    institutions’ response to the COVID-19 pandemic. Specifically, the Court asked about protocols
    for screening and testing inmates, staff and others entering or leaving each facility; the number of
    inmates tested and the number of positive tests; the number of staff and/or others testing positive;
    and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
    any symptomatic inmate(s) and/or positive test(s).

            Staff have been tasked with screening each and every staff member who walks in the
    door at both facilities. Specifically, a temperature is taken and the staff member is asked to fill
    out a screening form. If the staff member has a fever or answers yes to any of the questions, a
    medical professional can deny entry to the institution.

            Medical staff are also screening new inmate arrivals to the institution in the same manner.
    Specifically, staff who are conducting the screening are to wear appropriate personal protective
    equipment (PPE) in accordance with guidance promulgated by the Centers for Disease Control
    (CDC). Inmates with a temperature greater than, or equal to, 100.4 degrees, or with overt
    respiratory symptoms, are placed in isolation. New arrivals with a temperature of less than
    100.4 degrees are placed in quarantine for fourteen days as a precautionary measure. Inmates
    leaving either BOP facility are also screened.

            Any inmate currently in BOP custody who presents with COVID-19 like symptoms is
    assessed by institution health services staff. An inmate exhibiting symptoms consistent with
    COVID-19 will be placed in isolation. The remainder of the inmates on his or her unit will be
    quarantined to ensure additional inmates do not develop symptoms. The inmates’ medical
    isolation will be evaluated by medical staff at least twice a day, and the inmates on a medically
    quarantined unit will have their temperature checked twice a day.
Case 1:20-cv-01590-RPK-RLM Document 72 Filed 04/30/20 Page 551 of 551 PageID #: 1715
    The Honorable Roslynn R. Mauskopf
    April 21, 2020
    Page 2

            On April 1, 2020, the BOP enacted a national 14-day action plan to increase social
    distancing in the facilities. Specifically, inmates in every institution are to be secured in their
    assigned cells. On April 13, 2020, the BOP ordered an extension of the April 1, 2020 action plan
    through May 18, 2020. At MDC and MCC, inmates will continue to be released from their cells
    3 days per week in order to shower, use the phones, and utilize the TRULINCs system. This will
    continue to be done in small groups and social distancing has been encouraged. The national
    action plan will not, however, affect the provision of legal phone calls. Inmates will still be taken
    out of their cells for legal phone calls.

           Inmate orderlies continue to clean the common areas of all housing units, and inmates
    have been instructed to continue to wipe down and sanitize their living quarters.

            MCC and MDC unit team staff and officers are available to the inmate population to
    address any and all issues, including medical concerns, property concerns, and/or food related
    issues. Unit team staff are providing legal calls to attorneys. Additionally, any inmate can
    also request medical care from health services providers when they make rounds on the
    housing units.

           With regard to the numbers as of April 21, 2020 for MDC:

           Inmates tested: 12
           Inmates positive: 6
           Staff Positive: 23

           With regard to the numbers as of April 21, 2020 for MCC:

           Inmates tested: 7
           Inmates positive: 5
           Staff Positive: 29


                                                          Respectfully submitted,

                                                          /s/

                                                          M. Licon-Vitale
                                                          Warden
                                                          MCC New York

                                                          /s/

                                                          D. Edge
                                                          Warden
                                                          MDC Brooklyn
